 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   ORI KATZ, Cal. Bar No. 209561
 3 JEANNIE KIM, Cal. Bar No. 270713
   GIANNA SEGRETTI, Cal. Bar No. 323645
 4 Four Embarcadero Center, 17th Floor
   San Francisco, California 94111-4109
 5 Telephone:    415.434.9100
   Facsimile:    415.434.3947
 6 E mail        okatz@sheppardmullin.com
                 jekim@sheppardmullin.com
 7               gsegretti@sheppardmullin.com

 8 [Proposed] Attorneys for
   Debtors and Debtors in Possession
 9
10                          UNITED STATES BANKRUPTCY COURT
11               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
12 In re                                        Case No. 20-30748

13 ☐ SIZZLER USA ACQUISITION, INC., a           Joint Administration Requested with
     Delaware corporation                       Case Nos. 20-30746, 20-51400, 20-51401,
14 ☐ SIZZLER USA HOLDINGS, INC., a              20-51402, 20-51403, 20-51404, and 20-51405
     Delaware corporation
15 ☐ SIZZLER USA FINANCE, INC., a               Chapter 11 Proceeding
     Delaware corporation.
16 ☐ WORLDWIDE RESTAURANT                       DECLARATION OF CHRISTOPHER
     CONCEPTS, INC., a Delaware                 PERKINS IN SUPPORT OF FIRST DAY
17   corporation                                MOTIONS
   ☐ SIZZLER USA, INC., a Delaware
18   corporation                                Filed Concurrently with Debtors’ Emergency Motions for
   ☐ SIZZLER USA FRANCHISE, INC., a             Orders: (1) Approving Stipulation Regarding Use of Cash
19   Delaware corporation                       Collateral, Provision of Adequate Protection, and Debtor in
   ☐ SIZZLER USA REAL PROPERTY, INC.,           Possession Financing and Memorandum of Points and
20   a Delaware corporation                     Authorities; (2) Authorizing Them to Maintain Their Existing
   ☐ SIZZLER USA RESTAURANTS, INC., a           Bank Accounts and Approving Continued Use of Their Cash
21   Delaware corporation                       Management System; (3) Authorizing Debtors to Honor
   ☒ ALL DEBTORS,                               Prepetition Obligations to Employees; (4) Determining
22                                              Adequate Assurance of Payment for Utility Services; (5)
                Debtors and                     Authorizing Debtors to Honor Certain Prepetition Obligations
23              Debtors in Possession.          to Customers; (6) (1) Approving Debtors’ Rejection of Certain
                                                Unexpired Executory Contracts and Leases; (2) Establishing
24                                              Rejection Procedures; and (3) Setting the Bar Date for Claims
                                                Arising from Rejection; and (7) Order Limiting Service of
25                                              Notice of Certain Matters.

26                                              Judge:      Hon. M. Elaine Hammond
                                                Date:       September 22, 2020
27                                              Time:       9:30 a.m.
                                                Crtrm:      Tele/Videoconference Only
28

                                              -1-
Case: 20-30748 Doc#DECLARATION
   SMRH:4832-0696-0330.8 13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 1 of
                                    OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                        169
 1 I, Christopher Perkins, declare as follows:

 2          1.      I am the President and Chief Services Officer of Sizzler USA Acquisition, Inc.

 3 (“SUSAA”), Sizzler USA Holdings, Inc. (“SUSAH”), Sizzler USA Finance, Inc. (“SUSAFI”),

 4 Worldwide Restaurant Concepts (“WRC”), Sizzler USA Inc. (“SUSA”), Sizzler USA Franchise,

 5 Inc. (“SUSAFR”), Sizzler USA Real Property, Inc. (“SUSARP”), and Sizzler USA Restaurants,

 6 Inc. (“SUSAR,” and together with SUSAA, SUSAH, SUSAFI, SUSAFR, SUSARP, collectively,

 7 the “Debtors”), debtors and debtors in possession in the above captioned chapter 11 proceeding. I

 8 became President of the Debtors in January 2020 and have been serving as Chief Services Officer

 9 since May 2019. Previously, I served as Director and General Counsel of the Debtors from
10 February to May 2019.

11          2.      I am the officer with primary responsibility for the business and financial affairs of

12 the Debtors. I am familiar with the Debtors’ operations and books and records, which I personally

13 know are made and maintained in the ordinary course of business. On this basis, I have personal

14 knowledge of the facts stated herein or knowledge based on the business records that are made and

15 maintained in the Debtors’ ordinary course of business, the information supplied to me by (a) my

16 colleagues who report directly to me or (b) the Debtors’ general bankruptcy counsel and other

17 legal and professional advisors.

18          3.      I submit this Declaration in accordance with the Court’s First Day Motion

19 Guidelines for chapter 11 cases and Rule 9013-1(d) of the Bankruptcy Local Rules for the

20 Bankruptcy Court for the Northern District of California (the “B.L.R.”) to provide the Court and

21 all parties in interest with an overview of the Debtors, their business, and the events precipitating

22 the commencement of the Debtors’ respective chapter 11 cases (the “Case”). This Declaration

23 also supports the Debtors’ voluntary petitions and First Day Pleadings (defined herein). If asked

24 to do so, I could and would testify competently under oath to the following matters.

25          4.      On the date of this Declaration (the “Petition Date”), I caused each of the Debtors

26 to file a voluntary petition for relief under chapter 11 of the United States Code (the “Bankruptcy

27 Code”) in the United States Bankruptcy Court for the Northern District of California, San Jose

28 Division (the “Court”). The Debtors commenced their Case to effectuate a comprehensive

                                              -2-
Case: 20-30748 Doc#DECLARATION
   SMRH:4832-0696-0330.8 13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 2 of
                                    OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                        169
 1 restructuring of their capital structure and operations under Subchapter V of the Bankruptcy Code.

 2 The Debtors continue to operate their business and manage their properties as debtors and debtors

 3 in possession under the Bankruptcy Code.

 4          5.      To effectuate their restructuring, the Debtors are requesting various forms of relief

 5 pursuant to certain “first day” motions and applications (collectively, the “First Day Pleadings”)

 6 filed concurrently with this Declaration. I am advised and believe thereon that the relief requested

 7 in the First Day Pleadings is intended to minimize the potential adverse effects that

 8 commencement of the Case may have on the Debtors’ employees and their business operations.

 9 By the First Day Pleadings, the Debtors request, among other things, that the Court:
10                  a.     approve the Debtors’ entry into a debtor in possession financing facility and

11          use of cash collateral, which will provide the liquidity necessary for the Debtors to fund

12          the Case;

13                  b.     authorize the Debtors to (i) pay certain prepetition claims in the ordinary

14          course of business, including employee wages, salaries, and expense reimbursement

15          claims, and (ii) honor certain prepetition obligations to employees and maintain employee

16          benefit programs;

17                  c.     authorize the Debtors to continue using their existing cash management

18          system, including their existing bank accounts;

19                  d.     authorize the Debtors to reject certain unexpired leases of nonresidential

20          real property and executory contracts as of the Petition Date;

21                  e.     provide adequate assurance payments to utility companies in accordance

22          with section 366 of the Bankruptcy Code;

23                  f.     authorize the Debtors to honor certain prepetition obligations and continue

24          certain programs and practices for the benefit of their customers in the ordinary course;

25                  g.     authorize the implementation of certain administrative procedures to

26          minimize any disruption to the Debtors’ business as a result of the commencement of the

27          Case.

28

                                              -3-
Case: 20-30748 Doc#DECLARATION
   SMRH:4832-0696-0330.8 13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 3 of
                                    OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                        169
 1          6.      I believe that the relief requested in each First Day Pleading: (a) is necessary to

 2 preserve and maximize the value of the Debtors’ estates; (b) is essential to the successful

 3 reorganization of the Debtors; and (c) serves the best interests of the Debtors, their estates,

 4 creditors, and all other parties in interest.

 5                                          Preliminary Statement

 6          7.      The Debtors provide this Declaration as and in support of its “statement of

 7 operations” as required under sections 1187(a), 1116(1)(A), and 1116(1)(B) of the Bankruptcy

 8 Code.

 9          8.      The Debtors operate fourteen company-owned restaurants (all in California) and
10 sublease or franchise over a dozen other restaurants, including the Sizzler restaurant (the “San Jose

11 Sizzler”) located at 2910 Aborn Square Rd, San Jose, California.

12          9.      Debtor SUSARP is party to the master lease for the San Jose Sizzler, and it is

13 anticipated that this location will be one of the cornerstones of the Debtors’ overall restructuring.

14          10.     There are over 90 other non-debtor franchisee- and licensee-owned restaurants in

15 California, Oregon, Washington, Arizona, Nevada, New Mexico, Utah, Idaho, Florida and Puerto

16 Rico, and those other restaurants are only indirectly implicated in these chapter 11 filings.

17          11.     The Sizzler brand and restaurant properties have value, but that value has been

18 pressured significantly this year. The Debtors can once again operate profitably, subject to a

19 successful reorganization and infusion of operating funds. And I believe that the Debtors’

20 business can be reorganized fairly and promptly by rejecting certain non-essential leases and

21 contracts, reducing and restructuring liabilities, and obtaining an infusion of new capital, all of

22 which I believe is reasonably feasible in accordance with the requirements of subchapter V of

23 chapter 11.

24          12.     Since 1958 (first as “Del’s Sizzler Family Steak House”), the Debtors (and their

25 respective predecessors in interest) have been in the business of operating, and then franchising,

26 family restaurants. Originally, the Debtors’ menu focused on grilled steaks, but later expanded

27 into other items, including its famed “Salad Bar.”

28

                                              -4-
Case: 20-30748 Doc#DECLARATION
   SMRH:4832-0696-0330.8 13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 4 of
                                    OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                        169
 1          13.     Because of declining sales and rising expenses, the Debtors must reorganize their

 2 liabilities and obtain an infusion of new operating funds, either in the form of loans, equity or

 3 both. The liabilities to restructure under chapter 11 include business loans, real property leases,

 4 certain obligations to former executive employees, and trade debt. The Debtors also intend to

 5 close some company-owned restaurants and reject related real property leases.

 6                                          Corporate Structure

 7          14.     Each of the Debtors is a Delaware corporation. Through several separate entities,

 8 SUSAA operates its business of franchising and operating “Sizzler” branded family-style

 9 restaurants throughout the United States, including in Puerto Rico (the “Business”). The Business
10 operates through several separate entities (each a Debtor) organized as follows:

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25 The following are the active entities in the Sizzler corporate structure:

26                  a.     Sizzler USA Acquisition, Inc. (SUSAA). SUSAA is the ultimate parent

27          company. It was incorporated as a Delaware corporation on May 27, 2011. On June 7,

28

                                              -5-
Case: 20-30748 Doc#DECLARATION
   SMRH:4832-0696-0330.8 13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 5 of
                                    OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                        169
 1        2011, SUSAA purchased a predecessor entity, Sizzler Holdings, Inc., which formerly was

 2        called US Holdco, Inc., until a name change took place on August 23, 2011.

 3               b.     Sizzler USA Holdings, Inc. (“SUSAH”). Sizzler USA Holdings, Inc.

 4        (“SUSAH”) was incorporated in Delaware on May 11, 2005. Sizzler USA Holdings, Inc.,

 5        owns 100% of the shares in Sizzler USA Finance, Inc.

 6               c.     Sizzler USA Finance, Inc. (“SUSAFI”). Sizzler USA Finance, Inc.

 7        (SUSAFI”) was incorporated in Delaware on May 11, 2005, as Bidco, Inc. It changed its

 8        name to Sizzler USA Finance, Inc., on February 17, 2006. SUSAFI is the owner of 100%

 9        of the shares in Worldwide Restaurant Concepts, Inc.
10               d.     Worldwide Restaurant Concepts (“WRC”). Worldwide Restaurant

11        Concepts, Inc. was incorporated in Delaware as Collins Foods, Inc., on January 18, 1991.

12        WRC changed its name to Sizzler International, Inc., on May 6, 1991, and then to

13        Worldwide Restaurant Concepts, Inc., on August 31, 2001. On September 21, 2005, WRC

14        merged with US Mergeco, Inc., a Delaware corporation, leaving WRC as the sole

15        surviving entity of that merger. The prior owner of US Mergeco was Aus Bidco Pty

16        Limited (an Australian company), which in turn was owned by Aus Holdco Pty Limited

17        (also an Australian company). As a result of the merger, the new owner of WRC was Aus

18        Bidco Pty Limited.

19               In September and October 2005, transactions occurred whereby:

20                      i.      the shares in WRC were transferred from Aus Bidco Pty Limited to

21               SUSAFI (f/k/a US Bidco, Inc.);

22                      ii.     all assets previously held by WRC were transferred to Australian-

23               owned entities, including shares of all other subsidiary entities except for those in

24               Sizzler USA, Inc. (f/k/a Sizzler USA Holdings, Inc.); and

25                      iii.    certain liabilities were retained by WRC, including certain

26               contingent and unliquidated liabilities for a supplemental executive retirement plan

27               (“SERP”) described below.

28

                                              -6-
Case: 20-30748 Doc#DECLARATION
   SMRH:4832-0696-0330.8 13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 6 of
                                    OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                        169
 1               By virtue of these transactions, ultimate ownership of the Business and SERP

 2        liabilities transferred to SUSAH. WRC owns 100% of the shares in Sizzler USA, Inc.

 3               e.      Sizzler USA, Inc. (“SUSA”). Sizzler USA, Inc. is a Delaware corporation

 4        that was incorporated as Sizzler USA Holdings, Inc., on May 6, 1997. That entity changed

 5        its name on May 29, 1997, to “Sizzler USA, Inc.” SUSA owns all shares in Sizzler USA

 6        Franchise, Inc.; Sizzler USA Real Property, Inc.; and Sizzler USA Restaurants, Inc.

 7               f.      Sizzler USA Franchise, Inc. (”SUSAFR”). Sizzler USA Franchise, Inc. is a

 8        Delaware corporation formed on May 6, 1997, as Sizzler USA Restaurants, Inc. It later

 9        changed its name to Sizzler USA Franchise, Inc. This entity holds all of the franchise
10        agreements of the Business. SUSAFR also is the registered owner of Sizzler trademarks
11        and other intellectual property.
12               g.      Sizzler USA Real Property, Inc. (“SUSARP”). Sizzler USA Real Property,

13        Inc. is a Delaware corporation incorporated on May 6, 1997. This entity is the party to all

14        current unexpired, nonresidential real property leases of the Business except for Store 1233

15        in Santa Clarita, California.

16               h.      Sizzler USA Restaurants, Inc. (“SUSAR”). Sizzler USA Restaurants, Inc.

17        is a Delaware corporation incorporated on August 13, 1985, as Sizzler Restaurants

18        International, Inc. This is the operating entity for all company-owned restaurants. SUSAR

19        also operates a support center and test kitchen facility in California for the company-owned

20        restaurants and operations related to the other Debtors’ franchise businesses. It employs

21        all of the Debtors’ employees, including support center staff (collectively, the

22        “Employees”). In 1997, it changed its name to Sizzler USA Restaurants, Inc.

23               i.      Carson Sizz, LLC (“Carson Sizz”).

24                       i.      Ownership. Carson Sizz, LLC, was specially formed to facilitate a

25               “partnership” franchise operating model for one store in Carson, California.

26               Initially, the owners of this company were Kevin W. Perkins, James A. Collins and

27               a former Sizzler CEO, Kerry Kramp, in equal shares. As part of the restructure of

28               the company following the conclusion of Kerry Kramp’s employment in May

                                              -7-
Case: 20-30748 Doc#DECLARATION
   SMRH:4832-0696-0330.8 13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 7 of
                                    OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                        169
 1                  2019, Kevin Perkins purchased Mr. Kramp’s 1/3 share in the company. On

 2                  October 3, 2019, Kevin Perkins transferred three units of Carson Sizz to me.

 3                  Carson Sizz is not a Debtor.

 4                           ii.     Franchise Agreement. SUSAFR has a franchise agreement with

 5                  Carson Sizz, LLC. SUSAFR charges Carson Sizz a 2% management fee (in

 6                  addition to standard royalties) in consideration for handling all operations of the

 7                  store.

 8                           iii.    Employees. Carson Sizz employes 26 employees, ten of whom

 9                  work full time. SUSAR pays for certain employee benefits, including medical and
10                  dental benefits, for these individuals.
11                           iv.     Loan. Carson Sizz is the borrower under a revolving credit facility

12                  with SUSAA. Currently, Carson Sizz owes to SUSAR $200,000.

13                                   Shareholders and Board of Directors

14          15.     Current Shareholders. The current owners of shares of SUSAA are:

15                  a.       Perkins US Financial Services Pty Ltd ATF and KPUS Trust, which,

16          together, own 1,229,722 shares of Common Stock (75.46%).

17                  b.       James A. & Carol Collins as trustees of the Collins Family trust, which

18          owns 400,000 shares of Common Stock (24.54%)

19                                             Capital Structure

20          16.     The following loans are outstanding:

21       Borrower                   Payee            Amount          Maturity         Main Payment
                                                      Owed                                 Terms
22   Sizzler USA         James A. Collins, as        $300,000      On demand       Interest only – 1%
23   Acquisition, Inc.   trustee for Collins                                       (quarterly payments)
                         Family Trust
24   Sizzler USA         James A. Collins, as        $800,000      On demand       Interest only – 1%
     Acquisition, Inc.   trustee for Collins                                       (quarterly payments)
25                       Family Trust
26   Sizzler USA         Perkins US                  $600,000      April 1, 2020   Interest only – 6%
     Acquisition, Inc.   Investment                                                (quarterly payments)
27                       Corporation Pty Ltd
                                                                                   Unpaid interest
28                                                                                 forgiven

                                              -8-
Case: 20-30748 Doc#DECLARATION
   SMRH:4832-0696-0330.8 13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 8 of
                                    OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                        169
 1       Borrower               Payee              Amount          Maturity          Main Payment
                                                    Owed                                  Terms
 2   Sizzler USA         Perkins US                $547,500      April 1, 2020    Interest only – 6%
 3   Acquisition, Inc.   Investment                                               (quarterly payments)
                         Corporation Pty Ltd
 4                                                                                Unpaid interest
                                                                                  forgiven
 5   Sizzler USA         Perkins US                $200,000      April 1, 2020    Interest only – 6%
     Acquisition, Inc.   Investment                                               (quarterly payments)
 6
                         Corporation Pty Ltd
 7                                                                                Unpaid interest
                                                                                  forgiven
 8   Sizzler USA         Kevin Perkins, an        $391,119.12 On Demand
     Acquisition, Inc.   individual
 9
     Sizzler USA         Carson Sizz, LLC          $200,000      14 days after
10   Acquisition, Inc.                                           written notice
                                                                 of termination
11   Sizzler USA         Kevin Perkins, an          $52,000      On demand
     Acquisition, Inc.   individuals
12   All Debtors         Kevin Perkins, an         $200,000*     December 31,
13                       individuals                             2020 or 14
                                                                 days after
14                                                               Bankruptcy
                                                                 Court order
15                                                               authorizing
                                                                 repayment
16
                        Total                  $3,090,619.12
17 *This is the only secured loan obligation of any of the Debtors.

18                                    Events Leading to Chapter 11

19          17.     The events precipitating the Debtors’ cases are now a familiar story. The global
20 coronavirus pandemic and resulting orders issued by state, county, and city officials prohibiting

21 restaurants from providing customers with dine-in services has decimated the Debtors’ retail

22 dining operations. Due to the pandemic, SUSAR has had to cease operating its company-owned

23 restaurant locations at least twice. Thereafter, once authorized to resume retail dining services, the

24 Debtors have tried to adapt and provide dining services that range from take-out to outdoor dining

25 to third-party delivery services. However, as Sizzler’s menu, and in particular its famed self-

26 service Salad Bar (from which Sizzler restaurants derive upwards of 40% of their revenue), is

27 neither targeted toward nor as adaptable to carry-out and delivery, both company- and franchisee-

28 owned restaurant locations have been struggling.

                                              -9-
Case: 20-30748 Doc#DECLARATION
   SMRH:4832-0696-0330.8 13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 9 of
                                    OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                        169
  1          18.    Indeed, the COVID-19 crisis has blighted the restaurant sector of the economy,

  2 especially restaurants like Sizzler that rely on serving guests primarily indoors. For the past six

  3 months, the Debtors have implemented drastic cost-cutting measures while making every effort to

  4 maximize sales as permitted by state and local authorities. Nevertheless, these unprecedented

  5 times and resulting economic damage to the American restaurant and hospitality industry have not

  6 spared the Debtors.

  7          19.    In addition to the current challenges to the Debtors’ traditional fare, however, many

  8 of the company-owned restaurant locations were struggling pre-pandemic. A variety of reasons,

  9 including recent increases to labor costs and local taxes have made it difficult for the Debtors to
10 maintain profitability. Unable to operate at full capacity and subject to uncertainty for the

11 foreseeable future, the Debtors have been unable to maintain cash flow sufficient to meet all of

12 their financial obligations. Ultimately, the dramatic decline in revenues forced the Debtors to seek

13 relief under chapter 11 of the Bankruptcy Code.

14                                 Facts in Support of First Day Motions

15                                  Need for Debtor in Possession Loan

16           20.    As of the Petition Date, the total amount of the Debtors’ combined, aggregate

17 noncontingent, liquidated debt, at least 50% of which arises from “commercial or business

18 activities,” is approximately $7,200,000 (excluding debts owed to one or more affiliates or

19 insiders). Accordingly, I believe that the Debtors are eligible small business debtors under the

20 Small Business Reorganization Act of 2019, as temporarily modified under the Coronavirus Aid,

21 Relief, and Economic Security Act (the “CARES Act”).

22           21.    As of the Petition Date, the Debtors have insufficient working capital to timely pay

23 postpetition expenses as necessary. The Debtors have negotiated to obtain a loan in the amount of

24 up to $2,000,000 from Kevin Perkins or entity affiliated with and designated by him to act as

25 lender (the “DIP Lender”). This money will be used in accordance with the Budget attached

26 hereto as Exhibit A 1. The loan provides significantly below market terms and conditions and is

27
      1
28    The Budget also serves as the Debtor's most recent cash flow statement in accordance with
             sections 1187(a), 1116(1)(A), and 1116(1)(B) of the Bankruptcy Code.
                                                   -10-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20     Entered: 09/21/20 17:21:54 Page 10 of
                                         OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                             169
  1 materially more favorable to the Debtors than any other loan terms that the Debtors were offered

  2 or believe they could obtain in the market following. The Lender is the largest shareholder of

  3 SUSAA and is an insider. It is anticipated that the Lender will also provide necessary exit

  4 financing in an amount needed to confirm a plan of reorganization or will exchange debt or

  5 provide new equity to acquire all shares of the reorganized debtors in accordance with a plan of

  6 reorganization.

  7         22.     To meet the Debtors’ obligations to employees and other vendors immediately after

  8 the commencement of this Case, the Debtors need the DIP Lender to fund at least $280,000 of the

  9 DIP Loan. In fact, based on the anticipated timing of the emergency hearing on the Debtors’
10 various requests for relief by the First Day Motions, I believe that the Debtors may not meet the

11 funding deadline for their prepetition employee obligations, including payroll. Therefore, the

12 Debtors requested, and the DIP Lender funded, $280,000 directly into the Debtors’ Concentration

13 Account (defined below) held at Chase (defined below), based upon the agreement of the Debtors

14 to hold such funds in trust for the DIP Lender. These funds are necessary to ensure that the

15 Debtors can meet their prepetition payroll obligations. In the event the Court does not enter

16 interim orders granting relief requested related to the DIP Loan or the prepetition employee

17 obligations, the Debtors immediately will return to the DIP Lender the $280,000.

18          23.     Franchise and License Agreements. SUSAFR is the entity that is the party to all

19 franchise agreements, license agreements and sublicense agreements. These agreements involve

20 98 restaurants, with 34 franchisees and operating sublicensees.

21                  a.     Royalties. Franchisees pay royalties based on a percentage of net sales.

22          The standard percentage is 7%. Franchisees collectively now owe to the Debtors

23          approximately $500,000 in accrued royalties to SUASFR.

24                  b.     Production & Marketing Fund. Most franchisees (and a handful of

25          licensees) also pay a Production & Marketing Fund (“PMF”) a fee equal to 0.75% of net

26          sales. Franchisees collectively owe approximately $180,000 in PMF Fees.

27

28

                                                -11-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 11 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1                     c.      Advertising Co-Ops. There are three Sizzler Advertising Co-Ops covering

  2            the Bay Area, Sacramento and Greater Los Angeles. The Co-Ops are run by separate, not-

  3            for-profit entities that SUSAA does not own.

  4            24.      Intellectual Property. SUSAFR owns several registered trademarks. SUSAR owns

  5 two trademarks.

  6             Rejection and Assumption of Certain Non-Residential Real Property Leases

  7            25.      Real Property Interests. SUSARP is the entity that holds most of the Debtors’

  8 interests in real estate. It has interests in 28 properties. Carson Sizz, a franchisee managed by

  9 SUSAFR (see paragraph 10(i)) also has a lease.
10                      a.      Nonresidential Real Property Leases. SUSARP is the lessee under the

11             following unexpired subleases of nonresidential real property:

12                   Lessor                         Property Type            Address
13        1          710 Western Avenue, LLC        Company-operated         710 South Western Ave.,
                                                    store                    Los Angeles, CA
14        2          Collins Realty Associates,     Company-operated         5856 W. Manchester
                     LLC                            store                    Ave.,
15                                                                           Los Angeles, CA
          3          Richards Enterprises           Company-operated         13570 Lincoln Way,
16                                                  store                    Auburn, CA 95603
          4          ABC Bloom LLC                  Sublease/Company-        20755 S Avalon Blvd.,
17
                                                    Franchisee               Carson, CA 90746
18                                                  “Partnership”-operated
                                                    store
19        5          WAMAGA, LLC                    Company-operated         5801 Sepulveda Blvd.,
                                                    store                    Culver City, CA 90230
20        6          Times Square Holdings,         Sublease/Franchisee-     3121 W Shaw Ave.,
                     LLC                            operated store           Fresno, CA 93711
21
          7          Collins Foods International,   Company-operated         24107 Hesperian Blvd.,
22                   Inc.                           store                    Hayward, CA 94545
          8          Trustees of the Anthony        Company-operated         831 E Manchester Blvd.,
23                   Woo King Liu and Bonnie        store                    Inglewood, CA 90301
                     Yuk Ching Liu Revocable
24
                     Trust
25        9          Topper Properties, LLC         Company-operated         2920 Los Feliz Blvd.,
                                                    store                    Los Angeles CA
26        10         The Nelson Family Trust        Company-operated         853 W Palmdale Blvd.,
                     dated 1986 dba Posada          store                    Palmdale, CA 93551
27                   West Plaza
28

                                                -12-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 12 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1              Lessor                         Property Type            Address
  2      11      BLR Properties, LLC            Company-operated      6631 Clay St.,
                                                store                 Jurupa Valley, CA 92509
  3      12      Braun Family, LLC              Company-operated      6730 Rosemad Blvd.,
                                                store                 Pico Rivera CA
  4      13      Graziadio Investment           Company-operated      1515 Fitzgerald Dr.,
                 Company                        store                 Pinole, CA 94564
  5
         14      Glen Commercial Realty         Support Center/Test   23352 Madero Rd., Ste. B
  6              Corp.                          Kitchen/Corporate HQ  Mission Viejo, CA 92691
         15      Clara M. Clem Trust            Company-operated      110 W Redlands Blvd.,
  7                                             store                 Redlands, CA 92373
         16      TJM Shopping Center 05 A,      Company-operated      1850 Douglas Blvd.,
  8                                                                   Roseville, CA 95661
                 L.P.                           store
  9      17      Daly Square Dolphin, G.P.      Company-operated      3755 Murphy Canyon
                                                store                 Rd., Ste. S
10                                                                    San Diego CA 92123
         18      Sek Hou Mock & Sui Ping       Sublease/Franchisee-   2910 Aborn Square Rd.,
11               Mock Revocable Trust          operated store         San Jose, CA 95121
         19      Desin Properties              Company-operated       2855 Augustine Dr.,
12                                             store                  Santa Clara, CA 95054
13       20      MGP XI Properties, LLC        Company-operated       19013 Golden Valley Rd.,
                                               store                  Santa Clarita, CA 91387
14       21      The Rosalinde and Arthur      Company-operated       17544 Hawthorne Blvd.,
                 Gilbert Foundation            store                  Torrance, CA
15       22      The Khalili Trust             Company-operated       7131 Van Nuys Blvd.,
                                               store                  Van Nuys, CA 91405
16
         23      Philippe Izak, Frida Berger Company-operated         400 S Vermont Ave.,
17               and Margaret E. Isac          store                  Los Angeles, CA 90020
         24      Joyce Forest Inter Vivos      Sublease/Franchisee-   2121 W Caldwell Ave.,
18               Trust                         operated store         Visalia, CA 93277
         25      Corona Vista Plaza, LLC       Company-operated       1461 Rimpau Ave.
19                                             store                  Corona, CA 92879
20       26      R&P Enterprises, a general    Franchisee-operated    5815 Madison Ave.
                 partnership                   store                  Sacramento, CA
21       27      Steiner Grants Pass           Franchisee-operated    1871 NE 7th St.
                 Investors, LLC                store                  Grants Pass, OR
22                   b.     Nonresidential Real Property Subleases. SUSARP is the sublessor under
23            four unexpired subleases of nonresidential real property. Franchisees of Sizzler-branded
24            restaurants sublease the following premises:
25    Lessor                     Lessee/Sublessor Sublessee                  Address
26    ABC Bloom LLC              SUSARP              Carson Sizz             20755 S Avalon Blvd.,
                                                                             Carson, CA 90746
27    Times Square               SUSARP              Ronald E. & Mary E.     3121 W Shaw Ave.,
      Holdings, LLC                                  Reese                   Fresno, CA 93711
28

                                                -13-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 13 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1   Sek Hou Mock & Sui SUSARP                       AAA Sizzle, Inc.        2910 Aborn Square Rd.,
      Ping Mock Revocable                                                     San Jose, CA 95121
  2   Trust
  3   Joyce Forest Inter    SUSARP                    Ronald E. & Mary E. 2121 W Caldwell Ave.,
      Vivos Trust                                     Reese                    Visalia, CA 93277
  4                c.    Leasehold Obligations.       As of the Petition Date, the Debtors’ outstanding

  5        liabilities to landlords are as follows:

  6                            Location                Liability         Property Total
                                                      (Rent, Tax,
  7                                                     CAM)
                        Lease
  8
                        4th & Vermont                        39,731             245,338
  9                     7th & Western                        88,258             206,445
10                      Airport                              85,449              84,000
                        Auburn                                    -             136,315
11
                        Carson                               16,519             164,640
12                      Corona                                    -             210,000
13                      Fox Hills                                 -              80,040
                        Fresno                                    -              72,000
14
                         Grants Pass                              -             116,880
15                      Hayward                                   -              78,264
16                      Home Office                               -              68,292
                        Indio                                 8,292             296,816
17
                        Inglewood - Forum                    56,816             390,342
18                      Los Feliz                           132,342              85,006
                        Madison                                   -             137,256
19
                                     Lease Total          1,005,889           4,839,403
20                      Installment Sale
                        Indio                                                  8,292.27
21                      Grand Total                       1,005,889           4,847,695
22

23                 c.       Indio Property. SUSARP, as successor in interest to Sizzler Restaurants

24         International, Inc., is a party to that certain Contract of Sale with Reginald O. Robinson

25         and Patricia Robinson dated September 30, 1990, which is an installment sale contract for

26         the purchase of real property located at 81-760 CA-111, Indio, CA 92201 (the “Indio

27         Property”). Title to the Indio Property will vest in the Debtor upon payment in full of the

28         purchase price.

                                                -14-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 14 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1          26.    The Debtors’ company-owned and operated restaurants at each of the premises

  2 described in the Leases subject to rejection (collectively, the “Restaurant Locations”) have been

  3 unprofitable for the past year or was never even operational as company-owned and operated

  4 Restaurant Locations. The Debtors have analyzed the losses that they have suffered at these

  5 unprofitable Restaurant Locations and determined to eliminate them. In connection with the

  6 elimination of these Leases, the Debtors have determined that it is in their best interests to

  7 eliminate two Contracts for the lease of personal property that they previously used at these

  8 Restaurant Locations. Attached hereto as Exhibit B is a schedule of Leases and Contracts to be

  9 rejected as of the Petition Date, as well as authentic copies of the Contracts.
10           27.    The Debtor already has vacated or promptly will vacate the premises described in

11 the Leases and is in the process of making arrangements with the Contracting Party to return to it

12 the personal property that is the subject of the Contracts. Since all rents accruing under the Leases

13 and Contracts after the Petition Date may be entitled to administrative priority, and these rents

14 relate to Restaurant Locations that either are unprofitable or have never been operational, the

15 Debtors must immediately reject these Leases and Contracts.

16           28.    The Leases and Contracts are no longer of value and constitute a burden on the

17 Debtor’s bankruptcy estate. The Debtor no longer operate, or never operated in the first instance,

18 the Restaurant Locations. Therefore, rejection of the Leases and Contracts will give the Debtor

19 access to increased cash flow and, therefore, is in the best interests of the Debtor’s estate.

20           29.    The Contract Rejection Procedure sets forth a mechanism by which the Debtor will

21 provide to each Contracting Party and the Subchapter V Trustee notice of the proposed rejection

22 and an opportunity to object to such rejection. Thus, implementation of the Contract Rejection

23 Procedure will not prejudice any Contracting Party; indeed, the Contract Rejection Procedure will

24 result in administrative efficiency. I believe that Court authorization to implement the Contract

25 Rejection Procedure is in the best interests of the estates and judicial economy, and will minimize

26 administrative expenses and burdens on the Court.

27

28

                                                -15-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 15 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1                                      Cash Management System

  2          30.    SUSAFR and SUSAR currently have a total of ten bank accounts (collectively, the

  3 “Debtors’ Accounts”), all of which serve or have served as operating accounts and are held only in

  4 the names of either SUSAFR or SUSAR. Of these ten accounts, seven are primarily used to

  5 collect franchising, licensing, and royalty fees from the Debtors franchisees and licensees, credit

  6 card receipts from the operation of the Debtors’ company-owned restaurants, and rent payments

  7 from the Debtors’ subtenants, and two used to pay the expenses of operating the Debtors’

  8 franchising, subleasing, and restaurant-operations businesses, including the Debtors’ payroll,

  9 payments to landlords, vendors, and other business expenses; and the final account is open for any
10 financial investments but currently unused by the Debtors.

11           31.    The above accounts and arrangements collectively comprise the Debtors’ cash

12 management system, which enables the Debtors to, among other things, receive franchise and

13 royalty fees from the Debtors’ franchisees and licensees, rent payments from its subtenants of

14 certain real properties, make rent payments to landlords, make payments to vendors that provide

15 services to the Debtors, and generate timely and accurate financial information related to the

16 Debtors’ operations.

17           32.    The above-described cash management system is essential to the Debtors’

18 operations and business. If the Debtors’ cash management practices and procedures are disrupted,

19 the Debtors’ efforts to maintain their existing operations and restructure their affairs likely will be

20 significantly hindered. I believe their creditors and their bankruptcy estates would not receive any

21 benefit if the Debtors were required to close the Debtors’ Accounts and open new ones.

22           33.    To continue operating effectively post-bankruptcy, the Debtors need continuity in

23 their cash management system and bank accounts. Specially, the Debtors seek to maintain the

24 Debtors’ Accounts. I believe that obtaining an order approving this motion is critical, because

25 absent such an order, (i) the Debtors would need to advise each of their numerous franchisees and

26 licensees of the Sizzler brand restaurant operations and subtenants of nonresidential real property

27 leases to direct their franchise, license, royalty, and rent payments to new accounts, which would

28 almost certainly create confusion for those franchisees, licensees, and subtenants, thereby

                                                -16-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 16 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1 impeding the Debtors’ ability to collect franchise, license, and royalty fees, and rents, (ii) the

  2 Debtors would need to make new arrangements for making payments to vendors of services to

  3 them, which could cause confusion for those service providers, make them uncomfortable

  4 providing services, and delay the provision of those services, which are imperative to the Debtors’

  5 operations, and (iii) the Debtors would need to spend time closing accounts and opening new ones,

  6 including dormant accounts, with no corresponding benefit to creditors or the estate.

  7          34.     The Debtors’ Accounts are maintained at JP Morgan Chase Bank, N.A. (“Chase”)

  8 and U.S. Bank, N.A. (“US Bank”). 2 Both Chase and US Bank are on the United States Trustee’s

  9 List of Cooperating Depositories, and consist of the following types of accounts:
10                   a.     Concentration Operating Accounts. SUSAR maintains and controls two

11           operating accounts, one each at Chase and US Bank, that, historically, are used to fund all

12           disbursements of the Debtors, including, but not limited to, secured and unsecured loan

13           obligations, payroll, rent, taxes, insurance premiums, payments to former executives of the

14           Debtors, vendor payments, and all other expenses incurred with the Debtors’ business

15           operations (collectively, the “Concentration Operating Accounts”). The last four digits of

16           the Concentration Operating Account held at Chase are ****1359, and the last four digits

17           of the Concentration Operating Account at US Bank are ****7084.

18                   b.     Credit Card Accounts. SUSAR also maintains and controls two zero

19           balance accounts, one each at Chase and US Bank, that it uses to deposit credit card

20           receipts from company-owned and operated restaurants (collectively, the “Credit Card

21           Accounts”). The last four digits of the Credit Card Account held at Chase are ****1805,

22           and the last four digits of the Credit Card Account at US Bank are ****7100. Each day,

23           funds deposited or remitted into the Credit Card Accounts are swept into the Concentration

24           Operating Accounts held at Chase and US Bank. From day to day, no funds are retained in

25           the Credit Card Accounts.

26

27
      2
28    The Debtors will be asking Chase and US Bank to convert each of the existing Debtors’
    Accounts into a debtor in possession account.
                                                   -17-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20     Entered: 09/21/20 17:21:54 Page 17 of
                                        OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                            169
  1               c.      Disbursement Accounts. Additionally, SUSAR maintains and controls two

  2        zero balance accounts, one each at Chase and US Bank, that it uses to make payments to

  3        all of the Debtors’ creditors (collectively, the “Disbursement Accounts”). The last four

  4        digits of the Disbursement Account held at Chase are ****2209, and the last four digits of

  5        the Disbursement Account at US Bank are ****1456. Each day, funds are withdrawn

  6        from the Concentration Operating Accounts to fund checks and wires issued to the

  7        Debtors’ creditors from the Disbursement Accounts as and for payment of, among other

  8        things, the Debtors’ daily operations, loan obligations, and payments to former executives.

  9        From day to day, no funds are retained in the Disbursement Accounts.
10                d.      Marketing Account. SUSAR also maintains and controls a general account

11         at Chase that it uses to accept “Production and Marketing Fund” payments from the

12         Debtors’ franchisees and licensees under the terms of franchise agreements to which

13         SUSAFR is a party. Franchisees and licensees of the Debtors currently pay 0.75% of sales

14         to SUSAR to fund production and marketing expenses for the benefit of all Sizzler-

15         branded restaurants (the “Marketing Account”). The last four digits of the Marketing

16         Account held at Chase are ****2010.

17                e.      Franchise Accounts. SUSAFR maintains and controls two zero balance

18         accounts, one each at Chase and US Bank, that it primarily uses for receiving payments

19         from franchisees and licensees of the Debtors pursuant to franchise agreements related to

20         more than 90 non-debtor franchisee- and licensee-owned and operated Sizzler branded

21         restaurants (collectively the “Franchise Accounts”). The last four digits of the Franchise

22         Account held at Chase are ****2613, and the last four digits of the Franchise Account at

23         US Bank are ****7118. Each day, funds deposited or remitted into the Franchise

24         Accounts are swept into the Concentration Operating Accounts held at Chase and US

25         Bank. From day to day, no funds are retained in the Franchise Accounts.

26                f.      Money Market Account. SUSAR also maintains and controls a money

27         market account at Chase that it currently does not use but keeps open in the even the

28         Debtors determine to make financial investments with any excess or other funds it has (the

                                                -18-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 18 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1          “Money Market Account”). The last four digits of the Marketing Account held at Chase

  2          are ****2569.

  3          35.    A complete list of the Debtors’ Accounts that identifies the type of each account as

  4 described in this Motion and includes a redacted account number for each account is attached

  5 hereto as Exhibit C.

  6          36.    The Debtors propose to maintain the existing cash management system with respect

  7 to the Debtors’ Accounts as described above with the following changes: First, the signature cards

  8 on all of the Debtors’ respective accounts will be changed to reflect the Debtors’ status as a

  9 "debtor-in-possession". Second, the Debtors will work with Chase and US Bank to ensure that no
10 prepetition checks or other prepetition claims are honored other than as ordered by this Court. The

11 cash management system with respect to the Debtors’ respective bank accounts, with these

12 changes, would remain in place subject to further order of this Court.

13                  a.       Subject to a prohibition against honoring prepetition checks or offsets

14           without specific authorization from this Court, the Debtors request that they be authorized

15           to maintain and continue the use of the Debtors’ Accounts in the same manner and with the

16           same account numbers, styles, and document forms as those employed during the

17           prepetition period.

18                  b.       As part of the relief requested, the Debtors also seek a waiver of the

19           requirement by the United States Trustee for Region 17 to establish specific bank accounts

20           for tax payments. See Region 17 United States Trustee Guidelines, § 4.4.6(a)(2). The

21           Debtors believe that tax obligations can be paid most efficiently pursuant to its existing

22           cash management system, that the U.S. Trustee can adequately monitor the flow of funds

23           into, among, and out of the Debtors’ Accounts through the Debtors’ required monthly

24           operating reports, and that the creation of new debtor in possession accounts designated

25           solely for tax obligations would be unnecessary and inefficient.

26           37.    The existing cash management system is efficient and effective. It will be

27 disruptive to the Debtors’ ongoing business operations to shut the existing system down and close

28 the Debtors’ Accounts. Such a disruption would require the Debtors to dedicate its scarce human

                                                -19-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 19 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1 resources to opening approximately ten new bank accounts, informing numerous parties to more

  2 than 90 franchise and license agreements, subtenants to real property leases, and the managers of

  3 fourteen company-owned and operated restaurants about the new accounts to which franchise fees,

  4 royalty payments, rent, and credit card receipts, should be paid, and making arrangements to pay

  5 vendors from those new accounts – all with no corresponding benefit to creditors. A drastic shift

  6 in the cash management system would likely confuse the Debtors’ numerous franchisee and

  7 licensees, subtenants to real property leases, as well as the Debtors’ various vendors and service

  8 providers, disrupt the flow of franchising and licensing, sublease, credit card revenue from the

  9 Debtors’ company-owned and operated restaurants, distract the Debtors from ensuring stable day-
10 to-day operations. Subtenants might mistakenly mis-direct their rent payments to a recently-

11 closed account or fail to make a timely sublease payment because they are uncertain where

12 payments should be sent. Similarly, some service providers may delay or cease providing goods

13 and services to the Debtors if the Debtors have to convince them that the Debtors are continuing to

14 operate.

15           38.    Requiring the Debtors to close the dormant Money Market Account would provide
16 no benefit to any party in interest, but would distract the Debtors’ current leadership from

17 attending to other, more pressing management and reorganization issues. The resulting effects

18 could be devastating to the Debtors’ efforts to restructure their financial affairs. Alternatively, by

19 ensuring that all of the Debtors’ operating and management functions continue uninterrupted,

20 including collection of franchise and license fees, rent, credit card receipts, and payments to

21 vendors, the I am confident the Debtors will be better able to effectuate the business

22 reorganization it so acutely needs. The Debtors’ Accounts are of key value to all parties in interest

23 in the Debtors’ Case and preserving the Debtors’ current cash management system, subject to

24 Court approval, is critical. The continuation of the Debtors’ existing cash management systems,

25 subject to the protections described above with respect to the Debtors’ Accounts, are more than

26 adequate to protect creditors, the Debtors’ respective estates and parties in interest.

27

28

                                                -20-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 20 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1                                       Employee Obligations

  2         39.     SUSAR operates fourteen Company-owned and operated restaurants, as reflected

  3 on the above chart. SUSAR employs 481 individuals and provides medical and dental benefits to

  4 an additional 26 individuals employed by Carson Sizz, LLC (collectively with the 481 SUSAR

  5 employees, the “Employees”) under a franchise management agreement with that franchisee

  6 (“Carson Sizz”). Of these Employees, 203 are “active” and 183 work full time, while 278 are on

  7 leave or furlough. Of the employees on leave or furlough, SUSAR continues to provide medical

  8 and other benefits to 35 furloughed employees and eight who are on leave. Of the total 481

  9 SUSAR employees, 27 full-time Employees work at the Support Center, which runs corporate
10 operations for each of the Debtors and for all of the company-owned restaurants. The Support

11 Center staff also provides assistance to other franchise restaurants that the Debtors do not own.

12 The rest of SUSAR’s Employees work at the 15 company-owned restaurant locations in

13 California. Of these, 27 are active full-time restaurant managers, while another three managers

14 presently are on leave and two are on furlough. The other Debtors do not currently have any

15 employees.

16          40.     As of the Petition Date, various amounts of prepetition employee obligations had

17 accrued or were owed but unpaid because, among other things:

18                  a.     The Debtors filed these Cases in the midst of SUSAR’s customary payroll

19          periods (paychecks are normally distributed every two weeks). As such, various amounts

20          in prepetition payroll liabilities were due and owing as of the Petition Date. SUSAR filed

21          its chapter 11 petition mid-way through one of its regular and customary payroll periods

22          (and the next payroll is due September 25, 2020 and must be funded two days in advance);

23                  b.     There is a short “lag” between the time employees are paid and the pay

24          period covered by their paychecks. Paychecks are issued on every other Friday, on

25          account of services rendered to the Debtors through the previous Sunday. The last payday

26          was September 11, 2020, which covered the period August 24, 2020, through September 6,

27          2020;

28

                                                -21-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 21 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1                 c.      Some payroll and expense reimbursement checks issued to employees prior

  2         to the Petition Date have not yet been presented for payment or have not yet cleared the

  3         banking systems and, accordingly, were not honored and paid as of the Petition Date; and

  4                 d.      Certain other forms of compensation (including sick pay, paid time off, and

  5         withholdings for benefit plan contributions) related to services rendered prepetition have

  6         not yet been honored because such benefits, although accrued before the Petition Date,

  7         were not payable but rather will become payable in the ordinary course of the SUSAR’s

  8         business.

  9         41.     I believe it is crucial that the Court authorize SUSAR to pay to their employees
10 prepetition wages and salaries and expense reimbursements earned and incurred in the ordinary

11 course, and to honor but not pay certain prepetition benefits.

12          42.     SUSAR’s Employees are essential to the Debtors’ continued operation and
13 viability, as well as the Debtors’ ability to fulfill their duties as debtors-in-possession. Certain of

14 SUSAR’s Support Center Employees are and will be involved in preparing the Debtors’ schedules

15 of liabilities and assets and statements of financial affairs in the cases, preparing financial analyses

16 and budgets, preparing monthly operating reports, and overseeing the Debtors’ operations.

17          43.     The filing of this Case has disrupted the Debtors’ normal operations. Unless
18 SUSAR can promptly honor its prepetition employee obligations, the Debtors believe that

19 employee morale will suffer, and many Employees may be unable to meet their own personal

20 obligations in these already trying times. If that happens, it will lead to the risk that Employees

21 will find employment elsewhere, and the Debtors’ business operations will be interrupted in the

22 midst of this critical period. SUSAR’s Support Center Employees are intimately knowledgeable

23 about all of the Debtors’ operations and business affairs, as well as about operations at the

24 company-owned restaurants, and their retention is necessary to ensure a timely and efficient

25 bankruptcy process. Moreover, the SUSAR Employees who are employed at the company-owned

26 restaurants, particularly the restaurant managers, are critical to maintaining restaurant operations

27 necessary to maintain an income stream for the Debtors. Without SUSAR’s Employees, none of

28 the Debtors will be able to continue to effectively operate its business, and the ability of the

                                                -22-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 22 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1 Debtors to preserve and maximize the value of their assets – including restaurant operations at the

  2 company-owned restaurant locations – will be jeopardized. Therefore, all major constituencies,

  3 including creditors, Employees, and Employee dependents will benefit from SUSAR’s ability to

  4 pay certain prepetition benefits and expenses to its Employees.

  5         44.     SUSAR administers its payroll obligations through third parties, and its Employees

  6 are paid every two weeks (every other Friday) for the work period ending the prior Sunday. The

  7 Debtor’s average gross payroll for its Employees is approximately $200,000 per two-week period.

  8 The total amount of the prepetition wages and salaries owed is collectively approximately

  9 $200,000, and no single employee is entitled to an amount in excess of $13,650.
10          45.     In the ordinary course of business, Automatic Data Processing, Inc. (“ADP”)

11 processes and disburses SUSAR’s payroll based on data that it receives from SUSAR. ADP

12 calculates the amounts necessary to fund payroll (including payroll taxes, withholdings, and other

13 deductions), and debits SUSAR’s account accordingly in advance of payroll and disburses the

14 funds to the Employees and third parties, as applicable, by electronic transfers or by checks.

15          46.     No employee has received, or will receive, post-petition payment on account of his

16 or her prepetition wages in excess of $13,650, consistent with the statutory cap in Section

17 507(a)(5) of the Bankruptcy Code.

18          47.     Failure to approve payment for prepetition employee wages would be a blow to

19 employee morale and could undermine SUSAR’s ability to retain its Employees at this critical

20 time period. Many of the Employees are reliant on the timely payment of their wages to cover

21 their monthly living expenses. The Employees’ commitment and loyalty to the Debtors is critical

22 to the Debtors’ successful navigation of the bankruptcy process.

23          48.     SUSAR’s business practice has been to supplement the wages and salaries of its

24 full-time Employees by providing them with certain employee benefit programs. These programs

25 include such standard benefits as paid time off and medical, dental, and vision insurance. SUSAR

26 is continuing these programs in the ordinary course of its business operations, subject to Court

27 approval. The relief sought in the Employee Obligations Motion relates only to those unpaid

28

                                                -23-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 23 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1 prepetition benefits that were earned in connection with certain of SUSAR’s benefit programs as

  2 more fully described herein.

  3         49.     SUSAR’s employees accrue paid time off at the following rates according to the

  4 below chart:

  5   Completed Length         Accrual Rate Per         Annual Paid Time         Max Accrual
      of Service               Pay Period               Off
  6

  7   Hire – 1 year*           3.08 hours*              80 hours                 80 hours
      1 – 4 years              4.62 hours               120 hours                160 hours
  8   5 – 9 years              5.54 hours               144 hours                184 hours
  9   10 years and above       6.15 hours               160 hours                200 hours
   *Managers-in-Training, Restaurant Managers, and General Managers accrue 3.33 hours for their
10 first year of employment.

11          50.     Upon termination, SUSAR pays all Employees for any accrued but unused paid

12 time off, pursuant to applicable law. The Debtors have sought the authority in the Employee

13 Obligations Motion, in their sole discretion, to continue to honor SUSAR’s paid time off policies

14 in the ordinary course, including to allow Employees post-petition to take paid time off earned

15 prepetition. The Debtors’ outstanding PTO liability as of September 20, 2020, was estimated to

16 total $178,664.42. The Debtors are not seeking authority now to compensate Employees for

17 accrued and unused paid time off in the event of a termination. Rather, the Debtors are requesting

18 that any Employees either terminated as a result of this bankruptcy or in the ordinary course of

19 business will retain a claim for such prepetition accrued and unused paid time off.

20          51.     Employees are also entitled to certain medical and dental benefits. SUSAR

21 presently owes $400,651.00 in outstanding medical benefits premiums through the end of 2020;

22 $23,908.00 for dental benefits premiums through the end of 2020; and $4,547.00 in vision benefits

23 premiums through the end of 2020 for its Employees. The Debtors have sought the authority in

24 the Employee Obligations Motion, in their sole discretion, to continue to honor SUSAR’s medical,

25 dental, and vision benefits policies in the ordinary course, including allowing Employees post-

26 petition to utilize such benefits. The Employees’ continued ability to utilize SUSAR’s medical

27 benefits is particularly crucial given the need for affordable access to healthcare and testing during

28 the global COVID-19 pandemic.

                                                -24-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 24 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1          52.    SUSAR also provides life and accidental death and dismemberment insurance and

  2 long term disability insurance benefits to a few of its key Employees. SUSAR presently owes

  3 $5,783.00 in outstanding premiums for its life and accidental death and dismemberment insurance

  4 policy through the end of 2020, and $7,709.00 in outstanding premiums for its long term disability

  5 insurance policy through the end of 2020. SUSAR likewise seeks the authority to maintain these

  6 benefits in the ordinary course, including allowing Employees post-petition to utilize such

  7 benefits.

  8          53.    From time to time, the Employees incur miscellaneous expenses related to their

  9 jobs, including mileage costs, car allowances, cell phone costs, and other expenses for certain
10 Employees. In particular, eleven employees are reimbursed up to $27.50 each every two weeks

11 for cell phone plans; three employees are reimbursed up to $1,000 each per month for mileage,

12 and five employees are reimbursed on average up to $465 each every two weeks for additional car

13 allowances. Prepetition, SUSAR routinely reimbursed these expenses. Employees generally

14 submit expense reports, including receipts or other backup documentation, in order to receive

15 reimbursement for their business expenses. After receiving approvals, SUSAR would remit

16 payment to the employee.

17           54.    Based on current information, SUSAR estimates that approximately $302.50 in
18 reimbursements for cell phone plans, $1,500 in reimbursements for mileage, and $2,324 in

19 reimbursements for additional car allowances are outstanding and have not been honored and paid

20 as of the Petition Date. The Debtors are not aware of other reimbursable employee expenses that

21 have not been presented for payment yet or have not cleared the banking systems yet as of the

22 Petition Date. By this Motion, the Debtors seek authority to reimburse Employees for the

23 outstanding prepetition expenses, in order to avoid hardship for the Employees who would

24 otherwise be independently obligated to pay such amounts.

25           55.    Supplemental Executive Retirement Plan (SERP).

26                  a.      Contingent and Unliquidated Liability. The Debtors – through WRC –

27           maintain a SERP, pursuant to which the Debtors’ liability is contingent and unliquidated.

28

                                                -25-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 25 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1        WRC is responsible for payments to certain former employees (“Beneficiaries”) until such

  2        time that each of the Beneficiaries die.

  3               b.      Payments to Beneficiaries. Under the SERP, the Debtors currently are

  4        liable to seven Beneficiaries. Prepetition, the Debtors made biweekly payments in the

  5        aggregate amount of $33,173.46 to the Beneficiaries. Early in the coronavirus pandemic,

  6        the Debtors suspended those biweekly payments but recommenced them after receipt of a

  7        Paycheck Protection Program (SBA) loan. As of July 16, 2020, the Debtors were current

  8        on their SERP liability; however, the Debtors again suspended payments on July 17, 2020.

  9        56.    Payment Protection Program (“PPP”).
10                a.      Application and Disbursement. The Debtors applied to JP Morgan Chase

11         (“Chase”), with whom it regularly banks, for a loan under the Payment Protection

12         Program, which was part of the CARES Act. Chase disbursed to the Debtors $3,911,377

13         on April 13, 2020.

14                b.      PPP Forgiveness Status. Throughout the first 16 weeks of the 24-week loan

15         period, the Debtors spent approximately $2,865,925 of its PPP loan proceeds on eligible

16         liabilities, 94% $2,696,077.17 of which the Debtors spent on payroll-related expenses.

17         Recently, the Debtors spent the balance of its PPP loan proceeds. The Debtors believe

18         they have complied with all PPP requirements and expects that it will obtain full

19         forgiveness of the PPP loan. The Debtors intend to apply for forgiveness as soon as Chase

20         opens the application period for PPP borrowers.

21         57.    Trade Creditors.

22                a.      Trade Creditors. As of the Petition Date, the Debtors’ outstanding liabilities

23         to trade creditors totaled approximately $1,153,156.06, of which about 76% is owed to

24         their primary food suppliers, Sysco Los Angeles Inc., Sysco San Francisco, Inc.

25         (collectively, “Sysco”), and P&R Paper Supply Co., Inc. Prepetition, the Debtors entered

26         into a payment plan on account of their outstanding debt to Sysco. Subject to Court

27         approval, the Debtors intend to assume postpetition their payment plan with Sysco as this

28

                                                -26-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 26 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1         vendor relationship is essential to the ongoing viability of the Business. The company-

  2         owned restaurants cannot survive without ongoing deliveries of food products from Sysco.

  3                 b.      Equipment Leases. There are a small number of equipment leases that are

  4         not essential to the Debtors’ operation of the Business. Accordingly, the Debtors seek

  5         authorization to reject the following leases of personal property.

  6         58.     Other Contingent Liabilities.

  7                 a.      Workers’ Compensation and ADA Litigation. As the Debtors will disclose

  8         on their Statement of Financial Affairs, there are workers’ compensation claims that the

  9         Debtors’ insurer is handling. being handled by the companies’ insurer. Similarly, the
10          Debtors currently are defending against one Americans with Disabilities Act (ADA) claim
11          and has engaged ADA Litigation Counsel to represent the Debtors in this action.
12          Additionally, the Debtors’ insurers are addressing six other active general liability claims
13          that third-parties have asserted against the Debtors.
14                                                  Utilities

15          59.     As previously noted, the Debtors lease and operate the fourteen company-owned

16 Restaurant locations throughout California as well as the Support Center also located in

17 California. The Restaurants and Support Center (together, the “Leased Locations”) obtain

18 electricity, natural gas, water and sewer, and trash service from local utility providers. The

19 Support Center and the Restaurants also obtain phone and/or internet service from a local utility

20 providers. Because the Restaurants and the Support Center are located in different cities, the

21 Debtors’ utility-related obligations are owed to a number of different utility providers (each a

22 “Utility” and, collectively, the “Utilities”), although several utility providers deliver services to a

23 number of the Leased Properties. Approximately thirty-three Utilities provide services to the

24 Restaurants and the Support Center. The Debtors currently owe approximately $2,790.59 on all

25 pre-petition obligations to the Utilities.

26          60.     Continued provision of utility services is critical to the Debtors’ operations. The

27 Restaurants and Support Center need electricity to operate, their trash service needs to continue,

28 and their water supply needs to remain on in order to keep the facilities running. Without the

                                                -27-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 27 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1 ability to keep the Debtors’ facilities open during this process, the Debtors’ business operations

  2 would cease causing the Debtors to lose their revenue stream, which would in turn harm their

  3 creditors. Phone and internet service are also critical to maintaining business operations at all

  4 locations.

  5          61.    The Debtors are prepared to provide each Utility with adequate assurance of

  6 payment in the form of a Deposit, which is intended to equal the full amount of the cost of the

  7 utility services that the Debtors estimate each applicable Lease Location will use during a

  8 fourteen-day period (the “Estimated Fourteen-Day Usage”). Average monthly bills for each

  9 Utility ranges from approximately $15.00 to $5,500. If one Utility provides utility service to more
10 than one Leased Location, then the Debtors will provide that Utility with one deposit that equals

11 the aggregate Estimated Fourteen-Day Usage for all of the Leased Locations that are served by

12 such Utility. The Debtors’ estimates are based on an each Utility’s most recent bill for each

13 account. Attached hereto as Exhibit D is a chart listing each of the Debtors’ Utilities, the total

14 invoiced amount on the most recent bill on each Utility account, and the proposed Deposit based

15 on the Estimated Fourteen-Day Usage.

16           62.    Nothing in the proposed Utility Order attached to the Utility Motion would require

17 the Debtors to provide a Deposit to any Utility. If the Debtors do not furnish a Deposit within the

18 30-day period following the Petition Date, the Utility may thereafter alter, refuse, or discontinue

19 service.

20           63.    I believe that the relief requested in Utilities Motion is necessary and appropriate to

21 ensure a smooth transition into each of the Debtors’ respective chapter 11 cases, to normalize and

22 maintain the Debtors’ operations during pendency of the Cases, and to preserve and maximize

23 value of the Debtors’ estates for the benefit of their creditors. If utility services at any of the

24 Restaurants or the Support Center was lost, then the Debtors would not be able to operate their

25 businesses, which would significantly reduce the assets available to their creditors. Given that the

26 Debtors are prepared to provide the Utilities with adequate assurance of payment in the form of a

27 deposit in the amount of the estimated fourteen-day usage for each Utility based on the most

28 recent Utility bills for each of the Restaurants and the Support Center prior to the Debtors’ entry

                                                -28-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 28 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1 into bankruptcy, I believe the relief requested is necessary and appropriate under the

  2 circumstances.

  3                                 Maintenance of Customer Program

  4          64.     Gift Card Program. The Debtors and their franchisees and licensees (the

  5 “Franchisees”) sell Gift Cards to customers at the Restaurants and Franchise Locations through a

  6 third-party vendor, Stored Value Solutions (“SVS”). SVS loads and processes the customer Gift

  7 Cards and retains the customer information tied to the issued Gift Cards. When a customer

  8 purchases a Gift Card at a specific restaurant location, the Franchisee for that specific Franchise

  9 Location or SUSA, if the restaurant is a company-owned location, is responsible for covering the
10 redemption value for that Gift Card. When a customer redeems a Gift Card, the value from that

11 card is transferred from the appropriate account for the restaurant location where the Gift Card

12 was purchased to the appropriate revenue account for whichever restaurant location where the

13 customer redeems it. For example, a customer might purchase a Gift Card at a company-owned

14 restaurant and redeem it at a Franchise Location. In this scenario, value for the redeemed card

15 would transfer from SUSA’s Gift Card holding account to the Franchise Location’s revenue

16 account.

17           65.     Additionally, the Debtors sell Gift Cards online through a third-party vendor,

18 eGifter, which in turn works in conjunction with SVS for the loading, processing, and distributing

19 of the Gift Cards and their redemption funds. The value of unredeemed gift cards purchased

20 online (the “E-Gift Cards”) is held in an account controlled by SUSA, and as is the case with the

21 Gift Cards purchased at physical restaurant locations, is transferred to the revenue account for the

22 specific restaurant location where each E-Gift Card is redeemed.

23           66.     In total there are 94,094 outstanding and unredeemed active Gift Cards and E-Gift

24 Cards with an estimated total value of $1,920,252.98. As of September 16, 2020, SUSA was

25 liable for an estimated $174,650 for Gift Cards purchased at company-owned restaurants and an

26 estimated $238,977.93 for E-Gift Cards making SUSA’s estimated total liability for active Gift

27 Cards and E-Gift Cards $413,627.93. However, when a Franchisee defaults and assigns its

28 Franchise Location to the Debtors, SUSA inherits that Franchisee’s Gift Card liability. In

                                                -29-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 29 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1 addition, there is an unknown number of deactivated Gift Cards (the “Deactivated Cards”) and

  2 frozen Gift Cards (the “Frozen Cards”) for which SUSA may be liable. Five years after the date

  3 of purchase of purchase, Gift Cards are deactivated; though they do not actually lose value.

  4 Instead, a customer holding a Deactivated Card may contact the Debtors to issue a new Gift Card

  5 in the remaining value of the Deactivated Card. Additionally, in August of 2019, SVS suffered a

  6 data breach in which a hacker obtained the pin numbers for several Gift Cards. As a result, SVS

  7 froze the corresponding Gift Cards. Again, customers holding Frozen Cards are entitled to contact

  8 the Debtors to issue new Gift Cards to replace the Frozen Cards. The Debtors typically receive

  9 less than half a dozen requests from customers each month to reissue Deactivated Cards and
10 Frozen Cards with an aggregate estimated value of less than $200 per month. As of the Petition

11 Date, the Debtors believe their outstanding obligations on account of the unredeemed Gift Cards

12 total less than $415,000.00. By this Motion, the Debtors seek authority to honor the unredeemed

13 Gift Cards, reissue Deactivated Cards and Frozen Cards upon individual customer requests, and

14 sell and issue new Gift Cards in the ordinary course of business.

15          67.     Online Promotions. The Debtors’ run an online promotions and customer incentive

16 program through a third-party marketing and public relations vendor called Fishbowl. Fishbowl

17 regularly sends out online email promotions and coupons to the Debtors’ customers. Typical

18 email promotions include offers to customers and coupons for discounts on restaurant menu items.

19 While the Debtors are not aware of any outstanding coupons, discounts, or promotions offered to

20 customers through Fishbowl’s online marketing and email program, it is possible that some

21 promotions or coupons either have yet to expire or do not include an expiration date. By this

22 Motion, the Debtors request the authority, in their discretion, to continue to honor valid and

23 unexpired prepetition coupons or other email or online promotional offers in the ordinary course

24 of their business. Such promotional programs have been provided in the Debtors’ ordinary course

25 of their businesses and are essential for the Debtors to stay competitive in their particularly

26 distressed restaurant industry.

27          68.     The relief requested regarding the Gift Card Program and online promotions is

28 essential to maintaining customer confidence and loyalty during the pendency of the Cases.

                                                -30-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 30 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
  1 Absent an order authorizing the Debtors to honor these customer programs, the Debtors’ customer

  2 relations will be severely and irreparably harmed at a time when customer loyalty and patronage is

  3 extremely critical to the Debtors, and the Debtors’ ability to maximize value for the benefit of all

  4 the parties in interest will be put in jeopardy.

  5          69.     The Debtors seek authority to continue to maintain and operate the Customer

  6 Program. I believe it is necessary to continue the Customer Program in order to maintain goodwill

  7 with both franchisees and customers. Without the ongoing support of both the Debtors’ customers

  8 and franchisees, the Debtors do not believe they will be able to effectively reorganize their

  9 business.

10           70.     In accordance with the sections 1187(a), 1116(1)(A), and 1116(1)(B) of the

11 Bankruptcy Code, the Debtors have attached hereto the following:

12                   a.     Exhibit E - Debtor's most recent balance sheet;

13                   b.     Exhibit F - Debtor's most recent federal income tax return.

14           I declare under penalty of perjury under the laws of the United States of America that the

15 foregoing is true and correct.

16           Executed on this 21st day of September, 2020, at Mission Viejo, California.

17

18
                                                       Christopher Perkins
19

20

21

22

23

24

25

26

27

28

                                                -31-
Case:SMRH:4832-0696-0330.8
      20-30748 Doc# DECLARATION
                           13 Filed: 09/21/20  Entered: 09/21/20 17:21:54 Page 31 of
                                       OF CHRISTOPHER PERKINS IN SUPPORT OF FIRST DAY MOTIONS
                                           169
                                                                                                     Exhibit A

                                                                                  Sizzler USA, Inc. et al. 13-Week Cash Flow Budget


                                     Week 1         Week 2       Week 3      Week 4     Week 5     Week 6        Week 7        Week 8      Week 9     Week 10    Week 11       Week 12    Week 13      TOTAL
Starting Day                         9/21/2020      9/28/2020    10/5/2020 10/12/2020 10/19/2020 10/26/2020      11/2/2020     11/9/2020 11/16/2020 11/23/2020 11/30/2020      12/7/2020 12/14/2020
Cash Beginning (Inc. DIP Loan)1      1,000,000        802,315      696,244    547,984    649,532    643,325        750,641      584,039     690,953    713,027     820,717      538,782    655,148     1,000,000
Restaurant Sales                       259,151        316,418      316,418    316,418    316,418    328,385        328,385      328,385     328,385    328,385     346,103      346,103     346,103    4,205,054
  YoY Restaurant Sales                     47%            47%          46%        46%        46%        46%            46%           46%        46%        46%         48%           48%        48%
  Open Stores                               13             13             13         16         19         19             19            19         19         19          19          19         19
Franchise Rev                          102,647         16,156       18,195     15,683     97,023     15,271         17,198        14,824     99,658     15,686      17,665        15,227    104,699     549,931
  Franchise YoY Sales                      35%            35%          35%        35%        35%        35%            40%           40%        40%        40%         40%           40%        40%
  Franchise Units                           81             81             81         81         81         81             81            81         81         81          81          81         81
Total Revenue                          361,798        332,574      334,612    332,101    413,440    343,656        345,583      343,209     428,043    344,071     363,768      361,329    450,802     4,754,985
Cost of Sales                           88,111        107,582      107,582    107,582    107,582    111,651        111,651      111,651     111,651    111,651     117,675      117,675     117,675    1,429,718
Labor                                  249,543                      97,866               180,961                   107,744                  161,191                107,744                  161,191    1,066,239
G&A                                     29,884        29,884        29,884     29,884     29,884     29,884         29,884        29,884     29,884     29,884      29,884        29,884     29,884      388,491
Occupancy Costs                                       29,130       134,202                                         167,908                                         292,751                               623,991
Other Operating Expenses2                62,014      250,433        91,519     71,519     71,519     73,278         73,278        73,278     73,278     73,278      75,882       75,882      75,882    1,141,039
Total Operating Expenses                429,553      417,029       461,053    208,985    389,945    214,813        490,465      214,813     376,003    214,813     623,936      223,441     384,632    4,649,479
Doubtful Debt 3                          10,265        1,616         1,819      1,568      9,702      1,527          1,720         1,482      9,966      1,569       1,766        1,523      10,470       54,993
EBITDA                                  (78,020)     (86,071)     (128,260)   121,548     13,792    127,316       (146,602)     126,914      42,074    127,690    (261,935)     136,365      55,700       50,513
First Day Motion Payment4                99,665          ‐              ‐          ‐          ‐          ‐              ‐             ‐          ‐          ‐           ‐           ‐           ‐         99,665
Trade Creditor Cure Payments                ‐            ‐              ‐          ‐          ‐          ‐              ‐             ‐          ‐          ‐           ‐           ‐       186,695      186,695
Landlord Cure Payments                      ‐            ‐              ‐          ‐          ‐          ‐              ‐             ‐          ‐          ‐           ‐           ‐       318,660      318,660
Total Payments                           99,665          ‐              ‐          ‐          ‐          ‐              ‐             ‐          ‐          ‐           ‐           ‐       505,355      605,021
Change in Cash                         (177,685)     (86,071)     (128,260)   121,548     13,792    127,316       (146,602)     126,914      42,074    127,690    (261,935)     136,365    (449,655)    (554,507)
Cash End                                822,315      716,244       567,984    669,532    663,325    770,641        604,039      710,953     733,027    840,717     558,782      675,148     205,493      445,493

Debtors Counsel                         20,000        20,000           20,000    20,000     20,000     20,000      20,000        20,000      20,000      20,000      20,000      20,000     20,000      260,000
Cash End less Debtors Counsel          802,315       696,244          547,984   649,532    643,325    750,641     584,039       690,953     713,027     820,717     538,782     655,148    185,493      185,493

Notes
1. The DIP loan will be provide in two tranches of $1.0MM
2. Includes Store operating expenses such as uniforms and utilities
3. Provision for doubtful debt payment from franchisees
4. Payment of employee benefits




                                       Case: 20-30748                   Doc# 13       Filed: 09/21/20 Entered: 09/21/20 17:21:54                            Page 32 of
                                                                                                   169
  1                                              Exhibit B

  2                               CONTRACT REJECTION SCHEDULE

  3       Debtor         Contracting         Subject Premises or     Contract to     Contract
                           Party                  Property           Be Rejected     Rejection
  4                                                                                Effective Date
      Sizzler USA    TJM Shopping          1850 Douglas Blvd.      Ground Lease    Petition Date
  5
      Real Property, Center 05 A,          Roseville, CA 95661     dated March
  6   Inc.           L.P.                                          26, 1987,as
                                                                   amended
  7   Sizzler USA    BLR Properties,       6631 Clay St.           Real Property Petition Date
      Real Property, LLC                   Jurupa Valley, CA 92509 Lease dated
  8   Inc.                                                         May 31, 1989,
                                                                   as amended
  9
      Sizzler USA      Canon Financial     Equipment listed on     Unified Lease Petition Date
 10   Restaurants,     Services, Inc.      attached Unified Lease  Agreement
      Inc.                                 Agreement dated October dated October
 11                                        23, 2013                23, 2013
      Sizzler USA      Canon Financial     Equipment listed on     Lease         Petition Date
 12   Restaurants,     Services, Inc.      attached Lease          Agreement
 13   Inc.                                 Agreement dated October dated October
                                           19, 2015                19, 2015
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                                    -4-
Case:SMRH:4829-2671-6875.2
      20-30748 Doc#          13       DEBTORS’
                                  Filed:        EMERGENCY
                                         09/21/20  Entered:CONTRACT  AND LEASE REJECTION
                                                            09/21/20 17:21:54  Page 33 ofMOTION
                                               169                                        Exibit A
  1                                                EXHIBIT C

  2                                             DEPOSIT ACCOUNTS

  3       Borrower                 Financial       Account No.     Description        Account Type
                                  Institution
  4
      Sizzler USA            JP Morgan            ********2613   Franchise            ZBA
  5   Franchise, Inc.        Chase Bank,                         Account
                             N.A.
  6   Sizzler USA            U.S. Bank, N.A.      *********7118 Sizzler USA           ZBA
      Franchise, Inc.                                           Franchise -
  7                                                             Deposits
  8   Sizzler USA            JP Morgan            ********1359  Concentration         Main
      Restaurants, Inc.      Chase Bank,                        Operating             Concentration
  9                          N.A.                                                     Account
      Sizzler USA            JP Morgan            ********1805   Credit Card          ZBA
 10   Restaurants, Inc.      Chase Bank,                         Receipts
                             N.A.
 11
      Sizzler USA            JP Morgan            ********2209   Controlled           ZBA
 12   Restaurants, Inc.      Chase Bank,                         Disbursement
                             N.A.                                Account
 13   Sizzler USA            JP Morgan            ********2010   Production and       General
      Restaurants, Inc.      Chase Bank,                         Marketing
 14                          N.A.                                Account
 15   Sizzler USA            JP Morgan            ********2569   MMDA                 Money Market
      Restaurants, Inc.      Chase Bank,                                              Account
 16                          N.A.
      Sizzler USA            U.S. Bank, N.A.      ********1456   Sizzler USA          ZBA
 17   Restaurants, Inc.                                          Rest. - Controlled
                                                                 Disbursements
 18
      Sizzler USA            U.S. Bank, N.A.      ********7084   Sizzler USA          Main
 19   Restaurants, Inc.                                          Rest. -              Concentration
                                                                 Concentration        Account
 20   Sizzler USA            U.S. Bank, N.A.      ********7100   Sizzler USA          ZBA
      Restaurants, Inc.                                          Rest. – Credit
 21                                                              Card Receipts
 22

 23

 24

 25

 26

 27

 28
                                                       -1-
Case:SMRH:4812-7192-4939.1
      20-30748 Doc#          13    Filed: 09/21/20 DEBTORS’
                                                    Entered:EMERGENCY
                                                             09/21/20 17:21:54 Page 34 ofMOTION
                                                                        CASH MANAGEMENT
                                                169                                      Exhibit B
                            EXHIBIT D




                            EXHIBIT D


Case: 20-30748   Doc# 13   Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 35 of
                                        169
         Electricty Service
                                                          Last Four Digits      Last                   Timeframe            Estimated
                                                                                        Date of Last
          Utility Company              Debtors' Location    of Account        Invoiced               Covered by Last Months Two Week
                                                                                          Invoice
                                                             Number           Amount                     Invoice             Deposit
Los Angeles Dept. of Water & Power   Western & 7th                   0000    $ 8,256.72 7/29/2020 05/29-07/29/20          2 $2,064.18
Los Angeles Dept. of Water & Power   Airport (Manchester)            1000    $ 3,243.26 7/24/2020 06/24-07/23/20          1 $1,621.63
Los Angeles Dept. of Water & Power   Los Feliz                       0000    $ 4,723.75 7/14/2020 06/13-07/13/20          1 $2,361.88
Edison                               Inglewood                       6617    $ 4,535.50   9/4/2020 08/05-09/03/20         1 $2,267.75
Edison                               Pico Rivera                     6476    $ 4,305.76   9/5/2020 08/04-09/02/20         1 $2,152.88
Edison                               Santa Clarita                   3240    $ 1,979.04 8/28/2020 07/10-08/27/10          1   $989.52
Edison                               Culver City                     6518    $ 3,716.71 8/29/2020 07/27-08/25/20          1 $1,858.36
Imperial Irrigation District         Indio                           6100    $ 1,206.62 8/12/2020 07/09-08/10/20          1   $603.31
Edison                               Redlands                        6971    $ 2,869.08   9/2/2020 08/03-09/01/20         1 $1,434.54
Los Angeles Dept. of Water & Power   4th & Vermont                   0000    $ 4,838.28 8/10/2020 07/09-08/10/20          1 $2,419.14
Los Angeles Dept. of Water & Power   Van Nuys                        0000    $ 4,761.74 8/17/2020 07/16-08/17/20          1 $2,380.87
Edison                               Torrance                        6757    $ 3,553.06 8/15/2020 07/16-08/14/20          1 $1,776.53
San Diego Gas & Electric             San Diego                      361 0    $ 5,572.57   9/1/2020 07/29-08/30/20         1 $2,786.29
City of Roseville                    Roseville                       1543    $ 3,315.27 8/10/2020 07/10-08/10/20          1 $1,657.64
Edison                               Palmdale                        5386    $ 3,053.85 8/14/2020 07/15-08/13/20          1 $1,526.93
Edison                               Test Kitchen                    9597    $ 4,409.47   8/6/2020 07/07-08/05/20         1 $2,204.74




                       Case: 20-30748      Doc# 13      Filed: 09/21/20 Entered: 09/21/20 17:21:54        Page 36 of
                                                                     169
         Gas Service
                                                     Last Four Digits                                  Timeframe            Estimated
                                                                        Last Invoiced Date of Last
       Utility Company            Debtors' Location    of Account                                    Covered by Last Months Two Week
                                                                          Amount        Invoice
                                                        Number                                           Invoice             Deposit
The Gas Company                 Western & 7th                  018 5    $     634.03    8/14/2020    07/14-08/12/20       1   $317.02
The Gas Company                 Airport (Manchester)           824 0    $     638.83     9/4/2020    08/04-09/02/20       1   $319.42
The Gas Company                 Los Feliz                      778 6    $     669.60    8/16/2020    07/16-08/14/20       1   $334.80
The Gas Company                 Inglewood                      855 3    $     242.15     9/4/2020    08/04-09/02/20       1   $121.08
The Gas Company                 Pico Rivera                    480 2    $     637.98    8/26/2020    07/24-08/24-20       1   $318.99
The Gas Company                 Santa Clarita                  860 7    $      14.30    8/25/2020    07/23-08/21/20       1      $7.15
The Gas Company                 Culver City                    931 5    $     677.91    8/27/2020    07/27-08/25-20       1   $338.96
The Gas Company                 Indio                          057 6    $      84.95    8/20/2020    07/20-08/18/20       1     $42.48
The Gas Company                 Redlands                       961 8    $      44.74    8/21/2020    07/21-08/19/20       1     $22.37
The Gas Company                 4th & Vermont                  854 4    $     798.99    8/20/2020    07/20-08/18/20       1   $399.50
The Gas Company                 Van Nuys                       460 4    $     639.73    8/21/2020    07/21-08/19/20       1   $319.87
The Gas Company                 Torrance                       456 2    $     722.61    8/19/2020    07/17-08/17/20       1   $361.31
San Diego Gas & Electric        San Diego                      361 0    $   5,572.57     9/1/2020    07/29-08/30/20       1 $2,786.29
PG&E - Pacific Gas & Electric   Roseville                      360-2    $   1,007.52    8/14/2020    07/07-08/04/20       1   $503.76
The Gas Company                 Palmdale                       802 0    $     651.25    8/31/2020    07/29-08/27/20       1   $325.63
The Gas Company                 Test Kitchen                   820 6    $      17.69    8/10/2020    07/08-08/06/20       1      $8.85
The Gas Company                 Carson                         445 7    $     586.65    8/24/2020    07/22-08/20/20       1   $293.33




                         Case: 20-30748       Doc# 13      Filed: 09/21/20 Entered: 09/21/20 17:21:54            Page 37 of
                                                                        169
     Water and Sewer Service
                                                        Last Four Digits of   Last Invoiced   Date of Last   Timeframe            Estimated Two
         Utility Company            Debtors' Location                                                                      Months
                                                        Account Number          Amount           Invoice   Covered by Last        Week Deposit
Los Angeles Dept. of Water & Power Western & 7th                       0000   $      853.21    7/29/2020 05/29-07/29/20         1       $426.61
Los Angeles Dept. of Water & Power Airport (Manchester)                1000   $      328.16    7/24/2020 06/24-07/23/20         1       $164.08
Los Angeles Dept. of Water & Power Los Feliz                           0000   $      868.93    7/14/2020 06/13-07/13/20         1       $434.47
City of Inglewood                  Inglewood                          00-13   $      366.92    8/19/2020 07/15-08/14/20         1       $183.46
Pico Water District                Pico Rivera                        30-01   $      135.62     9/1/2020   07/14-08/13/20       1        $67.81
SCV - Santa Clarita Valley Water   Santa Clarita                      27-01   $      139.53     9/6/2020 07/24-08/21/2020       1        $69.77
Golden State Water Company         Culver City                         0005   $      386.91    8/26/2020 07/24-08/25/20         1       $193.46
Indio Water Authority              Indio                               1452   $      379.21    8/31/2020 07/23-08/20/20         1       $189.61
City of Redlands                   Redlands                           0.301   $ 1,478.99       7/30/2020 05/12-07/14-20         2       $369.75
Los Angeles Dept. of Water & Power 4th & Vermont                       0000   $      589.48    8/10/2020 07/09-08/10/20         1       $294.74
Los Angeles Dept. of Water & Power Van Nuys                            0000   $      569.52    8/17/2020 07/16-08/17/20         1       $284.76
City of Torrance Utilities         Torrance                            6041   $       12.85    8/19/2020 06/08-08/10/20         2         $3.21
City of San Diego Public Utilities San Diego                           6859   $      644.29    8/13/2020 06/12-08/11/20         2       $161.07
City of Roseville                  Roseville                           1543   $      511.06    8/10/2020 07/10-08/10/20         1       $255.53
LA County Public Works             Palmdale                            9397   $      425.14    7/13/2020 05/12-07/13/20         2       $106.29
Calwater                           Carson                              3391   $      256.48    7/21/2020 07/10-08/10/20         1       $128.24




                           Case: 20-30748     Doc# 13     Filed: 09/21/20 Entered: 09/21/20 17:21:54            Page 38 of
                                                                       169
        Trash Service
                                                                                                                                    Estimated
                                                          Last Four Digits      Last
                                                                                          Date of Last   Timeframe Covered             Two
       Utility Company             Debtors' Location        of Account        Invoice                                      Months
                                                                                            Invoice        by Last Invoice            Week
                                                             Number           Amount
                                                                                                                                     Deposit
Athens Services               Western & 7th                          4181    $ 905.42     8/1/2020        08/01-08/31/20       1     $452.71
Athens Services               Airport (Manchester)                   7654    $ 682.34     8/1/2020        08/01-08/31/20       1     $341.17
Universal Waste System        Los Feliz                              5859    $ 398.40     9/4/2020        09/01-09-30/20       1     $199.20
City of Inglewood             Inglewood                             00-13    $ 640.36     8/19/2020       07/15-08/14/20       1     $320.18
Nasa Services                 Pico Rivera                             412    $ 186.21     9/1/2020        09/01-09-30/20       1       $93.11
City of Culver City           Culver City                            1821    $ 214.83     9/1/2020        09/01-09/30/20       1     $107.42
Burrtec Waste & Recycling     Indio                                  9351    $ 167.66     9/1/2020        09/01-09/30/20       1       $83.83
City of Redlands              Redlands                              0.301    $ 1,185.28   7/30/2020       05/12-07/14-20       2     $296.32
Athens Services               4th & Vermont                          4182    $ 1,631.92   8/1/2020        08/01-08/31/20       1     $815.96
Republic Services             Van Nuys                                985    $ 677.01     8/23/2020       09/01-09/30/20       1     $338.51
Key Disposal & Recycling      Torrance                               5233    $ 391.92     8/1/2020        08/01-08/31/20       1     $195.96
EDCO Disposal                 San Diego                              8647    $ 344.67     9/1/2020        09/01-09/30/20       1     $172.34
City of Roseville             Roseville                              1543    $ 803.04     8/10/2020       07/10-08/10/20       1     $401.52
Waste Management              Palmdale                               3002    $ 286.59     9/1/2020        09/01-09/30/20       1     $143.30
Waste Resources Carson        Carson                                 8093    $ 962.50     9/1/2020        09/01-09/30/20       1     $481.25




                         Case: 20-30748    Doc# 13     Filed: 09/21/20 Entered: 09/21/20 17:21:54            Page 39 of
                                                                    169
Internet and Phone Service
                                                  Last Four Digits     Last     Date of                          Estimated
                                                                                        Timeframe Covered
     Utility Company           Debtors' Location    of Account       Invoice      Last                    Months Two Week
                                                                                          by Last Invoice
                                                     Number          Amount     Invoice                           Deposit
ACC Business                 Carson                          2961    $604.54   08/27/20   07/11-08/10/20       1   $302.27
ACC Business                 4th & Vermont                   5473    $455.60   08/27/20   07/11-08/10/20       1   $227.80
ATT (autopay)                Western & 7th                   2837     $58.85   08/31/20   09/01-09/30/20       1    $29.43
ATT                          San Diego                       8808     $80.25   08/16/20   09/01-09/30/20       1    $40.13
AT&T                         Madero                          9537    $603.43   08/11/20   08/11-09/10/20       1   $301.72
AT&T                         Santa Clarita                   9537    $461.54   08/11/20   08/11-09/10/20       1   $230.77
ATT (autopay)                Van Nuys                        7985     $58.85   08/08/20 08/01-08/31/2020       1    $29.43
Frontier Communications      Pico Rivera                    918-5    $159.99   09/10/20 09/10-10/09/2020       1    $80.00
Frontier Communications      Indio                          613-5    $127.99   09/07/20   09/07-10/06/20       1    $64.00
Frontier Communications      Redlands                       718-5    $275.94   09/01/20   09/01-09/30/20       1   $137.97
Spectrum Business            Palmdale                        0353    $197.89   09/05/20   09/05-10/04/20       1    $98.95
Spectrum Business            Airport (Manchester)            2301    $134.98   09/01/20   09/01-09/30/20       1    $67.49
Spectrum Business            Pico Rivera                     4301    $134.98   09/01/20   09/01-09/30/20       1    $67.49
Spectrum Business            Los Feliz                       4501    $154.98   09/01/20   09/01-09/30/20       1    $77.49
Spectrum Business            Culver City                     3001    $134.98   09/01/20   09/01-09/30/20       1    $67.49
Spectrum Business            Torrance                        5701    $134.98   09/01/20   09/01-09/30/20       1    $67.49




                       Case: 20-30748         Doc# 13     Filed: 09/21/20 Entered: 09/21/20 17:21:54        Page 40 of
                                                                       169
                            EXHIBIT E




                            EXHIBIT E


Case: 20-30748   Doc# 13   Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 41 of
                                        169
SIZZLER USA -- BALANCE SHEET
                                                          FY 2021- P4
ASSETS:                                                  05/04/20-08/23/20
   Current Assets
      Cash & Cash Equivalents                                    (810,951)
      Trade receivables, net of allowance                         853,910
      Inventory                                                    96,350
      Prepaid expenses and other                                   33,532
           Total Current Assets                                   423,632
    Non-Current Assets
       Property and Equipment, Net                              2,998,250
       Notes receivable and other assets, net                      88,670
       Intangible assets, net                                   2,751,083
           Total Non-Current Assets                             5,838,004
            Total Assets                                        6,261,635

    Current Liabilities
       Trade payables                                             954,980
       Accrued expenses                                         1,383,552
       Current portion of long-term debt                        2,121,511
       Pension liability - current                                846,852
       Current portion of deferred revenue and rent                54,654
            Total current liabilities                           5,361,550
    Non-Current Liabilities
       Long-term debt, net of current portion                   5,091,471
       Pension liability, net of current portion                5,213,238
       Deferred revenue and rent                                1,171,851
          Total non-current liabilities                        11,476,559

            Total Liabilities                                  16,838,109
LIABILITIES AND STOCKHOLDERS' DEFICIT
   Stockholders' deficit
       Common Stock                                             1,927,500
       Paid-in capital                                         81,815,339
       Total Notes Receivable                                    (520,000)
       Minority Interest                                          105,485
       Accumulated deficit                                    (92,571,272)
       Accumulated other comprehensive loss                    (1,333,525)
           Total Shareholders' deficit                        (10,576,473)
            Total Liabilities & Shareholders' Deficit           6,261,635
Current Ratio                                                          0.08




    Case: 20-30748          Doc# 13       Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 42 of
                                                       169
                               EXHIBIT F




                               EXHIBIT F


Case: 20-30748   Doc# 13   Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 43 of
                                        169
Case: 20-30748   Doc# 13   Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 44 of
                                        169
Case: 20-30748   Doc# 13   Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 45 of
                                        169
                                       CARRYOVERS TO NEXT YEAR
                                       =======================

      NON-SRLY NOL .............................................                       3,174,335.
      SEC. 382 NOL .............................................                      25,986,207.
      CHARITABLE CONTRIBUTIONS .................................                          22,979.
      SEC. 1231 LOSSES .........................................                         360,131.




  .


8XX014 1.000
               Case: 20-30748   Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 46 of
               7889EB R36C      02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 18
    Form   8879-C                         IRS e-file Signature Authorization for Form 1120                                                          OMB No. 1545-0123

                                    For calendar year 2018, or tax year beginning    04/30/2018         , ending       04/28/2019
                                                               I   Do not send to the IRS. Keep for your records.
                                                                                                                                                         À¾µ¼
    Department of the Treasury
    Internal Revenue Service
    Name of corporation
                                                         I   Go to www.irs.gov/Form8879C for the latest information.
                                                                                                                                Employer identification number

      SIZZLER USA ACQUISITION, INC.                                                                                                XX-XXXXXXX
     Part I         Tax Return Information (Whole dollars only)
      1                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
               Total income (Form 1120, line 11)                                                                                     1           20,260,599.
      2                                        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
               Taxable income (Form 1120, line 30)                                                                                   2             -517,446.
      3                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
               Total tax (Form 1120, line 31)                                                                                        3                  NONE
      4                                     mm m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
               Amount owed (Form 1120, line 35)                                                                                      4                  NONE
      5        Overpayment (Form 1120, line 36)                                                                                      5                  NONE
     Part II        Declaration and Signature Authorization of Officer. Be sure to get a copy of the corporation's return.
    Under penalties of perjury, I declare that I am an officer of the above corporation and that I have examined a copy of the corporation's
    2018 electronic income tax return and accompanying schedules and statements and to the best of my knowledge and belief, it is
    true, correct, and complete. I further declare that the amounts in Part I above are the amounts shown on the copy of the corporation's
    electronic income tax return. I consent to allow my electronic return originator (ERO), transmitter, or intermediate service provider to
    send the corporation's return to the IRS and to receive from the IRS (a) an acknowledgement of receipt or reason for rejection of the
    transmission, (b) the reason for any delay in processing the return or refund, and (c) the date of any refund. If applicable, I authorize
    the U.S. Treasury and its designated Financial Agent to initiate an electronic funds withdrawal (direct debit) entry to the financial
    institution account indicated in the tax preparation software for payment of the corporation's federal taxes owed on this return, and
    the financial institution to debit the entry to this account. To revoke a payment, I must contact the U.S. Treasury Financial Agent at
    1-888-353-4537 no later than 2 business days prior to the payment (settlement) date. I also authorize the financial institutions involved
    in the processing of the electronic payment of taxes to receive confidential information necessary to answer inquiries and resolve
    issues related to the payment. I have selected a personal identification number (PIN) as my signature for the corporation's electronic
    income tax return and, if applicable, the corporation's consent to electronic funds withdrawal.

    Officer's PIN: check one box only


               X    I authorize   GRIGORIAN & ASSOCIATES, INC.                                          to enter my PIN         8 3 1 3 6                as my signature
                                                               ERO firm name                                                    do not enter all zeros
                    on the corporation's 2018 electronically filed income tax return.

                    As an officer of the corporation, I will enter my PIN as my signature on the corporation's 2018 electronically filed income tax
                    return.

    Officer's signature   I                                                         Date   I                       Title   I
     Part III       Certification and Authentication

    ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.                                   9 5 4 5 1 5 4 1 2 1 1
                                                                                                                                         do not enter all zeros

    I certify that the above numeric entry is my PIN, which is my signature on the 2018 electronically filed income tax return for the
    corporation indicated above. I confirm that I am submitting this return in accordance with the requirements of Pub. 3112, IRS e-file
    Application and Participation, and Pub. 4163, Modernized e-File (MeF) Information for Authorized IRS e-file Providers for Business
    Returns.


    ERO's signature   I                                                                                    Date    I
                                                 ERO Must Retain This Form - See Instructions
                                         Do Not Submit This Form to the IRS Unless Requested To Do So

    For Paperwork Reduction Act Notice, see instructions.                                                                                           Form   8879-C   (2018)




    JSA
8C3302 4.000
                   Case: 20-30748            Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 47 of
                   7889EB R36C               02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 19
                                                                                                                                       U.S. Corporation Income Tax Return
                                                                         1120
                                                                                                                                                                                                                                                             OMB No. 1545-0123
         Form
         Department of the Treasury
         Internal Revenue Service                                                                                         I
                                                                                                       For calendar year 2018 or tax year beginning    04/30/2018         , ending
                                                                                                                        Go to www.irs.gov/Form1120 for instructions and the latest information.
                                                                                                                                                                                                                      04/28/2019
                                                                                                                                                                                                                                                                 À¾µ¼
             A Check if:                                                                                           Name                                                                                                               B Employer identification number
             1a Consolidated return
                                                                                        mX                           SIZZLER USA ACQUISITION, INC.                                                                                           XX-XXXXXXX
                                                                                    mmm
                (attach Form 851)
              b Life/nonlife consoli-                                                               TYPE                                                                                                                              C Date incorporated
                                                                                                                   Number, street, and room or suite no. If a P.O. box, see instructions.

                                                                                     mm mm
                dated return
             2 Personal holding co.                                                                 OR
               (attach Sch. PH)
                                                                                                    PRINT
                                                                                                                     25910 ACERO ROAD, SUITE 350                                                                                             05/27/2011
             3 Personal service corp.                                                                              City or town, state, or province, country, and ZIP or foreign postal code                                          D Total assets (see instructions)
                                                                    (see instructions)

             4 Schedule M-3
               attached                                                            mmmmX                             MISSION VIEJO, CA 92691                                                                                          $                    8,528,948.

                                                                                                    m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                                                    E Check if:           (1)        Initial return     (2)        Final return    (3)        Name change       (4)            Address change
                                                                       1a          Gross receipts or sales                                                                    1a                  30,373,661.

                                                                                                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                           b       Returns and allowances                                                                     1b
                                                                                                                                                                                                                                1c                       30,373,661.
                                                                                                                               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                           c       Balance. Subtract line 1b from line 1a
                                                                                                                                                                                                                                 2                       17,669,358.
                                                                                                                               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                       2           Cost of goods sold (attach Form 1125-A)
                                                                                                                                                                                                                                 3                       12,704,303.
                                                                                                                                                          mmmmmmmmmmmmmmmmmmmmm
                                                                       3           Gross profit. Subtract line 2 from line 1c
                                                                                                                                                                                                                                 4
     Income




                                                                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                       4           Dividends and inclusions (Schedule C, line 23, column (a))
                                                                                                                                                                                                                                 5
                                                                                              mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                       5           Interest
                                                                                                                                                                                                                                 6                            63,288.
                                                                                                mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                       6           Gross rents
                                                                                   Gross royalties                                                                                                                               7                         7,486,807.
                                                                                                                                                       mmmmmmmmmmmmmmmmmmmmmm
                                                                       7
                                                                       8           Capital gain net income (attach Schedule D (Form 1120))                                                                                       8
                                                                       9
                                                                                                                                              m  m  m  m
                                                                                   Net gain or (loss) from Form 4797, Part II, line 17 (attach Form 4797)
                                                                                                                                                          m  m  m  m m
                                                                                                                                                                     SEE
                                                                                                                                                                         mm mm mm STATEMENT
                                                                                                                                                                                  mm mm mm mm mm mm mm mm mm mm 3mm mm mm        9                          -22,297.

                                                                                                                            m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m mI
                                                                     10            Other income (see instructions - attach statement)                                                                                           10                           28,498.
                                                                     11            Total income. Add lines 3 through 10                                                                                                         11                       20,260,599.
                                                                                                                                                                   mmmmmmmmmmmmmmmmmm
                                                                                                                                      m m m m m m m m m m m m m m m m m m m m m m m m m m m mI
                                                                     12            Compensation of officers (see instructions - attach Form 1125-E)                                                                             12
     Deductions (See instructions for limitations on deductions.)




                                                                     13            Salaries and wages (less employment credits)                                                                                                 13                         6,201,870.
                                                                                                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                                             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                     14            Repairs and maintenance                                                                                                                      14
                                                                                                                                                                                                                                                             130,956.
                                                                                           mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                     15            Bad debts                                                                                                                                    15
                                                                                                                                                                                                                                                           2,863,137.
                                                                                                  m m m m m m m m m m m m m m m m m m m m m m m SEE                  m m m m STATEMENT
                                                                                                                                                                                   m m m m m m m m m m 4m m m
                                                                     16            Rents                                                                                                                                        16
                                                                                   Taxes and licenses                                                                                                                                                      1,525,404.
                                                                                                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                     17                                                                                                                                                         17
                                                                                                                                                                                                                                                             157,646.
                                                                                                       m m m m m m m m m m m m m m m m m m m m m SEE                 m m m m STATEMENT
                                                                                                                                                                                   m m m m m m m m m m 6m m m
                                                                     18            Interest (see instructions)                                                                                                                  18
                                                                     19            Charitable contributions                                                                                                                     19                               NONE
                                                                                   Depreciation from Form 4562 not claimed on Form 1125-A or elsewhere on return (attach Form 4562)                                             20                         1,028,431.
                                                                                             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                     20
                                                                     21            Depletion                                                                                                                                    21
                                                                                   Advertisingmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                                                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                     22                                                                                                                                                         22


                                                                                                             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                     23            Pension, profit-sharing, etc., plans                                                                                                         23
                                                                                   Employee benefit programs                                                                                                                                               1,155,242.
                                                                                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                     24                                                                                                                                                         24
                                                                     25            Reserved for future use                                                                                                                      25
                                                                     26            Other deductions (attach statement)   m m m m mm mm mm mm mm mm mm mm mm mm mm SEEmm mm mm mm STATEMENT
                                                                                                                                                                                   mm mm mm mm mm mm mm mm mm mm 8mm mm mm      26                        7,715,359.
                                                                     27
                                                                     28
                                                                                   Total deductions. Add lines 12 through 26
                                                                                   Taxable income before net operating loss deduction and special deductions. Subtract line 27 from line 11 28
                                                                                                                                                                                                                           I    27                       20,778,045.
                                                                                                                                                                                                                                                           -517,446.
                                                                                                                                        mmmmmmmmmm                                                                   NONE               STMT 10
                                                                                                                                                 m  m  m  m  m  m  m
                                                                     29 a          Net operating loss deduction (see instructions)                                           29a


                                                                                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                        b          Special deductions (Schedule C, line 24, column (c))                                      29b
                                                                           c       Add lines 29a and 29b                                                                                                                        29c                                   NONE

                                                                                                                         m m m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                     30            Taxable income. Subtract line 29c from line 28. See instructions                                                                             30                               -517,446.
Tax, Refundable Credits, and




                                                                     31            Total tax (Schedule J, Part I, line 11)                                                                                                      31                                    NONE
                                                                     32            2018 net 965 tax liability paid (Schedule J, Part II, line 12)         mmmmmmmmmmmmmmmmmmmmm                                                 32


                                                                                                                                                                             m m m m m m mm mm mm mm mm mIm m m
         Payments




                                                                     33            Total payments, credits, and section 965 net tax liability (Schedule J, Part III, line 23)                                                   33                                          NONE

                                                                                                                                                                                                               mmmm
                                                                     34            Estimated tax penalty. See instructions. Check if Form 2220 is attached                                                                      34
                                                                                   Amount owed. If line 33 is smaller than the total of lines 31, 32, and 34, enter amount owed                                                                                             NONE
                                                                                                                                                                                                               mmmm
                                                                     35                                                                                                                                                         35
                                                                     36            Overpayment. If line 33 is larger than the total of lines 31, 32, and 34, enter amount overpaid                                              36                                          NONE
                                                                     37                                                                            I
                                                                                   Enter amount from line 36 you want: Credited to 2019 estimated tax                                                      Refunded
                                                                                                                                                                                                                           I    37
                                                                                   Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is true, correct,
                                                                                                                                                                                                                                                                            NONE
                                                                                   and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
         Sign
                                                                               M                                                                                               M
                                                                                                                                                                                                                                             May the IRS discuss this return
         Here                                                                                                                                                                                                                                with the preparer shown below?
                                                                                   Signature                                                       Date                            Title
                                                                                   of officer                                                                                                                                                See instructions.    X   Yes      No
                                                                                       Print/Type preparer's name                        Preparer's signature                                Date                               Check       if      PTIN

         Paid                                                                            EDMOND GRIGORIAN                                                                                                                       self-employed      P00312276
         Preparer                                                                        Firm's name     I
                                                                                                        GRIGORIAN & ASSOCIATES, INC.                                                                                            Firm's EIN    I   XX-XXXXXXX
         Use Only                                                                        Firm's address  I
                                                                                                        15910 VENTURA BLVD., SUITE 1000
                                                                                                        ENCINO, CA 91436
                                                                                                                                                                                                                                Phone no.

                                                                                                                                                                                                                                310-820-1055
         For Paperwork Reduction Act Notice, see separate instructions.                                                                                                                                                                                  Form     1120      (2018)
         JSA
         8C1110 2.000
                                                                                   Case: 20-30748                       Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 48 of
                                                                                   7889EB R36C                          02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 20
    SIZZLER USA ACQUISITION, INC.                                                                                                       XX-XXXXXXX
    Form 1120 (2018)                                                                                                                                       Page 2

     Schedule C         Dividends, Inclusions, and Special Deductions (see                         (a) Dividends and                  (c) Special deductions
                                                                                                                        (b) %
                        instructions)                                                                  inclusions                            (a) x (b)

     1     Dividends from less-than-20%-owned domestic corporations (other than debt-
           financed stock)   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                             50


                             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
     2     Dividends from 20%-or-more-owned domestic corporations (other than debt-
           financed stock)                                                                                                65


                                                            m
                                                                                                                           see
                                                                                                                       instructions

     3     Dividends on certain debt-financed stock of domestic and foreign corporations


     4                                                    mmm
           Dividends on certain preferred stock of less-than-20%-owned public utilities                                 23.3


     5                                                    mmm
           Dividends on certain preferred stock of 20%-or-more-owned public utilities                                   26.7


     6                                                     mm
           Dividends from less-than-20%-owned foreign corporations and certain FSCs                                       50


     7                                                    mmm
           Dividends from 20%-or-more-owned foreign corporations and certain FSCs                                         65


     8                                        mmmmmmmmmmmmmmm
           Dividends from wholly owned foreign subsidiaries                                                             100


                                                     mmmmmmmm
                                                                                                                           see
                                                                                                                       instructions

     9     Subtotal. Add lines 1 through 8. See instructions for limitations


                                                        mmmmm
    10     Dividends from domestic corporations received by a small business investment
           company operating under the Small Business Investment Act of 1958                                            100


    11                                    mmmmmmmmmmmmmmmmmmm
           Dividends from affiliated group members                                                                      100


    12                              mmmmmmmmmmmmmmmmmmmmmmmmm
           Dividends from certain FSCs                                                                                  100


                                                      mmmmmmm
    13     Foreign-source portion of dividends received from a specified 10%-owned
           foreign corporation (excluding hybrid dividends) (see instructions)                                          100


                                       mmmmmmmmmmmmmmmmmmmmmm
    14     Dividends from foreign corporations not included on line 3, 6, 7, 8, 11, 12, or
           13 (including any hybrid dividends)


                                  mmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                                                                           see
                                                                                                                       instructions

    15     Section 965(a) inclusion
    16 a Subpart F inclusions derived from the sale by a controlled foreign corporation
           (CFC) of the stock of a lower-tier foreign corporation treated as a dividend
                                  mmmmmmmmmmmmmmmmmmmm
           (attach Form(s) 5471) (see instructions)                                                                     100


                                  mmmmmmmmmmmmmmmmmmmm
         b Subpart F inclusions derived from hybrid dividends of tiered corporations
           (attach Form(s) 5471) (see instructions)


                                     mmmmmmmmmmmmmmmmm
         c Other inclusions from CFCs under subpart F not included on line 15, 16a, 16b,
           or 17 (attach Form(s) 5471) (see instructions)


                  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    17     Global Intangible Low-Taxed Income (GILTI) (attach Form(s) 5471 and Form
           8992)


    18                            mmmmmmmmmmmmmmmmmmmm
           Gross-up for foreign taxes deemed paid


    19                                         mmmmmmm
           IC-DISC and former DISC dividends not included on line 1, 2, or 3


    20                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
           Other dividends


    21                                            mmmm
           Deduction for dividends paid on certain preferred stock of public utilities


    22                              mmmmmmmmmmmmmmmmmm
           Section 250 deduction (attach Form 8993)


                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    23     Total dividends and inclusions. Add lines 9 through 20. Enter here and on

    24
           page 1, line 4
           Total special deductions. Add lines 9 through 22, column (c). Enter here and on page 1, line 29b   mmmmmmmmmm
                                                                                                                                            Form   1120    (2018)




    JSA
8C1120 2.000
                Case: 20-30748                Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 49 of
                7889EB R36C                   02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 21
    SIZZLER USA ACQUISITION, INC.                                                                                                                              XX-XXXXXXX
    Form 1120 (2018)                                                                                                                                                      Page   3
    Schedule J     Tax Computation and Payment (see instructions)
    Part I-Tax Computation

                                          m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m Im m m m
       1       Check if the corporation is a member of a controlled group (attach Schedule O (Form 1120)). See instructions
       2       Income tax. See instructions                                                                                                           2


                                m m m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm NONE
                                                                                                                                              mm mm
       3       Base erosion minimum tax (attach Form 8991)                                                                                            3
       4       Add lines 2 and 3                                                                                                                      4
       5 a Foreign tax credit (attach Form 1118)  mmmmmmmmmmmmmmmmmmm                                          5a
           b Credit from Form 8834 (see instructions) mmmmmmmmmmmmmmmmm                                        5b
           c General business credit (attach Form 3800) m m m m m mm mm mm mm mm mm mm mm mm mm mm             5c


                                          mmmmmmmmmmmmmmmmmmmmmmm
           d Credit for prior year minimum tax (attach Form 8827)                                              5d
           e Bond credits from Form 8912
                                                    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                                                               5e
       6       Total credits. Add lines 5a through 5e                                                                                                 6                   NONE
       7
       8
                                        m m m m m m m m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
               Subtract line 6 from line 4
               Personal holding company tax (attach Schedule PH (Form 1120))
                                                                                                                                                      7
                                                                                                                                                      8
                                                                                                                                                                          NONE

       9a Recapture of investment credit (attach Form 4255)        mmmmmmmmmmmm                                9a
           b Recapture of low-income housing credit (attach Form 8611)         mmmmmmmm
           c Interest due under the look-back method - completed long-term contracts
                                                                                                               9b


                                mmmmmmmmmmmmmmmmmmmmmmmmmmmm
               (attach Form 8697)
           d Interest due under the look-back method - income forecast method (attach
                                                                                                               9c


               Form 8866)    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                   9d
           e Alternative tax on qualifying shipping activities (attach Form 8902)       mmmmm                  9e


                                            m m m m m m m m m m m m m m m m m mm mmm mmm mmm mmm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                      m m m  m  m  m  m  m  m  m  m  m
           f Other (see instructions - attach statement)                                                        9f
      10       Total. Add lines 9a through 9f                                                                                                         10
      11       Total tax. Add lines 7, 8, and 10. Enter here and on page 1, line 31                                                                   11                  NONE
    Part II-Section 965 Payments (see instructions)
      12       2018 net 965 tax liability paid from Form 965-B, Part II, column (k), line 2. Enter here and on page 1, line 32                        12
    Part III-Payments, Refundable Credits, and Section 965 Net Tax Liability
                                         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      13       2017 overpayment credited to 2018                                                                                                      13
               2018 estimated tax payments
                                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      14                                                                                                                                              14
                                                                                                                                                           (                     )
                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      15       2018 refund applied for on Form 4466                                                                                                   15
               Combine lines 13, 14, and 15
                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      16                                                                                                                                              16
                                                                                                                                                                          NONE
                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      17       Tax deposited with Form 7004                                                                                                           17
               Withholding (see instructions)
                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      18                                                                                                                                              18
      19       Total payments. Add lines 16, 17, and 18                                                                                               19                  NONE

                             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      20       Refundable credits from:


                             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
           a Form 2439                                                                                        20a


                                mmmmmmmmmmmmmmmmmmmmmmmmmmmm
           b Form 4136                                                                                        20b


                                           mmmmmmmmmmmmmmmmm
           c Form 8827, line 8c                                                                               20c


                                           mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
           d Other (attach statement - see instructions)                                                      20d


                                                                mmmmmmmmmmm
      21       Total credits. Add lines 20a through 20d                                                                                               21
      22       2018 net 965 tax liability from Form 965-B, Part I, column (d), line 2. See instructions                                               22


                              mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      23       Total payments, credits, and section 965 net tax liability. Add lines 19, 21, and 22. Enter here and on
               page 1, line 33                                                                                                                        23                  NONE
                                                                                                                                                                Form 1120 (2018)




    JSA

8C1130 2.000
                  Case: 20-30748                   Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 50 of
                  7889EB R36C                      02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 22
    SIZZLER USA ACQUISITION, INC.                                                                                                                 XX-XXXXXXX
  Form 1120 (2018)                                                                                                                                                   Page 4
   Schedule K             Other Information (see instructions)
     1
     2
            Check accounting method: a
            See the instructions and enter the:
                                                     Cash         b       X   Accrual    c        Other (specify)   I                                          Yes      No


         a Business activity code no.     I      722210
         b Business activity   I                 RESTAURANT
     3
         c Product or service  I                 FOOD
            Is the corporation a subsidiary in an affiliated group or a parent-subsidiary controlled group?   mmmmmmmmmmmmmmmmmmmmmm                                    X
            If "Yes," enter name and EIN of the parent corporation        I
     4      At the end of the tax year:
         a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-exempt
            organization own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of the
            corporation's stock entitled to vote? If "Yes," complete Part I of Schedule G (Form 1120) (attach Schedule G)     mmmmmmmmmmmmmm
         b Did any individual or estate own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all
                                                                                                                                                                X

     5
                                                                                                                                     mmmmmmm
            classes of the corporation's stock entitled to vote? If "Yes," complete Part II of Schedule G (Form 1120) (attach Schedule G)
            At the end of the tax year, did the corporation:
                                                                                                                                                                X
         a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of stock entitled to vote of
            any foreign or domestic corporation not included on Form 851, Affiliations Schedule? For rules of constructive ownership, see                               X
            instructions. If "Yes," complete (i) through (iv) below.
                                                                                                  (ii) Employer                                       (iv) Percentage
                                                                                                                            (iii) Country of
                                     (i) Name of Corporation                                  Identification Number                                   Owned in Voting
                                                                                                                             Incorporation
                                                                                                      (if any)                                             Stock




         b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in any foreign or domestic partnership
            (including an entity treated as a partnership) or in the beneficial interest of a trust? For rules of constructive ownership, see instructions.             X
            If "Yes," complete (i) through (iv) below.
                                                                                                  (ii) Employer             (iii) Country of         (iv) Maximum
                                          (i) Name of Entity                                  Identification Number                               Percentage Owned in
                                                                                                                              Organization
                                                                                                      (if any)                                    Profit, Loss, or Capital




     6      During this tax year, did the corporation pay dividends (other than stock dividends and distributions in exchange for stock) in
            excess of the corporation's current and accumulated earnings and profits? See sections 301 and 316
            If "Yes," file Form 5452, Corporate Report of Nondividend Distributions. See the instructions for Form 5452.
                                                                                                                        mmmmmmmmmmmmmmmmm                               X
            If this is a consolidated return, answer here for the parent corporation and on Form 851 for each subsidiary.
     7      At any time during the tax year, did one foreign person own, directly or indirectly, at least 25% of the total voting power of all
            classes of the corporation's stock entitled to vote or at least 25% of the total value of all classes of the corporation's stock?
            For rules of attribution, see section 318. If "Yes," enter:
                                                                                                                                                mmmmmmm         X
            (a) Percentage owned     I 56.850                          and (b) Owner's country   I   AS
            (c) The corporation may have to file Form 5472, Information Return of a 25% Foreign-Owned U.S. Corporation or a Foreign


     8
            Corporation Engaged in a U.S. Trade or Business. Enter the number of Forms 5472 attached          I
            Check this box if the corporation issued publicly offered debt instruments with original issue discount     mmmmmmmmmmmmI
                                                                                                                                                         1
            If checked, the corporation may have to file Form 8281, Information Return for Publicly Offered Original Issue Discount Instruments.
     9      Enter the amount of tax-exempt interest received or accrued during the tax year      I   $
   10
   11
            Enter the number of shareholders at the end of the tax year (if 100 or fewer)    I
            If the corporation has an NOL for the tax year and is electing to forego the carryback period, check here (see instructions)        mmI
            If the corporation is filing a consolidated return, the statement required by Regulations section 1.1502-21(b)(3) must be attached
            or the election will not be valid.


                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmI
   12       Enter the available NOL carryover from prior tax years (do not reduce it by any deduction reported on
            page 1, line 29a.)                                                                                          $          52,979,204.
                                                                                                                                                      Form   1120 (2018)
  JSA

8C1135 3.000
                 Case: 20-30748                   Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 51 of
                 7889EB R36C                      02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 23
    SIZZLER USA ACQUISITION, INC.                                                                                                       XX-XXXXXXX
  Form 1120 (2018)                                                                                                                                         Page 5
   Schedule K            Other Information (continued from page 4)
   13                                                                                                                                                Yes    No
                                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
           Are the corporation's total receipts (page 1, line 1a, plus lines 4 through 10) for the tax year and its total assets at the end of the
           tax year less than $250,000?                                                                                                                      X
           If "Yes," the corporation is not required to complete Schedules L, M-1, and M-2. Instead, enter the total amount of cash


   14
                                                                            I
           distributions and the book value of property distributions (other than cash) made during the tax year
                                                                                   mmmmmmmmmmm
                                                                                                                   $
           Is the corporation required to file Schedule UTP (Form 1120), Uncertain Tax Position Statement? See instructions                                  X
           If "Yes," complete and attach Schedule UTP.
                                                              mmmmmmmmmmmmmmmmmmmmmm
   15 a Did the corporation make any payments in 2018 that would require it to file Form(s) 1099?                                                    X
   16
                                               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        b If "Yes," did or will the corporation file required Forms 1099?
           During this tax year, did the corporation have an 80% or more change in ownership, including a change due to redemption of its
                                                                                                                                                     X

   17
           own stock?  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
           During or subsequent to this tax year, but before the filing of this return, did the corporation dispose of more than 65% (by value)
                                                                                                                                                             X

   18
                                                  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
           of its assets in a taxable, non-taxable, or tax deferred transaction?
           Did the corporation receive assets in a section 351 transfer in which any of the transferred assets had a fair market basis or fair
                                                                                                                                                             X

   19
                                    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
           market value of more than $1 million?
           During the corporation's tax year, did the corporation make any payments that would require it to file Forms 1042 and 1042-S
                                                                                                                                                             X

                                                                    mmmmmmmmmmmmmmmm
           under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474) of the Code?                                               X
   20
   21
                                           mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
           Is the corporation operating on a cooperative basis?
           During the tax year, did the corporation pay or accrue any interest or royalty for which the deduction is not allowed under section
                                                                                                                                                             X

                             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
           267A? See instructions                                                                                                                            X
   22
                                               I
           If "Yes," enter the total amount of the disallowed deductions      $
           Does the corporation have gross receipts of at least $500 million in any of the 3 preceding tax years? (See sections 59A(e)(2)
           and (3))   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
           If "Yes," complete and attach Form 8991.
                                                                                                                                                             X
   23      Did the corporation have an election under section 163(j) for any real property trade or business or any farming business in effect


   24
           during the tax year? See instructions   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
           Does the corporation satisfy one of the following conditions and the corporation does not own a pass-through entity with current
                                                                                                                                                             X

                                                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmm
           year, or prior year carryover, excess business interest expense? See instructions
        a The corporation's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years preceding the
                                                                                                                                                             X
           current tax year do not exceed $25 million, and the corporation is not a tax shelter, or
        b The corporation only has business interest expense from (1) an electing real property trade or business, (2) an electing farming
           business, or (3) certain utility businesses under section 163(j)(7).
           If "No," complete and attach Form 8990.
   25
                                                              mmmmmmmmmmI
           Is the corporation attaching Form 8996 to certify as a Qualified Opportunity Fund?
           If "Yes," enter amount from Form 8996, line 13                            $
                                                                                                 mmmmmmmmmmmmmmmmmmmmmmmmmm                                  X
                                                                                                                                            Form   1120 (2018)




  JSA

8C1136 2.000
                Case: 20-30748                Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 52 of
                7889EB R36C                   02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 24
      SIZZLER USA ACQUISITION, INC.                                                                                                                             XX-XXXXXXX
Form 1120 (2018)                                                                                                                                                           Page   6
Schedule L              Balance Sheets per Books                            Beginning of tax year                                                 End of tax year
                                                                      (a)                            (b)                                (c)                          (d)
              mmmmmmmmmmmmmmmm
                        Assets
                                                                                                      351,511.                                                        801,733.
                                             mm
 1     Cash
 2 a Trade notes and accounts receivable                             1,128,355.                                                     1,120,170.

                   m m m m m m m m m m m mm mm
                                       m  m
     b Less allowance for bad debts                          (                       )              1,128,355.            (                             )           1,120,170.
                                                                                                      115,583.                                                        123,949.
                                       mmmm
 3     Inventories
 4     U.S. government obligations
 5                                               m
                               m m m m m m mmm
       Tax-exempt securities (see instructions)
 6     Other current assets (attach statement)                   STMT 19                              414,658.                                                        251,203.

                                          mmm
 7     Loans to shareholders
 8     Mortgage and real estate loans


                                             mm
 9     Other investments (attach statement)
                                                                    13,765,614.                                                   14,297,222.
                                          mmm
10 a Buildings and other depreciable assets
                                                                    11,787,382.                     1,978,232.                    12,395,177.                       1,902,045.
                           mmmmmmmmm
     b Less accumulated depreciation                         (                       )                                    (                             )


                                    mmmmm
11 a Depletable assets
     b Less accumulated depletion                            (                       )                                    (                             )
12     Land (net of any amortization)  mmmm                                                           435,785.                                                        435,785.
13 a Intangible assets (amortizable only)        m                  14,623,978.                                                   14,623,978.
     b Less accumulated amortization      mmm                (      10,645,436.      )              3,978,542.            (       11,177,335.           )           3,446,643.

                     m m m m m m m m m mm mm mm
14     Other assets (attach statement)                           STMT 20                              506,803.                                                        447,420.
15     Total assets                                                                                 8,909,469.                                                      8,528,948.

                           mmmmmmmmm
       Liabilities and Shareholders' Equity
16     Accounts payable                                                                               900,135.                                                      1,337,229.
17
       than 1 year mmmmmmmmmmmmm
       Mortgages, notes, bonds payable in less

                                                                 STMT 21
                                                                                                    1,677,002.
                                                                                                    2,950,228.
                                                                                                                                                                    2,328,002.
                                                                                                                                                                    3,299,891.
                                 mmmmmm
18     Other current liabilities (attach statement)
19     Loans from shareholders
20

21
       or more m m m m m m m m m m m m m mm mm
       Mortgages, notes, bonds payable in 1 year

       Other liabilities (attach statement)
                                                                 STMT 22
                                                                 STMT 23
                                                                                                    1,457,042.
                                                                                                    7,370,367.
                                                                                                                                                                      862,787.
                                                                                                                                                                    7,096,155.
22     Capital stock: a Preferred stock
                            b Common stock
                                             mm mm                   1,927,500.                1,927,500.                           1,927,500.                    1,927,500.
23     Additional paid-in capitalmmmmmm                                                       77,975,491.                                                        77,975,491.
                                                                 STMT 24                      -2,114,814.                                                        -2,461,038.
                                                 m
24     Retained earnings - Appropriated (attach statement)

25     Retained earnings - Unappropriated                                                    -82,818,967.                                                       -83,422,554.
26
       (attach statement)m m m m m mm mm mm mm mm
       Adjustments to shareholders' equity
                                                                 STMT 24                        -414,515.                                                          -414,515.

                                                 m
27     Less cost of treasury stock                                                       (                            )                                     (                     )
28     Total liabilities and shareholders' equity                                                   8,909,469.                                                      8,528,948.
Schedule M-1                  Reconciliation of Income (Loss) per Books With Income per Return
                              Note: The corporation may be required to file Schedule M-3. See instructions.
                                             mmmmmmm                                    7 Income recorded                on books this year

                                              mmmmmm
 1     Net income (loss) per books
                                                                                                      not included on this return (itemize):
 2     Federal income tax per books                                                                   Tax-exempt interest $
 3     Excess of capital losses over capital gains
 4     Income subject to tax not recorded on books
       this year (itemize):                                                                     8     Deductions on this return not charged


                                                                 mmmmmmm
                                                                                                      against book income this year (itemize):
 5     Expenses recorded on books this year not

            mmmmmmm                                                      m
       deducted on this return (itemize):                                                           a Depreciation                     $


                   m
     a Depreciation                         $                                                       b Charitable contributions         $


                   m
     b Charitable contributions             $
     c Travel and entertainment             $


 6                mmmmmmmmm
       Add lines 1 through 5
                                                                     mmmmmmmmmm                 9
                                                                                               10
                                                                                                      Add lines 7 and 8
                                                                                                      Income (page 1, line 28) - line 6 less line 9
Schedule M-2 Analysis of Unappropriated Retained Earnings per Books (Line 25, Schedule L)
 1                     mmmmmm
       Balance at beginning of year   -82,818,967.                      mmmmmmmm                5     Distributions: a Cash
 2                   mmmmmmm
       Net income (loss) per books       -607,565.                      mmmmmmmm                                       b Stock
 3     Other increases (itemize):                                        mmmmmmm                6
                                                                                                                       c Property
                                                                                                      Other decreases (itemize):


 4
      SEE STATEMENT 28
                mmmmmmmmmm
       Add lines 1, 2, and 3
                                             3,978.
                                      -83,422,554.
                                                                     mmmmmmmmmm                 7
                                                                                                8
                                                                                                      Add lines 5 and 6
                                                                                                      Balance at end of year (line 4 less line 7)               -83,422,554.
                                                                                                                                                                 Form 1120 (2018)

JSA
8C1140 2.000
                   Case: 20-30748                            Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 53 of
                   7889EB R36C                               02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 25
SCHEDULE G                                  Information on Certain Persons Owning the
(Form 1120)                                         Corporation's Voting Stock
                                                                       II
                                                                                                                                                          OMB No. 1545-0123
(Rev. December 2011)
Department of the Treasury                                                   Attach to Form 1120.
Internal Revenue Service                                                   See instructions on page 2.
Name                                                                                                                         Employer identification number (EIN)



  SIZZLER USA ACQUISITION, INC.                                                                                                  XX-XXXXXXX
Part I       Certain Entities Owning the Corporation's Voting Stock. (Form 1120, Schedule K, Question 4a). Complete
             columns (i) through (v) below for any foreign or domestic corporation, partnership (including any entity treated
             as a partnership), trust, or tax-exempt organization that owns directly 20% or more, or owns, directly or
             indirectly, 50% or more of the total voting power of all classes of the corporation's stock entitled to vote (see
             instructions).

                       (i) Name of Entity                         (ii) Employer Identification        (iii) Type of Entity              (iv) Country of    (v) Percentage Owned
                                                                        Number (if any)                                                  Organization          in Voting Stock


  PERKINS U.S. FINANCIAL SERVICES LTD                              FOREIGNUS                     CORPORATION                                    AS          56.850




Part II Certain Individuals and Estates Owning the Corporation's Voting Stock. (Form 1120, Schedule K,
        Question 4b). Complete columns (i) through (iv) below for any individual or estate that owns directly 20% or
        more, or owns, directly or indirectly, 50% or more of the total voting power of all classes of the corporation's
        stock entitled to vote (see instructions).
                                                                                                                             (iii) Country of
                                                                                                 (ii) Identifying Number     Citizenship (see         (iv) Percentage Owned
                               (i) Name of Individual or Estate                                           (if any)                                         in Voting Stock
                                                                                                                              instructions)


  PERKINS US FINANCIAL SERVICES PTY                                                              FOREIGNUS                       AS                       56.850




            Case: 20-30748
For Paperwork Reduction Act Notice,
see the Instructions for Form 1120.          Doc#8C2720
                                                   13 1.000Filed:
                                                               JSA 09/21/20   Entered: 09/21/20 17:21:54
                                                                                                     SchedulePage
                                                                                                             G (Form 54
                                                                                                                     1120)of
                                                                                                                          (Rev. 12-2011)

            7889EB R36C                      02/07/2020 22:15:21         169 V18-7.11F TOP-CON FYE 4/28/13 26
      SCHEDULE B                        Additional Information for Schedule M-3 Filers
      (Form 1120)
      (Rev. December 2018)
      Department of the Treasury
                                                 I               I  Attach to Form 1120.
                                                     Go to www.irs.gov/Form1120 for the latest information.
                                                                                                                                         OMB No. 1545-0123


      Internal Revenue Service
      Name                                                                                        Employer identification number (EIN)

        SIZZLER USA ACQUISITION                                                                      XX-XXXXXXX
        1     Does any amount reported on Schedule M-3 (Form 1120), Part II, line 9 or 10, column (d), reflect allocations to this                 Yes No


                                                                                                                                mmmmmmmm
              corporation from a partnership of income, gain, loss, deduction, or credit that are disproportionate to this
              corporation's capital contribution to the partnership or its ratio for sharing other items of the partnership?                             X

        2     At any time during the tax year, did the corporation sell, exchange, or transfer any interest in an intangible asset to
              a related person as defined in section 267(b)? mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                   X

        3     At any time during the tax year, did the corporation acquire any interest in an intangible asset from a related
              person as defined in section 267(b)?mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                         X

        4a During the tax year, did the corporation enter into a cost-sharing arrangement with any related foreign party
           on whose behalf the corporation did not file Form 5471, Information Return of U.S. Persons W ith Respect
           To Certain Foreign Corporations?    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                          X

            b At any time during the tax year, was the corporation a participant in a cost-sharing arrangement with any related
              foreign party on whose behalf the corporation did not file Form 5471?     mmmmmmmmmmmmmmmmmmmmmmmmmmm                                      X


                                                                                                                mmmmmmmmmmmmmmm
        5     At any time during the tax year, did the corporation make any change in accounting principle for financial
              accounting purposes? See instructions for the definition of "change in accounting principle"                                               X

        6     At any time during the tax year, did the corporation make any change in a method of accounting for U.S. income
              tax purposes?        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                            X


                                                                                        mmmmmmmmmmmmmmmmmmmmmmmmmmm
        7     At any time during the tax year, did the corporation own any voluntary employees' beneficiary association (VEBA)
              trusts that were used to hold funds designated for employee benefits?                                                                      X


                                                                                            mmmmmmmmmmmmmmmmmmmmmmmmm
        8     At any time during the tax year, did the corporation use an allocation method for indirect costs capitalized to
              self-constructed assets that varied from its financial method of accounting?                                                               X

        9     At any time during the tax year, did the corporation treat for tax purposes indirect costs, as defined in Regulations
              sections 1.263A-1(e)(3)(ii)(F), (G), and (H), as mixed-service costs, as defined in Regulations section 1.263A-1(e)(4)
              (ii)(C)?  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                   X

      10      Did the corporation, under section 118 or 362(c) and the related regulations, take a return filing position
              characterizing any amount as a contribution to the capital of the corporation during the tax year by any
              nonshareholders? Amounts so characterized may include, without limitation, incentives, inducements, money,
              and property      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      For Paperwork Reduction Act Notice, see the Instructions for Form 1120.
                                                                                                                                                         X
                                                                                                                       Schedule B (Form 1120) (Rev. 12-2018)




JSA

8C1210 3.000
                  Case: 20-30748           Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 55 of
                  7889EB R36C              02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 27
Form    851                                      For tax year ending
                                                                       Affiliations Schedule
                                                                            04/28/2019
(Rev. October 2016)
Department of the Treasury
Internal Revenue Service
                                             I              I  File with each consolidated income tax return.
                                                 Information about Form 851 and its instructions is at www.irs.gov/form851.
                                                                                                                                                     OMB No. 1545-0123



Name of common parent corporation                                                                                                      Employer identification number

SIZZLER USA ACQUISITION                                                                                                                  XX-XXXXXXX
Number, street, and room or suite no. If a P.O. box, see instructions.
25910 ACERO ROAD, SUITE 350
City or town, state, and ZIP code
MISSION VIEJO, CA                           92691
Part I Overpayment Credits, Estimated Tax Payments, and Tax Deposits (see instructions)
                                                                                                    Employer                 Portion of               Portion of tax
Corp.                                                                                                                   overpayment credits
                                     Name and address of corporation                              identification                                      deposited with
 No.                                                                                                                       and estimated
                                                                                                     number                tax payments                Form 7004
    1 Common parent corporation
        Subsidiary corporations:
    2 US HOLDCO, INC.
      25910 ACERO ROAD, SUITE 350
      MISSION VIEJO, CA 92691                                                               XX-XXXXXXX
    3 SIZZLER USA FINANCE, INC.
      25910 ACERO ROAD, SUITE 350
      MISSION VIEJO, CA 92691                                                               XX-XXXXXXX
    4 WORLDWIDE RESTAURANT CONCEPTS, INC.
      25910 ACERO ROAD, SUITE 350
      MISSION VIEJO, CA 92691                                                               XX-XXXXXXX
    5 SIZZLER USA, INC.
      25910 ACERO ROAD, SUITE 350
      MISSION VIEJO, CA 92691                                                               XX-XXXXXXX
    6 SIZZLER USA FRANCHISE, INC.
      25910 ACERO ROAD, SUITE 350
      MISSION VIEJO, CA 92691                                                               XX-XXXXXXX
    7 SIZZLER USA REAL PROPERTY, INC.
      25910 ACERO ROAD, SUITE 350
      MISSION VIEJO, CA 92691                                                               XX-XXXXXXX

        Totals (Must equal amounts shown on the consolidated tax return.)               mmmmmmmmmI
Part II        Principal Business Activity, Voting Stock Information, Etc. (see instructions)
                                                                                       Did the
                                                                                      subsidiary                        Stock holdings at beginning of year
Corp.                                                                       PBA       make any
 No.                   Principal business activity (PBA)                    Code    nondividend
                                                                                    distributions?             Number             Percentage                     Owned by
                                                                             No.                                                                   Percentage
                                                                                                                 of               of voting                     corporation
                                                                                     Yes     No                                                     of value
                                                                                                               shares               power                           no.
        Common parent corporation
    1 RESTAURANT                                                          722210
        Subsidiary corporations:

    2 RESTAURANT                                                          722210            X                                  100.00 %           100.00 %              1


    3 RESTAURANT                                                          722210            X                                  100.00 %           100.00 %              2


    4 RESTAURANT                                                          722210            X                                  100.00 %           100.00 %              2


    5 RESTAURANT                                                          722210            X                                  100.00 %           100.00 %              4


    6 RESTAURANT                                                          722210            X                                  100.00 %           100.00 %              5


    7 RESTAURANT                                                          722210            X                                  100.00 %           100.00 %              5
JSA
8C2010 1.000
            Case:   20-30748
             For Paperwork ReductionDoc#    13see Filed:
                                    Act Notice,             09/21/20 Entered: 09/21/20 17:21:54
                                                  instructions.                                                                               Page  56 of
                                                                                                                                                Form 851 (Rev. 10-2016)
          7889EB R36C 02/07/2020                22:15:21 V18-7.11 169  XX-XXXXXXX                                                                       28
Form    851                                      For tax year ending
                                                                       Affiliations Schedule
                                                                            04/28/2019
(Rev. October 2016)
Department of the Treasury
Internal Revenue Service
                                             I              I  File with each consolidated income tax return.
                                                 Information about Form 851 and its instructions is at www.irs.gov/form851.
                                                                                                                                                     OMB No. 1545-0123



Name of common parent corporation                                                                                                      Employer identification number

SIZZLER USA ACQUISITION                                                                                                                  XX-XXXXXXX
Number, street, and room or suite no. If a P.O. box, see instructions.
25910 ACERO ROAD, SUITE 350
City or town, state, and ZIP code
MISSION VIEJO, CA                           92691
Part I Overpayment Credits, Estimated Tax Payments, and Tax Deposits (see instructions)
                                                                                                    Employer                 Portion of               Portion of tax
Corp.                                                                                                                   overpayment credits
                                     Name and address of corporation                              identification                                      deposited with
 No.                                                                                                                       and estimated
                                                                                                     number                tax payments                Form 7004
        Common parent corporation
        Subsidiary corporations:
    8 SIZZLER USA RESTAURANTS, INC.
      25910 ACERO ROAD, SUITE 350
      MISSION VIEJO, CA 92691                                                               XX-XXXXXXX




        Totals (Must equal amounts shown on the consolidated tax return.)               mmmmmmmmmI
Part II        Principal Business Activity, Voting Stock Information, Etc. (see instructions)
                                                                                       Did the
                                                                                      subsidiary                        Stock holdings at beginning of year
Corp.                                                                       PBA       make any
 No.                   Principal business activity (PBA)                    Code    nondividend
                                                                                    distributions?             Number             Percentage                         Owned by
                                                                             No.                                                                   Percentage
                                                                                                                 of               of voting                         corporation
                                                                                     Yes     No                                                     of value
                                                                                                               shares               power                               no.
        Common parent corporation

        Subsidiary corporations:

    8 RESTAURANT                                                          722210            X                                  100.00 %           100.00 %                5


                                                                                                                                              %                 %


                                                                                                                                              %                 %


                                                                                                                                              %                 %


                                                                                                                                              %                 %


                                                                                                                                              %                 %
JSA
8C2010 1.000
            Case:   20-30748
             For Paperwork ReductionDoc#    13see Filed:
                                    Act Notice,             09/21/20 Entered: 09/21/20 17:21:54
                                                  instructions.                                                                               Page  57 of
                                                                                                                                                Form 851 (Rev. 10-2016)
          7889EB R36C 02/07/2020                22:15:21 V18-7.11 169  XX-XXXXXXX                                                                       29
    Form 851 (Rev. 10-2016)                                                                                                                          Page 2
     Part III       Changes in Stock Holdings During the Tax Year
                                                                                                                                  (b) Shares held after
                                                            Share-                                    (a) Changes                 changes described in
                                                                          Date
     Corp.                                                 holder of                                                                   column (a)
                           Name of corporation                             of
      No.                                                  Corpora-                       Number of             Number of
                                                                       transaction                                            Percentage of   Percentage of
                                                           tion No.                         shares                shares      voting power        value
                                                                                           acquired             disposed of


                                                                                                                                         %                %

                                                                                                                                         %                %

                                                                                                                                         %                %

                                                                                                                                         %                %

                                                                                                                                         %                %

                                                                                                                                         %                %

                                                                                                                                         %                %

                                                                                                                                         %                %

    (c)      If any transaction listed above caused a transfer of a share of subsidiary stock (defined to include

                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
             dispositions and deconsolidations), did the share's basis exceed its value at the time of the transfer? See
             instructions                                                                                                               Yes     X    No



                                                                                                                    mmmmmm
    (d)      Did any share of subsidiary stock become worthless within the meaning of section 165 (taking into account
             the provisions of Regulations section 1.1502-80(c)) during the taxable year? See instructions                       Yes X No
    (e)      If the equitable owners of any capital stock shown above were other than the holders of record, provide details of the changes.




    (f)      If additional stock was issued, or if any stock was retired during the year, list the dates and amounts of these transactions.




                                                                                                                                Form   851 (Rev. 10-2016)




JSA
8C2020 1.000
                Case: 20-30748              Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 58 of
                7889EB R36C                 02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 30
      Form 851 (Rev. 10-2016)                                                                                                                      Page   3
      Part IV        Additional Stock Information (see instructions)
       1 During the tax year, did the corporation have more than one class of stock outstanding?   mmmmmmmmmmmmm                       Yes         X   No
         If "Yes," enter the name of the corporation and list and describe each class of stock.

      Corp.
                                              Name of corporation                                              Class of stock
       No.




                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
       2 During the tax year, was there any member of the consolidated group that reaffiliated within 60 months of
         disaffiliation?                                                                                                               Yes         X   No
         If "Yes," enter the name of the corporation(s) and explain the circumstances.

      Corp.                                                                                                    Explanation
                                              Name of corporation
       No.




       3 During the tax year, was there any arrangement in existence by which one or more persons that were not
         members of the affiliated group could acquire any stock, or acquire any voting power without acquiring
         stock, in the corporation, other than a de minimis amount, from the corporation or another member of the
         affiliated group?      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
         If "Yes," enter the name of the corporation and see the instructions for the percentages to enter in columns
                                                                                                                                       Yes         X   No

         (a), (b), and (c).
                                                                                                                       (b)
                                                                                                                                             (c)
      Corp.
                                                 Name of corporation
                                                                                                    (a)           Percentage of
                                                                                                                                       Percentage of
       No.                                                                                  Percentage of value outstanding voting
                                                                                                                                       voting power
                                                                                                                      stock


                                                                                                           %                    %                         %

                                                                                                           %                    %                         %

                                                                                                           %                    %                         %

                                                                                                           %                    %                         %
      Corp.    (d) Provide a description of any arrangement.
       No.




                                                                                                                             Form    851 (Rev. 10-2016)



JSA
8C2030 1.000
                 Case: 20-30748              Doc# 13           Filed: 09/21/20 Entered: 09/21/20 17:21:54                Page 59 of
               7889EB       R36C      02/07/2020           22:15:21         169
                                                                         V18-7.11 XX-XXXXXXX                                      31
SCHEDULE M-3                           Net Income (Loss) Reconciliation for Corporations                                                                    OMB No. 1545-0123
(Form 1120)                                 With Total Assets of $10 Million or More
Department of the Treasury
Internal Revenue Service
                                              I                           I
                                                            Attach to Form 1120 or 1120-C.
                                      Go to www.irs.gov/Form1120 for instructions and the latest information.
                                                                                                                                                                À¾µ¼
Name of corporation (common parent, if consolidated return)                                                Employer identification number

  SIZZLER USA ACQUISITION                                                                                                                  XX-XXXXXXX
     Check applicable box(es):            (1)            Non-consolidated return                         (2)     X    Consolidated return (Form 1120 only)
                                          (3)            Mixed 1120/L/PC group                           (4)          Dormant subsidiaries schedule attached

Part I         Financial Information and Net Income (Loss) Reconciliation (see instructions)
 1a      Did the corporation file SEC Form 10-K for its income statement period ending with or within this tax year?
               Yes. Skip lines 1b and 1c and complete lines 2a through 11 with respect to that SEC Form 10-K.
          X    No.    Go to line 1b. See instructions if multiple non-tax-basis income statements are prepared.
     b   Did the corporation prepare a certified audited non-tax-basis income statement for that period?
          X    Yes. Skip line 1c and complete lines 2a through 11 with respect to that income statement.
               No.    Go to line 1c.
     c   Did the corporation prepare a non-tax-basis income statement for that period?
               Yes. Complete lines 2a through 11 with respect to that income statement.
               No.    Skip lines 2a through 3c and enter the corporation's net income (loss) per its books and records on line 4a.
 2a      Enter the income statement period: Beginning                04/30/2018                 Ending    04/28/2019
     b   Has the corporation's income statement been restated for the income statement period on line 2a?
               Yes. (If "Yes," attach an explanation and the amount of each item restated.)
          X    No.
     c   Has the corporation's income statement been restated for any of the five income statement periods immediately preceding the period on line 2a?
               Yes. (If "Yes," attach an explanation and the amount of each item restated.)
          X    No.
 3a      Is any of the corporation's voting common stock publicly traded?
               Yes.
          X    No.    If "No," go to line 4a.
     b   Enter the symbol of the corporation's primary U.S. publicly traded voting common
         stock     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
     c   Enter the nine-digit CUSIP number of the corporation's primary publicly traded voting
         common stock
 4a
     b
                                                                mmmmm
         Worldwide consolidated net income (loss) from income statement source identified in Part I, line 1
         Indicate accounting standard used for line 4a (see instructions):
                                                                                                                                               4a                 -535,135.

         (1)   X     GAAP (2)          IFRS       (3)        Statutory        (4)   Tax-basis     (5)          Other (specify)
 5a                                                mmmmmmmmmmmmmmmmmmmmm
         Net income from nonincludible foreign entities (attach statement)                                                                     5a    (                           )
     b                                                                       mmmmmmmm
         Net loss from nonincludible foreign entities (attach statement and enter as a positive amount)                                        5b
 6a                                            m m m m m m m m m m m m m m m STMT
         Net income from nonincludible U.S. entities (attach statement)      m m m m m 29
                                                                                       mmm                                                     6a    (               72,430. )
     b                                                                     mmmmmmmmm
         Net loss from nonincludible U.S. entities (attach statement and enter as a positive amount)                                           6b
 7a                                                                mmmmmmmmmmmmm
         Net income (loss) of other includible foreign disregarded entities (attach statement)                                                 7a
     b                                                           mmmmmmmmmmmmmm
         Net income (loss) of other includible U.S. disregarded entities (attach statement)                                                    7b


 8
     c                                         mmmmmmmmmmmmmmmmmmmmmmm
         Net income (loss) of other includible entities (attach statement)
         Adjustment to eliminations of transactions between includible entities and nonincludible entities (attach
                                                                                                                                               7c


         statement)   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                          8
 9                                                               mmmmmmmmmmmmmm
         Adjustment to reconcile income statement period to tax year (attach statement)                                                         9
10 a                                                         mmmmmmmmmmmmmmmm
         Intercompany dividend adjustments to reconcile to line 11 (attach statement)                                                          10a
     b                                                           mmmmmmmmmmmmmm
         Other statutory accounting adjustments to reconcile to line 11 (attach statement)                                                     10b
     c                                                   mmmmmmmmmmmmmmmmmm
         Other adjustments to reconcile to amount on line 11 (attach statement)                                                                10c
11                                                                                 mmmmm
         Net income (loss) per income statement of includible corporations. Combine lines 4 through 10
         Note: Part I, line 11, must equal Part II, line 30, column (a), or Schedule M-1, line 1 (see instructions).
                                                                                                                                               11                 -607,565.

12       Enter the total amount (not just the corporation's share) of the assets and liabilities of all entities included or removed on the
         following lines.
                                                                                       Total Assets                        Total Liabilities
     a   Included on Part I, line 4    mmmmmmmmmmmmmI                                      9,327,861.                            14,700,406.
     b   Removed on Part I, line 5     mmmmmmmmmmmmmI
     c   Removed on Part I, line 6     mm mm mm mm mm mm mm mm mm mm mm mm mm I                  798,913.                          -223,657.
     d   Included on Part I, line 7
For Paperwork Reduction Act Notice, see the Instructions for Form 1120.
                                                                              I                                                                      Schedule M-3 (Form 1120) 2018

JSA
8C2730 2.000
              Case: 20-30748                    Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 60 of
              7889EB R36C                       02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 32
    Schedule M-3 (Form 1120) 2018                                                                                                                                                               Page   2
    Name of corporation (common parent, if consolidated return)                                                                                            Employer identification number

         SIZZLER USA ACQUISITION                                                                                                                                  XX-XXXXXXX
                  (1) X Consolidated group
    Check applicable box(es):              (2)                                        Parent corp   (3)     Consolidated eliminations   (4)     Subsidiary corp    (5)       Mixed 1120/L/PC group

    Check if a sub-consolidated:           (6)          1120 group (7)         1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                            Employer identification number


     Part II               Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                           Income per Return (see instructions)
                                                                                (a)                               (b)                             (c)                                (d)
                   Income (Loss) Items                                   Income (Loss) per                                                                                     Income (Loss)
                                                                                                              Temporary                       Permanent
     (Attach statements for lines 1 through 12)                          Income Statement                     Difference                      Difference                       per Tax Return
     1
                             mmmmmmmmmmmm
           Income (loss) from equity method foreign
           corporations

     2     Gross foreign dividends not previously taxed



                                           mm
     3     Subpart F, QEF, and similar income inclusions



                                              m
     4     Gross-up for foreign taxes deemed paid



                             mmmmmmmmmmmm
     5     Gross foreign distributions previously taxed
     6     Income (loss) from equity method U.S.


                             mmmmmmmmmmmm
           corporations
     7     U.S. dividends not eliminated in tax
           consolidation
                                              m
                                        mmm
     8     Minority interest for includible corporations

     9     Income (loss) from U.S. partnerships

    10                                    mm
           Income (loss) from foreign partnerships




                                    m m m mm mm
    11     Income (loss) from other pass-through entities

    12     Items relating to reportable transactions


                                    mmmmm
    13     Interest income (see instructions)



                                mmmmmmmmm
    14     Total accrual to cash adjustment



                                   mmmmmm
    15     Hedging transactions



                                        mmm
    16     Mark-to-market income (loss)

    17     Cost of goods sold (see instructions)                     (    17,669,358. )                                                                                  (      17,669,358. )

                                   mmmmmm
    18     Sale versus lease (for sellers and/or lessors)



                                   mmmmmm
    19     Section 481(a) adjustments

    20     Unearned/deferred revenue



                                             m
    21     Income recognition from long-term contracts

    22     Original issue discount and other imputed interest

    23 a Income statement gain/loss on sale,
         exchange, abandonment, worthlessness, or
         other disposition of assets other than
         inventory and pass-through entities         mmmm                         -8,955.                                                             8,955.
         b Gross     capital   gains   from      Schedule       D,
           excluding amounts from pass-through entities

         c Gross capital losses from Schedule D,
           excluding amounts from pass-through entities,

                     mmmmmmmmmmmmmm
           abandonment losses, and worthless stock
           losses

         d Net gain/loss reported on Form 4797, line
           17, excluding amounts from pass-through

                             mmmmmmmmmmmm
           entities, abandonment losses, and worthless
                                                                                                                                                 -22,297.                            -22,297.
                                  mmmmmmmmm
           stock losses




                              m m m m m m m m m mm mm
         e Abandonment losses

         f Worthless stock losses (attach statement)
         g Other gain/loss on disposition of assets other
           than inventory



                              m mSTMT
                                  m m m m 32m m m m
    24     Capital loss limitation and carryforward used
    25     Other income (loss) items with differences
                                                                                                                      56,764.                                                      56,764.
                            mmmmmmmmmmmm
           (attach statement)
    26     Total income (loss) items. Combine lines 1
           through 25                                                    -17,678,313.                                 56,764.                    -13,342.                     -17,634,891.

                           mmmmmmmmmmmmm
    27     Total expense/deduction items (from Part
                                                                         -13,083,352.                          -624,970.                         671,667.                     -13,036,655.
                                        mmmmm
           III, line 39)
                                                                          30,154,100.                     STMT 33                                                              30,154,100.
                                      mmmmmm
    28 Other items with no differences
    29 a Mixed groups, see instructions. All others,
         combine lines 26 through 28                                        -607,565.                          -568,206.                         658,325.                        -517,446.
         b PC insurance subgroup reconciliation totals



                            mmmmmmmmmmmm
         c Life insurance subgroup reconciliation totals
    30     Reconciliation totals. Combine lines 29a
           through 29c                                                        -607,565.                          -568,206.                       658,325.                           -517,446.
           Note: Line 30, column (a), must equal Part I, line 11, and column (d) must equal Form 1120, page 1, line 28.
                                                                                                                                                                    Schedule M-3 (Form 1120) 2018

    JSA

8C2731 2.000
                     Case: 20-30748                                  Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 61 of
                     7889EB R36C                                     02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 33
    Schedule M-3 (Form 1120) 2018                                                                                                                                                Page   3
    Name of corporation (common parent, if consolidated return)                                                                                 Employer identification number

      SIZZLER USA ACQUISITION                                                                                                                      XX-XXXXXXX
                 X Consolidated group (2)
    Check applicable box(es): (1)                                              Parent corp (3)   Consolidated eliminations   (4)     Subsidiary corp (5)     Mixed 1120/L/PC group
    Check if a sub-consolidated:         (6)        1120 group   (7)     1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                 Employer identification number


     Part III         Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                      Income per Return - Expense/Deduction Items (see instructions)
          Expense/Deduction Items                                         (a)                         (b)                              (c)                           (d)
                                                                      Expense per                 Temporary                        Permanent                    Deduction per
                                                                   Income Statement               Difference                       Difference                    Tax Return

                                               mmmmm                      254,503.                                                   -254,503.
                                                mmmm
      1 U.S. current income tax expense



                                                   m
      2 U.S. deferred income tax expense

      3 State and local current income tax expense                          20,000.                        5,107.                                                       25,107.
      4 State and local deferred income tax expense



                                              mmmmm
      5 Foreign current income tax expense (other




                                        m m m m mm mm mm
         than foreign withholding taxes)

      6 Foreign deferred income tax expense



                                                 mmmm
      7 Foreign withholding taxes
                                                                    157,646.                                                                                          157,646.
                                  mmmmmmmmm
      8 Interest expense (see instructions)



                                                mmmm
      9 Stock option expense



                                       mmmmmmm
     10 Other equity-based compensation
                                                                     78,873.                                                           -39,437.                         39,436.
                                 mmmmmmmmm
     11 Meals and entertainment



                                                         m
     12 Fines and penalties



                                 mmmmmmmmm
     13 Judgments, damages, awards, and similar costs

     14 Parachute payments



                                       mmmmmmm
     15 Compensation with section 162(m) limitation



                                             mmmmm
     16 Pension and profit-sharing
                                                                    371,264.                           862,510.                      -371,264.                        862,510.
                                    mmmmmmmm
     17 Other post-retirement benefits

     18 Deferred compensation



                      mmmmmmmmmmmmm
     19 Charitable contribution of cash and tangible

         property                                                     6,463.                                                                                              6,463.

                                                       mm
     20 Charitable contribution of intangible property
                                                                                                                                        -6,463.                         -6,463.
                           mmmmmmmmmmm
     21 Charitable contribution limitation/carryforward
     22 Domestic production activities deduction
         (see instructions)



                                     mmmmmmmm
     23 Current year acquisition or reorganization

         investment banking fees



                                       mmmmmmm
     24 Current year acquisition or reorganization



                                                          m
         legal and accounting fees



                                                   mmm
     25 Current year acquisition/reorganization other costs

     26 Amortization/impairment of goodwill



                               mmmmmmmmmm
     27 Amortization of acquisition, reorganization,



                                                          m
         and start-up costs
                                                                    673,657.                          -673,657.
                      mmmmmmmmmmmmm
     28 Other amortization or impairment write-offs



                      m mm mm mm mm mm mm mm mm mm mm mm mm
     29 Reserved

     30 Depletion
                                                                    461,210.                           567,221.                                                   1,028,431.
                               m m m m m m m m m mm
     31 Depreciation

     32 Bad debt expense                                            318,260.                          -187,304.                                                     130,956.
     33 Corporate owned life insurance premiums



                    m m m m m m m m m m mm mm mm mm
     34 Purchase versus lease (for purchasers and/or

         lessees)



                                                       mm
     35 Research and development costs

     36 Section 118 exclusion (attach statement)

     37 Section 162(r) - FDIC premiums paid by certain
         large financial institutions (see instructions)  m
                                                            STMT 36
     38 Other expense/deduction items with
         differences (attach statement)    mmmmmm
     39 Total expense/deduction items. Combine
                                                                10,741,476.                              51,093.                                                 10,792,569.


    JSA
         negative amounts as positive   mmmmmmm
         lines 1 through 38. Enter here and on Part II, line
         27, reporting positive amounts as negative and


                     Case: 20-30748 Doc# 13 Filed: 09/21/20
                                                                13,083,352.                            624,970.
                                                                                     Entered: 09/21/20 17:21:54 Schedule
                                                                                                                  PageM-362(Form
                                                                                                                                     -671,667.
                                                                                                                              of 1120) 2018
                                                                                                                                                                 13,036,655.
8C2732 2.000
                    7889EB                  R36C                                169 V18-7.11F TOP-CON FYE 4/28/13 34
                                                               02/07/2020 22:15:21
    Schedule M-3 (Form 1120) 2018                                                                                                                                                                    Page   2
    Name of corporation (common parent, if consolidated return)                                                                                                 Employer identification number

         SIZZLER USA ACQUISITION                                                                                                                                       XX-XXXXXXX
    Check applicable box(es):       (1)           Consolidated group        (2)     X    Parent corp       (3)   Consolidated eliminations   (4)     Subsidiary corp    (5)       Mixed 1120/L/PC group

    Check if a sub-consolidated:           (6)          1120 group (7)            1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                                 Employer identification number

         SIZZLER USA ACQUISITION                                                                                                                                       XX-XXXXXXX
     Part II               Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                           Income per Return (see instructions)
                                                                                (a)                                    (b)                             (c)                                (d)
                   Income (Loss) Items                                   Income (Loss) per                                                                                          Income (Loss)
                                                                                                                   Temporary                       Permanent
     (Attach statements for lines 1 through 12)                          Income Statement                          Difference                      Difference                       per Tax Return
     1
                            mmmmmmmmmmmm
           Income (loss) from equity method foreign
           corporations

     2     Gross foreign dividends not previously taxed



                                          mm
     3     Subpart F, QEF, and similar income inclusions



                                             m
     4     Gross-up for foreign taxes deemed paid



                            mmmmmmmmmmmm
     5     Gross foreign distributions previously taxed
     6     Income (loss) from equity method U.S.


                            mmmmmmmmmmmm
           corporations
     7     U.S. dividends not eliminated in tax
           consolidation
                                             m
                                       mmm
     8     Minority interest for includible corporations

     9     Income (loss) from U.S. partnerships

    10                                   mm
           Income (loss) from foreign partnerships




                                   m m m mm mm
    11     Income (loss) from other pass-through entities

    12     Items relating to reportable transactions


                                   mmmmm
    13     Interest income (see instructions)



                               mmmmmmmmm
    14     Total accrual to cash adjustment



                                  mmmmmm
    15     Hedging transactions



                                       mmm
    16     Mark-to-market income (loss)

    17     Cost of goods sold (see instructions)                     (                                 )                                                                      (                             )


                                  mmmmmm
    18     Sale versus lease (for sellers and/or lessors)



                                  mmmmmm
    19     Section 481(a) adjustments

    20     Unearned/deferred revenue



                                            m
    21     Income recognition from long-term contracts

    22     Original issue discount and other imputed interest

    23 a Income statement gain/loss on sale,
         exchange, abandonment, worthlessness, or
         other disposition of assets other than
         inventory and pass-through entities         mmmm
         b Gross     capital   gains   from      Schedule       D,
           excluding amounts from pass-through entities

         c Gross capital losses from Schedule D,
           excluding amounts from pass-through entities,

                     mmmmmmmmmmmmmm
           abandonment losses, and worthless stock
           losses

         d Net gain/loss reported on Form 4797, line
           17, excluding amounts from pass-through

                            mmmmmmmmmmmm
           entities, abandonment losses, and worthless


                                 mmmmmmmmm
           stock losses




                             m m m m m m m m m mm mm
         e Abandonment losses

         f Worthless stock losses (attach statement)
         g Other gain/loss on disposition of assets other
           than inventory



                              mmmmmmmmmm
    24     Capital loss limitation and carryforward used
    25     Other income (loss) items with differences


                            mmmmmmmmmmmm
           (attach statement)
    26     Total income (loss) items. Combine lines 1
           through 25



                           mmmmmmmmmmmmm
    27     Total expense/deduction items (from Part
                                                                                                                        -10,998.                                                          -10,998.
                                   mmmmm
           III, line 39)



                                  mmmmmm
    28 Other items with no differences
    29 a Mixed groups, see instructions. All others,
         combine lines 26 through 28                                                                                    -10,998.                                                          -10,998.
         b PC insurance subgroup reconciliation totals



                            mmmmmmmmmmmm
         c Life insurance subgroup reconciliation totals
    30     Reconciliation totals. Combine lines 29a
           through 29c                                                                                                  -10,998.                                                          -10,998.
           Note: Line 30, column (a), must equal Part I, line 11, and column (d) must equal Form 1120, page 1, line 28.
                                                                                                                                                                         Schedule M-3 (Form 1120) 2018

    JSA

8C2731 2.000
                     Case: 20-30748                                  Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 63 of
                     7889EB R36C                                     02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 35
    Schedule M-3 (Form 1120) 2018                                                                                                                                                  Page   3
    Name of corporation (common parent, if consolidated return)                                                                                   Employer identification number

      SIZZLER USA ACQUISITION                                                                                                                        XX-XXXXXXX
    Check applicable box(es): (1)              Consolidated group      (2)   X   Parent corp (3)   Consolidated eliminations   (4)     Subsidiary corp (5)     Mixed 1120/L/PC group
    Check if a sub-consolidated:         (6)        1120 group   (7)     1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                   Employer identification number

      SIZZLER USA ACQUISITION                                                                                                                        XX-XXXXXXX
     Part III         Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                      Income per Return - Expense/Deduction Items (see instructions)
          Expense/Deduction Items                                         (a)                           (b)                              (c)                           (d)
                                                                      Expense per                   Temporary                        Permanent                    Deduction per
                                                                   Income Statement                 Difference                       Difference                    Tax Return

                                               mmmmm
                                                mmmm
      1 U.S. current income tax expense



                                                   m
      2 U.S. deferred income tax expense

      3 State and local current income tax expense                                                         10,998.                                                        10,998.
      4 State and local deferred income tax expense



                                              mmmmm
      5 Foreign current income tax expense (other




                                        m m m m mm mm mm
         than foreign withholding taxes)

      6 Foreign deferred income tax expense



                                                 mmmm
      7 Foreign withholding taxes



                                  mmmmmmmmm
      8 Interest expense (see instructions)



                                                mmmm
      9 Stock option expense



                                       mmmmmmm
     10 Other equity-based compensation



                                 mmmmmmmmm
     11 Meals and entertainment



                                                         m
     12 Fines and penalties



                                 mmmmmmmmm
     13 Judgments, damages, awards, and similar costs

     14 Parachute payments



                                       mmmmmmm
     15 Compensation with section 162(m) limitation



                                             mmmmm
     16 Pension and profit-sharing



                                    mmmmmmmm
     17 Other post-retirement benefits

     18 Deferred compensation



                      mmmmmmmmmmmmm
     19 Charitable contribution of cash and tangible

         property



                                                       mm
     20 Charitable contribution of intangible property



                           mmmmmmmmmmm
     21 Charitable contribution limitation/carryforward
     22 Domestic production activities deduction
         (see instructions)



                                     mmmmmmmm
     23 Current year acquisition or reorganization

         investment banking fees



                                       mmmmmmm
     24 Current year acquisition or reorganization



                                                          m
         legal and accounting fees



                                                   mmm
     25 Current year acquisition/reorganization other costs

     26 Amortization/impairment of goodwill



                               mmmmmmmmmm
     27 Amortization of acquisition, reorganization,



                                                          m
         and start-up costs



                      mmmmmmmmmmmmm
     28 Other amortization or impairment write-offs



                      m mm mm mm mm mm mm mm mm mm mm mm mm
     29 Reserved

     30 Depletion



                               m m m m m m m m m mm
     31 Depreciation

     32 Bad debt expense

     33 Corporate owned life insurance premiums



                    m m m m m m m m m m mm mm mm mm
     34 Purchase versus lease (for purchasers and/or

         lessees)



                                                       mm
     35 Research and development costs

     36 Section 118 exclusion (attach statement)

     37 Section 162(r) - FDIC premiums paid by certain
         large financial institutions (see instructions)  m
     38 Other expense/deduction items with
         differences (attach statement)    mmmmmm
     39 Total expense/deduction items. Combine



    JSA
         negative amounts as positive   mmmmmmm
         lines 1 through 38. Enter here and on Part II, line
         27, reporting positive amounts as negative and


                     Case: 20-30748 Doc# 13
                                                                                                           10,998.
                                                                       Filed: 09/21/20 Entered: 09/21/20 17:21:54 Schedule
                                                                                                                    PageM-364(Form
                                                                                                                                of 1120) 2018
                                                                                                                                                                          10,998.
8C2732 2.000
                    7889EB                  R36C               02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 36
    Schedule M-3 (Form 1120) 2018                                                                                                                                                                        Page   2
    Name of corporation (common parent, if consolidated return)                                                                                                     Employer identification number

         SIZZLER USA ACQUISITION                                                                                                                                           XX-XXXXXXX
    Check applicable box(es):       (1)           Consolidated group        (2)          Parent corp       (3)   Consolidated eliminations   (4)   X     Subsidiary corp    (5)       Mixed 1120/L/PC group

    Check if a sub-consolidated:           (6)          1120 group (7)            1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                                     Employer identification number

         US HOLDCO, INC.                                                                                                                                                   XX-XXXXXXX
     Part II               Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                           Income per Return (see instructions)
                                                                                (a)                                    (b)                                 (c)                                (d)
                   Income (Loss) Items                                   Income (Loss) per                                                                                              Income (Loss)
                                                                                                                   Temporary                           Permanent
     (Attach statements for lines 1 through 12)                          Income Statement                          Difference                          Difference                       per Tax Return
     1
                            mmmmmmmmmmmm
           Income (loss) from equity method foreign
           corporations

     2     Gross foreign dividends not previously taxed



                                          mm
     3     Subpart F, QEF, and similar income inclusions



                                             m
     4     Gross-up for foreign taxes deemed paid



                            mmmmmmmmmmmm
     5     Gross foreign distributions previously taxed
     6     Income (loss) from equity method U.S.


                            mmmmmmmmmmmm
           corporations
     7     U.S. dividends not eliminated in tax
           consolidation
                                             m
                                       mmm
     8     Minority interest for includible corporations

     9     Income (loss) from U.S. partnerships

    10                                   mm
           Income (loss) from foreign partnerships




                                   m m m mm mm
    11     Income (loss) from other pass-through entities

    12     Items relating to reportable transactions


                                   mmmmm
    13     Interest income (see instructions)



                               mmmmmmmmm
    14     Total accrual to cash adjustment



                                  mmmmmm
    15     Hedging transactions



                                       mmm
    16     Mark-to-market income (loss)

    17     Cost of goods sold (see instructions)                     (                                 )                                                                          (                             )


                                  mmmmmm
    18     Sale versus lease (for sellers and/or lessors)



                                  mmmmmm
    19     Section 481(a) adjustments

    20     Unearned/deferred revenue



                                            m
    21     Income recognition from long-term contracts

    22     Original issue discount and other imputed interest

    23 a Income statement gain/loss on sale,
         exchange, abandonment, worthlessness, or
         other disposition of assets other than
         inventory and pass-through entities         mmmm
         b Gross     capital   gains   from      Schedule       D,
           excluding amounts from pass-through entities

         c Gross capital losses from Schedule D,
           excluding amounts from pass-through entities,

                     mmmmmmmmmmmmmm
           abandonment losses, and worthless stock
           losses

         d Net gain/loss reported on Form 4797, line
           17, excluding amounts from pass-through

                            mmmmmmmmmmmm
           entities, abandonment losses, and worthless


                                 mmmmmmmmm
           stock losses




                             m m m m m m m m m mm mm
         e Abandonment losses

         f Worthless stock losses (attach statement)
         g Other gain/loss on disposition of assets other
           than inventory



                              mmmmmmmmmm
    24     Capital loss limitation and carryforward used
    25     Other income (loss) items with differences


                            mmmmmmmmmmmm
           (attach statement)
    26     Total income (loss) items. Combine lines 1
           through 25



                           mmmmmmmmmmmmm
    27     Total expense/deduction items (from Part



                                   mmmmm
           III, line 39)



                                  mmmmmm
    28 Other items with no differences
    29 a Mixed groups, see instructions. All others,
         combine lines 26 through 28
         b PC insurance subgroup reconciliation totals



                            mmmmmmmmmmmm
         c Life insurance subgroup reconciliation totals
    30     Reconciliation totals. Combine lines 29a
           through 29c
           Note: Line 30, column (a), must equal Part I, line 11, and column (d) must equal Form 1120, page 1, line 28.
                                                                                                                                                                             Schedule M-3 (Form 1120) 2018

    JSA

8C2731 2.000
                     Case: 20-30748                                  Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 65 of
                     7889EB R36C                                     02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 37
    Schedule M-3 (Form 1120) 2018                                                                                                                                                 Page   3
    Name of corporation (common parent, if consolidated return)                                                                                  Employer identification number

      SIZZLER USA ACQUISITION                                                                                                                       XX-XXXXXXX
    Check applicable box(es): (1)              Consolidated group      (2)     Parent corp (3)   Consolidated eliminations   (4)   X   Subsidiary corp (5)    Mixed 1120/L/PC group
    Check if a sub-consolidated:         (6)        1120 group   (7)     1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                  Employer identification number

      US HOLDCO, INC.                                                                                                                               XX-XXXXXXX
     Part III         Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                      Income per Return - Expense/Deduction Items (see instructions)
          Expense/Deduction Items                                         (a)                         (b)                              (c)                            (d)
                                                                      Expense per                 Temporary                        Permanent                     Deduction per
                                                                   Income Statement               Difference                       Difference                     Tax Return

                                               mmmmm
                                                mmmm
      1 U.S. current income tax expense



                                                   m
      2 U.S. deferred income tax expense

      3 State and local current income tax expense

      4 State and local deferred income tax expense



                                              mmmmm
      5 Foreign current income tax expense (other




                                        m m m m mm mm mm
         than foreign withholding taxes)

      6 Foreign deferred income tax expense



                                                 mmmm
      7 Foreign withholding taxes



                                  mmmmmmmmm
      8 Interest expense (see instructions)



                                                mmmm
      9 Stock option expense



                                       mmmmmmm
     10 Other equity-based compensation



                                 mmmmmmmmm
     11 Meals and entertainment



                                                         m
     12 Fines and penalties



                                 mmmmmmmmm
     13 Judgments, damages, awards, and similar costs

     14 Parachute payments



                                       mmmmmmm
     15 Compensation with section 162(m) limitation



                                             mmmmm
     16 Pension and profit-sharing



                                    mmmmmmmm
     17 Other post-retirement benefits

     18 Deferred compensation



                      mmmmmmmmmmmmm
     19 Charitable contribution of cash and tangible

         property



                                                       mm
     20 Charitable contribution of intangible property



                           mmmmmmmmmmm
     21 Charitable contribution limitation/carryforward
     22 Domestic production activities deduction
         (see instructions)



                                     mmmmmmmm
     23 Current year acquisition or reorganization

         investment banking fees



                                       mmmmmmm
     24 Current year acquisition or reorganization



                                                          m
         legal and accounting fees



                                                   mmm
     25 Current year acquisition/reorganization other costs

     26 Amortization/impairment of goodwill



                               mmmmmmmmmm
     27 Amortization of acquisition, reorganization,



                                                          m
         and start-up costs



                      mmmmmmmmmmmmm
     28 Other amortization or impairment write-offs



                      m mm mm mm mm mm mm mm mm mm mm mm mm
     29 Reserved

     30 Depletion



                               m m m m m m m m m mm
     31 Depreciation

     32 Bad debt expense

     33 Corporate owned life insurance premiums



                    m m m m m m m m m m mm mm mm mm
     34 Purchase versus lease (for purchasers and/or

         lessees)



                                                       mm
     35 Research and development costs

     36 Section 118 exclusion (attach statement)

     37 Section 162(r) - FDIC premiums paid by certain
         large financial institutions (see instructions)  m
     38 Other expense/deduction items with
         differences (attach statement)    mmmmmm
     39 Total expense/deduction items. Combine



    JSA
                                        mmmmmmm
         lines 1 through 38. Enter here and on Part II, line
         27, reporting positive amounts as negative and
         negative amounts as positive

                     Case: 20-30748 Doc# 13                            Filed: 09/21/20 Entered: 09/21/20 17:21:54 Schedule
                                                                                                                    PageM-366(Form
                                                                                                                                of 1120) 2018
8C2732 2.000
                    7889EB                  R36C               02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 38
    Schedule M-3 (Form 1120) 2018                                                                                                                                                                        Page   2
    Name of corporation (common parent, if consolidated return)                                                                                                     Employer identification number

         SIZZLER USA ACQUISITION                                                                                                                                           XX-XXXXXXX
    Check applicable box(es):       (1)           Consolidated group        (2)          Parent corp       (3)   Consolidated eliminations   (4)   X     Subsidiary corp    (5)       Mixed 1120/L/PC group

    Check if a sub-consolidated:           (6)          1120 group (7)            1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                                     Employer identification number

         SIZZLER USA FINANCE, INC.                                                                                                                                         XX-XXXXXXX
     Part II               Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                           Income per Return (see instructions)
                                                                                (a)                                    (b)                                 (c)                                (d)
                   Income (Loss) Items                                   Income (Loss) per                                                                                              Income (Loss)
                                                                                                                   Temporary                           Permanent
     (Attach statements for lines 1 through 12)                          Income Statement                          Difference                          Difference                       per Tax Return
     1
                            mmmmmmmmmmmm
           Income (loss) from equity method foreign
           corporations

     2     Gross foreign dividends not previously taxed



                                          mm
     3     Subpart F, QEF, and similar income inclusions



                                             m
     4     Gross-up for foreign taxes deemed paid



                            mmmmmmmmmmmm
     5     Gross foreign distributions previously taxed
     6     Income (loss) from equity method U.S.


                            mmmmmmmmmmmm
           corporations
     7     U.S. dividends not eliminated in tax
           consolidation
                                             m
                                       mmm
     8     Minority interest for includible corporations

     9     Income (loss) from U.S. partnerships

    10                                   mm
           Income (loss) from foreign partnerships




                                   m m m mm mm
    11     Income (loss) from other pass-through entities

    12     Items relating to reportable transactions


                                   mmmmm
    13     Interest income (see instructions)



                               mmmmmmmmm
    14     Total accrual to cash adjustment



                                  mmmmmm
    15     Hedging transactions



                                       mmm
    16     Mark-to-market income (loss)

    17     Cost of goods sold (see instructions)                     (                                 )                                                                          (                             )


                                  mmmmmm
    18     Sale versus lease (for sellers and/or lessors)



                                  mmmmmm
    19     Section 481(a) adjustments

    20     Unearned/deferred revenue



                                            m
    21     Income recognition from long-term contracts

    22     Original issue discount and other imputed interest

    23 a Income statement gain/loss on sale,
         exchange, abandonment, worthlessness, or
         other disposition of assets other than
         inventory and pass-through entities         mmmm
         b Gross     capital   gains   from      Schedule       D,
           excluding amounts from pass-through entities

         c Gross capital losses from Schedule D,
           excluding amounts from pass-through entities,

                     mmmmmmmmmmmmmm
           abandonment losses, and worthless stock
           losses

         d Net gain/loss reported on Form 4797, line
           17, excluding amounts from pass-through

                            mmmmmmmmmmmm
           entities, abandonment losses, and worthless


                                 mmmmmmmmm
           stock losses




                             m m m m m m m m m mm mm
         e Abandonment losses

         f Worthless stock losses (attach statement)
         g Other gain/loss on disposition of assets other
           than inventory



                              mmmmmmmmmm
    24     Capital loss limitation and carryforward used
    25     Other income (loss) items with differences


                            mmmmmmmmmmmm
           (attach statement)
    26     Total income (loss) items. Combine lines 1
           through 25



                           mmmmmmmmmmmmm
    27     Total expense/deduction items (from Part



                                   mmmmm
           III, line 39)



                                  mmmmmm
    28 Other items with no differences
    29 a Mixed groups, see instructions. All others,
         combine lines 26 through 28
         b PC insurance subgroup reconciliation totals



                            mmmmmmmmmmmm
         c Life insurance subgroup reconciliation totals
    30     Reconciliation totals. Combine lines 29a
           through 29c
           Note: Line 30, column (a), must equal Part I, line 11, and column (d) must equal Form 1120, page 1, line 28.
                                                                                                                                                                             Schedule M-3 (Form 1120) 2018

    JSA

8C2731 2.000
                     Case: 20-30748                                  Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 67 of
                     7889EB R36C                                     02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 39
    Schedule M-3 (Form 1120) 2018                                                                                                                                                 Page   3
    Name of corporation (common parent, if consolidated return)                                                                                  Employer identification number

      SIZZLER USA ACQUISITION                                                                                                                       XX-XXXXXXX
    Check applicable box(es): (1)              Consolidated group      (2)     Parent corp (3)   Consolidated eliminations   (4)   X   Subsidiary corp (5)    Mixed 1120/L/PC group
    Check if a sub-consolidated:         (6)        1120 group   (7)     1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                  Employer identification number

      SIZZLER USA FINANCE, INC.                                                                                                                     XX-XXXXXXX
     Part III         Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                      Income per Return - Expense/Deduction Items (see instructions)
          Expense/Deduction Items                                         (a)                         (b)                              (c)                            (d)
                                                                      Expense per                 Temporary                        Permanent                     Deduction per
                                                                   Income Statement               Difference                       Difference                     Tax Return

                                               mmmmm
                                                mmmm
      1 U.S. current income tax expense



                                                   m
      2 U.S. deferred income tax expense

      3 State and local current income tax expense

      4 State and local deferred income tax expense



                                              mmmmm
      5 Foreign current income tax expense (other




                                        m m m m mm mm mm
         than foreign withholding taxes)

      6 Foreign deferred income tax expense



                                                 mmmm
      7 Foreign withholding taxes



                                  mmmmmmmmm
      8 Interest expense (see instructions)



                                                mmmm
      9 Stock option expense



                                       mmmmmmm
     10 Other equity-based compensation



                                 mmmmmmmmm
     11 Meals and entertainment



                                                         m
     12 Fines and penalties



                                 mmmmmmmmm
     13 Judgments, damages, awards, and similar costs

     14 Parachute payments



                                       mmmmmmm
     15 Compensation with section 162(m) limitation



                                             mmmmm
     16 Pension and profit-sharing



                                    mmmmmmmm
     17 Other post-retirement benefits

     18 Deferred compensation



                      mmmmmmmmmmmmm
     19 Charitable contribution of cash and tangible

         property



                                                       mm
     20 Charitable contribution of intangible property



                           mmmmmmmmmmm
     21 Charitable contribution limitation/carryforward
     22 Domestic production activities deduction
         (see instructions)



                                     mmmmmmmm
     23 Current year acquisition or reorganization

         investment banking fees



                                       mmmmmmm
     24 Current year acquisition or reorganization



                                                          m
         legal and accounting fees



                                                   mmm
     25 Current year acquisition/reorganization other costs

     26 Amortization/impairment of goodwill



                               mmmmmmmmmm
     27 Amortization of acquisition, reorganization,



                                                          m
         and start-up costs



                      mmmmmmmmmmmmm
     28 Other amortization or impairment write-offs



                      m mm mm mm mm mm mm mm mm mm mm mm mm
     29 Reserved

     30 Depletion



                               m m m m m m m m m mm
     31 Depreciation

     32 Bad debt expense

     33 Corporate owned life insurance premiums



                    m m m m m m m m m m mm mm mm mm
     34 Purchase versus lease (for purchasers and/or

         lessees)



                                                       mm
     35 Research and development costs

     36 Section 118 exclusion (attach statement)

     37 Section 162(r) - FDIC premiums paid by certain
         large financial institutions (see instructions)  m
     38 Other expense/deduction items with
         differences (attach statement)    mmmmmm
     39 Total expense/deduction items. Combine



    JSA
                                        mmmmmmm
         lines 1 through 38. Enter here and on Part II, line
         27, reporting positive amounts as negative and
         negative amounts as positive

                     Case: 20-30748 Doc# 13                            Filed: 09/21/20 Entered: 09/21/20 17:21:54 Schedule
                                                                                                                    PageM-368(Form
                                                                                                                                of 1120) 2018
8C2732 2.000
                    7889EB                  R36C               02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 40
    Schedule M-3 (Form 1120) 2018                                                                                                                                                                        Page   2
    Name of corporation (common parent, if consolidated return)                                                                                                     Employer identification number

         SIZZLER USA ACQUISITION                                                                                                                                           XX-XXXXXXX
    Check applicable box(es):       (1)           Consolidated group        (2)          Parent corp       (3)   Consolidated eliminations   (4)   X     Subsidiary corp    (5)       Mixed 1120/L/PC group

    Check if a sub-consolidated:           (6)          1120 group (7)            1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                                     Employer identification number

         WORLDWIDE RESTAURANT CONCEPTS, INC.                                                                                                                               XX-XXXXXXX
     Part II               Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                           Income per Return (see instructions)
                                                                                (a)                                    (b)                                 (c)                                (d)
                   Income (Loss) Items                                   Income (Loss) per                                                                                              Income (Loss)
                                                                                                                   Temporary                           Permanent
     (Attach statements for lines 1 through 12)                          Income Statement                          Difference                          Difference                       per Tax Return
     1
                            mmmmmmmmmmmm
           Income (loss) from equity method foreign
           corporations

     2     Gross foreign dividends not previously taxed



                                          mm
     3     Subpart F, QEF, and similar income inclusions



                                             m
     4     Gross-up for foreign taxes deemed paid



                            mmmmmmmmmmmm
     5     Gross foreign distributions previously taxed
     6     Income (loss) from equity method U.S.


                            mmmmmmmmmmmm
           corporations
     7     U.S. dividends not eliminated in tax
           consolidation
                                             m
                                       mmm
     8     Minority interest for includible corporations

     9     Income (loss) from U.S. partnerships

    10                                   mm
           Income (loss) from foreign partnerships




                                   m m m mm mm
    11     Income (loss) from other pass-through entities

    12     Items relating to reportable transactions


                                   mmmmm
    13     Interest income (see instructions)



                               mmmmmmmmm
    14     Total accrual to cash adjustment



                                  mmmmmm
    15     Hedging transactions



                                       mmm
    16     Mark-to-market income (loss)

    17     Cost of goods sold (see instructions)                     (                                 )                                                                          (                             )


                                  mmmmmm
    18     Sale versus lease (for sellers and/or lessors)



                                  mmmmmm
    19     Section 481(a) adjustments

    20     Unearned/deferred revenue



                                            m
    21     Income recognition from long-term contracts

    22     Original issue discount and other imputed interest

    23 a Income statement gain/loss on sale,
         exchange, abandonment, worthlessness, or
         other disposition of assets other than
         inventory and pass-through entities         mmmm
         b Gross     capital   gains   from      Schedule       D,
           excluding amounts from pass-through entities

         c Gross capital losses from Schedule D,
           excluding amounts from pass-through entities,

                     mmmmmmmmmmmmmm
           abandonment losses, and worthless stock
           losses

         d Net gain/loss reported on Form 4797, line
           17, excluding amounts from pass-through

                            mmmmmmmmmmmm
           entities, abandonment losses, and worthless


                                 mmmmmmmmm
           stock losses




                             m m m m m m m m m mm mm
         e Abandonment losses

         f Worthless stock losses (attach statement)
         g Other gain/loss on disposition of assets other
           than inventory



                              mmmmmmmmmm
    24     Capital loss limitation and carryforward used
    25     Other income (loss) items with differences


                            mmmmmmmmmmmm
           (attach statement)
    26     Total income (loss) items. Combine lines 1
           through 25



                           mmmmmmmmmmmmm
    27     Total expense/deduction items (from Part
                                                                                                                      -862,510.                                                              -862,510.
                                   mmmmm
           III, line 39)
                                                                                          -308.                                                                                                  -308.
                                  mmmmmm
    28 Other items with no differences
    29 a Mixed groups, see instructions. All others,
         combine lines 26 through 28                                                      -308.                       -862,510.                                                              -862,818.
         b PC insurance subgroup reconciliation totals



                            mmmmmmmmmmmm
         c Life insurance subgroup reconciliation totals
    30     Reconciliation totals. Combine lines 29a
           through 29c                                                                    -308.                       -862,510.                                                              -862,818.
           Note: Line 30, column (a), must equal Part I, line 11, and column (d) must equal Form 1120, page 1, line 28.
                                                                                                                                                                             Schedule M-3 (Form 1120) 2018

    JSA

8C2731 2.000
                     Case: 20-30748                                  Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 69 of
                     7889EB R36C                                     02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 41
    Schedule M-3 (Form 1120) 2018                                                                                                                                                 Page   3
    Name of corporation (common parent, if consolidated return)                                                                                  Employer identification number

      SIZZLER USA ACQUISITION                                                                                                                       XX-XXXXXXX
    Check applicable box(es): (1)              Consolidated group      (2)     Parent corp (3)   Consolidated eliminations   (4)   X   Subsidiary corp (5)    Mixed 1120/L/PC group
    Check if a sub-consolidated:         (6)        1120 group   (7)     1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                  Employer identification number

      WORLDWIDE RESTAURANT CONCEPTS, INC.                                                                                                           XX-XXXXXXX
     Part III         Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                      Income per Return - Expense/Deduction Items (see instructions)
          Expense/Deduction Items                                         (a)                         (b)                              (c)                            (d)
                                                                      Expense per                 Temporary                        Permanent                     Deduction per
                                                                   Income Statement               Difference                       Difference                     Tax Return

                                               mmmmm
                                                mmmm
      1 U.S. current income tax expense



                                                   m
      2 U.S. deferred income tax expense

      3 State and local current income tax expense

      4 State and local deferred income tax expense



                                              mmmmm
      5 Foreign current income tax expense (other




                                        m m m m mm mm mm
         than foreign withholding taxes)

      6 Foreign deferred income tax expense



                                                 mmmm
      7 Foreign withholding taxes



                                  mmmmmmmmm
      8 Interest expense (see instructions)



                                                mmmm
      9 Stock option expense



                                       mmmmmmm
     10 Other equity-based compensation



                                 mmmmmmmmm
     11 Meals and entertainment



                                                         m
     12 Fines and penalties



                                 mmmmmmmmm
     13 Judgments, damages, awards, and similar costs

     14 Parachute payments



                                       mmmmmmm
     15 Compensation with section 162(m) limitation



                                             mmmmm
     16 Pension and profit-sharing
                                                                                                       862,510.                                                        862,510.
                                    mmmmmmmm
     17 Other post-retirement benefits

     18 Deferred compensation



                      mmmmmmmmmmmmm
     19 Charitable contribution of cash and tangible

         property



                                                       mm
     20 Charitable contribution of intangible property



                           mmmmmmmmmmm
     21 Charitable contribution limitation/carryforward
     22 Domestic production activities deduction
         (see instructions)



                                     mmmmmmmm
     23 Current year acquisition or reorganization

         investment banking fees



                                       mmmmmmm
     24 Current year acquisition or reorganization



                                                          m
         legal and accounting fees



                                                   mmm
     25 Current year acquisition/reorganization other costs

     26 Amortization/impairment of goodwill



                               mmmmmmmmmm
     27 Amortization of acquisition, reorganization,



                                                          m
         and start-up costs



                      mmmmmmmmmmmmm
     28 Other amortization or impairment write-offs



                      m mm mm mm mm mm mm mm mm mm mm mm mm
     29 Reserved

     30 Depletion



                               m m m m m m m m m mm
     31 Depreciation

     32 Bad debt expense

     33 Corporate owned life insurance premiums



                    m m m m m m m m m m mm mm mm mm
     34 Purchase versus lease (for purchasers and/or

         lessees)



                                                       mm
     35 Research and development costs

     36 Section 118 exclusion (attach statement)

     37 Section 162(r) - FDIC premiums paid by certain
         large financial institutions (see instructions)  m
     38 Other expense/deduction items with
         differences (attach statement)    mmmmmm
     39 Total expense/deduction items. Combine



    JSA
         negative amounts as positive   mmmmmmm
         lines 1 through 38. Enter here and on Part II, line
         27, reporting positive amounts as negative and


                     Case: 20-30748 Doc# 13
                                                                                                       862,510.
                                                                       Filed: 09/21/20 Entered: 09/21/20 17:21:54 Schedule
                                                                                                                    PageM-370(Form
                                                                                                                                of 1120) 2018
                                                                                                                                                                       862,510.
8C2732 2.000
                    7889EB                  R36C               02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 42
    Schedule M-3 (Form 1120) 2018                                                                                                                                                                        Page   2
    Name of corporation (common parent, if consolidated return)                                                                                                     Employer identification number

         SIZZLER USA ACQUISITION                                                                                                                                           XX-XXXXXXX
    Check applicable box(es):       (1)           Consolidated group        (2)          Parent corp       (3)   Consolidated eliminations   (4)   X     Subsidiary corp    (5)       Mixed 1120/L/PC group

    Check if a sub-consolidated:           (6)          1120 group (7)            1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                                     Employer identification number

         SIZZLER USA, INC.                                                                                                                                                 XX-XXXXXXX
     Part II               Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                           Income per Return (see instructions)
                                                                                (a)                                    (b)                                 (c)                                (d)
                   Income (Loss) Items                                   Income (Loss) per                                                                                              Income (Loss)
                                                                                                                   Temporary                           Permanent
     (Attach statements for lines 1 through 12)                          Income Statement                          Difference                          Difference                       per Tax Return
     1
                            mmmmmmmmmmmm
           Income (loss) from equity method foreign
           corporations

     2     Gross foreign dividends not previously taxed



                                          mm
     3     Subpart F, QEF, and similar income inclusions



                                             m
     4     Gross-up for foreign taxes deemed paid



                            mmmmmmmmmmmm
     5     Gross foreign distributions previously taxed
     6     Income (loss) from equity method U.S.


                            mmmmmmmmmmmm
           corporations
     7     U.S. dividends not eliminated in tax
           consolidation
                                             m
                                       mmm
     8     Minority interest for includible corporations

     9     Income (loss) from U.S. partnerships

    10                                   mm
           Income (loss) from foreign partnerships




                                   m m m mm mm
    11     Income (loss) from other pass-through entities

    12     Items relating to reportable transactions


                                   mmmmm
    13     Interest income (see instructions)



                               mmmmmmmmm
    14     Total accrual to cash adjustment



                                  mmmmmm
    15     Hedging transactions



                                       mmm
    16     Mark-to-market income (loss)

    17     Cost of goods sold (see instructions)                     (                                 )                                                                          (                             )


                                  mmmmmm
    18     Sale versus lease (for sellers and/or lessors)



                                  mmmmmm
    19     Section 481(a) adjustments

    20     Unearned/deferred revenue



                                            m
    21     Income recognition from long-term contracts

    22     Original issue discount and other imputed interest

    23 a Income statement gain/loss on sale,
         exchange, abandonment, worthlessness, or
         other disposition of assets other than
         inventory and pass-through entities         mmmm
         b Gross     capital   gains   from      Schedule       D,
           excluding amounts from pass-through entities

         c Gross capital losses from Schedule D,
           excluding amounts from pass-through entities,

                     mmmmmmmmmmmmmm
           abandonment losses, and worthless stock
           losses

         d Net gain/loss reported on Form 4797, line
           17, excluding amounts from pass-through

                            mmmmmmmmmmmm
           entities, abandonment losses, and worthless


                                 mmmmmmmmm
           stock losses




                             m m m m m m m m m mm mm
         e Abandonment losses

         f Worthless stock losses (attach statement)
         g Other gain/loss on disposition of assets other
           than inventory



                              mmmmmmmmmm
    24     Capital loss limitation and carryforward used
    25     Other income (loss) items with differences


                            mmmmmmmmmmmm
           (attach statement)
    26     Total income (loss) items. Combine lines 1
           through 25



                           mmmmmmmmmmmmm
    27     Total expense/deduction items (from Part



                                   mmmmm
           III, line 39)



                                  mmmmmm
    28 Other items with no differences
    29 a Mixed groups, see instructions. All others,
         combine lines 26 through 28
         b PC insurance subgroup reconciliation totals



                            mmmmmmmmmmmm
         c Life insurance subgroup reconciliation totals
    30     Reconciliation totals. Combine lines 29a
           through 29c
           Note: Line 30, column (a), must equal Part I, line 11, and column (d) must equal Form 1120, page 1, line 28.
                                                                                                                                                                             Schedule M-3 (Form 1120) 2018

    JSA

8C2731 2.000
                     Case: 20-30748                                  Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 71 of
                     7889EB R36C                                     02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 43
    Schedule M-3 (Form 1120) 2018                                                                                                                                                 Page   3
    Name of corporation (common parent, if consolidated return)                                                                                  Employer identification number

      SIZZLER USA ACQUISITION                                                                                                                       XX-XXXXXXX
    Check applicable box(es): (1)              Consolidated group      (2)     Parent corp (3)   Consolidated eliminations   (4)   X   Subsidiary corp (5)    Mixed 1120/L/PC group
    Check if a sub-consolidated:         (6)        1120 group   (7)     1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                  Employer identification number

      SIZZLER USA, INC.                                                                                                                             XX-XXXXXXX
     Part III         Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                      Income per Return - Expense/Deduction Items (see instructions)
          Expense/Deduction Items                                         (a)                         (b)                              (c)                            (d)
                                                                      Expense per                 Temporary                        Permanent                     Deduction per
                                                                   Income Statement               Difference                       Difference                     Tax Return

                                               mmmmm
                                                mmmm
      1 U.S. current income tax expense



                                                   m
      2 U.S. deferred income tax expense

      3 State and local current income tax expense

      4 State and local deferred income tax expense



                                              mmmmm
      5 Foreign current income tax expense (other




                                        m m m m mm mm mm
         than foreign withholding taxes)

      6 Foreign deferred income tax expense



                                                 mmmm
      7 Foreign withholding taxes



                                  mmmmmmmmm
      8 Interest expense (see instructions)



                                                mmmm
      9 Stock option expense



                                       mmmmmmm
     10 Other equity-based compensation



                                 mmmmmmmmm
     11 Meals and entertainment



                                                         m
     12 Fines and penalties



                                 mmmmmmmmm
     13 Judgments, damages, awards, and similar costs

     14 Parachute payments



                                       mmmmmmm
     15 Compensation with section 162(m) limitation



                                             mmmmm
     16 Pension and profit-sharing



                                    mmmmmmmm
     17 Other post-retirement benefits

     18 Deferred compensation



                      mmmmmmmmmmmmm
     19 Charitable contribution of cash and tangible

         property



                                                       mm
     20 Charitable contribution of intangible property



                           mmmmmmmmmmm
     21 Charitable contribution limitation/carryforward
     22 Domestic production activities deduction
         (see instructions)



                                     mmmmmmmm
     23 Current year acquisition or reorganization

         investment banking fees



                                       mmmmmmm
     24 Current year acquisition or reorganization



                                                          m
         legal and accounting fees



                                                   mmm
     25 Current year acquisition/reorganization other costs

     26 Amortization/impairment of goodwill



                               mmmmmmmmmm
     27 Amortization of acquisition, reorganization,



                                                          m
         and start-up costs



                      mmmmmmmmmmmmm
     28 Other amortization or impairment write-offs



                      m mm mm mm mm mm mm mm mm mm mm mm mm
     29 Reserved

     30 Depletion



                               m m m m m m m m m mm
     31 Depreciation

     32 Bad debt expense

     33 Corporate owned life insurance premiums



                    m m m m m m m m m m mm mm mm mm
     34 Purchase versus lease (for purchasers and/or

         lessees)



                                                       mm
     35 Research and development costs

     36 Section 118 exclusion (attach statement)

     37 Section 162(r) - FDIC premiums paid by certain
         large financial institutions (see instructions)  m
     38 Other expense/deduction items with
         differences (attach statement)    mmmmmm
     39 Total expense/deduction items. Combine



    JSA
                                        mmmmmmm
         lines 1 through 38. Enter here and on Part II, line
         27, reporting positive amounts as negative and
         negative amounts as positive

                     Case: 20-30748 Doc# 13                            Filed: 09/21/20 Entered: 09/21/20 17:21:54 Schedule
                                                                                                                    PageM-372(Form
                                                                                                                                of 1120) 2018
8C2732 2.000
                    7889EB                  R36C               02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 44
    Schedule M-3 (Form 1120) 2018                                                                                                                                                                        Page   2
    Name of corporation (common parent, if consolidated return)                                                                                                     Employer identification number

         SIZZLER USA ACQUISITION                                                                                                                                           XX-XXXXXXX
    Check applicable box(es):       (1)           Consolidated group        (2)          Parent corp       (3)   Consolidated eliminations   (4)   X     Subsidiary corp    (5)       Mixed 1120/L/PC group

    Check if a sub-consolidated:           (6)          1120 group (7)            1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                                     Employer identification number

         SIZZLER USA FRANCHISE, INC.                                                                                                                                       XX-XXXXXXX
     Part II               Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                           Income per Return (see instructions)
                                                                                (a)                                    (b)                                 (c)                                (d)
                   Income (Loss) Items                                   Income (Loss) per                                                                                              Income (Loss)
                                                                                                                   Temporary                           Permanent
     (Attach statements for lines 1 through 12)                          Income Statement                          Difference                          Difference                       per Tax Return
     1
                            mmmmmmmmmmmm
           Income (loss) from equity method foreign
           corporations

     2     Gross foreign dividends not previously taxed



                                          mm
     3     Subpart F, QEF, and similar income inclusions



                                             m
     4     Gross-up for foreign taxes deemed paid



                            mmmmmmmmmmmm
     5     Gross foreign distributions previously taxed
     6     Income (loss) from equity method U.S.


                            mmmmmmmmmmmm
           corporations
     7     U.S. dividends not eliminated in tax
           consolidation
                                             m
                                       mmm
     8     Minority interest for includible corporations

     9     Income (loss) from U.S. partnerships

    10                                   mm
           Income (loss) from foreign partnerships




                                   m m m mm mm
    11     Income (loss) from other pass-through entities

    12     Items relating to reportable transactions


                                   mmmmm
    13     Interest income (see instructions)



                               mmmmmmmmm
    14     Total accrual to cash adjustment



                                  mmmmmm
    15     Hedging transactions



                                       mmm
    16     Mark-to-market income (loss)

    17     Cost of goods sold (see instructions)                     (                                 )                                                                          (                             )


                                  mmmmmm
    18     Sale versus lease (for sellers and/or lessors)



                                  mmmmmm
    19     Section 481(a) adjustments

    20     Unearned/deferred revenue



                                            m
    21     Income recognition from long-term contracts

    22     Original issue discount and other imputed interest

    23 a Income statement gain/loss on sale,
         exchange, abandonment, worthlessness, or
         other disposition of assets other than
         inventory and pass-through entities         mmmm
         b Gross     capital   gains   from      Schedule       D,
           excluding amounts from pass-through entities

         c Gross capital losses from Schedule D,
           excluding amounts from pass-through entities,

                     mmmmmmmmmmmmmm
           abandonment losses, and worthless stock
           losses

         d Net gain/loss reported on Form 4797, line
           17, excluding amounts from pass-through

                            mmmmmmmmmmmm
           entities, abandonment losses, and worthless


                                 mmmmmmmmm
           stock losses




                             m m m m m m m m m mm mm
         e Abandonment losses

         f Worthless stock losses (attach statement)
         g Other gain/loss on disposition of assets other
           than inventory



                              mmmmmmmmmm
    24     Capital loss limitation and carryforward used
    25     Other income (loss) items with differences


                            mmmmmmmmmmmm
           (attach statement)
    26     Total income (loss) items. Combine lines 1
           through 25



                           mmmmmmmmmmmmm
    27     Total expense/deduction items (from Part
                                                                         -1,066,920.                                    603,048.                          266,671.                          -197,201.
                                   mmmmm
           III, line 39)
                                                                          6,582,838.                                                                                                       6,582,838.
                                  mmmmmm
    28 Other items with no differences
    29 a Mixed groups, see instructions. All others,
         combine lines 26 through 28                                      5,515,918.                                    603,048.                          266,671.                         6,385,637.
         b PC insurance subgroup reconciliation totals



                            mmmmmmmmmmmm
         c Life insurance subgroup reconciliation totals
    30     Reconciliation totals. Combine lines 29a
           through 29c                                                      5,515,918.                                  603,048.                          266,671.                         6,385,637.
           Note: Line 30, column (a), must equal Part I, line 11, and column (d) must equal Form 1120, page 1, line 28.
                                                                                                                                                                             Schedule M-3 (Form 1120) 2018

    JSA

8C2731 2.000
                     Case: 20-30748                                  Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 73 of
                     7889EB R36C                                     02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 45
    Schedule M-3 (Form 1120) 2018                                                                                                                                                 Page   3
    Name of corporation (common parent, if consolidated return)                                                                                  Employer identification number

      SIZZLER USA ACQUISITION                                                                                                                       XX-XXXXXXX
    Check applicable box(es): (1)              Consolidated group      (2)     Parent corp (3)   Consolidated eliminations   (4)   X   Subsidiary corp (5)    Mixed 1120/L/PC group
    Check if a sub-consolidated:         (6)        1120 group   (7)     1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                  Employer identification number

      SIZZLER USA FRANCHISE, INC.                                                                                                                   XX-XXXXXXX
     Part III         Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                      Income per Return - Expense/Deduction Items (see instructions)
          Expense/Deduction Items                                         (a)                         (b)                              (c)                            (d)
                                                                      Expense per                 Temporary                        Permanent                     Deduction per
                                                                   Income Statement               Difference                       Difference                     Tax Return

                                               mmmmm                         266,446.                                                  -266,446.
                                                mmmm
      1 U.S. current income tax expense



                                                   m
      2 U.S. deferred income tax expense

      3 State and local current income tax expense                                                       13,109.                                                         13,109.
      4 State and local deferred income tax expense



                                              mmmmm
      5 Foreign current income tax expense (other




                                        m m m m mm mm mm
         than foreign withholding taxes)

      6 Foreign deferred income tax expense



                                                 mmmm
      7 Foreign withholding taxes



                                  mmmmmmmmm
      8 Interest expense (see instructions)



                                                mmmm
      9 Stock option expense



                                       mmmmmmm
     10 Other equity-based compensation
                                                                  449.                                                                        -225.                              224.
                                 mmmmmmmmm
     11 Meals and entertainment



                                                         m
     12 Fines and penalties



                                 mmmmmmmmm
     13 Judgments, damages, awards, and similar costs

     14 Parachute payments



                                       mmmmmmm
     15 Compensation with section 162(m) limitation



                                             mmmmm
     16 Pension and profit-sharing



                                    mmmmmmmm
     17 Other post-retirement benefits

     18 Deferred compensation



                      mmmmmmmmmmmmm
     19 Charitable contribution of cash and tangible

         property



                                                       mm
     20 Charitable contribution of intangible property



                           mmmmmmmmmmm
     21 Charitable contribution limitation/carryforward
     22 Domestic production activities deduction
         (see instructions)



                                     mmmmmmmm
     23 Current year acquisition or reorganization

         investment banking fees



                                       mmmmmmm
     24 Current year acquisition or reorganization



                                                          m
         legal and accounting fees



                                                   mmm
     25 Current year acquisition/reorganization other costs

     26 Amortization/impairment of goodwill



                               mmmmmmmmmm
     27 Amortization of acquisition, reorganization,



                                                          m
         and start-up costs
                                                              531,899.                                -531,899.
                      mmmmmmmmmmmmm
     28 Other amortization or impairment write-offs



                      m mm mm mm mm mm mm mm mm mm mm mm mm
     29 Reserved

     30 Depletion
                                                                2,603.                                   1,060.                                                          3,663.
                               m m m m m m m m m mm
     31 Depreciation

     32 Bad debt expense                                      234,255.                                 -86,863.                                                        147,392.
     33 Corporate owned life insurance premiums



                    m m m m m m m m m m mm mm mm mm
     34 Purchase versus lease (for purchasers and/or

         lessees)



                                                       mm
     35 Research and development costs

     36 Section 118 exclusion (attach statement)

     37 Section 162(r) - FDIC premiums paid by certain
         large financial institutions (see instructions)  m
     38 Other expense/deduction items with
         differences (attach statement)    mmmmmm
     39 Total expense/deduction items. Combine
                                                               31,268.                                     1,545.                                                        32,813.


    JSA
         negative amounts as positive   mmmmmmm
         lines 1 through 38. Enter here and on Part II, line
         27, reporting positive amounts as negative and


                     Case: 20-30748 Doc# 13 Filed: 09/21/20
                                                            1,066,920.                                -603,048.
                                                                                     Entered: 09/21/20 17:21:54 Schedule
                                                                                                                  PageM-374(Form
                                                                                                                                       -266,671.
                                                                                                                              of 1120) 2018
                                                                                                                                                                       197,201.
8C2732 2.000
                    7889EB                  R36C                                169 V18-7.11F TOP-CON FYE 4/28/13 46
                                                               02/07/2020 22:15:21
    Schedule M-3 (Form 1120) 2018                                                                                                                                                                    Page   2
    Name of corporation (common parent, if consolidated return)                                                                                                 Employer identification number

         SIZZLER USA ACQUISITION                                                                                                                                       XX-XXXXXXX
    Check applicable box(es):       (1)           Consolidated group        (2)          Parent corp       (3)   Consolidated eliminations   (4)     Subsidiary corp    (5)       Mixed 1120/L/PC group

    Check if a sub-consolidated:           (6)          1120 group (7)   X        1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                                 Employer identification number

         SIZZLER USA REAL PROPERTY, INC.                                                                                                                               XX-XXXXXXX
     Part II               Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                           Income per Return (see instructions)
                                                                                (a)                                    (b)                             (c)                                (d)
                   Income (Loss) Items                                   Income (Loss) per                                                                                          Income (Loss)
                                                                                                                   Temporary                       Permanent
     (Attach statements for lines 1 through 12)                          Income Statement                          Difference                      Difference                       per Tax Return
     1
                            mmmmmmmmmmmm
           Income (loss) from equity method foreign
           corporations

     2     Gross foreign dividends not previously taxed



                                          mm
     3     Subpart F, QEF, and similar income inclusions



                                             m
     4     Gross-up for foreign taxes deemed paid



                            mmmmmmmmmmmm
     5     Gross foreign distributions previously taxed
     6     Income (loss) from equity method U.S.


                            mmmmmmmmmmmm
           corporations
     7     U.S. dividends not eliminated in tax
           consolidation
                                             m
                                       mmm
     8     Minority interest for includible corporations

     9     Income (loss) from U.S. partnerships

    10                                   mm
           Income (loss) from foreign partnerships




                                   m m m mm mm
    11     Income (loss) from other pass-through entities

    12     Items relating to reportable transactions


                                   mmmmm
    13     Interest income (see instructions)



                               mmmmmmmmm
    14     Total accrual to cash adjustment



                                  mmmmmm
    15     Hedging transactions



                                       mmm
    16     Mark-to-market income (loss)

    17     Cost of goods sold (see instructions)                     (                                 )                                                                      (                             )


                                  mmmmmm
    18     Sale versus lease (for sellers and/or lessors)



                                  mmmmmm
    19     Section 481(a) adjustments

    20     Unearned/deferred revenue



                                            m
    21     Income recognition from long-term contracts

    22     Original issue discount and other imputed interest

    23 a Income statement gain/loss on sale,
         exchange, abandonment, worthlessness, or
         other disposition of assets other than
         inventory and pass-through entities         mmmm
         b Gross     capital   gains   from      Schedule       D,
           excluding amounts from pass-through entities

         c Gross capital losses from Schedule D,
           excluding amounts from pass-through entities,

                     mmmmmmmmmmmmmm
           abandonment losses, and worthless stock
           losses

         d Net gain/loss reported on Form 4797, line
           17, excluding amounts from pass-through

                            mmmmmmmmmmmm
           entities, abandonment losses, and worthless


                                 mmmmmmmmm
           stock losses




                             m m m m m m m m m mm mm
         e Abandonment losses

         f Worthless stock losses (attach statement)
         g Other gain/loss on disposition of assets other
           than inventory



                              mmmmmmmmmm
    24     Capital loss limitation and carryforward used
    25     Other income (loss) items with differences


                            mmmmmmmmmmmm
           (attach statement)
    26     Total income (loss) items. Combine lines 1
           through 25



                           mmmmmmmmmmmmm
    27     Total expense/deduction items (from Part
                                                                              -158,086.                                    60,025.                                                        -98,061.
                                   mmmmm
           III, line 39)
                                                                                46,591.                                                                                                    46,591.
                                  mmmmmm
    28 Other items with no differences
    29 a Mixed groups, see instructions. All others,
         combine lines 26 through 28                                          -111,495.                                    60,025.                                                        -51,470.
         b PC insurance subgroup reconciliation totals



                            mmmmmmmmmmmm
         c Life insurance subgroup reconciliation totals
    30     Reconciliation totals. Combine lines 29a
           through 29c                                                        -111,495.                                    60,025.                                                        -51,470.
           Note: Line 30, column (a), must equal Part I, line 11, and column (d) must equal Form 1120, page 1, line 28.
                                                                                                                                                                         Schedule M-3 (Form 1120) 2018

    JSA

8C2731 2.000
                     Case: 20-30748                                  Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 75 of
                     7889EB R36C                                     02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 47
    Schedule M-3 (Form 1120) 2018                                                                                                                                                  Page   3
    Name of corporation (common parent, if consolidated return)                                                                                   Employer identification number

      SIZZLER USA ACQUISITION                                                                                                                        XX-XXXXXXX
    Check applicable box(es): (1)              Consolidated group      (2)       Parent corp (3)   Consolidated eliminations   (4)     Subsidiary corp (5)     Mixed 1120/L/PC group
    Check if a sub-consolidated:         (6)        1120 group   (7)   X   1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                   Employer identification number

      SIZZLER USA REAL PROPERTY, INC.                                                                                                                XX-XXXXXXX
     Part III         Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                      Income per Return - Expense/Deduction Items (see instructions)
          Expense/Deduction Items                                         (a)                           (b)                              (c)                           (d)
                                                                      Expense per                   Temporary                        Permanent                    Deduction per
                                                                   Income Statement                 Difference                       Difference                    Tax Return

                                               mmmmm
                                                mmmm
      1 U.S. current income tax expense



                                                   m
      2 U.S. deferred income tax expense

      3 State and local current income tax expense                                                               500.                                                             500.
      4 State and local deferred income tax expense



                                              mmmmm
      5 Foreign current income tax expense (other




                                        m m m m mm mm mm
         than foreign withholding taxes)

      6 Foreign deferred income tax expense



                                                 mmmm
      7 Foreign withholding taxes



                                  mmmmmmmmm
      8 Interest expense (see instructions)



                                                mmmm
      9 Stock option expense



                                       mmmmmmm
     10 Other equity-based compensation



                                 mmmmmmmmm
     11 Meals and entertainment



                                                         m
     12 Fines and penalties



                                 mmmmmmmmm
     13 Judgments, damages, awards, and similar costs

     14 Parachute payments



                                       mmmmmmm
     15 Compensation with section 162(m) limitation



                                             mmmmm
     16 Pension and profit-sharing



                                    mmmmmmmm
     17 Other post-retirement benefits

     18 Deferred compensation



                      mmmmmmmmmmmmm
     19 Charitable contribution of cash and tangible

         property



                                                       mm
     20 Charitable contribution of intangible property



                           mmmmmmmmmmm
     21 Charitable contribution limitation/carryforward
     22 Domestic production activities deduction
         (see instructions)



                                     mmmmmmmm
     23 Current year acquisition or reorganization

         investment banking fees



                                       mmmmmmm
     24 Current year acquisition or reorganization



                                                          m
         legal and accounting fees



                                                   mmm
     25 Current year acquisition/reorganization other costs

     26 Amortization/impairment of goodwill



                               mmmmmmmmmm
     27 Amortization of acquisition, reorganization,



                                                          m
         and start-up costs



                      mmmmmmmmmmmmm
     28 Other amortization or impairment write-offs



                      m mm mm mm mm mm mm mm mm mm mm mm mm
     29 Reserved

     30 Depletion
                                                             31,102.                                     -14,121.                                                         16,981.
                               m m m m m m m m m mm
     31 Depreciation

     32 Bad debt expense                                     84,005.                                                                                                      84,005.
     33 Corporate owned life insurance premiums



                    m m m m m m m m m m mm mm mm mm
     34 Purchase versus lease (for purchasers and/or

         lessees)



                                                       mm
     35 Research and development costs

     36 Section 118 exclusion (attach statement)

     37 Section 162(r) - FDIC premiums paid by certain
         large financial institutions (see instructions)  m
     38 Other expense/deduction items with
         differences (attach statement)    mmmmmm
     39 Total expense/deduction items. Combine
                                                             42,979.                                     -46,404.                                                         -3,425.


    JSA
         negative amounts as positive   mmmmmmm
         lines 1 through 38. Enter here and on Part II, line
         27, reporting positive amounts as negative and


                     Case: 20-30748 Doc# 13 Filed: 09/21/20
                                                            158,086.                                     -60,025.
                                                                                     Entered: 09/21/20 17:21:54 Schedule
                                                                                                                  PageM-376(Form
                                                                                                                              of 1120) 2018
                                                                                                                                                                          98,061.
8C2732 2.000
                    7889EB                  R36C                                169 V18-7.11F TOP-CON FYE 4/28/13 48
                                                               02/07/2020 22:15:21
    Schedule M-3 (Form 1120) 2018                                                                                                                                                                    Page   2
    Name of corporation (common parent, if consolidated return)                                                                                                 Employer identification number

         SIZZLER USA ACQUISITION                                                                                                                                       XX-XXXXXXX
    Check applicable box(es):       (1)           Consolidated group        (2)          Parent corp   (3)   Consolidated eliminations   (4)   X     Subsidiary corp    (5)       Mixed 1120/L/PC group

    Check if a sub-consolidated:           (6)          1120 group (7)            1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                                 Employer identification number

         SIZZLER USA RESTAURANTS, INC.                                                                                                                                 XX-XXXXXXX
     Part II               Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                           Income per Return (see instructions)
                                                                                (a)                                (b)                                 (c)                                (d)
                   Income (Loss) Items                                   Income (Loss) per                                                                                          Income (Loss)
                                                                                                               Temporary                           Permanent
     (Attach statements for lines 1 through 12)                          Income Statement                      Difference                          Difference                       per Tax Return
     1
                            mmmmmmmmmmmm
           Income (loss) from equity method foreign
           corporations

     2     Gross foreign dividends not previously taxed



                                          mm
     3     Subpart F, QEF, and similar income inclusions



                                             m
     4     Gross-up for foreign taxes deemed paid



                            mmmmmmmmmmmm
     5     Gross foreign distributions previously taxed
     6     Income (loss) from equity method U.S.


                            mmmmmmmmmmmm
           corporations
     7     U.S. dividends not eliminated in tax
           consolidation
                                             m
                                       mmm
     8     Minority interest for includible corporations

     9     Income (loss) from U.S. partnerships

    10                                   mm
           Income (loss) from foreign partnerships




                                   m m m mm mm
    11     Income (loss) from other pass-through entities

    12     Items relating to reportable transactions


                                   mmmmm
    13     Interest income (see instructions)



                               mmmmmmmmm
    14     Total accrual to cash adjustment



                                  mmmmmm
    15     Hedging transactions



                                       mmm
    16     Mark-to-market income (loss)

    17     Cost of goods sold (see instructions)                     (    17,669,358. )                                                                                       (      17,669,358. )

                                  mmmmmm
    18     Sale versus lease (for sellers and/or lessors)



                                  mmmmmm
    19     Section 481(a) adjustments

    20     Unearned/deferred revenue



                                            m
    21     Income recognition from long-term contracts

    22     Original issue discount and other imputed interest

    23 a Income statement gain/loss on sale,
         exchange, abandonment, worthlessness, or
         other disposition of assets other than
         inventory and pass-through entities         mmmm                            -8,955.                                                               8,955.
         b Gross     capital   gains   from      Schedule       D,
           excluding amounts from pass-through entities

         c Gross capital losses from Schedule D,
           excluding amounts from pass-through entities,

                     mmmmmmmmmmmmmm
           abandonment losses, and worthless stock
           losses

         d Net gain/loss reported on Form 4797, line
           17, excluding amounts from pass-through

                            mmmmmmmmmmmm
           entities, abandonment losses, and worthless
                                                                                                                                                      -22,297.                            -22,297.
                                 mmmmmmmmm
           stock losses




                             m m m m m m m m m mm mm
         e Abandonment losses

         f Worthless stock losses (attach statement)
         g Other gain/loss on disposition of assets other
           than inventory



                              mmmmmmmmmm
    24     Capital loss limitation and carryforward used
    25     Other income (loss) items with differences
                                                                                                                       56,764.                                                          56,764.
                            mmmmmmmmmmmm
           (attach statement)
    26     Total income (loss) items. Combine lines 1
           through 25                                                    -17,678,313.                                  56,764.                        -13,342.                     -17,634,891.

                           mmmmmmmmmmmmm
    27     Total expense/deduction items (from Part
                                                                         -11,858,346.                             -414,535.                           398,533.                     -11,874,348.
                                   mmmmm
           III, line 39)
                                                                          23,524,979.                                                                                               23,524,979.
                                  mmmmmm
    28 Other items with no differences
    29 a Mixed groups, see instructions. All others,
         combine lines 26 through 28                                      -6,011,680.                             -357,771.                           385,191.                      -5,984,260.
         b PC insurance subgroup reconciliation totals



                            mmmmmmmmmmmm
         c Life insurance subgroup reconciliation totals
    30     Reconciliation totals. Combine lines 29a
           through 29c                                                    -6,011,680.                             -357,771.                           385,191.                       -5,984,260.
           Note: Line 30, column (a), must equal Part I, line 11, and column (d) must equal Form 1120, page 1, line 28.
                                                                                                                                                                         Schedule M-3 (Form 1120) 2018

    JSA

8C2731 2.000
                     Case: 20-30748                                  Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 77 of
                     7889EB R36C                                     02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 49
    Schedule M-3 (Form 1120) 2018                                                                                                                                                 Page   3
    Name of corporation (common parent, if consolidated return)                                                                                  Employer identification number

      SIZZLER USA ACQUISITION                                                                                                                       XX-XXXXXXX
    Check applicable box(es): (1)              Consolidated group      (2)     Parent corp (3)   Consolidated eliminations   (4)   X   Subsidiary corp (5)    Mixed 1120/L/PC group
    Check if a sub-consolidated:         (6)        1120 group   (7)     1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                  Employer identification number

      SIZZLER USA RESTAURANTS, INC.                                                                                                                 XX-XXXXXXX
     Part III         Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                      Income per Return - Expense/Deduction Items (see instructions)
          Expense/Deduction Items                                         (a)                         (b)                              (c)                            (d)
                                                                      Expense per                 Temporary                        Permanent                     Deduction per
                                                                   Income Statement               Difference                       Difference                     Tax Return

                                               mmmmm                         -11,943.                                                     11,943.
                                                mmmm
      1 U.S. current income tax expense



                                                   m
      2 U.S. deferred income tax expense

      3 State and local current income tax expense                            20,000.                  -19,500.                                                                  500.
      4 State and local deferred income tax expense



                                              mmmmm
      5 Foreign current income tax expense (other




                                        m m m m mm mm mm
         than foreign withholding taxes)

      6 Foreign deferred income tax expense



                                                 mmmm
      7 Foreign withholding taxes
                                                               157,646.                                                                                                157,646.
                                  mmmmmmmmm
      8 Interest expense (see instructions)



                                                mmmm
      9 Stock option expense



                                       mmmmmmm
     10 Other equity-based compensation
                                                                78,424.                                                                 -39,212.                         39,212.
                                 mmmmmmmmm
     11 Meals and entertainment



                                                         m
     12 Fines and penalties



                                 mmmmmmmmm
     13 Judgments, damages, awards, and similar costs

     14 Parachute payments



                                       mmmmmmm
     15 Compensation with section 162(m) limitation



                                             mmmmm
     16 Pension and profit-sharing
                                                               371,264.                                                                -371,264.
                                    mmmmmmmm
     17 Other post-retirement benefits

     18 Deferred compensation



                      mmmmmmmmmmmmm
     19 Charitable contribution of cash and tangible

         property                                                6,463.                                                                                                    6,463.

                                                       mm
     20 Charitable contribution of intangible property



                           mmmmmmmmmmm
     21 Charitable contribution limitation/carryforward
     22 Domestic production activities deduction
         (see instructions)



                                     mmmmmmmm
     23 Current year acquisition or reorganization

         investment banking fees



                                       mmmmmmm
     24 Current year acquisition or reorganization



                                                          m
         legal and accounting fees



                                                   mmm
     25 Current year acquisition/reorganization other costs

     26 Amortization/impairment of goodwill



                               mmmmmmmmmm
     27 Amortization of acquisition, reorganization,



                                                          m
         and start-up costs
                                                               141,758.                               -141,758.
                      mmmmmmmmmmmmm
     28 Other amortization or impairment write-offs



                      m mm mm mm mm mm mm mm mm mm mm mm mm
     29 Reserved

     30 Depletion
                                                               427,505.                                580,282.                                                    1,007,787.
                               m m m m m m m m m mm
     31 Depreciation

     32 Bad debt expense                                                                              -100,441.                                                     -100,441.
     33 Corporate owned life insurance premiums



                    m m m m m m m m m m mm mm mm mm
     34 Purchase versus lease (for purchasers and/or

         lessees)



                                                       mm
     35 Research and development costs

     36 Section 118 exclusion (attach statement)

     37 Section 162(r) - FDIC premiums paid by certain
         large financial institutions (see instructions)  m
     38 Other expense/deduction items with
         differences (attach statement)    mmmmmm
     39 Total expense/deduction items. Combine
                                                            10,667,229.                                  95,952.                                                  10,763,181.


    JSA
         negative amounts as positive   mmmmmmm
         lines 1 through 38. Enter here and on Part II, line
         27, reporting positive amounts as negative and


                     Case: 20-30748 Doc# 13 Filed: 09/21/20
                                                            11,858,346.                                414,535.
                                                                                     Entered: 09/21/20 17:21:54 Schedule
                                                                                                                  PageM-378(Form
                                                                                                                                       -398,533.
                                                                                                                              of 1120) 2018
                                                                                                                                                                  11,874,348.
8C2732 2.000
                    7889EB                  R36C                                169 V18-7.11F TOP-CON FYE 4/28/13 50
                                                               02/07/2020 22:15:21
    Schedule M-3 (Form 1120) 2018                                                                                                                                                                        Page   2
    Name of corporation (common parent, if consolidated return)                                                                                                     Employer identification number

         SIZZLER USA ACQUISITION                                                                                                                                           XX-XXXXXXX
    Check applicable box(es):       (1)           Consolidated group        (2)          Parent corp       (3)   X   Consolidated eliminations   (4)     Subsidiary corp    (5)       Mixed 1120/L/PC group

    Check if a sub-consolidated:           (6)          1120 group (7)            1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                                     Employer identification number

         SIZZLER ELIMINATIONS COMPANY
     Part II               Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                           Income per Return (see instructions)
                                                                                (a)                                        (b)                             (c)                                (d)
                   Income (Loss) Items                                   Income (Loss) per                                                                                              Income (Loss)
                                                                                                                       Temporary                       Permanent
     (Attach statements for lines 1 through 12)                          Income Statement                              Difference                      Difference                       per Tax Return
     1
                            mmmmmmmmmmmm
           Income (loss) from equity method foreign
           corporations

     2     Gross foreign dividends not previously taxed



                                          mm
     3     Subpart F, QEF, and similar income inclusions



                                             m
     4     Gross-up for foreign taxes deemed paid



                            mmmmmmmmmmmm
     5     Gross foreign distributions previously taxed
     6     Income (loss) from equity method U.S.


                            mmmmmmmmmmmm
           corporations
     7     U.S. dividends not eliminated in tax
           consolidation
                                             m
                                       mmm
     8     Minority interest for includible corporations

     9     Income (loss) from U.S. partnerships

    10                                   mm
           Income (loss) from foreign partnerships




                                   m m m mm mm
    11     Income (loss) from other pass-through entities

    12     Items relating to reportable transactions


                                   mmmmm
    13     Interest income (see instructions)



                               mmmmmmmmm
    14     Total accrual to cash adjustment



                                  mmmmmm
    15     Hedging transactions



                                       mmm
    16     Mark-to-market income (loss)

    17     Cost of goods sold (see instructions)                     (                                 )                                                                          (                             )


                                  mmmmmm
    18     Sale versus lease (for sellers and/or lessors)



                                  mmmmmm
    19     Section 481(a) adjustments

    20     Unearned/deferred revenue



                                            m
    21     Income recognition from long-term contracts

    22     Original issue discount and other imputed interest

    23 a Income statement gain/loss on sale,
         exchange, abandonment, worthlessness, or
         other disposition of assets other than
         inventory and pass-through entities         mmmm
         b Gross     capital   gains   from      Schedule       D,
           excluding amounts from pass-through entities

         c Gross capital losses from Schedule D,
           excluding amounts from pass-through entities,

                     mmmmmmmmmmmmmm
           abandonment losses, and worthless stock
           losses

         d Net gain/loss reported on Form 4797, line
           17, excluding amounts from pass-through

                            mmmmmmmmmmmm
           entities, abandonment losses, and worthless


                                 mmmmmmmmm
           stock losses




                             m m m m m m m m m mm mm
         e Abandonment losses

         f Worthless stock losses (attach statement)
         g Other gain/loss on disposition of assets other
           than inventory



                              mmmmmmmmmm
    24     Capital loss limitation and carryforward used
    25     Other income (loss) items with differences


                            mmmmmmmmmmmm
           (attach statement)
    26     Total income (loss) items. Combine lines 1
           through 25



                           mmmmmmmmmmmmm
    27     Total expense/deduction items (from Part



                                   mmmmm
           III, line 39)



                                  mmmmmm
    28 Other items with no differences
    29 a Mixed groups, see instructions. All others,
         combine lines 26 through 28
         b PC insurance subgroup reconciliation totals



                            mmmmmmmmmmmm
         c Life insurance subgroup reconciliation totals
    30     Reconciliation totals. Combine lines 29a
           through 29c
           Note: Line 30, column (a), must equal Part I, line 11, and column (d) must equal Form 1120, page 1, line 28.
                                                                                                                                                                             Schedule M-3 (Form 1120) 2018

    JSA

8C2731 2.000
                     Case: 20-30748                                  Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 79 of
                     7889EB R36C                                     02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 51
    Schedule M-3 (Form 1120) 2018                                                                                                                                                    Page   3
    Name of corporation (common parent, if consolidated return)                                                                                     Employer identification number

      SIZZLER USA ACQUISITION                                                                                                                          XX-XXXXXXX
    Check applicable box(es): (1)              Consolidated group      (2)     Parent corp (3)   X   Consolidated eliminations   (4)     Subsidiary corp (5)     Mixed 1120/L/PC group
    Check if a sub-consolidated:         (6)        1120 group   (7)     1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                     Employer identification number

      SIZZLER ELIMINATIONS COMPANY
     Part III         Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                      Income per Return - Expense/Deduction Items (see instructions)
          Expense/Deduction Items                                         (a)                             (b)                              (c)                           (d)
                                                                      Expense per                     Temporary                        Permanent                    Deduction per
                                                                   Income Statement                   Difference                       Difference                    Tax Return

                                               mmmmm
                                                mmmm
      1 U.S. current income tax expense



                                                   m
      2 U.S. deferred income tax expense

      3 State and local current income tax expense

      4 State and local deferred income tax expense



                                              mmmmm
      5 Foreign current income tax expense (other




                                        m m m m mm mm mm
         than foreign withholding taxes)

      6 Foreign deferred income tax expense



                                                 mmmm
      7 Foreign withholding taxes



                                  mmmmmmmmm
      8 Interest expense (see instructions)



                                                mmmm
      9 Stock option expense



                                       mmmmmmm
     10 Other equity-based compensation



                                 mmmmmmmmm
     11 Meals and entertainment



                                                         m
     12 Fines and penalties



                                 mmmmmmmmm
     13 Judgments, damages, awards, and similar costs

     14 Parachute payments



                                       mmmmmmm
     15 Compensation with section 162(m) limitation



                                             mmmmm
     16 Pension and profit-sharing



                                    mmmmmmmm
     17 Other post-retirement benefits

     18 Deferred compensation



                      mmmmmmmmmmmmm
     19 Charitable contribution of cash and tangible

         property



                                                       mm
     20 Charitable contribution of intangible property



                           mmmmmmmmmmm
     21 Charitable contribution limitation/carryforward
     22 Domestic production activities deduction
         (see instructions)



                                     mmmmmmmm
     23 Current year acquisition or reorganization

         investment banking fees



                                       mmmmmmm
     24 Current year acquisition or reorganization



                                                          m
         legal and accounting fees



                                                   mmm
     25 Current year acquisition/reorganization other costs

     26 Amortization/impairment of goodwill



                               mmmmmmmmmm
     27 Amortization of acquisition, reorganization,



                                                          m
         and start-up costs



                      mmmmmmmmmmmmm
     28 Other amortization or impairment write-offs



                      m mm mm mm mm mm mm mm mm mm mm mm mm
     29 Reserved

     30 Depletion



                               m m m m m m m m m mm
     31 Depreciation

     32 Bad debt expense

     33 Corporate owned life insurance premiums



                    m m m m m m m m m m mm mm mm mm
     34 Purchase versus lease (for purchasers and/or

         lessees)



                                                       mm
     35 Research and development costs

     36 Section 118 exclusion (attach statement)

     37 Section 162(r) - FDIC premiums paid by certain
         large financial institutions (see instructions)  m
     38 Other expense/deduction items with
         differences (attach statement)    mmmmmm
     39 Total expense/deduction items. Combine



    JSA
                                        mmmmmmm
         lines 1 through 38. Enter here and on Part II, line
         27, reporting positive amounts as negative and
         negative amounts as positive

                     Case: 20-30748 Doc# 13                            Filed: 09/21/20 Entered: 09/21/20 17:21:54 Schedule
                                                                                                                    PageM-380(Form
                                                                                                                                of 1120) 2018
8C2732 2.000
                    7889EB                  R36C               02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 52
    Schedule M-3 (Form 1120) 2018                                                                                                                                                                    Page   2
    Name of corporation (common parent, if consolidated return)                                                                                                 Employer identification number

         SIZZLER USA ACQUISITION                                                                                                                                       XX-XXXXXXX
    Check applicable box(es):       (1)           Consolidated group        (2)          Parent corp       (3)   Consolidated eliminations   (4)     Subsidiary corp    (5)       Mixed 1120/L/PC group

    Check if a sub-consolidated:           (6)          1120 group (7)            1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                                 Employer identification number

         ADJUSTMENTS
     Part II               Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                           Income per Return (see instructions)
                                                                                (a)                                    (b)                             (c)                                (d)
                   Income (Loss) Items                                   Income (Loss) per                                                                                          Income (Loss)
                                                                                                                   Temporary                       Permanent
     (Attach statements for lines 1 through 12)                          Income Statement                          Difference                      Difference                       per Tax Return
     1
                            mmmmmmmmmmmm
           Income (loss) from equity method foreign
           corporations

     2     Gross foreign dividends not previously taxed



                                          mm
     3     Subpart F, QEF, and similar income inclusions



                                             m
     4     Gross-up for foreign taxes deemed paid



                            mmmmmmmmmmmm
     5     Gross foreign distributions previously taxed
     6     Income (loss) from equity method U.S.


                            mmmmmmmmmmmm
           corporations
     7     U.S. dividends not eliminated in tax
           consolidation
                                             m
                                       mmm
     8     Minority interest for includible corporations

     9     Income (loss) from U.S. partnerships

    10                                   mm
           Income (loss) from foreign partnerships




                                   m m m mm mm
    11     Income (loss) from other pass-through entities

    12     Items relating to reportable transactions


                                   mmmmm
    13     Interest income (see instructions)



                               mmmmmmmmm
    14     Total accrual to cash adjustment



                                  mmmmmm
    15     Hedging transactions



                                       mmm
    16     Mark-to-market income (loss)

    17     Cost of goods sold (see instructions)                     (                                 )                                                                      (                             )


                                  mmmmmm
    18     Sale versus lease (for sellers and/or lessors)



                                  mmmmmm
    19     Section 481(a) adjustments

    20     Unearned/deferred revenue



                                            m
    21     Income recognition from long-term contracts

    22     Original issue discount and other imputed interest

    23 a Income statement gain/loss on sale,
         exchange, abandonment, worthlessness, or
         other disposition of assets other than
         inventory and pass-through entities         mmmm
         b Gross     capital   gains   from      Schedule       D,
           excluding amounts from pass-through entities

         c Gross capital losses from Schedule D,
           excluding amounts from pass-through entities,

                     mmmmmmmmmmmmmm
           abandonment losses, and worthless stock
           losses

         d Net gain/loss reported on Form 4797, line
           17, excluding amounts from pass-through

                            mmmmmmmmmmmm
           entities, abandonment losses, and worthless


                                 mmmmmmmmm
           stock losses




                             m m m m m m m m m mm mm
         e Abandonment losses

         f Worthless stock losses (attach statement)
         g Other gain/loss on disposition of assets other
           than inventory



                              mmmmmmmmmm
    24     Capital loss limitation and carryforward used
    25     Other income (loss) items with differences


                            mmmmmmmmmmmm
           (attach statement)
    26     Total income (loss) items. Combine lines 1
           through 25



                           mmmmmmmmmmmmm
    27     Total expense/deduction items (from Part
                                                                                                                                                           6,463.                              6,463.
                                   mmmmm
           III, line 39)



                                  mmmmmm
    28 Other items with no differences
    29 a Mixed groups, see instructions. All others,
         combine lines 26 through 28                                                                                                                       6,463.                              6,463.
         b PC insurance subgroup reconciliation totals



                            mmmmmmmmmmmm
         c Life insurance subgroup reconciliation totals
    30     Reconciliation totals. Combine lines 29a
           through 29c                                                                                                                                     6,463.                              6,463.
           Note: Line 30, column (a), must equal Part I, line 11, and column (d) must equal Form 1120, page 1, line 28.
                                                                                                                                                                         Schedule M-3 (Form 1120) 2018

    JSA

8C2731 2.000
                     Case: 20-30748                                  Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 81 of
                     7889EB R36C                                     02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 53
    Schedule M-3 (Form 1120) 2018                                                                                                                                                Page   3
    Name of corporation (common parent, if consolidated return)                                                                                 Employer identification number

      SIZZLER USA ACQUISITION                                                                                                                      XX-XXXXXXX
    Check applicable box(es): (1)              Consolidated group      (2)     Parent corp (3)   Consolidated eliminations   (4)     Subsidiary corp (5)     Mixed 1120/L/PC group
    Check if a sub-consolidated:         (6)        1120 group   (7)     1120 eliminations
    Name of subsidiary (if consolidated return)                                                                                                 Employer identification number

      ADJUSTMENTS
     Part III         Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                      Income per Return - Expense/Deduction Items (see instructions)
          Expense/Deduction Items                                         (a)                         (b)                              (c)                           (d)
                                                                      Expense per                 Temporary                        Permanent                    Deduction per
                                                                   Income Statement               Difference                       Difference                    Tax Return

                                               mmmmm
                                                mmmm
      1 U.S. current income tax expense



                                                   m
      2 U.S. deferred income tax expense

      3 State and local current income tax expense

      4 State and local deferred income tax expense



                                              mmmmm
      5 Foreign current income tax expense (other




                                        m m m m mm mm mm
         than foreign withholding taxes)

      6 Foreign deferred income tax expense



                                                 mmmm
      7 Foreign withholding taxes



                                  mmmmmmmmm
      8 Interest expense (see instructions)



                                                mmmm
      9 Stock option expense



                                       mmmmmmm
     10 Other equity-based compensation



                                 mmmmmmmmm
     11 Meals and entertainment



                                                         m
     12 Fines and penalties



                                 mmmmmmmmm
     13 Judgments, damages, awards, and similar costs

     14 Parachute payments



                                       mmmmmmm
     15 Compensation with section 162(m) limitation



                                             mmmmm
     16 Pension and profit-sharing



                                    mmmmmmmm
     17 Other post-retirement benefits

     18 Deferred compensation



                      mmmmmmmmmmmmm
     19 Charitable contribution of cash and tangible

         property



                                                       mm
     20 Charitable contribution of intangible property
                                                                                                                                        -6,463.                         -6,463.
                           mmmmmmmmmmm
     21 Charitable contribution limitation/carryforward
     22 Domestic production activities deduction
         (see instructions)



                                     mmmmmmmm
     23 Current year acquisition or reorganization

         investment banking fees



                                       mmmmmmm
     24 Current year acquisition or reorganization



                                                          m
         legal and accounting fees



                                                   mmm
     25 Current year acquisition/reorganization other costs

     26 Amortization/impairment of goodwill



                               mmmmmmmmmm
     27 Amortization of acquisition, reorganization,



                                                          m
         and start-up costs



                      mmmmmmmmmmmmm
     28 Other amortization or impairment write-offs



                      m mm mm mm mm mm mm mm mm mm mm mm mm
     29 Reserved

     30 Depletion



                               m m m m m m m m m mm
     31 Depreciation

     32 Bad debt expense

     33 Corporate owned life insurance premiums



                    m m m m m m m m m m mm mm mm mm
     34 Purchase versus lease (for purchasers and/or

         lessees)



                                                       mm
     35 Research and development costs

     36 Section 118 exclusion (attach statement)

     37 Section 162(r) - FDIC premiums paid by certain
         large financial institutions (see instructions)  m
     38 Other expense/deduction items with
         differences (attach statement)    mmmmmm
     39 Total expense/deduction items. Combine



    JSA
         negative amounts as positive   mmmmmmm
         lines 1 through 38. Enter here and on Part II, line
         27, reporting positive amounts as negative and


                     Case: 20-30748 Doc# 13                            Filed: 09/21/20 Entered: 09/21/20 17:21:54 Schedule
                                                                                                                    PageM-382(Form
                                                                                                                                        -6,463.
                                                                                                                                of 1120) 2018
                                                                                                                                                                        -6,463.
8C2732 2.000
                    7889EB                  R36C               02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 54
               1118                                                                              Foreign Tax Credit - Corporations
                                                                                                        I
      Form
                                                                                                      Attach to the corporation's tax return.                                                                               OMB No. 1545-0123
                                                                                  I
      (Rev. December 2018)
      Department of the Treasury                                                      Go to www.irs.gov/Form1118 for instructions and the latest information.
      Internal Revenue Service                 For calendar year 20               , or other tax year beginning                04/30/2018            , 20          , and ending04/28/2019                    , 20
      Name of corporation                                                                                                                                                                                        Employer identification number
         SIZZLER USA ACQUISITION, INC.                                                                                                                                                                             XX-XXXXXXX
      Use      a separate Form 1118 for each applicable category of income (see instructions).
       a                                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm I
                Separate Category (Enter code - see instructions.)                                                                                                                                                          GEN

                                                                                                        m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm II
       b        If code 901j is entered on line a, enter the country code for the sanctioned country (see instructions)
       c        If code RBT is entered on line a, enter the country code for the treaty country (see instructions)
       Schedule A               Income or (Loss) Before Adjustments (Report all amounts in U.S. dollars. See Specific Instructions.)
                                                     2. Foreign Country or                                                 Gross Income or (Loss) From Sources Outside the United States
                  1. EIN or Reference ID                 U.S. Possession
                         Number                    (enter two-letter code - use             3. Inclusions Under Sections 951(a)(1) and 951A                                         4. Dividends
                    (see instructions)*             a separate line for each)                              (see instructions)                                                     (see instructions)                               5. Interest
                                                        (see instructions)
                                                                                          (a) Exclude Gross-Up           (b) Gross-Up (section 78)             (a) Exclude Gross-Up            (b) Gross-Up (section 78)
       A                                                    RQ
       B
       C
      Totals (add lines A through C)          mmmmmmmmmmmmm I
                 6. Gross Rents, Royalties,                                              8. Gross Income From               9. Section 986(c)                    10. Section 987                   11. Section 988                 12. Other
                                                            7. Sales
                     and License Fees                                                   Performance of Services                Gain or Loss                        Gain or Loss                      Gain or Loss              (attach schedule)


       A                          915,491.

       B
       C
      Totals                      915,491.
                                                                                                                                         14. Allocable Deductions
                         13. Total
                                                         (a) Dividends                (b) Deduction Allowed Under      (c) Deduction Allowed Under                    Rental, Royalty, and Licensing Expenses                (f) Expenses Allocable
                    (add columns 3(a)
                       through 12)                    Received Deduction              Section 250(a)(1)(A)-Foreign      Section 250(a)(1)(B)-Global                                                                              to Sales Income
                                                                                                                                                            (d) Depreciation, Depletion,          (e) Other Allocable
                                                       (see instructions)               Derived Intangible Income      Intangible Low-Taxed Income
                                                                                                                                                                 and Amortization                      Expenses

       A                          915,491.
       B
       C
      Totals                      915,491.
                                              14. Allocable Deductions (continued)                                            15. Apportioned
                                                                                                                           Share of Deductions                                                                             18. Total Income or (Loss)
                                                                                                                                                                                                 17. Total Deductions
                  (g) Expenses Allocable                                              (i) Total Allocable Deductions        (enter amount from                  16. Net Operating                                             Before Adjustments
                                                                                                                                                                                                  (add columns 14(i)
                  to Gross Income From                 (h) Other Allocable                  (add columns 14(a)                                                   Loss Deduction                                               (subtract column 17
                                                                                                                       applicable line of Schedule H,                                                through 16)
                 Performance of Services                   Deductions                         through 14(h))                                                                                                                    from column 13)
                                                                                                                             Part II, column (d))

       A                                                                                                                                                                                                                                   915,491.
       B
       C
      Totals                                                                                                                                                                                                                               915,491.
      * For section 863(b) income, NOLs, income from RICs, high-taxed income, section 965, and section 951A, use a single line (see instructions).
      For Paperwork Reduction Act Notice, see separate instructions.                                                                                                                                                       Form   1118   (Rev. 12-2018)
JSA
8C2210 1.000
                                                   Case: 20-30748                      Doc# 13            Filed: 09/21/20 Entered: 09/21/20 17:21:54                                            Page 83 of
                7889EB           R36C         02/07/2020               22:15:21              V18-7.11                  169
                                                                                                                 XX-XXXXXXX                     55
    Form 1118 (Rev. 12-2018)                                                                                                                                                                                                                                 Page   2
    Schedule B      Foreign Tax Credit (Report all foreign tax amounts in U.S. dollars.)
    Part I - Foreign Taxes Paid, Accrued, and Deemed Paid (see instructions)
               1. Credit is Claimed for Taxes                                                    2. Foreign Taxes Paid or Accrued (attach schedule showing amounts in foreign currency and conversion rate(s) used)
                       (check one):                                                                           Tax Withheld at Source on:
                      Paid                Accrued                                                  (b) Distributions of                                                                                  (e) Rents, Royalties,
                                                                     (a) Dividends                                                 (c) Branch Remittances                   (d) Interest                                                         (f) Other
               Date Paid                 Date Accrued                                           Previously Taxed Income                                                                                   and License Fees

A     A                                                                                                                                                                                                               265,492.
      B


                                           mmmmm I
      C
    Totals (add lines A through C)                                                                                                                                                                                    265,492.
                                             2. Foreign Taxes Paid or Accrued (attach schedule showing amounts in foreign currency and conversion rate(s) used)
                                                              Other Foreign Taxes Paid or Accrued on:                                                                                                                              3. Tax Deemed Paid
                                                                                                                                                                    (j) Total Foreign Taxes Paid or Accrued                         (see instructions)
                             (g) Sales                                   (h) Services Income                                       (i) Other                             (add columns 2(a) through 2(i))


      A                                                                                                                                                                                              265,492.
      B
      C
    Totals                                                                                                                                                                                           265,492.
    Part II - Separate Foreign Tax Credit (Complete a separate Part II for each applicable category of income.)
       1 a Total foreign taxes paid or accrued (total from Part I, column 2(j))                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                        265,492.

         b Foreign taxes paid or accrued by the corporation during prior tax years that were suspended due to the rules of section 909 and for
           which the related income is taken into account by the corporation during the current tax year (see instructions)                                            mmmmmmmmmmmmmmm
       2   Total taxes deemed paid (total from Part I, column 3)                    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                      m m m m m m m m m m m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
       3   Reductions of taxes paid, accrued, or deemed paid (enter total from Schedule G)                                                     (                                                                                            )
       4   Taxes reclassified under high-tax kickout
       5
             carrybacks to the current tax year             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
             Enter the sum of any carryover of foreign taxes (from Schedule K, line 3, column (xiv), and from Schedule I, Part III, line 3) plus any

       6     Total foreign taxes (combine lines 1a through 5)               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                                                     265,492.

       7
          result from the "Totals" line of column 18 of the applicable Schedule A                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
          Enter the amount from the applicable column of Schedule J, Part I, line 11 (see instructions). If Schedule J is not required to be completed, enter the
                                                                                                                                                                                                                                                             915,491.
      8 a Total taxable income from all sources (enter taxable income from the corporation's tax return)                       mmmmmmmmmmmmmmmmmmmmmmmmm     -517,446.


                                                        m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm m m m m m m m m m m
                                                                    m m m m m m m m m m m m m m m m m m m m m m m m m m m m m
        b Adjustments to line 8a (see instructions)
        c Subtract line 8b from line 8a
                                                                                                                                                                            mmmmmmmmmmmmmmmmmmmm
                                                                                                                                                                                                                                                         -517,446.
      9   Divide line 7 by line 8c. Enter the resulting fraction as a decimal (see instructions). If line 7 is greater than line 8c, enter 1                                                                                                     1.0000000000000
     10   Total U.S. income tax against which credit is allowed (regular tax liability (see section 26(b)) minus American Samoa economic development credit)                                                     mmmmmm
     11   Credit limitation (multiply line 9 by line 10) (see instructions)               m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm m m
     12   Separate foreign tax credit (enter the smaller of line 6 or line 11). Enter here and on the appropriate line of Part III                                                                                        I            Form     1118   (Rev. 12-2018)




    JSA

    8C2220 1.000
                                                Case: 20-30748                       Doc# 13            Filed: 09/21/20 Entered: 09/21/20 17:21:54                                                 Page 84 of
             7889EB          R36C          02/07/2020                22:15:21             V18-7.11                   169
                                                                                                               XX-XXXXXXX                     56
Schedule J                                       Adjustments to Separate Limitation Income (Loss) Categories for
(Form 1118)                           Determining Numerators of Limitation Fractions, Year-End Recharacterization Balances,
(Rev. December 2018)
                                                    and Overall Foreign and Domestic Loss Account Balances                                                                                                         OMB No. 1545-0123

                             For calendar year 20          , or other tax year beginning                  04/30/2018                  , 20                    , and04/28/2019
                                                                                                                                                                   ending                    , 20
Department of the Treasury
Internal Revenue Service
Name of corporation
                                                                                             I   Attach to Form 1118.
                                                                                                                                                                                                     Employer identification number

    SIZZLER USA ACQUISITION, INC.                                                                                                                                                                                  XX-XXXXXXX
 Part I Adjustments to Separate Limitation Income or (Losses) in Determining Numerators of Limitation Fractions (see instructions)
                                                                  (i)                            (ii)                            (iii)                             (iv)                         (v)                       (vi)
                                                         Section 951A income           Foreign branch income           Passive category income           General category income           Other income*              U.S. income

 1       Income or (loss) before adjustments                                                                                                                          915,491.                                           -1,432,937.
 2       Allocation of separate limitation losses:
     a   Section 951A income                                                     (                             )(                                )(                                )(                      )
     b   Foreign branch income                       (                         )                                 (                               )(                                )(                      )
     c   Passive category income                     (                         )(                              )                                   (                               )(                      )
     d   General category income                     (                         )(                              )(                                )                                   (                     )
     e   Other income*                               (                         )(                              )(                                )(                                )
 3       Subtotal - Combine lines 1 through 2e.                                                                                                                       915,491.                                           -1,432,937.
 4       Allocation of overall foreign losses                                                                                                                                                                  (                       )
 5       Allocation of domestic losses               (                         )(                              )(                                )(                                )(                      )
 6       Subtotal - Combine lines 3 through 5.                                                                                                                        915,491.                                           -1,432,937.
 7       Recapture of overall foreign losses         (                         )(                              )(                                )(                                )(                      )
 8       Subtotal - Combine lines 6 and 7.                                                                                                                            915,491.                                           -1,432,937.
 9       Recharacterization of separate limitation
         income:
     a   Section 951A income                         (                         )
     b   Foreign branch income                                                     (                           )
     c   Passive category income                                                                                   (                             )
     d   General category income                                                                                                                     (                             )
     e   Other income*                                                                                                                                                                 (                   )
10       Recapture of overall domestic losses                                                                                                                                                                  (                       )
11       Numerator of Limitation Fraction -
         Combine lines 8 through 10. Enter each
         result here and on Schedule B, Part II,
         line 7, of corresponding Form 1118.                                                                                                                          915,491.
* Important: See Computer-Generated Schedule J in instructions.
For Paperwork Reduction Act Notice, see the Instructions for Form 1118.                                                                                                                          Schedule J (Form 1118) (Rev. 12-2018)




JSA
8C2254 1.000


                                     Case: 20-30748              Doc# 13               Filed: 09/21/20 Entered: 09/21/20 17:21:54                                                      Page 85 of
                                                                                                    169                      57
SCHEDULE K                                                           Foreign Tax Carryover Reconciliation Schedule
(Form 1118)
                                                   For calendar year 20             , or other tax year beginning            , 20 1 8  , and ending           , 20 19   .
(Rev. December 2018)
                                                                                                      I               04/30
                                                                                                         See separate instructions.
                                                                                                                                                        04/28
                                                                                                                                                                                                  OMB No. 1545-0123

Department of the Treasury
Internal Revenue Service
                                                                           I                          I   Attach to Form 1118.
                                                                               Go to www.irs.gov/Form 1118 for instructions and the latest information.
Name of corporation                                                                                                                                                                         Employer identification number

SIZZLER USA ACQUISITION, INC.                                                                                                                                                               XX-XXXXXXX
Use a separate Schedule K (Form 1118) for each category of income (see instructions).
                                                                  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmI                                                                                 GEN
                                                                                                  mmmmmmmmmmmmmmmmmmmmmmmmmmmm
    a Separate Category (enter code-see instructions)

                                                                                            m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m II
    b If code 901j is entered on line a, enter the country code for the sanctioned country (see instructions)
    c If code RBT is entered on line a, enter the country code for the treaty country (see instructions)

             Foreign Tax Carryover                              (i)                         (ii)                 (iii)                 (iv)                  (v)                 (vi)                          (vii)
                                                          10th Preceding              9th Preceding         8th Preceding         7th Preceding        6th Preceding        5th Preceding           Subtotal (add columns (i)
                Reconciliation                               Tax Year                    Tax Year              Tax Year              Tax Year             Tax Year             Tax Year                  through (vi))

1       Foreign tax carryover from the prior tax
        year (enter amounts from the
        appropriate columns of line 8 of the
        prior year Schedule K (see instructions))                                                                                                            281,561.            290,546.                        572,107.
2       Adjustments to line 1 (enter description
        - see instructions):
    a Carryback adjustment
        (see instructions)
    b Adjustments for section 905(c)
        redeterminations (see instructions)
    c
    d
    e
    f
    g
3       Adjusted foreign tax carryover from
        prior tax year (combine lines 1 and 2)                                                                                                               281,561.            290,546.                        572,107.
4       Foreign tax carryover used in current
        tax year (enter as a negative number)
5       Foreign tax carryover expired unused
        in current tax year (enter as a negative
        number)
6       Foreign tax carryover generated in
        current tax year
7       Actual or estimated amount of line 6 to
        be carried back to prior tax year (enter
        as a negative number)
8       Foreign tax carryover to the following
        tax year. Combine lines 3 through 7.                   -0-                                                                                           281,561.            290,546.                        572,107.
For Paperwork Reduction Act Notice, see the Instructions for Form 1118.                                                                                                           Schedule K (Form 1118) (Rev. 12-2018)
JSA
8C2257 1.000
                                          Case: 20-30748                   Doc# 13          Filed: 09/21/20 Entered: 09/21/20 17:21:54                           Page 86 of
                                                                                                         169                      58
Schedule K (Form 1118) (Rev. 12-2018)                                                                                                                                                   Page   2
                                                              (viii)                (ix)             (x)              (xi)             (xii)           (xiii)                   (xiv)
        Foreign Tax Carryover                         Subtotal from page 1     4th Preceding    3rd Preceding    2nd Preceding    1st Preceding      Current                   Totals
        Reconciliation (continued)                  (enter the amounts from       Tax Year        Tax Year         Tax Year         Tax Year         Tax Year            (add columns (viii)
                                                     column (vii) on page 1)                                                                                               through (xiii))

1       Foreign tax carryover from the prior tax
        year (enter amounts from the
        appropriate columns of line 8 of the
        prior year Schedule K (see instructions))                 572,107.           317,519.         302,507.         279,205.         269,234.                               1,740,572.
2       Adjustments to line 1 (enter
        description - see instructions):
    a Carryback adjustment
        (see instructions)
    b Adjustments for section 905(c)
        redeterminations (see instructions)

    c
    d
    e
    f
    g
3       Adjusted foreign tax carryover from
        prior tax year (combine lines 1 and 2).
        Include the column (xiv) total on the
        current year Form 1118, Schedule B,
        Part II, line 5.                                          572,107.           317,519.         302,507.         279,205.         269,234.                               1,740,572.
4       Foreign tax carryover used in current
        tax year (enter as a negative number)
5       Foreign tax carryover expired unused
        in current tax year (enter as a negative
        number)
6       Foreign tax carryover generated in
        current tax year                                                                                                                                 265,492.                 265,492.
7       Actual or estimated amount of line 6 to
        be carried back to prior tax year (enter
        as a negative number)
8       Foreign tax carryover to the following
        tax year. Combine lines 3 through 7.                      572,107.           317,519.         302,507.         279,205.         269,234.         265,492.              2,006,064.

                                                                                                                                                         Schedule K (Form 1118) (Rev. 12-2018)




JSA
8C2258 1.000                               Case: 20-30748                Doc# 13     Filed: 09/21/20 Entered: 09/21/20 17:21:54             Page 87 of
                                                                                                  169                      59
Form        1125-A                                                               Cost of Goods Sold

                                                         II
(Rev. November 2018)                                                                                                                                                          OMB No. 1545-0123
                                                              Attach to Form 1120, 1120-C, 1120-F, 1120S, or 1065.
Department of the Treasury
Internal Revenue Service                                     Go to www.irs.gov/Form1125A for the latest information.
Name                                                                                                                                                             Employer identification number

             SIZZLER USA ACQUISITION, INC.                                                                                                                       XX-XXXXXXX
                         m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
    1       Inventory at beginning of year                                                                                                                  1            115,583.
                                                                                                                                                                      10,069,861.
                           mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    2       Purchases                                                                                                                                       2
                                                                                                                                                                       7,607,863.
                                                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmm
    3       Cost of labor                                                                                                                                   3


                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    4       Additional section 263A costs (attach schedule)                                                                                                 4


                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    5       Other costs (attach schedule)                                                                                                                   5
                                                                                                                                                                             17,793,307.
                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    6       Total. Add lines 1 through 5                                                                                                                    6
    7       Inventory at end of year                                                                                                                        7                   123,949.
    8

    9a
            appropriate line of your tax return. See instructions
            Check all methods used for valuing closing inventory:
                                                                           mmmmmmmmmmmmmmmmmmmmmmmmmmm
            Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
                                                                                                                                                            8                17,669,358.

             (i)       Cost
            (ii)       Lower of cost or market


                                             m m m m m Im m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m I
            (iii)      Other (Specify method used and attach explanation.)


                                                                                                  mmmmmmmmmmmmm I
        b   Check if there was a writedown of subnormal goods
        c   Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970)
        d
                         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
            If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
            under LIFO                                                                                                                                      9d
        e                                                                                               mmm
            If property is produced or acquired for resale, do the rules of section 263A apply to the entity? See instructionsX                                              Yes              No
        f
                             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
            Was there any change in determining quantities, cost, or valuations between opening and closing inventory? If "Yes,"
            attach explanation                                                                                                X                                              Yes              No



Section references are to the Internal                                  merchandise is an income-producing                                       Small business taxpayer. A small
Revenue Code unless otherwise noted.                                    factor. See Regulations section 1.471-1. If                            business taxpayer is a taxpayer that (a) has
                                                                        inventories are required, you generally                                average annual gross receipts of $25
What's New                                                              must use an accrual method of accounting                               million or less (indexed for inflation) for the
Small business taxpayers. For tax years                                 for sales and purchases of inventory items.                            3 prior tax years, and (b) is not a tax shelter
beginning after December 31, 2017, the                                                                                                         (as defined in section 448(d)(3)). See Pub.
following apply.                                                       Exception for certain taxpayers. A small                                538.
%  A small business taxpayer (defined
below), may use a method of accounting for
                                                                       business taxpayer (defined below), can
                                                                       adopt or change its accounting method to
                                                                       account for inventories in the same manner
                                                                                                                                               Uniform capitalization rules. The uniform
                                                                                                                                               capitalization rules of section 263A
inventories that either: (1) treats inventories                        as material and supplies that are non-                                  generally require you to capitalize, or
as nonincidental materials and supplies, or                            incidental, or conform to its treatment of                              include in inventory, certain costs incurred
(2) conforms to the taxpayer's financial                                                                                                       in connection with the following.
                                                                                                                                               %
                                                                       inventories in an applicable financial
accounting treatment of inventories.                                   statement (as defined in section 451(b)(3)),                               The production of real property and
%  A small business taxpayer is not required
to capitalize costs under section 263A.
                                                                       or if it does not have an applicable financial
                                                                       statement, the method of accounting used
                                                                                                                                               tangible personal property held in inventory
                                                                                                                                               or held for sale in the ordinary course of
                                                                                                                                               business.
                                                                                                                                               %
                                                                       in its books and records prepared in
General Instructions                                                   accordance with its accounting                                             Real property or personal property
                                                                       procedures. See section 471(c)(3).                                      (tangible and intangible) acquired for resale.
Purpose of Form
Use Form 1125-A to calculate and deduct
cost of goods sold for certain entities.
                                                                           A small business taxpayer claiming
                                                                        exemption from the requirement to keep
                                                                                                                                               %  The production of real property and
                                                                                                                                               tangible personal property for use in its
                                                                        inventories is changing its method of                                  trade or business or in an activity engaged
Who Must File                                                           accounting for purposes of section 481.                                in for profit.
                                                                        For additional guidance on this method of                                 A small business taxpayer (defined
Filers of Form 1120, 1120-C, 1120-F,                                    accounting, see Pub. 538, Accounting
1120S, or 1065, must complete and attach                                                                                                       above) is not required to capitalize costs
                                                                        Periods and Methods. For guidance on                                   under section 263A. See section 263A(i).
Form 1125-A if the applicable entity reports                            changing to this method of accounting, see
a deduction for cost of goods sold.                                                                                                               See the discussion on section 263A
                                                                        Form 3115 and the Instructions for Form                                uniform capitalization rules in the
Inventories                                                             3115.                                                                  instructions for your tax return before
Generally, inventories are required at the                                                                                                     completing Form 1125-A. Also see
beginning and end of each tax year if the                                                                                                      Regulations sections 1.263A-1 through
production, purchase, or sale of                                                                                                               1.263A-3. See Regulations section
                                                                                                                                               1.263A-4 for rules for property produced in
                                                                                                                                               a farming business.




For Paperwork Reduction Act Notice, see instructions.                                                                                                                 Form   1125-A (Rev. 11-2018)
JSA
8X4012 3.000
                    Case: 20-30748                  Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 88 of
                    7889EB R36C                     02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 60
                                                                           Depreciation and Amortization
Form        4562                                                                                                                                                                               OMB No. 1545-0172

                                                                            (Including Information on Listed Property)
                                                                                              I                                                                                                    À¾µ¼
                                                          I
Department of the Treasury                                                          Attach to your tax return.
                                                                                                                                                                                               Attachment
Internal Revenue Service   (99)                                Go to www.irs.gov/Form4562 for instructions and the latest information.                                                         Sequence No. 179
Name(s) shown on return                                                                                                                                                                     Identifying number

SIZZLER USA ACQUISITION, INC.                                                                                                                                                                XX-XXXXXXX
Business or activity to which this form relates

GENERAL DEPRECIATION & AMORTIZATION
Part I Election To Expense Certain Property Under Section 179
       Note: If you have any listed property, complete Part V before you complete Part I.
 1       Maximum amount (see instructions)             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                       1
 2       Total cost of section 179 property placed in service (see instructions)       mmmmmmmmmmmmmmmmmmmmmmmm                                                                       2
 3       Threshold cost of section 179 property before reduction in limitation (see instructions)         mmmmmmmmmmmmmmm                                                             3


                                         m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                                             m m m m m m
 4       Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0-                                                                                             4
 5       Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing
         separately, see instructions                                                                                                                                                 5
 6                                         (a) Description of property                                                (b) Cost (business use only)             (c) Elected cost




 7       Listed property. Enter the amount from line 29                      mmmmmmmmmmmmmmmmmmmmmm                                             7
 8       Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7    mmmmmmmmmmmmmmmm                                                                     8
 9       Tentative deduction. Enter the smaller of line 5 or line 8               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                      9
10       Carryover of disallowed deduction from line 13 of your 2017 Form 4562            mmmmmmmmmmmmmmmmmmmmmm                                                                    10


                                                                                                  m m m m m m m m m m m m m m mm
11       Business income limitation. Enter the smaller of business income (not less than zero) or line 5. See instructions                                                          11
12       Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11
                                                                                            mmm I
                                                                                                                                                                                    12
13  Carryover of disallowed deduction to 2019. Add lines 9 and 10, less line 12                                                                13
Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
Part II            Special Depreciation Allowance and Other Depreciation (Don't include listed property. See instructions.)
14       Special depreciation allowance for qualified property (other than listed property) placed in service
         during the tax year. See instructions                   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                                526,004.

                                                                 m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                                                                                                                                      14
15       Property subject to section 168(f)(1) election                                                                                                                               15
16       Other depreciation (including ACRS)                                                                                                                                          16                  13,232.
Part III           MACRS Depreciation (Don't include listed property. See instructions.)
                                                                                                            Section A
17       MACRS deductions for assets placed in service in tax years beginning before 2018               mmmmmmmmmmmmmmmmm                                                           17                  489,195.

                                                  m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m mI
18       If you are electing to group any assets placed in service during the tax year into one or more general
         asset accounts, check here
                               Section B - Assets Placed in Service During 2018 Tax Year Using the General Depreciation System
                                                                    (b) Month and year            (c) Basis for depreciation (d) Recovery
               (a) Classification of property                            placed in               (business/investment use                            (e) Convention         (f) Method       (g) Depreciation deduction
                                                                                                                                period
                                                                          service                  only - see instructions)
19a        3-year property
     b     5-year property
     c     7-year property
     d 10-year property
     e 15-year property
     f 20-year property
     g 25-year property                                                                                                              25 yrs.                                    S/L
     h Residential rental                                                                                                           27.5 yrs.              MM                   S/L
       property                                                                                                                     27.5 yrs.              MM                   S/L
     i Nonresidential real                                                                                                           39 yrs.               MM                   S/L
       property                                                                                                                                            MM                   S/L
                            Section C - Assets Placed in Service During 2018 Tax Year Using the Alternative Depreciation System
20a Class life                                                                                                                                                                  S/L
     b 12-year                                                                                                                       12 yrs.                                    S/L
     c 30-year                                                                                                                       30 yrs.               MM                   S/L
     d 40-year                                                                                                                       40 yrs.               MM                   S/L
Part IV Summary (See instructions.)
21       Listed property. Enter amount from line 28             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                21


                                                                                                         mmmmmmmmmm
22   Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21. Enter
     here and on the appropriate lines of your return. Partnerships and S corporations - see instructions                                                                                           1,028,431.
                                                                     m m m m m m m m m m m m m m m m m m
                                                                                                                                                                                    22
23 For assets shown above and placed in service during the current year, enter the
     portion of the basis attributable to section 263A costs                                        23
                 Case: 20-30748                           Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54
For Paperwork Reduction Act Notice, see separate instructions.
JSA       8X2300 1.000
                                                                                                                                                                                          Page 89
                                                                                                                                                                                                Formof4562 (2018)
            7889EB              R36C                                     169 TOP-CON FYE 4/28/13
                                                02/07/2020 22:15:21 V18-7.11F                                                                                                                        61
SIZZLER USA ACQUISITION, INC.                                                                            XX-XXXXXXX
Form 4562 (2018)                                                                                               Page 2
Part V         Listed Property (Include automobiles, certain other vehicles, certain aircraft, and property used for
               entertainment, recreation, or amusement.)
               Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
               24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
                Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
24a Do you have evidence to support the business/investment use claimed?                            Yes           No        24b     If "Yes," is the evidence written?                       Yes               No
               (a)                           (b)           (c)                                              (e)                   (f)                 (g)                    (h)                      (i)
                                                        Business/            (d)                   Basis for depreciation
      Type of property (list            Date placed                                                                         Recovery             Method/               Depreciation      Elected section 179
         vehicles first)                 in service   investment use Cost or other basis           (business/investment
                                                                                                                             period             Convention              deduction               cost
                                                        percentage                                       use only)

25 Special depreciation allowance for qualified listed property placed in service during
   the tax year and used more than 50% in a qualified business use. See instructions
26 Property used more than 50% in a qualified business use:
                                                                                                                            mmmmmmmmmm                        25


                                                                       %
                                                                       %
                                                                       %
27 Property used 50% or less in a qualified business use:
                                                                       %                                                                      S/L -
                                                                       %                                                                      S/L -
                                                                       %                                                                      S/L -


                                                                                                    m m m m m m m m mm mm mm mm mm mm mm mm mm mm m m m m m m m m
28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1                                                                          28
29 Add amounts in column (i), line 26. Enter here and on line 7, page 1                                                                                                            29
                                                          Section B - Information on Use of Vehicles
Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.
                                                                              (a)                    (b)                    (c)                       (d)                    (e)                      (f)
                                                                           Vehicle 1             Vehicle 2             Vehicle 3                 Vehicle 4              Vehicle 5                  Vehicle 6

                                  mmm
30 Total business/investment miles driven during
   the year (don't include commuting miles)

            other    personal
                                    m
31 Total commuting miles driven during the year
32 Total                        (noncommuting)
   miles driven   mmmmmmmmmmmmmmmmmmm
33 Total miles driven during the year. Add
   lines 30 through 32mmmmmmmmmmmmmmm                                  Yes          No        Yes          No       Yes           No          Yes           No         Yes         No     Yes               No
34 Was the vehicle available for personal
                         mmmmmmmmmmmm
   use during off-duty hours?
35 Was the vehicle used primarily by a more
                             mmmmmmmm
   than 5% owner or related person?

             mmmmmmmmmmmmmmmmmmmmmmmm
36 Is another vehicle available for personal
   use?
                               Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
more than 5% owners or related persons. See instructions.
                                                                                                                     Yes   No
                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by
   your employees?
38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
                                                                                  mmmmmmmm
   employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners
                                                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
39 Do you treat all use of vehicles by employees as personal use?
40 Do you provide more than five vehicles to your employees, obtain information from your employees about the
                                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
   use of the vehicles, and retain the information received?
                                                                               mmmmmmmmmmm
41 Do you meet the requirements concerning qualified automobile demonstration use? See instructions
   Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
Part VI Amortization
                                                                                                                                                                 (e)
                                                                 (b)                              (c)                                                                                        (f)
                               (a)                                                                                                      (d)                 Amortization
                                                        Date amortization
                     Description of costs                                               Amortizable amount                    Code section                   period or        Amortization for this year
                                                             begins
                                                                                                                                                            percentage
42 Amortization of costs that begins during your 2018 tax year (see instructions):



43 Amortization of costs that began before your 2018 tax year
44 Total. Add amounts in column (f). See the instructions for where to report
                                                                                       m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm            43
                                                                                                                                                                       44
JSA                                                                                                                                                                                   Form    4562          (2018)

8X2310 1.000
                Case: 20-30748                     Doc# 13Filed: 09/21/20 Entered: 09/21/20 17:21:54                                                                    Page 90 of
            7889EB              R36C                                   169 TOP-CON FYE 4/28/13
                                            02/07/2020 22:15:21 V18-7.11F                                                                                                        62
                                                               Sales of Business Property
Form     4797                                     (Also Involuntary Conversions and Recapture Amounts
                                                                                                                                                            OMB No. 1545-0184


                                                           Under Sections 179 and 280F(b)(2))                                                                 À¾µ¼
Department of the Treasury
Internal Revenue Service                 I                             I
                                                                  Attach to your tax return.
                                             Go to www.irs.gov/Form4797 for instructions and the latest information.
                                                                                                                                                            Attachment
                                                                                                                                                            Sequence No.   27
Name(s) shown on return                                                                                                                        Identifying number
SIZZLER USA ACQUISITION, INC.                                                                                                                  XX-XXXXXXX

                                                                                                   mmmmmmmmmmmmmmmmmm
  1     Enter the gross proceeds from sales or exchanges reported to you for 2018 on Form(s) 1099-B or 1099-S (or
        substitute statement) that you are including on line 2, 10, or 20. See instructions                                                       1
 Part I        Sales or Exchanges of Property Used in a Trade or Business and Involuntary Conversions From Other
               Than Casualty or Theft - Most Property Held More Than 1 Year (see instructions)
                                                                                                              (e) Depreciation     (f) Cost or other
                                                                                                                                                            (g) Gain or (loss)
  2               (a) Description               (b) Date acquired    (c) Date sold         (d) Gross              allowed or           basis, plus
                                                                                                                                                           Subtract (f) from the
                    of property                   (mo., day, yr.)    (mo., day, yr.)       sales price         allowable since    improvements and
                                                                                                                                                            sum of (d) and (e)
                                                                                                                  acquisition       expense of sale
       STMT 43                                                                                                                                                   -22,297.



                                                  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                                                                   mmmmmmmmmmmmmmmmmmmmmmm
  3     Gain, if any, from Form 4684, line 39                                                                                                     3


                                                                  mmmmmmmmmmmmmmmmmmmmmmmm
  4     Section 1231 gain from installment sales from Form 6252, line 26 or 37                                                                    4


                                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
  5     Section 1231 gain or (loss) from like-kind exchanges from Form 8824                                                                       5


                                                                              mmmmmmmmmmmm
  6     Gain, if any, from line 32, from other than casualty or theft                                                                             6
  7     Combine lines 2 through 6. Enter the gain or (loss) here and on the appropriate line as follows                                           7              -22,297.
        Partnerships and S corporations. Report the gain or (loss) following the instructions for Form 1065, Schedule K,
        line 10, or Form 1120S, Schedule K, line 9. Skip lines 8, 9, 11, and 12 below.
        Individuals, partners, S corporation shareholders, and all others. If line 7 is zero or a loss, enter the amount from
        line 7 on line 11 below and skip lines 8 and 9. If line 7 is a gain and you didn't have any prior year section 1231
        losses, or they were recaptured in an earlier year, enter the gain from line 7 as a long-term capital gain on the

                                                                                          mmmmmmmmmmmmmmmmmmmmmmm
        Schedule D filed with your return and skip lines 8, 9, 11, and 12 below.
  8     Nonrecaptured net section 1231 losses from prior years. See instructions                                                                  8
  9     Subtract line 8 from line 7. If zero or less, enter -0-. If line 9 is zero, enter the gain from line 7 on line 12 below. If line

        capital gain on the Schedule D filed with your return. See instructions        mmmmmmmmmmmmmmmmmmmmmmmm
        9 is more than zero, enter the amount from line 8 on line 12 below and enter the gain from line 9 as a long-term
                                                                                                                                                  9
 Part II        Ordinary Gains and Losses (see instructions)
10      Ordinary gains and losses not included on lines 11 through 16 (include property held 1 year or less):




                                    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                    (           22,297.)
                                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
11      Loss, if any, from line 7                                                                                                                11


                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
12      Gain, if any, from line 7 or amount from line 8, if applicable                                                                           12


                                                  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
13      Gain, if any, from line 31                                                                                                               13


                                                          mmmmmmmmmmmmmmmmmmmmmmmmm
14      Net gain or (loss) from Form 4684, lines 31 and 38a                                                                                      14


                                                        mmmmmmmmmmmmmmmmmmmmmmmmmmm
15      Ordinary gain from installment sales from Form 6252, line 25 or 36                                                                       15


                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
16      Ordinary gain or (loss) from like-kind exchanges from Form 8824                                                                          16
17      Combine lines 10 through 16                                                                                                              17              -22,297.
18      For all except individual returns, enter the amount from line 17 on the appropriate line of your return and skip lines a
        and b below. For individual returns, complete lines a and b below.
      a If the loss on line 11 includes a loss from Form 4684, line 35, column (b)(ii), enter that part of the loss here. Enter the

        an employee.) Identify as from "Form 4797, line 18a." See instructions         mmmmmmmmmmmmmmmmmmmmmmmm
        loss from income-producing property on Schedule A (Form 1040), line 16. (Do not include any loss on property used as
                                                                                                                                                18a
      b Redetermine the gain or (loss) on line 17 excluding the loss, if any, on line 18a. Enter here and on Schedule 1 (Form 1040), line 14    18b
For Paperwork Reduction Act Notice, see separate instructions.                                                                                              Form   4797 (2018)




JSA

8X2610 1.000
              Case: 20-30748                 Doc# 13            Filed: 09/21/20              Entered: 09/21/20 17:21:54                          Page 91 of
          7889EB             R36C                              169 TOP-CON FYE 4/28/13
                                      02/07/2020 22:15:21 V18-7.11F                                                                                       63
Form 4797 (2018)                                                                                                                                                  Page 2
Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255
                 (see instructions)
                                                                                                                               (b) Date acquired    (c) Date sold (mo.,
19       (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:                                                    (mo., day, yr.)         day, yr.)
     A
     B
     C
     D



20
         These columns relate to the properties on lines 19A through 19D.

         Gross sales price (Note: See line 1 before completing.) 20
                                                                            I    Property A               Property B            Property C            Property D


21       Cost or other basis plus expense of sale       mmmmmmm             21


                                                              m mm mm mm
22       Depreciation (or depletion) allowed or allowable                   22
23       Adjusted basis. Subtract line 22 from line 21                      23


24       Total gain. Subtract line 23 from line 20      mmmmmmm             24



                                                   m m m m m m mm mm mm
25       If section 1245 property:
     a Depreciation allowed or allowable from line 22                      25a
     b Enter the smaller of line 24 or 25a.                                25b
26       If section 1250 property: If straight line depreciation was
         used, enter -0- on line 26g, except for a corporation subject

                                                       m
         to section 291.
     a Additional depreciation after 1975. See instructions                26a
     b Applicable percentage multiplied by the smaller of
         line 24 or line 26a. See instructions mmmmmmmmm                   26b


                                                       m
     c Subtract line 26a from line 24. If residential rental property


                                                       m
         or line 24 isn't more than line 26a, skip lines 26d and 26e       26c
     d Additional depreciation after 1969 and before 1976 26d
                                               mmmmmmmmm
                                                 mmmmmmm
     e Enter the smaller of line 26c or 26d                                26e


                                            mmmmmmmmmmmm
     f Section 291 amount (corporations only)                              26f
     g Add lines 26b, 26e, and 26f                                         26g
27       If section 1252 property: Skip this section if you didn't
         dispose of farmland or if this form is being completed for
         a partnership.
                                                     mmmmmmm
                                                           m
     a Soil, water, and land clearing expenses                             27a


                                                   mmmmmmmmm
  b Line 27a multiplied by applicable percentage. See instructions 27b
  c Enter the smaller of line 24 or 27b                            27c
28 If section 1254 property:
  a Intangible drilling and development costs, expenditures

                                                          mm
         for development of mines and other natural deposits,


                                                   mmmmmmmmm
         mining exploration costs, and depletion. See instructions         28a
     b Enter the smaller of line 24 or 28a                                 28b
29       If section 1255 property:
     a Applicable percentage of payments excluded from
         income under section 126. See instructions
     b Enter the smaller of line 24 or 29a. See instructions
                                                             m m m m mm    29a
                                                                           29b
Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

30                                                                              mmmmmmmmmmmmmmmmmmmmmmmm
         Total gains for all properties. Add property columns A through D, line 24                                                             30
31                                                                                          mmmmmmmmmmmm
         Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13                                        31


                                                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
32       Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion from
         other than casualty or theft on Form 4797, line 6                                                                     32
Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                 (see instructions)
                                                                                                                                 (a) Section          (b) Section
                                                                                                                                     179              280F(b)(2)

                                                                                         mmmmmmmmmmmmm                    33
                                                             m m m m m m m m m m m m m m m m m m m m m m mm mm mm mm mm
33       Section 179 expense deduction or depreciation allowable in prior years
34       Recomputed depreciation. See instructions                                                                        34
35       Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                        35
                                                                                                                                                     Form   4797 (2018)



JSA

8X2620 1.000
               Case: 20-30748                   Doc# 13              Filed: 09/21/20           Entered: 09/21/20 17:21:54                      Page 92 of
           7889EB          R36C                                  169 TOP-CON FYE 4/28/13
                                        02/07/2020 22:15:21 V18-7.11F                                                                                   64
                                 Information Return of a 25% Foreign-Owned U.S. Corporation or a
Form   5472                           Foreign Corporation Engaged in a U.S. Trade or Business

                                            I
(Rev. December 2018)
                                           (Under Sections 6038A and 6038C of the Internal Revenue Code)                                          OMB No. 1545-0123
                                                Go to www.irs.gov/Form5472 for instructions and the latest information.
Department of the Treasury    For tax year of the reporting corporation beginning   01/01/2018         , and ending   12/31/2018
Internal Revenue Service                   Note: Enter all information in English and money items in U.S. dollars.
     Part I      Reporting Corporation (see instructions). All reporting corporations must complete Part I.
 1a Name of reporting corporation                                                                                           1b Employer identification number
SIZZLER USA ACQUISITION                                                                                                           XX-XXXXXXX
       Number, street, and room or suite no. (if a P.O. box, see instructions)                                              1c Total assets
25910 ACERO ROAD, SUITE 350
       City or town, state, and ZIP code (if a foreign address, see instructions)
MISSION VIEJO, CA                   92691                                                                                   $                     26,086.
                                   I
 1d Principal business activity RESTAURANT
 1f Total value of gross payments made or received              1g Total number of Forms 5472
                                                                                                         1e Principal business activity code  I   722210
                                                                                                         1h Total value of gross payments made or received
    reported on this Form 5472. See instructions.                  filed for the tax year                   reported on all Forms 5472. See instructions.

 $                     1,347,450.                                               1                        $                      1,347,450.
 1i    Check here if this is a consolidated filing     1j Check here if this is the initial year for which the U.S.   1k Country of incorporation
       of Form 5472    mmmmmmmmI                          reporting corporation is filing a Form 5472   mmI                US
 1l    Country(ies) under whose laws the reporting corporation files an income 1m Principal country(ies) where business is conducted
       tax return as a resident

       US                                                                                    US
 2     Check here if, at any time during the tax year, any foreign person owned, directly or indirectly, at least 50% of (a) the total voting power of all
                                                                                       I
       classes of the stock of the reporting corporation entitled to vote, or (b) the total value of all classes of stock of the reporting corporation


                                           mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmI
 3     Check here if the reporting corporation is a foreign-owned domestic disregarded entity (foreign-owned U.S. DE) treated as a corporation for
       purposes of section 6038A. See instructions
     Part II     25% Foreign Shareholder (see instructions)
          Check here if any direct (or ultimate indirect) 25% foreign shareholder listed in Part II is a surrogate foreign
          corporation under section 7874(a)(2)(B).                         I
1a Name and address of direct 25% foreign shareholder PERKINS U.S. FINANCIAL SERVICES LTD
P.O. BOX 286                                            LUTWYCHE, QLD AS 4030
1b(1) U.S. identifying number, if any        1b(2) Reference ID number (see instructions)          1b(3) Foreign taxpayer identification number (FTIN), if any (see
                                                                                                         instructions)

FOREIGNUS                                         SIZZLER5472
 1c Principal country(ies) where             1d Country of citizenship,                   1e Country(ies) under whose laws the direct 25% foreign shareholder
    business is conducted                       organization, or incorporation               files an income tax return as a resident

                  AS                              AS                                                                  AS
 2a Name and address of direct 25% foreign shareholder


2b(1) U.S. identifying number, if any        2b(2) Reference ID number (see instructions)          2b(3) FTIN, if any (see instructions)


 2c Principal country(ies) where             2d Country of citizenship,                   2e Country(ies) under whose laws the direct 25% foreign shareholder
    business is conducted                       organization, or incorporation               files an income tax return as a resident


 3a Name and address of ultimate indirect 25% foreign shareholder           KEVIN PERKINS
P.O. BOX 286                                                            LUTWYCHE, QLD AS                4030
3b(1) U.S. identifying number, if any        3b(2) Reference ID number (see instructions)          3b(3) FTIN, if any (see instructions)
  FOREIGNUS                                       2
 3c Principal country(ies) where             3d Country of citizenship,                   3e Country(ies) under whose laws the ultimate indirect 25% foreign
    business is conducted                       organization, or incorporation               shareholder files an income tax return as a resident

                  AS                                     AS                                                           AS
 4a Name and address of ultimate indirect 25% foreign shareholder


4b(1) U.S. identifying number, if any        4b(2) Reference ID number (see instructions)          4b(3) FTIN, if any (see instructions)


 4c Principal country(ies) where             4d Country of citizenship,                   4e Country(ies) under whose laws the ultimate indirect 25% foreign
    business is conducted                       organization, or incorporation               shareholder files an income tax return as a resident


For Paperwork Reduction Act Notice, see instructions.                                                                                      Form   5472   (Rev. 12-2018)
JSA

8C2820 3.000   Case: 20-30748              Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 93 of
               7889EB R36C                 02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 65
SIZZLER USA ACQUISITION                                                                                                                                           XX-XXXXXXX
Form 5472 (Rev. 12-2018)                                                                                                                                                         Page   2
 Part III        Related Party (see instructions). All reporting corporations must complete this question and the rest of Part III.
                 Check applicable box: Is the related party a X foreign person or        U.S. person?
 1a Name and address of related party PERKINS U.S. FINANCIAL SERVICES LTD
P.O. BOX 286                                                        LUTWYCHE, QLD         AS    4030
1b(1) U.S. identifying number, if any                          1b(2) Reference ID number (see instructions)                         1b(3) FTIN, if any (see instructions)
FOREIGNUS                                                       1
 1c Principal business activity         I OTHER FINANCIAL
 1e Relationship - Check boxes that apply:       X
                                                          INVESTMENT ACT
                                                  Related to reporting corporation
                                                                                                                          1d Principal business activity code
                                                                                    Related to 25% foreign shareholder X 25% foreign shareholder
                                                                                                                                                                   I    523900

 1f Principal country(ies) where business is conducted           1g Country(ies) under whose laws the related party files an income tax return as a
                                                                      resident
                       AS                                                     AS
 Part IV         Monetary Transactions Between Reporting Corporations and Foreign Related Party (see instructions)
                 Caution: Part IV must be completed if the "foreign person" box is checked in the heading for Part III.

                                                m m m Im m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m
                 If estimates are used, check here.
  1       Sales of stock in trade (inventory)                                                                                                            1
  2       Sales of tangible property other than stock in trade     mmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                          2
  3       Platform contribution transaction payments received         mmmmmmmmmmmmmmmmmmmmmmmmmmm                                                        3
  4       Cost-sharing transaction payments received       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                               4
  5a      Rents received (for other than intangible property rights)        mmmmmmmmmmmmmmmmmmmmmmmmm                                                   5a
      b   Royalties received (for other than intangible property rights)       mmmmmmmmmmmmmmmmmmmmmmmm                                                 5b
  6       Sales, leases, licenses, etc., of intangible property rights (for example, patents, trademarks, secret formulas)                          m    6
  7       Consideration received for technical, managerial, engineering, construction, scientific, or like services                        mmmm          7
  8       Commissions received      m m m m m m m m m m m m m m m m 1,347,450.
                                                                         mmmmmmmmmmmmmmmmmmmmmmmmmm                                                      8


                                m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m Im
  9       Amounts borrowed (see instructions) a Beginning balance                                           b Ending balance or monthly average         9b             1,347,450.
 10       Interest received                                                                                                                             10
 11       Premiums received for insurance or reinsurance        mmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                           11
 12
 13
          Other amounts received (see instructions)
          Total. Combine amounts on lines 1 through 12
                                                         m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm   12
                                                                                                                                                        13             1,347,450.
 14       Purchases of stock in trade (inventory)   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                  14
 15       Purchases of tangible property other than stock in trade          mmmmmmmmmmmmmmmmmmmmmmmmm                                                   15
 16       Platform contribution transaction payments paid       mmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                           16
 17       Cost-sharing transaction payments paid       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                17
 18 a     Rents paid (for other than intangible property rights)      mmmmmmmmmmmmmmmmmmmmmmmmmmm                                                       18a


 19
      b   Royalties paid (for other than intangible property rights)        mmmmmmmmmmmmmmmmmmmmmmmmm
          Purchases, leases, licenses, etc., of intangible property rights (for example, patents, trademarks, secret formulas)
                                                                                                                                                        18b
                                                                                                                                                        19
 20       Consideration paid for technical, managerial, engineering, construction, scientific, or like services                      mmmmmm             20
 21       Commissions paid      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                            21


                            m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m Im
 22       Amounts loaned (see instructions)   a Beginning balance                                           b Ending balance or monthly average         22b
 23       Interest paid                                                                                                                                 23
 24       Premiums paid for insurance or reinsurance       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                              24
 25
 26
          Other amounts paid (see instructions)     m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
          Total. Combine amounts on lines 14 through 25
                                                                                                                                                        25
                                                                                                                                                        26
 Part V          Reportable Transactions of a Reporting Corporation That is a Foreign-Owned U.S. DE (see instructions)
                 Describe on an attached separate sheet any other transaction as defined by Regulations section 1.482-1(i)(7),
                 such as amounts paid or received in connection with the formation, dissolution, acquisition, and disposition

 Part VI
                 of the entity, including contributions to and distributions from the entity, and check here.
                 Nonmonetary and Less-Than-Full Consideration Transactions Between the Reporting Corporation and
                                                                                                                                                              I
                 the Foreign Related Party (see instructions)
                 Describe these transactions on an attached separate sheet and check here.
                                                                                                              Form 5472 (Rev. 12-2018)
                                                                                                                                            I




JSA

8C2821 2.000
            Case: 20-30748                      Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 94 of
            7889EB R36C                         02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 66
SIZZLER USA ACQUISITION                                                                                                                        XX-XXXXXXX
Form 5472 (Rev. 12-2018)                                                                                                                                         Page   3
 Part VII           Additional Information. All reporting corporations must complete Part VII.
      1      Does the reporting corporation import goods from a foreign related party?            mmmmmmmmmmmmmmmmmmmmmmm
      2 a If "Yes," is the basis or inventory cost of the goods valued at greater than the customs value of the imported goods?
                                                                                                                                                   Yes
                                                                                                                                                   Yes
                                                                                                                                                             X   No
                                                                                                                                                                 No
          b If "Yes," attach a statement explaining the reason or reasons for such difference.
          c If the answers to questions 1 and 2a are "Yes," were the documents used to support this treatment of the imported
                                                                               mmmmmmmmmmmmmmmmm
             goods in existence and available in the United States at the time of filing Form 5472?                                                Yes           No
      3                                                                                mmmmmmmmm
             During the tax year, was the foreign parent corporation a participant in any cost-sharing arrangement?                                Yes       X   No
      4                                                                                   mmmmmm
             During the course of the tax year, did the foreign parent corporation become a participant in any cost-sharing arrangement?
      5 a During the tax year, did the reporting corporation pay or accrue any interest or royalty, to the related party, for which the
                                                                                                                                                   Yes       X   No


                                                                    mmmmmmmmmmmmmmmmmmmmmmmmmmmm
             deduction is not allowed under section 267A? See instructions                                                                         Yes           No
                                                                   mmmmmmmmmmmmmmmmmmmmmmmmmmmm
          b If "Yes," enter the total amount of the disallowed deductions
      6 a Does the reporting corporation claim a foreign-derived intangible income (FDII) deduction (under section 250) with
                                                                                                                                           $


             respect to amounts listed in Part IV?     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
          b If "Yes," enter the amount of gross income derived from sales, leases, exchanges, or other dispositions (but not licenses)
                                                                                                                                                   Yes       X   No


             of property to the foreign related party that the reporting corporation included in its computation of foreign-derived
                                                   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
             deduction eligible income (FDDEI). See instructions
          c If "Yes," enter the amount of gross income derived from a license of property to the foreign related party that the
                                                                                                                                           $


                                                                        mmmmmmmmmmmmmmmmmmmmm
             reporting corporation included in its computation of FDDEI. See instructions                                                  $


                                                                mmmmmmmmmmmmmmmmmmmmmmmmm
          d If "Yes," enter the amount of gross income derived from services provided to the foreign related party that the reporting
             corporation included in its computation of FDDEI. See instructions                                                            $
 Part VIII          Base Erosion Payments and Base Erosion Tax Benefits Under Section 59A (see instructions)
      1                                                       mmmmmmmmmmmmmmmmmmmmmmmmmm
             Amounts defined as base erosion payments under section 59A(d)                                                                 $
      2                                                   m m m m m m m m m m m m m m m m m m m m m m m m m mm mm mm
             Amount of base erosion tax benefits under section 59A(c)(2)                                                                   $


                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      3      Amount of total qualified derivative payments as described in section 59A(h) made by the reporting corporation                $
      4      Reserved for future use
                                                                                                                                           Form   5472   (Rev. 12-2018)




JSA

8C2822 1.000
               Case: 20-30748                   Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 95 of
               7889EB R36C                      02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 67
                                                Limitation on Business Interest Expense
Form  8990                                                Under Section 163(j)
                                                                I
                                                                                                                                          OMB No. 1545-0123
(December 2018)
                                                                 Attach to your tax return.
Department of the Treasury
Internal Revenue Service
Taxpayer name(s) shown on tax return
                                       I   Go to www.irs.gov/Form8990 for instructions and the latest information.
                                                                                                                                 Identification number

SIZZLER USA ACQUISITION, INC.                                                                                                   XX-XXXXXXX
 Part I        Computation of Allowable Business Interest Expense
 Part I is completed by all taxpayers subject to section 163(j). Schedule A and Schedule B need to be completed before Part I when the
 taxpayer is a partner or shareholder of a pass-through entity subject to 163(j).
Section I - Business Interest Expense


                                                                            mmmmm
  1    Current year business interest expense (not including floor plan
       financing interest expense), before the section 163(j) limitation                      1             157,646
                                                       mmmmmmmmmmmmmmmmmm
  2    Disallowed business interest expense carryforwards from prior
       years. (Does not apply to a partnership)                                               2
  3
                                                                   mmmmmmmm
       Partner's excess business interest expense treated as paid or

                                                                m mm mm mm mm mm mm mm mm m m m m m m m m m m m m m m
       accrued in current year (Schedule A, line 44, column (h))                              3
  4    Floor plan financing interest expense. See instructions                                4
  5    Total business interest expense. Add lines 1 through 4                                                         I         5                 157,646
Section II - Adjusted Taxable Income

                                                                      Taxable Income

  6    Taxable income. See instructions           mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                         6              -517,446
                                  Additions (adjustments to be made if amounts are taken into account on line 6)


                                                             mmmmmmmmmmmm
  7    Any item of loss or deduction which is not properly allocable to a
       trade or business of the taxpayer. See instructions                                    7

                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
  8    Any business interest expense not from a pass-through entity. See
                                                                                                                  157,646
                                                                                  mmmmm
       instructions                                                                           8
 9     Amount of any net operating loss deduction under section 172                           9

                        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
10     Amount of any qualified business income deduction allowed under
       section 199A                                                                          10

                                     mmmmmmmmmmmmmmmmmmmmm
11     Deduction allowable for depreciation, amortization, or depletion
       attributable to a trade or business                                                   11               1,050,050
                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
12     Amount of any loss or deduction items from a pass-through entity.

                                     mmmmmmmmmmmmmmmmmmmmm
       See instructions                                                                      12
13     Other additions. See instructions                                                     13

                         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
14     Total current year partner's excess taxable income (Schedule A, line
       44, column (f))                                                                       14



                                 m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm m m m m m m m m m m m m m m I
15     Total current year S corporation shareholder's excess taxable
       income (Schedule B, line 46, column (c))                                              15
16     Total. Add lines 7 through 15                                                                                            16          1,207,696
                                 Reductions (adjustments to be made if amounts are taken into account on line 6)

17     Any item of income or gain which is not properly allocable to a trade

18
       or business of the taxpayer. See instructions        mmmmmmmmmmmmmmm
       Any business interest income not from a pass-through entity. See instructions
                                                                                             17 (
                                                                                             18 (
                                                                                                                           )
                                                                                                                           )

                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
19     Amount of any income or gain items from a pass-through entity.
                                                                                19 (                                       )
                                        mmmmmmmmmmmmmmmmmmmm
       See instructions
                                                                                20 (                                       )
                                          m m m m m m m m m m m m m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm I
20     Other reductions. See instructions
21     Total. Combine lines 17 through 20                                                                                       21 (                          )
22     Adjusted taxable income. Combine lines 6, 16, and 21. (If zero or less, enter -0-.)
                                                                                                                     I          22                690,250
Section III - Business Interest Income

23
24
       Current year business interest income. See instructionsmmmmmmmmm
       Excess business interest income from pass-through entities (total of
                                                                                             23



25                              m m m m m m m m m m m m m m m m m m m m m m m mm m m m m m m m m m m m m m m I
       Schedule A, line 44, column (g), and Schedule B, line 46, column (d))
       Total. Add lines 23 and 24
For Paperwork Reduction Act Notice, see the instructions.
                                                                                             24
                                                                                                                                25
                                                                                                                                          Form   8990 (12-2018)
JSA     8X4088 3.000
           Case: 20-30748                    Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 96 of
           7889EB R36C                       02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 68
Form 8990 (12-2018)                                                                                                                        Page   2
Section IV - 163(j) Limitation Calculations

                                                   Limitation on Business Interest Expense


                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 26     Multiply adjusted taxable income (line 22) by 30% (0.30). See
                                                               207,075                 26
                                  mmmmmmmmmmmmmmmmmmmm
        instructions
                                                                                       27
                                        mmmmmmmmmmmmmm
 27     Business interest income (line 25)
                                                                                       28
                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm I
 28     Floor plan financing interest expense (line 4)
 29     Total. Add lines 26, 27, and 28                                                                           29              207,075
                                                     Allowable Business Interest Expense

 30     Total current year business interest expense deduction. See instructions         mmmmmmmmmmmmmm           30              157,646
                                                                   Carryforward
                                                                                                                  SEE STATEMENT 44
 31     Disallowed business interest expense. Subtract line 29 from line 5. (If zero or less, enter -0-.)   mmm   31
 Part II       Partnership Pass-Through Items
 Part II is only completed by a partnership that is subject to section 163(j). The partnership items below are allocated to the partners
 and are not carried forward by the partnership. See the instructions for more information.

                                                       Excess Business Interest Expense

 32     Excess business interest expense. Enter amount from line 31          mmmmmmmmmmmmmmmmmmmm                 32

                          Excess Taxable Income (If you entered an amount on line 32, skip lines 33 through 37.)

                                                                            mmmmmmmmmmmmmmm                       33
                                                                   mmmmmmmmmmmmmmmmmmmmmmmm
 33     Subtract the sum of lines 4 and 25 from line 5. (If zero or less, enter -0-.)
                                                                                                                  34
                                                                                  mmmmmmmmm
 34     Subtract line 33 from line 26. (If zero or less, enter -0-.)
                                                                                                                  35
                                                                 mmmmmmmmmmmmmmmmmmmmmmmmmm
 35     Divide line 34 by line 26. Enter the result as a decimal. (If line 26 is zero, enter -0-.)
 36     Excess Taxable Income. Multiply line 35 by line 22                                                        36

                                                        Excess Business Interest Income


                        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 37     Excess business interest income. Subtract the sum of lines 1, 2, and 3 from line 25. (If zero or
        less, enter -0-.)                                                                                         37
Part III       S Corporation Pass-Through Items
 Part III is only completed by S corporations that are subject to section 163(j). The S corporation items below are allocated to the
 shareholders.See the instructions for more information.

                                                             Excess Taxable Income

                                                                            mmmmmmmmmmmmmmm                       38
                                                                  mmmmmmmmmmmmmmmmmmmmmmmmm
 38     Subtract the sum of lines 4 and 25 from line 5. (If zero or less, enter -0-.)
                                                                                                                  39
                                                                                  mmmmmmmmm
 39     Subtract line 38 from line 26. (If zero or less, enter -0-.)
                                                                                                                  40
                                                                 mmmmmmmmmmmmmmmmmmmmmmmmmm
 40     Divide line 39 by line 26. Enter the result as a decimal. (If line 26 is zero, enter -0-.)
 41     Excess Taxable Income. Multiply line 40 by line 22                                                        41

                                                        Excess Business Interest Income


                        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 42     Excess business interest income. Subtract the sum of lines 1, 2, and 3 from line 25. (If zero or
        less, enter -0-.)                                                                                         42
                                                                                                                           Form 8990 (12-2018)




JSA

8X4089 4.000
           Case: 20-30748            Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 97 of
           7889EB R36C               02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 69
Form 8990 (12-2018)                                                                                                                                                                                                   Page 3
 SCHEDULE A             Summary of Partner's Section 163(j) Excess Items
 Any taxpayer that owns an interest in a partnership subject to section 163(j) should complete Schedule A before completing Part I.
                                                                       Excess Business Interest Expense                                                                   (h) Excess business           (i) Current year
                                                                                                                            (f) Current year       (g) Current year
                                                                                                                                                                        interest expense treated    excess business interest
     (a) Name of partnership              (b) EIN            (c) Current             (d) Prior               (e) Total           excess            excess business
                                                                                                                                                                       as paid or accrued (lesser    expense carryforward
                                                                 year             year carryover           ((c) plus (d))   taxable income         interest income
                                                                                                                                                                              of (e) or (f))             ((e) minus (h))




43




44      Total   mmmmmm I
 SCHEDULE B        Summary of S Corporation Shareholder's Excess Taxable Income and Excess Business Interest Income
Any taxpayer that is required to complete Part I and is a shareholder in an S corporation that has excess taxable income or excess business interest income should complete Schedule B
before completing Part I.

                                                                                                                                           (c) Current year excess                         (d) Current year excess
                               (a) Name of S corporation                                                  (b) EIN
                                                                                                                                               taxable income                             business interest income


45




46      Total   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmI
                                                                                                                                                                                                      Form   8990 (12-2018)




JSA
8X4090 4.000




                                          Case: 20-30748              Doc# 13           Filed: 09/21/20 Entered: 09/21/20 17:21:54                                    Page 98 of
           7889EB         R36C       02/07/2020            22:15:21         V18-7.11                 169
                                                                                               XX-XXXXXXX                     70
                                     Application for Automatic Extension of Time To File Certain
Form    »´´¸                           Business Income Tax, Information, and Other Returns
                                                                   I
                                                                                                                                                                 OMB No. 1545-0233
(Rev. December 2018)

                                                  I
                                                                     File a separate application for each return.
Department of the Treasury
Internal Revenue Service                              Go to www.irs.gov/Form7004 for instructions and the latest information.
                     Name                                                                                                                             Identifying number

Print                  SIZZLER USA ACQUISITION, INC.                                                                                                     XX-XXXXXXX
                     Number, street, and room or suite no. (If P.O. box, see instructions.)
or
                       25910 ACERO ROAD, SUITE 350
Type                 City, town, state, and ZIP code (If a foreign address, enter city, province or state, and country (follow the country’s practice for entering postal code).)

                       MISSION VIEJO, CA 92691
Note: File request for extension by the due date of the return. See instructions before completing this form.
Part I       Automatic Extension for Certain Business Income Tax, Information, and Other Returns. See instructions.
   1    Enter the form code for the return listed below that this application is for                         mmmmmmmmmmmmmmmmmmmmmmmmmmm1                                           2
Application                                               Form          Application                                                                                        Form
Is For:                                                   Code          Is For:                                                                                            Code
Form 706-GS(D)                                                                01              Form 1120-ND (section 4951 taxes)                                              20
Form 706-GS(T)                                                                02              Form 1120-PC                                                                   21
Form 1041 (bankruptcy estate only)                                            03              Form 1120-POL                                                                  22
Form 1041 (estate other than a bankruptcy estate)                             04              Form 1120-REIT                                                                 23
Form 1041 (trust)                                                             05              Form 1120-RIC                                                                  24
Form 1041-N                                                                   06              Form 1120S                                                                     25
Form 1041-QFT                                                                 07              Form 1120-SF                                                                   26
Form 1042                                                                     08              Form 3520-A                                                                    27
Form 1065                                                                     09              Form 8612                                                                      28
Form 1066                                                                     11              Form 8613                                                                      29
Form 1120                                                                     12              Form 8725                                                                      30
Form 1120-C                                                                   34              Form 8804                                                                      31
Form 1120-F                                                                   15              Form 8831                                                                      32
Form 1120-FSC                                                                 16              Form 8876                                                                      33
Form 1120-H                                                                   17              Form 8924                                                                      35
Form 1120-L                                                                   18              Form 8928                                                                      36
Form 1120-ND                                                                  19
Part II         All Filers Must Complete This Part
  2      If the organization is a foreign corporation that does not have an office or place of business in the United States,
         check here      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmI
  3      If the organization is a corporation and is the common parent of a group that intends to file a consolidated return,
         check here      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmI                                                  X
         If checked, attach a statement listing the name, address, and employer identification number (EIN) for each member
         covered by this application. SEE STATEMENT 45
  4      If the organization is a corporation or partnership that qualifies under Regulations section 1.6081-5, check here
                                                                                  04/30 , 20 18 , and ending             04/28 , 20
                                                                                                                                                                 mmI                19
  5a     The application is for calendar year 20       , or tax year beginning
    b    Short tax year. If this tax year is less than 12 months, check the reason:          Initial return        Final return
               Change in accounting period              Consolidated return to be filed      Other (See instructions - attach explanation)

  6      Tentative total tax      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                       6                          NONE

  7                                              mmmmmmmmmmmmmmmmmmmmmmmmmmmmm
         Total payments and credits. See instructions                                                                                                7                          NONE
  8                                                     mmmmmmmmmmmmmmmmmmmmmm
         Balance due. Subtract line 7 from line 6. See instructions                                                                                  8                          NONE
For Privacy Act and Paperwork Reduction Act Notice, see separate instructions.                                                                           Form   7004     (Rev. 12-2018)




JSA

8X0915 2.000
            Case: 20-30748                    Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 99 of
            7889EB R36C                       02/07/2020 22:15:21  169 V18-7.11F TOP-CON FYE 4/28/13 71
Form     8916-A                           Supplemental Attachment to Schedule M-3                                                   OMB No. 1545-0123


Department of the Treasury
Internal Revenue Service
                                          I    Attach to Schedule M-3 for Form 1065, 1120, 1120-L, 1120-PC, or 1120S.
                                                      I Go to www.irs.gov/Form1120 for the latest information.
                                                                                                                                        À¾µ¼
Name of common parent                                                                                                   Employer identification number
  SIZZLER USA ACQUISITION                                                                                                XX-XXXXXXX
Name of subsidiary                                                                                                      Employer identification number



Part I         Cost of Goods Sold
                                                          (a)                       (b)                       (c)                           (d)
         Cost of Goods Sold Items                     Expense per               Temporary                 Permanent                  Deduction per Tax
                                                   Income Statement             Difference                Difference                     Return


                              mmmmmmm
 1       Amounts attributable to cost
         flow assumptions


 2       Amounts attributable to:


     a                   mmmmm
         Stock option expense


                     mmmmmmmmm
     b   Other equity-based
         compensation


     c                     mmm
         Meals and entertainment


     d                  mmmmmm
         Parachute payments


                       mmmmmmm
     e   Compensation with section
         162(m) limitation


     f                     mmm
         Pension and profit sharing


     g                       m
         Other post-retirement benefits


     h                    mmmm
         Deferred compensation


     i   Reserved  mmmmmmmmmmm
     j   Amortizationmmmmmmmmm
     k   Depletion mmmmmmmmmmm
     l   Depreciationmmmmmmmmm
                   mmmmmmmmmmm
     m Corporate-owned life insurance
         premiums


     n                     mmm
         Other section 263A costs


 3                          mm
         Inventory shrinkage accruals
 4       Excess inventory and


 5
                         mmmmm
         obsolescence reserves
         Lower of cost or market write-


 6
         downs    mmmmmmmmmmmm
         Other items with differences
                       mmmmmmm
         (attach statement)


 7       Other items with no differences              17,669,358.              STMT 46                                                   17,669,358.
 8       Total cost of goods sold. Add
         lines 1 through 7 in columns
         a, b, c, and d. Enter totals on the

         instructions mmmmmmmmmm
         applicable Schedule M-3. See

For Paperwork Reduction Act Notice, see instructions.
                                                      17,669,358.                                                                        17,669,358.
                                                                                                                                       Form   8916-A     (2018)


JSA

8X9035 2.000
            Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 100 of
            7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 72
SIZZLER USA ACQUISITION                                                                             XX-XXXXXXX
Form 8916-A (2018)                                                                                                 Page   2
Part II          Interest Income
                                                 (a)                  (b)             (c)                 (d)
               Interest Income Item    Income (Loss) per Income   Temporary       Permanent        Income (Loss) per
                                             Statement            Difference      Difference          Tax Return

1    Tax-exempt interest
     income
2    Interest income from hybrid
     securities

3    Sale/lease interest income

4a Intercompany interest
     income - From outside tax
     affiliated group
4b Intercompany interest
     income - From tax
     affiliated group

5    Other interest income

6    Total interest income. Add
     lines 1 through 5 in columns
     a, b, c, and d. Enter total on
     the applicable Schedule M-3.
     See instructions.
Part III         Interest Expense
                                                 (a)                  (b)             (c)
                                         Expense per Income       Temporary       Permanent               (d)
           Interest Expense Item
                                             Statement            Difference      Difference    Deduction per Tax Return

1    Interest expense from
     hybrid securities
2    Lease/purchase interest
     expense
3a Intercompany interest
     expense - Paid to outside
     tax affiliated group
3b Intercompany interest
     expense - Paid to tax
     affiliated group

4    Other interest expense
                          STMT 47                 157,646.                                                  157,646.
5    Total interest expense. Add
     lines 1 through 4 in columns
     a, b, c, and d. Enter total on
     the applicable Schedule M-3.
     See instructions.
                                                  157,646.                                                  157,646.
                                                                                                    Form   8916-A (2018)




JSA
           Case: 20-30748
8X9036 2.000                          Doc# 13      Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 101 of
                                                                 169                                     73
Form     8916-A                           Supplemental Attachment to Schedule M-3                                                   OMB No. 1545-0123


Department of the Treasury
Internal Revenue Service
                                          I    Attach to Schedule M-3 for Form 1065, 1120, 1120-L, 1120-PC, or 1120S.
                                                      I Go to www.irs.gov/Form1120 for the latest information.
                                                                                                                                        À¾µ¼
Name of common parent                                                                                                   Employer identification number
  SIZZLER USA ACQUISITION                                                                                                XX-XXXXXXX
Name of subsidiary                                                                                                      Employer identification number

  SIZZLER USA RESTAURANTS, INC.                                                                                          XX-XXXXXXX
Part I         Cost of Goods Sold
                                                          (a)                       (b)                       (c)                           (d)
         Cost of Goods Sold Items                     Expense per               Temporary                 Permanent                  Deduction per Tax
                                                   Income Statement             Difference                Difference                     Return


                              mmmmmmm
 1       Amounts attributable to cost
         flow assumptions


 2       Amounts attributable to:


     a                   mmmmm
         Stock option expense


                     mmmmmmmmm
     b   Other equity-based
         compensation


     c                     mmm
         Meals and entertainment


     d                  mmmmmm
         Parachute payments


                       mmmmmmm
     e   Compensation with section
         162(m) limitation


     f                     mmm
         Pension and profit sharing


     g                       m
         Other post-retirement benefits


     h                    mmmm
         Deferred compensation


     i   Reserved  mmmmmmmmmmm
     j   Amortizationmmmmmmmmm
     k   Depletion mmmmmmmmmmm
     l   Depreciationmmmmmmmmm
                   mmmmmmmmmmm
     m Corporate-owned life insurance
         premiums


     n                     mmm
         Other section 263A costs


 3                          mm
         Inventory shrinkage accruals
 4       Excess inventory and


 5
                         mmmmm
         obsolescence reserves
         Lower of cost or market write-


 6
         downs    mmmmmmmmmmmm
         Other items with differences
                       mmmmmmm
         (attach statement)


 7       Other items with no differences              17,669,358.                                                                        17,669,358.
 8       Total cost of goods sold. Add
         lines 1 through 7 in columns
         a, b, c, and d. Enter totals on the

         instructions mmmmmmmmmm
         applicable Schedule M-3. See

For Paperwork Reduction Act Notice, see instructions.
                                                      17,669,358.                                                                        17,669,358.
                                                                                                                                       Form   8916-A     (2018)


JSA

8X9035 2.000
            Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 102 of
            7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 74
SIZZLER USA RESTAURANTS, INC.                                                                       XX-XXXXXXX
Form 8916-A (2018)                                                                                                 Page   2
Part II          Interest Income
                                                 (a)                  (b)             (c)                 (d)
               Interest Income Item    Income (Loss) per Income   Temporary       Permanent        Income (Loss) per
                                             Statement            Difference      Difference          Tax Return

1    Tax-exempt interest
     income
2    Interest income from hybrid
     securities

3    Sale/lease interest income

4a Intercompany interest
     income - From outside tax
     affiliated group
4b Intercompany interest
     income - From tax
     affiliated group

5    Other interest income

6    Total interest income. Add
     lines 1 through 5 in columns
     a, b, c, and d. Enter total on
     the applicable Schedule M-3.
     See instructions.
Part III         Interest Expense
                                                 (a)                  (b)             (c)
                                         Expense per Income       Temporary       Permanent               (d)
           Interest Expense Item
                                             Statement            Difference      Difference    Deduction per Tax Return

1    Interest expense from
     hybrid securities
2    Lease/purchase interest
     expense
3a Intercompany interest
     expense - Paid to outside
     tax affiliated group
3b Intercompany interest
     expense - Paid to tax
     affiliated group

4    Other interest expense
                                                  157,646.                                                  157,646.
5    Total interest expense. Add
     lines 1 through 4 in columns
     a, b, c, and d. Enter total on
     the applicable Schedule M-3.
     See instructions.
                                                  157,646.                                                  157,646.
                                                                                                    Form   8916-A (2018)




JSA
           Case: 20-30748
8X9036 2.000                          Doc# 13      Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 103 of
                                                                 169                                     75
                                   Regulation Section 1.263(a)-1(f) - De Minimis
                                              Safe Harbor Election


               Taxpayer Name:         SIZZLER USA FRANCHISE, INC.

               Taxpayer Address:      25910 ACERO ROAD, SUITE 350 MISSION VIEJO CA 92691

               Taxpayer ID Number:    XX-XXXXXXX

               Year-End:              04/28/2019

               Under IRC Regulation Section 1.263(a)-1(f), the taxpayer hereby elects to apply the de minimis
               safe harbor election.




8XE147 1.000
               Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 104 of
               7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 76
                                   Regulation Section 1.263(a)-3(n) - Election to
                                    Capitalize Repair and Maintenance Costs


               Taxpayer Name:         SIZZLER USA FRANCHISE, INC.

               Taxpayer Address:      25910 ACERO ROAD, SUITE 350 MISSION VIEJO CA 92691

               Taxpayer ID Number:    XX-XXXXXXX

               Year-End:              04/28/2019

               Under IRC Regulation Section 1.263(a)-3(n), the taxpayer hereby elects to capitalize repair and
               maintenance costs.




8XE149 1.000
               Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 105 of
               7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 77
                                   Regulation Section 1.263(a)-1(f) - De Minimis
                                              Safe Harbor Election


               Taxpayer Name:         SIZZLER USA REAL PROPERTY, INC.

               Taxpayer Address:      25910 ACERO ROAD, SUITE 350 MISSION VIEJO CA 92691

               Taxpayer ID Number:    XX-XXXXXXX

               Year-End:              04/28/2019

               Under IRC Regulation Section 1.263(a)-1(f), the taxpayer hereby elects to apply the de minimis
               safe harbor election.




8XE147 1.000
               Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 106 of
               7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 78
                                   Regulation Section 1.263(a)-3(n) - Election to
                                    Capitalize Repair and Maintenance Costs


               Taxpayer Name:         SIZZLER USA REAL PROPERTY, INC.

               Taxpayer Address:      25910 ACERO ROAD, SUITE 350 MISSION VIEJO CA 92691

               Taxpayer ID Number:    XX-XXXXXXX

               Year-End:              04/28/2019

               Under IRC Regulation Section 1.263(a)-3(n), the taxpayer hereby elects to capitalize repair and
               maintenance costs.




8XE149 1.000
               Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 107 of
               7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 79
                                   Regulation Section 1.263(a)-1(f) - De Minimis
                                              Safe Harbor Election


               Taxpayer Name:         SIZZLER USA RESTAURANTS, INC.

               Taxpayer Address:      25910 ACERO ROAD, SUITE 350 MISSION VIEJO CA 92691

               Taxpayer ID Number:    XX-XXXXXXX

               Year-End:              04/28/2019

               Under IRC Regulation Section 1.263(a)-1(f), the taxpayer hereby elects to apply the de minimis
               safe harbor election.




8XE147 1.000
               Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 108 of
               7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 80
                                   Regulation Section 1.263(a)-3(n) - Election to
                                    Capitalize Repair and Maintenance Costs


               Taxpayer Name:         SIZZLER USA RESTAURANTS, INC.

               Taxpayer Address:      25910 ACERO ROAD, SUITE 350 MISSION VIEJO CA 92691

               Taxpayer ID Number:    XX-XXXXXXX

               Year-End:              04/28/2019

               Under IRC Regulation Section 1.263(a)-3(n), the taxpayer hereby elects to capitalize repair and
               maintenance costs.




8XE149 1.000
               Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 109 of
               7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 81
WORLDWIDE RESTAURANT CONCEPTS, INC.


                                                                                  2018 Depreciation
 Description of Property
GENERAL DEPRECIATION AND AMORTIZATION
                             Date                                 179                                   Beginning        Ending               Con-                 M A Current
                           placed in    Unadjusted       Bus.     exp.       Basis       Basis for     Accumulated     Accumulated      Me-   ven-          ACRS  CRS -yr 179     Current-year
                                                                 reduc.
     Asset description      service     cost or basis     %     in basis   Reduction   depreciation    Depreciation    Depreciation    thod   tion   Life   class class expense   depreciation
   RESTAURANT EQUIPMENT    10/31/2000           48,566. 100.                                 48,566.         48,566.         48,566.
   RESTAURANT EQUIPMENT    10/31/2001         257,446. 100.                                 257,446.        243,183.        243,183.
   COMPUTER EQUIPMENT &    10/31/2002           41,288. 100.                                 41,288.         34,154.         34,154.
   RESTAURANT EQUIPMENT    10/31/2002            1,804. 100.                                  1,804.          1,354.          1,354.
   COMPUTER EQUIPMENT &    10/31/2003            3,300. 100.                                  3,300.          2,711.          2,711.
   COMPUTER EQUIPMENT &    10/31/2003         156,509. 100.                                 156,509.        113,368.        113,368.
   RESTAURANT EQUIPMENT    10/31/2003            3,400. 100.                                  3,400.          2,585.          2,585.
   COMPUTER EQUIPMENT &    10/31/2004            6,204. 100.                                  6,204.          3,226.          3,226.




                 mmmmmmmmmm
           mmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS                                       518,517.                                      518,517.        449,147.        449,147.
    *Assets Retired
JSA
8C9027 1.000
                                   Case: 20-30748           Doc# 136519EJ
                                                                      Filed:
                                                                          R36C09/21/20     Entered:V18-7.7F
                                                                                02/07/2020 22:15:21  09/21/20 17:21:54     Page 110 of
                                                                                                                  XX-XXXXXXX
                                                                                      169                         82
WORLDWIDE RESTAURANT CONCEPTS, INC.


                                                                              2018 Depreciation
 Description of Property
GENERAL DEPRECIATION AND AMORTIZATION         - GRAND TOTAL PROPERTY DETAIL
                             Date                               179                                 Beginning        Ending               Con-                 M A Current
                           placed in    Unadjusted      Bus.    exp.     Basis       Basis for     Accumulated     Accumulated      Me-   ven-          ACRS  CRS -yr 179     Current-year
                                                               reduc.
     Asset description      service     cost or basis    %    in basis Reduction   depreciation    Depreciation    Depreciation    thod   tion   Life   class class expense   depreciation
  OTHER THAN LISTED PROPERTY
    GROSS                                     518,517.                                  518,517.        449,147.        449,147.
    LESS: RETIRED ASSETS
    CURRENT YEAR SPECIAL DEPRECIATION ALLOWANCE
    SUB TOTAL:                                518,517.                                  518,517.        449,147.        449,147.




                  mmmmmmmmmm
   GROSS AMOUNTS                              518,517.                                  518,517.        449,147.        449,147.


            mmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS                                       518,517.                                  518,517.        449,147.        449,147.
    *Assets Retired
JSA
8C9027 1.000
                                   Case: 20-30748          Doc# 136519EJ
                                                                     Filed:
                                                                         R36C09/21/20     Entered:V18-7.7F
                                                                               02/07/2020 22:15:21  09/21/20 17:21:54     Page 111 of
                                                                                                                 XX-XXXXXXX
                                                                                     169                         83
SIZZLER USA FRANCHISE, INC.


                                                                                  2018 Depreciation
 Description of Property
GENERAL DEPRECIATION AND AMORTIZATION
                             Date                                 179                                   Beginning        Ending                Con-                 M A Current
                           placed in    Unadjusted       Bus.     exp.       Basis       Basis for     Accumulated     Accumulated      Me-    ven-          ACRS  CRS -yr 179     Current-year
                                                                 reduc.
     Asset description      service     cost or basis     %     in basis   Reduction   depreciation    Depreciation    Depreciation    thod    tion   Life   class class expense   depreciation
   RESTAURANT EQUIP        10/31/1998            5,324. 100.                                  5,324.          5,324.          5,324. 200 DB     HY                  5
   COMP EQUIP & SOFTWAR    10/31/2001              509. 100.                                    509.            509.             509. 200 DB    HY                  5
   COMP EQUIP & SOFTWAR    10/31/2003            2,621. 100.                                  2,621.          2,621.          2,621. 200 DB     HY                  5
   COMP EQUIP & SOFTWAR    10/31/2004            4,370. 100.                                  4,370.          4,369.          4,369. 200 DB     HY                  5
   BUILDINGS               10/31/2005              219. 100.                                    219.             73.              79. S/L       MM                  39                        6.
   LEASE IMPROVEMENTS      10/31/2005           15,920. 100.                                 15,920.          5,159.          5,567. S/L        MM                  39                      408.
   COMP EQUIP & SOFTWAR    10/31/2005            4,408. 100.                                  4,408.          4,408.          4,408. 200 DB     HY                  5
   RESTAURANT EQUIP        10/31/2005           54,125. 100.                                 54,125.         54,125.         54,125. 200 DB     HY                  5
   BUILDINGS               10/31/2006           88,735. 100.                                 88,735.         25,501.         27,776. S/L        MM                  39                    2,275.
   BUILDINGS               10/30/2007           18,999. 100.                                 18,999.          4,973.          5,460. S/L        MM                  39                      487.
   COMP EQUIP & SOFTWAR    09/15/2007            1,770. 100.                                  1,770.          1,770.          1,770. 200 DB     MQ                  5
   COMP EQUIP & SOFTWAR    03/15/2008            1,295. 100.                                  1,295.          1,295.          1,295. 200 DB     MQ                  5
   RESTAURANT EQUIP        03/15/2008            4,578. 100.                                  4,578.          4,578.          4,578. 200 DB     MQ                  5
   BUILDINGS               06/15/2007           15,901. 100.                                 15,901.          4,301.          4,709. S/L        MM                  39                      408.
   BUILDINGS               12/15/2007            3,098. 100.                                  3,098.            794.             873. S/L       MM                  39                       79.
   COMPUTER & SOFWARE      11/01/2008              180. 100.                     90.             90.             90.              90. 200 DB    HY                  5
   COMPUTER & SOFTWARE     11/01/2009           14,950. 100.                                 14,950.         14,949.         14,949. 200 DB     HY                  5
   COMPUTER & SOFTWARE     11/01/2010            2,248. 100.                                  2,248.          2,248.          2,248. 200 DB     HY                  5
   COMPUTER & SOFTWARE     09/11/2011            1,274. 100.                                  1,274.          1,254.          1,254. 200 DB     HY                  5




                 mmmmmmmmmm
           mmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS                                       240,524.                           90.        240,434.        138,341.        142,004.                                                      3,663.
    *Assets Retired
JSA
8C9027 1.000
                                   Case: 20-30748           Doc# 136457EJ
                                                                      Filed:
                                                                          R36C09/21/20     Entered:V18-7.11
                                                                                02/07/2020 22:15:21  09/21/20 17:21:54     Page 112 of
                                                                                                                  XX-XXXXXXX
                                                                                      169                         84
SIZZLER USA FRANCHISE, INC.


                                                                              2018 Depreciation
 Description of Property
GENERAL DEPRECIATION AND AMORTIZATION         - GRAND TOTAL PROPERTY DETAIL
                             Date                               179                                 Beginning        Ending               Con-                 M A Current
                           placed in    Unadjusted      Bus.    exp.     Basis       Basis for     Accumulated     Accumulated      Me-   ven-          ACRS  CRS -yr 179     Current-year
                                                               reduc.
     Asset description      service     cost or basis    %    in basis Reduction   depreciation    Depreciation    Depreciation    thod   tion   Life   class class expense   depreciation
  OTHER THAN LISTED PROPERTY
    GROSS                                     240,524.                       90.        240,434.        138,341.        142,004.                                                     3,663.
    LESS: RETIRED ASSETS
    CURRENT YEAR SPECIAL DEPRECIATION ALLOWANCE
    SUB TOTAL:                                240,524.                       90.        240,434.        138,341.        142,004.                                                     3,663.




                  mmmmmmmmmm
   GROSS AMOUNTS                              240,524.                       90.        240,434.        138,341.        142,004.                                                     3,663.


            mmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS                                       240,524.                       90.        240,434.        138,341.        142,004.                                                     3,663.
    *Assets Retired
JSA
8C9027 1.000
                                   Case: 20-30748          Doc# 136457EJ
                                                                     Filed:
                                                                         R36C09/21/20     Entered:V18-7.11
                                                                               02/07/2020 22:15:21  09/21/20 17:21:54     Page 113 of
                                                                                                                 XX-XXXXXXX
                                                                                     169                         85
SIZZLER USA REAL PROPERTY, INC.


                                                                                    2018 Depreciation
 Description of Property
GENERAL DEPRECIATION AND AMORTIZATION
                             Date                                   179                                       Beginning        Ending                  Con-                   M A Current
                           placed in    Unadjusted        Bus.      exp.       Basis       Basis for         Accumulated     Accumulated         Me-   ven-            ACRS  CRS -yr 179     Current-year
                                                                   reduc.
     Asset description      service     cost or basis      %      in basis   Reduction   depreciation        Depreciation    Depreciation       thod   tion   Life     class class expense   depreciation
   LEASE IMPROVEMENTS      10/31/1970        -116,475. 100.                                                         8,525.          8,525. S/L          S/L   39.000
   LEASE ACQ COSTS         10/31/1972            3,525. 100.                                    3,525.              3,525.          3,525. S/L          S/L   20.000
   LEASE ACQ COSTS         10/31/1975           -4,088. 100.                                                       -4,088.         -4,088. S/L          S/L   20.000
   BUILDINGS               10/31/1978         177,321. 100.                                   177,321.            177,321.        177,321. S/L          S/L   8.000
   LEASE ACQ COSTS         10/31/1979              595. 100.                                      595.                595.             595. S/L         S/L   20.000
   LEASE ACQ COSTS         01/31/1980                   1. 100.                                         1.              1.                  1. S/L      S/L   20.000
   LEASE IMPROVEMENTS      01/31/1980         506,177. 100.                                   506,177.            506,177.        506,177. S/L          S/L   39.000
   LEASE ACQ COSTS         10/31/1980        -461,252. 100.                                                      -461,252.       -461,252. S/L          S/L   20.000
   LEASE IMPROVEMENTS      10/31/1980         134,566. 100.                                   134,566.            134,566.        134,566. S/L          S/L   39.000
   LEASE IMPROVEMENTS      10/31/1981            4,257. 100.                                    4,257.              4,257.          4,257. S/L          S/L   39.000
   LEASE IMPROVEMENTS      10/31/1982              780. 100.                                      780.                780.             780. S/L         S/L   39.000
   LEASE IMPROVEMENTS      10/31/1983           26,888. 100.                                   26,888.             26,888.         26,888. S/L          S/L   39.000
   LEASE IMPROVEMENTS      10/31/1984         641,357. 100.                                   641,357.            641,357.        641,357. S/L          S/L   39.000
   BUILDINGS               10/31/1985         194,380. 100.                                   194,380.            194,380.        194,380. S/L          S/L   5.000
   LEASE IMPROVEMENTS      10/31/1985         179,899. 100.                                   179,899.            179,899.        179,899. S/L          S/L   39.000
   LEASE IMPROVEMENTS      10/31/1986            8,843. 100.                                    8,843.              8,843.          8,843. S/L          S/L   39.000
   LEASE IMPROVEMENTS      01/31/1987         176,964. 100.                                   176,964.            176,964.        176,964. S/L          S/L   39.000
   BUILDINGS               10/31/1987            9,408. 100.                                    9,408.              9,408.          9,408. S/L          S/L   31.000
   LEASE IMPROVEMENTS      10/31/1987         865,464. 100.                                   865,464.            865,464.        865,464. S/L          S/L   39.000
   BUILDINGS               10/31/1988            9,739. 100.                                    9,739.              9,739.          9,739. S/L          S/L   31.000
   LAND IMPROVEMENTS       10/31/1988            3,270. 100.                                    3,270.              3,111.          3,216. S/L          S/L   31.000                                  105.
   LEASE IMPROVEMENTS      10/31/1988       1,130,941. 100.                                 1,130,941.          1,130,941.      1,130,941. S/L          S/L   39.000
   LAND IMPROVEMENTS       10/31/1989            5,947. 100.                                    5,947.              4,800.          4,992. S/L          S/L   31.000                                  192.
   LEASE IMPROVEMENTS      10/31/1989       2,084,531. 100.                                 2,084,531.          2,084,531.      2,084,531. S/L          S/L   39.000
   BUILDINGS               10/31/1990         392,279. 100.                                   392,279.            392,279.        392,279. S/L          S/L   31.000
   LAND                    10/31/1990         435,785. 100.
   LEASE IMPROVEMENTS      10/31/1990       1,721,647. 100.                                 1,721,647.          1,721,647.      1,721,647. S/L          S/L   39.000
   BUILDINGS               10/31/1991            6,617. 100.                                    6,617.              6,617.          6,617. S/L          S/L   31.000
   LEASE IMPROVEMENTS      10/31/1991         -31,298. 100.                                                       -38,751.        -38,751. S/L          S/L   39.000
   BUILDINGS               10/31/1992         161,462. 100.                                   161,462.            161,462.        161,462. S/L          S/L   31.000
   LAND IMPROVEMENTS       10/31/1992           19,432. 100.                                   19,432.             12,310.         12,808. S/L          S/L   39.000                                  498.
   LEASE IMPROVEMENTS      05/11/1993            4,745. 100.                                    4,745.              1,541.          1,541. S/L          MM                    39
   BUILDINGS               10/31/1993            1,680. 100.                                    1,680.              1,680.          1,680. S/L          MM                    39
   LEASE IMPROVEMENTS      10/31/1993           75,223. 100.                                   75,223.             45,853.         47,782. S/L          MM                    39                    1,929.
   LEASE IMPROVEMENTS      10/31/1993           16,468. 100.                                   16,468.             16,468.         16,468. S/L          MM                    39


                 mmmmmmmmmm
   BUILDINGS               10/31/1995           48,919. 100.                                   48,919.             27,981.         29,235. S/L          MM                    39                    1,254.


           mmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
    *Assets Retired
JSA
8C9027 1.000
                                   Case: 20-30748             Doc# 136473EJ
                                                                        Filed:
                                                                            R36C09/21/20     Entered:V18-7.11
                                                                                  02/07/2020 22:15:21  09/21/20 17:21:54     Page 114 of
                                                                                                                    XX-XXXXXXX
                                                                                        169                         86
SIZZLER USA REAL PROPERTY, INC.


                                                                                  2018 Depreciation
 Description of Property
GENERAL DEPRECIATION AND AMORTIZATION
                             Date                                 179                                   Beginning        Ending               Con-                   M A Current
                           placed in    Unadjusted       Bus.     exp.       Basis       Basis for     Accumulated     Accumulated      Me-   ven-            ACRS  CRS -yr 179     Current-year
                                                                 reduc.
     Asset description      service     cost or basis     %     in basis   Reduction   depreciation    Depreciation    Depreciation    thod   tion   Life     class class expense   depreciation
   LEASE IMPROVEMENTS      10/31/1995        -408,056. 100.                                                 -58,091.        -58,091. S/L       MM                    39
   LEASE ACQ COSTS         10/31/1971           14,089. 100.                                 14,089.         14,089.         14,089. S/L       S/L   20.000
   LEASE IMPROVEMENTS      10/31/1979         352,032. 100.                                 352,032.        352,032.        352,032. S/L       S/L   39.000
   LEASE IMPROVEMENTS      10/31/1994           22,085. 100.                                 22,085.         13,090.         13,656. S/L       MM                    39                      566.
   LEASE ACQ COSTS         10/31/1978           11,995. 100.                                 11,995.         11,995.         11,995. S/L       S/L   20.000
   LEASE IMPROVEMENTS      10/31/1978         146,972. 100.                                 146,972.        146,972.        146,972. S/L       S/L   39.000
   LEASE IMPROVEMENTS      10/31/1992         159,115. 100.                                 159,115.        101,014.        105,094. S/L       S/L   39.000                                4,080.
   LEASE IMPROVEMENTS      10/31/1992         325,941. 100.                                 325,941.        206,920.        215,277. S/L       S/L   39.000                                8,357.




                 mmmmmmmmmm
           mmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS                                     9,060,170.                                    9,645,554.      8,843,840.      8,860,821.                                                      16,981.
    *Assets Retired
JSA
8C9027 1.000
                                   Case: 20-30748           Doc# 136473EJ
                                                                      Filed:
                                                                          R36C09/21/20     Entered:V18-7.11
                                                                                02/07/2020 22:15:21  09/21/20 17:21:54     Page 115 of
                                                                                                                  XX-XXXXXXX
                                                                                      169                         87
SIZZLER USA REAL PROPERTY, INC.


                                                                              2018 Depreciation
 Description of Property
GENERAL DEPRECIATION AND AMORTIZATION         - GRAND TOTAL PROPERTY DETAIL
                             Date                               179                                 Beginning        Ending               Con-                 M A Current
                           placed in    Unadjusted      Bus.    exp.     Basis       Basis for     Accumulated     Accumulated      Me-   ven-          ACRS  CRS -yr 179     Current-year
                                                               reduc.
     Asset description      service     cost or basis    %    in basis Reduction   depreciation    Depreciation    Depreciation    thod   tion   Life   class class expense   depreciation
  OTHER THAN LISTED PROPERTY
    GROSS                                   9,060,170.                                9,645,554.      8,843,840.      8,860,821.                                                    16,981.
    LESS: RETIRED ASSETS
    CURRENT YEAR SPECIAL DEPRECIATION ALLOWANCE
    SUB TOTAL:                              9,060,170.                                9,645,554.      8,843,840.      8,860,821.                                                    16,981.




                  mmmmmmmmmm
   GROSS AMOUNTS                            9,060,170.                                9,645,554.      8,843,840.      8,860,821.                                                    16,981.


            mmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS                                     9,060,170.                                9,645,554.      8,843,840.      8,860,821.                                                    16,981.
    *Assets Retired
JSA
8C9027 1.000
                                   Case: 20-30748          Doc# 136473EJ
                                                                     Filed:
                                                                         R36C09/21/20     Entered:V18-7.11
                                                                               02/07/2020 22:15:21  09/21/20 17:21:54     Page 116 of
                                                                                                                 XX-XXXXXXX
                                                                                     169                         88
SIZZLER USA RESTAURANTS, INC.


                                                                                    2018 Depreciation
 Description of Property
GENERAL DEPRECIATION AND AMORTIZATION
                             Date                                   179                                       Beginning        Ending                  Con-                   M A Current
                           placed in    Unadjusted        Bus.      exp.       Basis       Basis for         Accumulated     Accumulated         Me-   ven-            ACRS  CRS -yr 179     Current-year
                                                                   reduc.
     Asset description      service     cost or basis      %      in basis   Reduction   depreciation        Depreciation    Depreciation       thod   tion   Life     class class expense   depreciation
   CAP BUILDING LEASES     10/31/1972                   1. 100.                                         1.              1.                  1. S/L      S/L   1.000
   CAP BUILDING LEASES     10/31/1973                   1. 100.                                         1.              1.                  1. S/L      S/L   1.000
   CAP BUILDING LEASES     10/31/1978         472,484. 100.                                   472,484.            472,484.        472,484. S/L          S/L   20.000
   CAP BUILDING LEASES     10/31/1988         360,419. 100.                                   360,419.            323,461.        334,901. S/L          MM                    31.5                 11,440.
   CAP BUILDING LEASES     10/31/1989         393,982. 100.                                   393,982.            347,327.        359,836. S/L          MM                    31.5                 12,509.
   RESTAURANT EQUIP        10/31/1991         142,992. 100.                                   142,992.            142,992.        142,992. 200 DB       HY                    5
   RESTAURANT EQUIP        10/31/1993           79,214. 100.                                   79,214.             79,214.         79,214. 200 DB       HY                    5
   RESTAURANT EQUIP        10/31/1994         165,693. 100.                                   165,693.            164,902.        164,902. 200 DB       HY                    5
   RESTAURANT EQUIP        10/31/1995           58,985. 100.                                   58,985.             55,450.         55,450. 200 DB       HY                    5
   RESTAURANT EQUIP        10/31/1996         136,727. 100.                                   136,727.            123,227.        123,227. 200 DB       HY                    5
   BUILDINGS               10/31/1997           10,000. 100.                                   10,000.              5,094.          5,350. S/L          MM                    39                      256.
   RESTAURANT EQUIP        10/31/1997           59,391. 100.                                   59,391.             48,304.         48,304. 200 DB       HY                    5
   LEASE ACQ COSTS         10/31/1998           10,000. 100.                                   10,000.             10,000.         10,000. 200 DB       HY                    5
   BUILDINGS               10/31/1998           12,416. 100.                                   12,416.              6,229.          6,547. S/L          MM                    39                      318.
   RESTAURANT EQUIP        10/31/1998         706,857. 100.                                   706,857.            652,352.        652,352. 200 DB       HY                    5
   LAND IMPROVEMENTS       10/31/1999            4,775. 100.                                    4,775.              4,401.          4,401. 150 DB       HY                    15
   LEASE ACQ COSTS         10/31/1999           17,280. 100.                                   17,280.             17,280.         17,280. 200 DB       HY                    5
   BUILDINGS               10/31/1999           41,020. 100.                                   41,020.             40,701.         41,020. S/L          MM                    39                      319.
   RESTAURANT EQUIP        10/31/1999       1,586,817. 100.                                 1,586,817.          1,536,505.      1,536,505. 200 DB       HY                    5
   BUILDINGS               10/31/2000         225,099. 100.                                   225,099.            125,967.        131,739. S/L          MM                    39                    5,772.
   BUILDINGS               10/31/2000            4,202. 100.                                    4,202.              4,012.          4,012. 200 DB       HY                    7
   RESTAURANT EQUIP        10/31/2000       1,457,370. 100.                                 1,457,370.          1,429,250.      1,429,250. 200 DB       HY                    5
   BUILDINGS               10/31/2001            2,620. 100.                                    2,620.              1,092.          1,159. S/L          MM                    39                       67.
   LEASE IMPROVEMENTS      10/31/2001         142,566. 100.                                   142,566.             74,294.         77,949. S/L          MM                    39                    3,655.
   COMP EQUIP & SOFTWAR    10/31/2001           13,251. 100.                                   13,251.             13,251.         13,251. 200 DB       HY                    5
   RESTAURANT EQUIP        10/31/2001         294,649. 100.                                   294,649.            293,375.        293,375. 200 DB       HY                    5
   BUILDINGS               10/31/2002           24,739. 100.                                   24,739.              9,626.         10,260. S/L          MM                    39                      634.
   LEASE IMPROVEMENTS      10/31/2002         753,518. 100.                                   753,518.            294,438.        313,758. S/L          MM                    39                   19,320.
   COMP EQUIP & SOFTWAR    10/31/2002            7,165. 100.                                    7,165.              7,165.          7,165. 200 DB       HY                    5
   RESTAURANT EQUIP        10/31/2002         441,563. 100.                                   441,563.            429,392.        429,392. 200 DB       HY                    5
   PREPAID LIC FEES        10/31/2003            2,848. 100.
   BUILDINGS               10/31/2003           81,701. 100.                                   81,701.             29,566.         31,661. S/L          MM                    39                    2,095.
   COMP EQUIP & SOFTWAR    10/31/2003           78,394. 100.                                   78,394.             62,086.         62,086. 200 DB       HY                    3
   COMP EQUIP & SOFTWAR    10/31/2003           58,358. 100.                                   58,358.             58,358.         58,358. 200 DB       HY                    5
   COMP EQUIP & SOFTWAR    10/31/2004           19,641. 100.                                   19,641.              9,264.          9,264. 200 DB       HY                    3


                 mmmmmmmmmm
   COMP EQUIP & SOFTWAR    10/31/2004           85,881. 100.                                   85,881.             85,325.         85,325. 200 DB       HY                    5


           mmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
    *Assets Retired
JSA
8C9027 1.000
                                   Case: 20-30748             Doc# 136483EJ
                                                                        Filed:
                                                                            R36C09/21/20     Entered:V18-7.11
                                                                                  02/07/2020 22:15:21  09/21/20 17:21:54     Page 117 of
                                                                                                                    XX-XXXXXXX
                                                                                        169                         89
SIZZLER USA RESTAURANTS, INC.


                                                                                 2018 Depreciation
 Description of Property
GENERAL DEPRECIATION AND AMORTIZATION
                             Date                                179                                   Beginning        Ending                Con-                   M A Current
                           placed in    Unadjusted      Bus.     exp.       Basis       Basis for     Accumulated     Accumulated      Me-    ven-            ACRS  CRS -yr 179     Current-year
                                                                reduc.
     Asset description      service     cost or basis    %     in basis   Reduction   depreciation    Depreciation    Depreciation    thod    tion   Life     class class expense   depreciation
   RESTAURANT EQUIP        10/31/2004       1,055,023. 100.                              1,055,023.      1,055,023.      1,055,023. 200 DB     HY                    5
   BUILDINGS               10/31/2005            7,722. 100.                                 7,722.          2,492.          2,690. S/L        MM                    39                      198.
   LEASE IMPROVEMENTS      09/15/2007           16,015. 100.                                16,015.          4,229.          4,640. S/L        MM                    39                      411.
   RESTAURANT EQUIP        09/15/2007           92,350. 100.                                92,350.         92,349.         92,349. 200 DB     MQ                    5
   SMALLWARES              11/01/2008            8,164. 100.                 4,082.          4,082.          4,082.          4,082. 200 DB     HY                    7
   COMP EQUIP & SOFTWAR    11/01/2009            8,588. 100.                                 8,588.          8,587.          8,587. 200 DB     HY                    5
   FURNITURE & FIXTURE     11/01/2009            1,177. 100.                                 1,177.          1,176.          1,176. 200 DB     HY                    7
   COMP EQUIP & SOFTWAR    10/31/2000         179,497. 100.                                179,497.        178,653.        178,653. 200 DB     HY                    3
   ASPHALT COVERING        03/10/2011           14,050. 100.                                14,050.          2,446.          2,806. S/L        MM    39.000          39                      360.
   CAP BUILDING LEASES     10/31/2002         776,052. 100.                                776,052.        528,595.        528,595. 200 DB     HY                    5
   LEASE IMPROVEMENTS      10/31/2000       2,855,704. 100.                              2,855,704.      1,564,291.      1,637,511. S/L        MM                    39                   73,220.
   RESTAURANT EQUIP        10/31/1992         387,113. 100.                                387,113.        387,113.        387,113. 200 DB     HY                    5
   LEASE IMPROVEMENTS      10/31/2003       3,336,806. 100.                              3,336,806.      1,227,050.      1,312,606. S/L        MM                    39                   85,556.
   COMPUTER & SOFTWARE     11/01/2008         778,080. 100.                389,040.        389,040.        389,040.        389,040. 200 DB     HY                    5
   RESTAURANT EQUIP        10/31/2003         868,750. 100.                                868,750.        832,824.        832,824. 200 DB     HY                    5
   CAP BUILDING LEASES     10/31/2003           16,146. 100.                                16,146.          4,650.          4,650. 200 DB     HY                    5
   REMODEL ADA             09/13/2011           65,719. 100.                                65,719.         32,459.         36,336. 150 DB     HY                    15                    3,877.
   SMALLWARES              11/01/2011            6,076. 100.                                 6,076.          5,975.          5,975. 200 DB     HY                    5
   LEASE IMPROVEMENTS      10/31/2004       1,137,254. 100.                              1,137,254.        396,670.        425,829. S/L        MM                    39                   29,159.
   LEASE IMPROVEMENTS      10/31/2006           53,641. 100.                                53,641.         15,414.         16,789. S/L        MM                    39                    1,375.
   LEASE IMPROVEMENTS      12/15/2007           22,349. 100.                                22,349.          5,754.          6,327. S/L        MM                    39                      573.
   FURNITURE & FIXTURE     11/01/2008            1,807. 100.                   904.            903.            903.             903. 200 DB    HY                    7
   RESTAURANT EQUIP        10/31/1990         242,840. 100.                                242,840.        242,840.        242,840. 200 DB     HY                    5
   RESTAURANT EQUIP        12/15/2007           61,191. 100.                                61,191.         61,191.         61,191. 200 DB     MQ                    5
   REMODEL                 05/27/2012           24,768. 100.                24,768.                                                  150 DB    HY                    15
   REMODEL                 06/24/2012         235,451. 100.                235,451.                                                  150 DB    HY                    15
   REMODEL                 08/24/2012            3,423. 100.                 3,423.                                                  150 DB    HY                    15
   REMODEL                 12/10/2012         351,324. 100.                351,324.                                                  150 DB    HY                    15
   LEASEHOLD IMPROVE.      02/04/2013         353,573. 100.                176,787.        176,786.         77,627.         88,057. 150 DB     HY                    15                   10,430.
   FURNITURE & FIXTURE     11/01/2012           57,688. 100.                57,688.                                                  200 DB    HY                    7
   FURNITURE & FIXTURE     02/04/2013           11,832. 100.                 5,916.          5,916.          5,124.          5,652. 200 DB     HY                    7                       528.
   COMP EQUIP & SOFTWAR    02/04/2013           22,042. 100.                11,021.         11,021.         11,021.         11,021. 200 DB     HY                    5
   PREPAID LIC FEES        10/31/1992            9,755. 100.
   REMODEL                 04/29/2013           93,779. 100.                46,890.         46,889.         16,578.         19,344. 150 DB     HY                    15                    2,766.
   LEASEHOLD IMPROVE.      04/29/2013              851. 100.                   426.            425.            149.             174. 150 DB    HY                    15                       25.


                 mmmmmmmmmm
   LEASEHOLD IMPROVE.      05/27/2013           66,083. 100.                33,042.         33,041.         12,450.         14,508. 150 DB     HY                    15                    2,058.


           mmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
    *Assets Retired
JSA
8C9027 1.000
                                   Case: 20-30748          Doc# 136483EJ
                                                                     Filed:
                                                                         R36C09/21/20     Entered:V18-7.11
                                                                               02/07/2020 22:15:21  09/21/20 17:21:54     Page 118 of
                                                                                                                 XX-XXXXXXX
                                                                                     169                         90
SIZZLER USA RESTAURANTS, INC.


                                                                                 2018 Depreciation
 Description of Property
GENERAL DEPRECIATION AND AMORTIZATION
                             Date                                179                                   Beginning        Ending                Con-                 M A Current
                           placed in    Unadjusted      Bus.     exp.       Basis       Basis for     Accumulated     Accumulated      Me-    ven-          ACRS  CRS -yr 179     Current-year
                                                                reduc.
     Asset description      service     cost or basis    %     in basis   Reduction   depreciation    Depreciation    Depreciation    thod    tion   Life   class class expense   depreciation
   LEASEHOLD IMPROVE.      07/22/2013           10,231. 100.                 5,116.          5,115.          1,927.          2,246. 150 DB     HY                  15                      319.
   LEASEHOLD IMPROVE.      08/19/2013         272,828. 100.                136,414.        136,414.         51,400.         59,899. 150 DB     HY                  15                    8,499.
   LEASEHOLD IMPROVE.      09/16/2013           38,009. 100.                19,005.         19,004.          7,160.          8,344. 150 DB     HY                  15                    1,184.
   LEASEHOLD IMPROVE.      10/14/2013           16,980. 100.                 8,490.          8,490.          3,200.          3,729. 150 DB     HY                  15                      529.
   FURNITURE & FIXTURE     11/01/2013         102,474. 100.                 51,237.         51,237.         39,806.         44,376. 200 DB     HY                  7                     4,570.
   COMP EQUIP & SOFTWAR    11/01/2013            6,509. 100.                 3,255.          3,254.          3,067.          3,254. 200 DB     HY                  5                       187.
   LEASE IMPROVEMENTS      10/31/1999         209,064. 100.                                209,064.        120,365.        125,725. S/L        MM                  39                    5,360.
   LEASE IMPROVEMENTS      06/15/2007           11,554. 100.                                11,554.          3,122.          3,418. S/L        MM                  39                      296.
   REMODEL                 06/18/2011         307,282. 100.                                307,282.        151,778.        169,908. 150 DB     HY                  15                   18,130.
   REMODEL                 10/15/2012         335,470. 100.                335,470.                                                  150 DB    HY                  15
   COMP EQUIP & SOFTWAR    10/31/2000           26,522. 100.                                26,522.         26,559.         26,559. 200 DB     HY                  5
   COMP EQUIP & SOFTWAR    10/31/2006           24,921. 100.                                24,921.         24,921.         24,921. 200 DB     HY                  3
   COMP EQUIP & SOFTWAR    09/15/2007            6,137. 100.                                 6,137.          6,137.          6,137. 200 DB     MQ                  5
   COMP EQUIP & SOFTWAR    03/15/2008         205,528. 100.                                205,528.        205,528.        205,528. 200 DB     MQ                  5
   RESTAURANT EQUIP        10/31/1990         107,923. 100.                                107,923.        107,923.        107,923. 200 DB     HY                  5
   LEASE IMPROVEMENTS      10/31/1999         159,115. 100.                                159,115.         91,610.         95,690. S/L        MM                  39                    4,080.
   REMODEL                 12/01/2012           67,486. 100.                                67,486.         19,847.         23,829. 150 DB     HY                  15                    3,982.
   FURNITURE & FIXTURE     05/25/2014           18,570. 100.                 9,285.          9,285.          2,855.          3,498. 150 DB     HY                  15                      643.
   FURNITURE & FIXTURE     12/31/2014           22,784. 100.                11,392.         11,392.          3,503.          4,292. 150 DB     HY                  15                      789.
   COMP EQUIP & SOFTWAR    12/31/2014           93,462. 100.                46,731.         46,731.         38,655.         44,038. 200 DB     HY                  5                     5,383.
   COMP EQUIP & SOFTWAR    11/01/2012           18,148. 100.                18,148.                                                  200 DB    HY                  5
   LEASE IMPROVEMENTS      01/11/2016           17,877. 100.                 8,939.          8,938.          2,060.          2,748. 150 DB     HY                  15                      688.
   FURNITURE & FIXTURE     07/27/2015           11,050. 100.                 5,525.          5,525.          3,109.          3,799. 200 DB     HY                  7                       690.
   FURNITURE & FIXTURE     03/07/2016            3,615. 100.                 1,808.          1,807.          1,017.          1,243. 200 DB     HY                  7                       226.
   RESTAURANT EQUIP        01/11/2016           58,494. 100.                29,247.         29,247.         20,823.         24,192. 200 DB     HY                  5                     3,369.
   LEASE IMPROVEMENTS      04/03/2017         348,972. 100.                174,486.        174,486.         25,300.         40,219. 150 DB     HY                  15                   14,919.
   FURNITURE & FIXTURE     09/19/2016           17,997. 100.                 8,999.          8,998.          3,490.          5,064. 200 DB     HY                  7                     1,574.
   FURNITURE & FIXTURE     01/09/2017           42,600. 100.                21,300.         21,300.          8,260.         11,985. 200 DB     HY                  7                     3,725.
   COMP EQUIP & SOFTWAR    05/02/2016         117,864. 100.                 58,932.         58,932.         30,644.         41,959. 200 DB     HY                  5                    11,315.
   COMP EQUIP & SOFTWAR    03/06/2017            2,908. 100.                 1,454.          1,454.            756.          1,035. 200 DB     HY                  5                       279.
   RESTAURANT EQUIP        05/02/2016         182,340. 100.                 91,170.         91,170.         47,408.         64,913. 200 DB     HY                  5                    17,505.
   RESTAURANT EQUIP        01/09/2017         105,790. 100.                 52,895.         52,895.         27,505.         37,661. 200 DB     HY                  5                    10,156.
   LEASE IMPROVEMENTS      10/31/2005         406,936. 100.                                406,936.        131,974.        142,408. S/L        MM                  39                   10,434.
   LEASEHOLD IMPROVE.      11/01/2012         260,580. 100.                260,580.                                                  150 DB    HY                  15
   LEASEHOLD IMPROVE.      04/28/2014         882,781. 100.                441,390.        441,391.        124,383.        151,882. 150 DB     HY                  15                   27,499.


                 mmmmmmmmmm
   LEASE IMPROVEMENTS      05/04/2015           55,779. 100.                27,889.         27,890.          6,430.          8,578. 150 DB     HY                  15                    2,148.


           mmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
    *Assets Retired
JSA
8C9027 1.000
                                   Case: 20-30748          Doc# 136483EJ
                                                                     Filed:
                                                                         R36C09/21/20     Entered:V18-7.11
                                                                               02/07/2020 22:15:21  09/21/20 17:21:54     Page 119 of
                                                                                                                 XX-XXXXXXX
                                                                                     169                         91
SIZZLER USA RESTAURANTS, INC.


                                                                                 2018 Depreciation
 Description of Property
GENERAL DEPRECIATION AND AMORTIZATION
                             Date                                179                                   Beginning        Ending                Con-                 M A Current
                           placed in    Unadjusted      Bus.     exp.       Basis       Basis for     Accumulated     Accumulated      Me-    ven-          ACRS  CRS -yr 179     Current-year
                                                                reduc.
     Asset description      service     cost or basis    %     in basis   Reduction   depreciation    Depreciation    Depreciation    thod    tion   Life   class class expense   depreciation
   FURNITURE & FIXTURE     02/03/2014           12,332. 100.                                12,332.          9,580.         10,680. 200 DB     HY                  7                     1,100.
   FURNITURE & FIXTURE     04/28/2014           80,269. 100.                40,134.         40,135.         21,352.         24,932. 200 DB     HY                  7                     3,580.
   COMP EQUIP & SOFTWAR    10/31/2005            6,795. 100.                                 6,795.          6,794.          6,794. 200 DB     HY                  5
   COMP EQUIP & SOFTWAR    11/01/2011           12,943. 100.                                12,943.         12,943.         12,943. 200 DB     HY                  5
   COMP EQUIP & SOFTWAR    04/28/2014           59,099. 100.                29,549.         29,550.         18,391.         20,093. 200 DB     HY                  5                     1,702.
   COMP EQUIP & SOFTWAR    05/04/2015           38,307. 100.                19,153.         19,154.         13,638.         15,845. 200 DB     HY                  5                     2,207.
* RESTAURANT EQUIP         10/31/2005         131,989. 100.                                131,989.        131,989.        131,989. 200 DB     HY                  5
   RESTAURANT EQUIP        11/01/2012         207,921. 100.                207,921.                                                  200 DB    HY                  5
   RESTAURANT EQUIP        04/28/2014         213,199. 100.                106,600.        106,599.         66,347.         72,487. 200 DB     HY                  5                     6,140.
   LEASE IMPROVEMENTS      05/01/2017           49,442. 100.                24,721.         24,721.          1,236.          3,584. 150 DB     HY                  15                    2,348.
   LEASE IMPROVEMENTS      01/08/2018            6,286. 100.                 6,286.                                                  150 DB    HY                  15
   FURNITURE & FIXTURE     06/26/2017            2,340. 100.                 1,170.          1,170.            167.             454. 200 DB    HY                  7                       287.
   FURNITURE & FIXTURE     10/16/2017            1,442. 100.                 1,442.                                                  200 DB    HY                  7
   FURNITURE & FIXTURE     04/02/2018            1,106. 100.                 1,106.                                                  200 DB    HY                  7
   COMP EQUIP & SOFTWAR    05/01/2017            8,923. 100.                 4,462.          4,461.            892.          2,320. 200 DB     HY                  5                     1,428.
   COMP EQUIP & SOFTWAR    10/16/2017            1,815. 100.                 1,815.                                                  200 DB    HY                  5
   COMP EQUIP & SOFTWAR    01/08/2018            5,999. 100.                 5,999.                                                  200 DB    HY                  5
   RESTAURANT EQUIP        10/16/2017           69,596. 100.                69,596.                                                  200 DB    HY                  5
   RESTAURANT EQUIP        01/08/2018           25,900. 100.                25,900.                                                  200 DB    HY                  5
   LEASE IMPROVEMENTS      08/20/2018           22,037. 100.                22,037.                                                  150 DB    MQ                  15
   LEASE IMPROVEMENTS      04/01/2019           98,767. 100.                98,767.                                                  150 DB    MQ                  15
   COMP EQUIP & SOFTWAR    04/30/2018           13,800. 100.                13,800.                                                  200 DB    MQ                  5
   COMP EQUIP & SOFTWAR    02/04/2019           10,590. 100.                10,590.                                                  200 DB    MQ                  5
   RESTAURANT EQUIP        01/07/2019         156,817. 100.                156,817.                                                  200 DB    MQ                  5
* RESTAURANT EQUIP         04/30/2018            8,285. 100.                                 8,285.                                  200 DB    MQ                  5
   RESTAURANT EQUIP        04/30/2018         177,316. 100.                177,316.                                                  200 DB    MQ                  5
* FURNITURE & FIXTURE      06/25/2018            1,450. 100.                                 1,450.                                  200 DB    MQ                  7
   FURNITURE & FIXTURE     06/25/2018           46,677. 100.                46,677.                                                  200 DB    MQ                  7
* LEASE IMPROVEMENTS       10/16/2017           11,988. 100.                11,988.                                                  150 DB    HY                  15
   LEASE IMPROVEMENTS      10/16/2017         101,866. 100.                101,866.                                                  150 DB    HY                  15
* RESTAURANT EQUIP         05/01/2017            3,315. 100.                 1,658.          1,657.            331.             596. 200 DB    HY                  5                       265.
* RESTAURANT EQUIP         05/01/2017            8,501. 100.                 4,251.          4,250.            850.          1,530. 200 DB     HY                  5                       680.
   RESTAURANT EQUIP        05/01/2017           69,379. 100.                34,689.         34,690.          6,938.         18,039. 200 DB     HY                  5                    11,101.
* COMP EQUIP & SOFTWAR     10/31/2006              861. 100.                                   861.            861.             861. 200 DB    HY                  5
   COMP EQUIP & SOFTWAR    10/31/2006           66,948. 100.                                66,948.         66,946.         66,946. 200 DB     HY                  5


                 mmmmmmmmmm
* RESTAURANT EQUIP         10/31/2006            6,904. 100.                                 6,904.          6,904.          6,904. 200 DB     HY                  5


           mmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
    *Assets Retired
JSA
8C9027 1.000
                                   Case: 20-30748          Doc# 136483EJ
                                                                     Filed:
                                                                         R36C09/21/20     Entered:V18-7.11
                                                                               02/07/2020 22:15:21  09/21/20 17:21:54     Page 120 of
                                                                                                                 XX-XXXXXXX
                                                                                     169                         92
SIZZLER USA RESTAURANTS, INC.


                                                                                   2018 Depreciation
 Description of Property
GENERAL DEPRECIATION AND AMORTIZATION
                             Date                                 179                                    Beginning        Ending                Con-                 M A Current
                           placed in    Unadjusted       Bus.     exp.       Basis        Basis for     Accumulated     Accumulated      Me-    ven-          ACRS  CRS -yr 179     Current-year
                                                                 reduc.
     Asset description      service     cost or basis     %     in basis   Reduction    depreciation    Depreciation    Depreciation    thod    tion   Life   class class expense   depreciation
* COMP EQUIP & SOFTWAR     12/15/2007              290. 100.                                     290.            290.             290. 200 DB    MQ                  5
   COMP EQUIP & SOFTWAR    12/15/2007           13,980. 100.                                  13,980.         13,980.         13,980. 200 DB     MQ                  5
* RESTAURANT EQUIP         06/15/2007           11,685. 100.                                  11,685.         11,685.         11,685. 200 DB     MQ                  5
   RESTAURANT EQUIP        06/15/2007           21,846. 100.                                  21,846.         21,845.         21,845. 200 DB     MQ                  5
* RESTAURANT EQUIP         11/01/2011           11,504. 100.                                  11,504.         11,312.         11,312. 200 DB     HY                  5
   RESTAURANT EQUIP        11/01/2011           66,893. 100.                                  66,893.         65,778.         65,778. 200 DB     HY                  5
* RESTAURANT EQUIP         11/01/2013            9,171. 100.                   4,586.          4,585.          4,321.          4,453. 200 DB     HY                  5                       132.
   RESTAURANT EQUIP        11/01/2013         162,222. 100.                  81,111.          81,111.         76,439.         81,111. 200 DB     HY                  5                     4,672.
* RESTAURANT EQUIP         05/04/2015            6,636. 100.                   3,318.          3,318.          2,362.          2,553. 200 DB     HY                  5                       191.
   RESTAURANT EQUIP        05/04/2015           70,125. 100.                 35,063.          35,062.         24,965.         29,004. 200 DB     HY                  5                     4,039.
* COMP EQUIP & SOFTWAR     03/07/2016            4,933. 100.                   2,467.          2,466.          1,756.          1,898. 200 DB     HY                  5                       142.
   COMP EQUIP & SOFTWAR    03/07/2016           78,824. 100.                 39,412.          39,412.         28,061.         32,601. 200 DB     HY                  5                     4,540.
* LEASE IMPROVEMENTS       06/27/2016           10,130. 100.                   5,065.          5,065.            734.             951. 150 DB    HY                  15                      217.
   LEASE IMPROVEMENTS      06/27/2016         106,447. 100.                  53,224.          53,223.          7,717.         12,268. 150 DB     HY                  15                    4,551.
* RESTAURANT EQUIP         02/04/2013            6,503. 100.                   3,252.          3,251.          3,251.          3,251. 200 DB     HY                  5
   RESTAURANT EQUIP        02/04/2013         110,220. 100.                  55,110.          55,110.         55,110.         55,110. 200 DB     HY                  5
* RESTAURANT EQUIP         12/31/2014            9,895. 100.                   4,948.          4,947.          4,092.          4,377. 200 DB     HY                  5                       285.
   RESTAURANT EQUIP        12/31/2014           19,996. 100.                   9,998.          9,998.          8,270.          9,422. 200 DB     HY                  5                     1,152.
* COMP EQUIP & SOFTWAR     11/01/2010              828. 100.                                     828.            828.             828. 200 DB    HY                  5
   COMP EQUIP & SOFTWAR    11/01/2010           29,465. 100.                                  29,465.         29,465.         29,465. 200 DB     HY                  5
* RESTAURANT EQUIP         11/01/2011            4,900. 100.                                   4,900.          4,819.          4,819. 200 DB     HY                  5
   RESTAURANT EQUIP        11/01/2011           31,070. 100.                                  31,070.         30,553.         30,553. 200 DB     HY                  5
* RESTAURANT EQUIP         10/31/2006           82,298. 100.                                  82,298.         82,297.         82,297. 200 DB     HY                  5
   RESTAURANT EQUIP        10/31/2006           54,550. 100.                                  54,550.         54,550.         54,550. 200 DB     HY                  5
* LEASEHOLD IMPROVE.       11/01/2008            3,208. 100.                                   3,208.            771.             850. S/L       MM                  39                       79.
   LEASEHOLD IMPROVE.      11/01/2008         216,313. 100.                                  216,313.         52,002.         57,548. S/L        MM                  39                    5,546.
* RESTAURANT EQUIPMENT     11/01/2008            3,498. 100.                   1,749.          1,749.          1,749.          1,749. 200 DB     HY                  5
   RESTAURANT EQUIPMENT    11/01/2008           34,403. 100.                 17,201.          17,202.         17,201.         17,201. 200 DB     HY                  5




                 mmmmmmmmmm
           mmmmmmmmmmmmmmmm
 Less: Retired Assets                        -338,772.                       -43,282.       -295,490.       -271,202.       -273,193.
 TOTALS                                    28,336,147.                     4,669,451.    23,654,093.      16,176,823.     16,656,615.                                                    481,783.
    *Assets Retired
JSA
8C9027 1.000
                                   Case: 20-30748           Doc# 136483EJ
                                                                      Filed:
                                                                          R36C09/21/20     Entered:V18-7.11
                                                                                02/07/2020 22:15:21  09/21/20 17:21:54     Page 121 of
                                                                                                                  XX-XXXXXXX
                                                                                      169                         93
SIZZLER USA RESTAURANTS, INC.


                                                                              2018 Depreciation
 Description of Property
GENERAL DEPRECIATION AND AMORTIZATION         - GRAND TOTAL PROPERTY DETAIL
                             Date                               179                                 Beginning        Ending               Con-                 M A Current
                           placed in    Unadjusted      Bus.    exp.     Basis       Basis for     Accumulated     Accumulated      Me-   ven-          ACRS  CRS -yr 179     Current-year
                                                               reduc.
     Asset description      service     cost or basis    %    in basis Reduction   depreciation    Depreciation    Depreciation    thod   tion   Life   class class expense   depreciation
  OTHER THAN LISTED PROPERTY
    GROSS                                  28,674,919.               4,712,733.     23,949,583.      16,448,025.     16,929,808.                                                   481,783.
    LESS: RETIRED ASSETS                     -338,772.                  -43,282.       -295,490.       -271,202.       -273,193.
    CURRENT YEAR SPECIAL DEPRECIATION ALLOWANCE                                                                                                                                    526,004.
    SUB TOTAL:                             28,336,147.               4,669,451.     23,654,093.      16,176,823.     16,656,615.                                                1,007,787.




   TOTAL CURRENT YEAR SPECIAL DEPRECIATION ALLOWANCE                                                                                                                               526,004.


                  mmmmmmmmmm
   GROSS AMOUNTS                           28,674,919.               4,712,733.     23,949,583.      16,448,025.     16,929,808.                                                   481,783.


            mmmmmmmmmmmmmmmm
 Less: Retired Assets                        -338,772.                  -43,282.       -295,490.       -271,202.       -273,193.
 TOTALS                                    28,336,147.               4,669,451.     23,654,093.      16,176,823.     16,656,615.                                                1,007,787.
    *Assets Retired
JSA
8C9027 1.000
                                   Case: 20-30748          Doc# 136483EJ
                                                                     Filed:
                                                                         R36C09/21/20     Entered:V18-7.11
                                                                               02/07/2020 22:15:21  09/21/20 17:21:54     Page 122 of
                                                                                                                 XX-XXXXXXX
                                                                                     169                         94
SIZZLER USA ACQUISITION, INC.                                                                                                 XX-XXXXXXX

                                              COMBINED          SIZZLER            ADJUSTMENTS       SIZZLER USA
Consolidated Schedules                                        ELIMINATIONS                         ACQUISITION, INC
1120 Page 1                                                     COMPANY


                                          ---------------   ---------------      ---------------   ---------------
  1a Gross receipts or sales                  30,373,661.                                              30,373,661.
  1b Returns and allowances
  1c Balance                                  30,373,661.                                              30,373,661.
  2    Cost of goods sold                     17,669,358.                                              17,669,358.
  3    Gross profit                           12,704,303.                                              12,704,303.
  4    Dividends
  5    Interest
  6    Gross rents                                63,288.                                                  63,288.
  7    Gross royalties                         7,486,807.                                               7,486,807.
  8    Capital gain net
          income
  9    Net gain or (loss)                        -22,297.                                                 -22,297.
          from Form 4797
 10    Other income                               28,498.                                                  28,498.
                                          ---------------   ---------------      ---------------   ---------------

 11    Total income                           20,260,599.                                              20,260,599.
                                          ---------------   ---------------      ---------------   ---------------
 12    Compensation of
          officers
 13    Salaries and wages                      6,201,870.                                               6,201,870.
 14    Repairs and maintenance
 15    Bad debts                                 130,956.                                                 130,956.
 16    Rents                                   2,863,137.                                               2,863,137.
 17    Taxes and licenses                      1,525,404.                                               1,525,404.
 18    Interest                                  157,646.                                                 157,646.
 19    Charitable contributions                    6,463.                               -6,463.               NONE
 20    Depreciation                            1,028,431.                                               1,028,431.
 21    Depletion
 22    Advertising
 23    Pension, profit-sharing
         etc., plans
 24    Employee benefit programs               1,155,242.                                               1,155,242.
 25    Reserved for future use
 26    Other deductions                        7,715,359.                                               7,715,359.
                                          ---------------   ---------------      ---------------   ---------------
 27    Total deductions                       20,784,508.                               -6,463.        20,778,045.
                                          ---------------   ---------------      ---------------   ---------------
       Taxable income before
 28    NOL & Spec. Deductions                   -523,909.                 NONE            6,463.         -517,446.
                                          ===============   ===============      ===============   ===============
 29    NOL,Spec. deductions                          NONE                                   NONE              NONE
                                          ---------------   ---------------      ---------------   ---------------
 30    Taxable income                           -523,909.                 NONE            6,463.         -517,446.

 JSA                                      ===============   ===============      ===============   ===============

8C9082 2.000
                                          Case: 20-30748         Doc# 13         Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 123 of
                  7889EB           R36C         02/07/2020      22:15:21                       169
                                                                                 V18-7.11 XX-XXXXXXX                   95                   STATEMENT   1
SIZZLER USA ACQUISITION, INC.                                                                                                             XX-XXXXXXX

                                             SIZZLER USA    US HOLDCO, INC.     SIZZLER USA         WORLDWIDE      SIZZLER USA, INC.     SIZZLER USA      SIZZLER USA REAL     SIZZLER USA
Consolidated Schedules                       ACQUISITION                        FINANCE, INC.       RESTAURANT                         FRANCHISE, INC.     PROPERTY, INC.    RESTAURANTS, INC.
1120 Page 1                                                                                       CONCEPTS, INC.
                                             XX-XXXXXXX       XX-XXXXXXX        XX-XXXXXXX         XX-XXXXXXX        XX-XXXXXXX          XX-XXXXXXX         XX-XXXXXXX         XX-XXXXXXX
                                          ---------------   ---------------   ---------------   ---------------    ---------------     ---------------   ---------------     ---------------
  1a Gross receipts or sales                                                                                                                                                     30,373,661.
  1b Returns and allowances
  1c Balance                                                                                                                                                                     30,373,661.
  2    Cost of goods sold                                                                                                                                                        17,669,358.
  3    Gross profit                                                                                                                                                              12,704,303.
  4    Dividends
  5    Interest
  6    Gross rents                                                                                                                                               63,288.
  7    Gross royalties                                                                                                                      7,486,807.
  8    Capital gain net
          income
  9    Net gain or (loss)                                                                                                                                                           -22,297.
          from Form 4797
 10    Other income                                                                                                                           28,498.
                                          ---------------   ---------------   ---------------   ---------------    ---------------     ---------------   ---------------     ---------------

 11    Total income                                                                                                                         7,515,305.           63,288.         12,682,006.
                                          ---------------   ---------------   ---------------   ---------------    ---------------     ---------------   ---------------     ---------------
 12    Compensation of
          officers
 13    Salaries and wages                                                                                                                                                         6,201,870.
 14    Repairs and maintenance
 15    Bad debts                                                                                                                              147,392.           84,005.           -100,441.
 16    Rents                                                                                                                                                     -3,425.          2,866,562.
 17    Taxes and licenses                         10,998.                                                                                     13,109.             9,082.          1,492,215.
 18    Interest                                                                                                                                                                     157,646.
 19    Charitable contributions                                                                                                                                                       6,463.
 20    Depreciation                                                                                                                             3,663.           16,981.          1,007,787.
 21    Depletion
 22    Advertising
 23    Pension, profit-sharing
         etc., plans
 24    Employee benefit programs                                                                                                                1,244.                            1,153,998.
 25    Reserved for future use
 26    Other deductions                                                                                862,818.                               964,260.            8,115.          5,880,166.
                                          ---------------   ---------------   ---------------   ---------------    ---------------     ---------------   ---------------     ---------------
 27    Total deductions                           10,998.                                              862,818.                             1,129,668.          114,758.         18,666,266.
                                          ---------------   ---------------   ---------------   ---------------    ---------------     ---------------   ---------------     ---------------
       Taxable income before
 28    NOL & Spec. Deductions                    -10,998.              NONE              NONE         -862,818.               NONE          6,385,637.          -51,470.         -5,984,260.
                                          ===============   ===============   ===============   ===============    ===============     ===============   ===============     ===============
 29    NOL,Spec. deductions                          NONE              NONE
                                          ---------------   ---------------   ---------------   ---------------    ---------------     ---------------   ---------------     ---------------
 30    Taxable income                            -10,998.              NONE              NONE         -862,818.               NONE          6,385,637.          -51,470.         -5,984,260.

 JSA                                      ===============   ===============   ===============   ===============    ===============     ===============   ===============     ===============

8C9082 2.000
                                          Case: 20-30748         Doc# 13      Filed: 09/21/20 Entered: 09/21/20 17:21:54                   Page 124 of
                  7889EB           R36C         02/07/2020      22:15:21                    169
                                                                              V18-7.11 XX-XXXXXXX                   96                                        STATEMENT           2
SIZZLER USA ACQUISITION, INC.                                           XX-XXXXXXX



1120 PAGE 1 DETAIL
==============================================================================

LINE 10 - OTHER INCOME
======================

SIZZLER USA FRANCHISE, INC.
---------------------------------------------
  FRANCHISE FEE INCOME                                                         28,498.
                                                                       ---------------
    SUBTOTAL                                                                   28,498.
                                                                       ---------------

    TOTAL LINE 10 - OTHER INCOME                                               28,498.
                                                                       ===============




                                                                         STATEMENT    3
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 125 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 97
SIZZLER USA ACQUISITION, INC.                                           XX-XXXXXXX



1120 PAGE 1 DETAIL
==============================================================================

LINE 17 - TAXES SUMMARY
=======================
  TAXES (EXCLUDING INCOME TAXES)                                            1,500,297.
  OTHER STATE AND LOCAL TAXES                                                  25,107.
                                                                       ---------------
    TOTAL LINE 17 - TAXES                                                   1,525,404.
                                                                       ===============

LINE 17 - TAXES (EXCLUDING INCOME TAXES)
========================================
SIZZLER USA REAL PROPERTY, INC.
---------------------------------------------
  OTHER TAXES AND LICENSES                                                      8,582.
                                                                       ---------------
    SUBTOTAL                                                                    8,582.
                                                                       ---------------
SIZZLER USA RESTAURANTS, INC.
---------------------------------------------
  OTHER TAXES AND LICENSES                                                  1,491,715.
                                                                       ---------------
    SUBTOTAL                                                                1,491,715.
                                                                       ---------------
    TOTAL - TAXES (EXCLUDING INCOME TAXES)                                  1,500,297.
                                                                       ===============


LINE 17 - OTHER STATE AND LOCAL TAXES
=====================================
SIZZLER USA ACQUISITION
---------------------------------------------
  OTHER STATE AND LOCAL TAXES                                                  10,998.
                                                                       ---------------
    SUBTOTAL                                                                   10,998.
                                                                       ---------------
SIZZLER USA FRANCHISE, INC.
---------------------------------------------
  OTHER STATE AND LOCAL TAXES                                                  13,109.
                                                                       ---------------
    SUBTOTAL                                                                   13,109.
                                                                       ---------------




                                 CONTINUED ON NEXT PAGE                  STATEMENT    4
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 126 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 98
SIZZLER USA ACQUISITION, INC.                                           XX-XXXXXXX



1120 PAGE 1 DETAIL
==============================================================================

LINE 17 - OTHER STATE AND LOCAL TAXES (CONT'D)
==============================================

SIZZLER USA REAL PROPERTY, INC.
---------------------------------------------
  STATE AND LOCAL INCOME TAX                                                      500.
                                                                       ---------------
    SUBTOTAL                                                                      500.
                                                                       ---------------

SIZZLER USA RESTAURANTS, INC.
---------------------------------------------
  STATE AND LOCAL INCOME TAX                                                      500.
                                                                       ---------------
    SUBTOTAL                                                                      500.
                                                                       ---------------
    TOTAL   - OTHER STATE AND LOCAL TAXES                                      25,107.
                                                                       ===============




                                                                         STATEMENT    5
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 127 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 99
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



1120 PAGE 1 DETAIL
==============================================================================

LINE 19 - CONTRIBUTIONS DEDUCTION
---------------------------------
1. TAXABLE INCOME EXCLUDING CONTRIBUTIONS                                  -517,446.
2. LESS: NOL CARRYOVER                                                    2,656,889.
3. PLUS: CAPITAL LOSS CARRYBACK
4. TAXABLE INCOME WITHOUT REGARD TO CONTRIBUTIONS, SPECIAL
    DEDUCTIONS, NOL CARRYBACKS, AND CAPITAL LOSS CARRYBACKS              -3,174,335.
5. CONTRIBUTION DEDUCTION LIMITATION (TAXABLE INCOME X 10%)                     NONE
6. AMOUNT OF DEDUCTIBLE CONTRIBUTIONS                                        39,841.
                                                                     ---------------
7.   CONTRIBUTION DEDUCTION (LESSER OF LINE 5 OR LINE 6)                        NONE
                                                                     ===============


LINE 19 - 5 YEAR CONTRIBUTION CARRYOVER - 10% INCOME CAP
--------------------------------------------------------
                                                                   CARRYOVER
                   AMOUNT          AMOUNT      CONVERTED TO           TO
YEAR ENDING      AVAILABLE        UTILIZED    NOL CARRYOVER        NEXT YEAR
------------------------------------------------------------------------------
04/30/2017           8,908.            NONE                            8,908.
04/29/2018          24,470.            NONE          16,862.           7,608.
04/28/2019           6,463.            NONE                            6,463.
            --------------- --------------- --------------- ---------------
TOTAL               39,841.            NONE          16,862.          22,979.
            =============== =============== =============== ===============




                                                                         STATEMENT 6
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 128 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 100
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



1120 PAGE 1 DETAIL
==============================================================================

LINE 19 - CURRENT YEAR CONTRIBUTIONS
====================================

SIZZLER USA RESTAURANTS, INC.
---------------------------------------------
  CHARITABLE CONTRIBUTIONS (CURRENT YEAR)                                     6,463.
                                                                     ---------------
    TOTAL                                                                     6,463.
                                                                     ===============


    TOTAL CURRENT YEAR CONTRIBUTIONS                                          6,463.
                                                                     ===============
LINE 26 - SUMMARY OF TRAVEL, MEALS AND ENTERTAINMENT
====================================================
WORLDWIDE RESTAURANT CONCEPTS, INC.
---------------------------------------------
  100% ALLOWABLE TRAVEL AND ENTERTAINMENT                                       308.
                                                                     ---------------
    SUBTOTAL                                                                    308.
                                                                     ---------------
SIZZLER USA FRANCHISE, INC.
---------------------------------------------
  100% ALLOWABLE TRAVEL AND ENTERTAINMENT                                     3,126.
  NET MEALS AND ENTERTAINMENT TO OTHER DEDUCTIONS                               224.
                                                                     ---------------
    SUBTOTAL                                                                  3,350.
                                                                     ---------------
SIZZLER USA RESTAURANTS, INC.
---------------------------------------------
  GROSS MEALS AND ENTERTAINMENT                                              78,424.
  LESS 50% LIMITATION TO SCH M-1                                             39,212.
                                                                     ---------------
  NET MEALS AND ENTERTAINMENT TO OTHER DEDUCTIONS                            39,212.


  100% ALLOWABLE TRAVEL AND ENTERTAINMENT                                   315,693.
                                                                     ---------------
    SUBTOTAL                                                                354,905.
                                                                     ---------------
    TOTAL LINE 26 - TRAVEL, MEALS AND ENTERTAINMENT                         358,563.
                                                                     ===============




                                                                         STATEMENT 7
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 129 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 101
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



1120 PAGE 1 DETAIL
==============================================================================

LINE 26 - OTHER DEDUCTIONS
==========================

WORLDWIDE RESTAURANT CONCEPTS, INC.
---------------------------------------------
  TRAVEL, MEALS AND ENTERTAINMENT                                               308.
  SERP ACCRUAL                                                              862,510.
                                                                     ---------------
    SUBTOTAL                                                                862,818.
                                                                     ---------------
SIZZLER USA FRANCHISE, INC.
---------------------------------------------
  TRAVEL, MEALS AND ENTERTAINMENT                                             3,350.
  MISCELLANEOUS OPERATING EXPENSE                                            30,024.
  OFFICE SUPPLIES                                                                12.
  EMPLOYEE EXPENSE                                                              536.
  FRANCHISE EXPENSE                                                         928,793.
  BONUS PAY                                                                   1,545.
                                                                     ---------------
    SUBTOTAL                                                                964,260.
                                                                     ---------------
SIZZLER USA REAL PROPERTY, INC.
---------------------------------------------
  UTILITIES                                                                   8,115.
                                                                     ---------------
    SUBTOTAL                                                                  8,115.
                                                                     ---------------

SIZZLER USA RESTAURANTS, INC.
---------------------------------------------
  TRAVEL, MEALS AND ENTERTAINMENT                                           354,905.
  BUILDING MAINTENANCE AND EQUIPMENT REPLACEMENT EXP                        617,540.
  DISPUTES                                                                   23,666.
  MISCELLANEOUS OPERATING EXPENSE                                           -62,514.
  RESEARCH AND DEVELOPMENT                                                    9,526.
  ADVERTISING EXPENSE                                                     1,245,749.
  UTILITIES                                                               1,627,276.
  OFFICE SUPPLIES                                                           244,015.
  EMPLOYEE EXPENSE                                                           23,676.
  VEHICLE EXPENSE                                                           179,429.
  PROFESSIONAL FEES                                                         704,517.
  INSURANCE EXPENSE                                                         821,959.
  BANK FEES                                                                 131,816.
  FRANCHISE EXPENSE                                                        -928,793.
  OUTSIDE SERVICES                                                          361,155.
  ADP FEES / PAYROLL FEES                                                      1,077.
  CREDIT CARD FEES                                                           380,678.

                                 CONTINUED ON NEXT PAGE                  STATEMENT 8
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 130 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 102
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



1120 PAGE 1 DETAIL
==============================================================================

LINE 26 - OTHER DEDUCTIONS (CONT'D)
===================================
  SMALLWARES                                                                133,073.
  MEETING & CONFERENCE FEES                                                  11,416.
                                                                     ---------------
    SUBTOTAL                                                              5,880,166.
                                                                     ---------------
    TOTAL LINE 26 - OTHER DEDUCTIONS                                      7,715,359.
                                                                     ===============




                                                                         STATEMENT 9
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 131 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 103
SIZZLER USA ACQUISITION, INC.                                                                               XX-XXXXXXX



FORM 1120, PAGE 1 DETAIL
====================================================================================================

NON-SRLY NOL CARRYOVER SCHEDULE
-------------------------------

                 SIZZLER USA ACQUISITION, INC.
                 ---------------------------------------------
                                                  AMOUNT USED
                                    AMOUNT            IN             CONVERTED           CARRYOVER
YEAR ENDING   ORIGINAL NOL        AVAILABLE      CURRENT YEAR      CONTRIBUTIONS       TO NEXT YEAR
-------------------------------------------------------------
                                                            ---------------------------------------




04/29/2012         2,730,927.                  561,130.                                                           561,130.
04/28/2013
04/27/2014         1,164,927.               1,164,927.                                                          1,164,927.
05/03/2015
05/01/2016
04/30/2017              930,832.               930,832.                                                           930,832.
04/29/2018
04/28/2019          517,446.                517,446.                                                               517,446.
             ---------------         ---------------        ---------------       ---------------           ---------------
TOTAL             5,344,132.              3,174,335.                                                             3,174,335.
             ===============         ===============        ===============       ===============           ===============




                        Case: 20-30748   Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 132 of
        7889EB   R36C     02/07/2020     22:15:21 V18-7.1116945-2381895                104                  STATEMENT    10
SIZZLER USA ACQUISITION, INC.                                                                             XX-XXXXXXX



FORM 1120, PAGE 1 DETAIL
====================================================================================================

NON-SRLY NOL CARRYOVER SCHEDULE
-------------------------------
              SIZZLER USA ACQUISITION
              ---------------------------------------------
                                                  AMOUNT USED
                                    AMOUNT            IN             CONVERTED           CARRYOVER
YEAR ENDING   ORIGINAL NOL        AVAILABLE      CURRENT YEAR      CONTRIBUTIONS       TO NEXT YEAR
-------------------------------------------------------------
                                                            ---------------------------------------
04/29/1999
04/29/2000
04/29/2001
04/29/2002
04/29/2003
04/29/2004
04/29/2005
04/29/2006
04/29/2007
04/29/2008
04/29/2009
04/29/2010
04/29/2011
04/29/2012       2,730,927.          561,130.                                              561,130.
04/28/2013
04/27/2014       1,164,927.        1,164,927.                                            1,164,927.
05/03/2015
05/01/2016
04/30/2017         930,832.          930,832.                                              930,832.
04/29/2018
12/31/2018
            ---------------   ---------------   ---------------   ---------------   ---------------
TOTAL            4,826,686.        2,656,889.                                            2,656,889.
            ===============   ===============   ===============   ===============   ===============




                      Case: 20-30748   Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 133 of
      7889EB   R36C     02/07/2020     22:15:21 V18-7.1116945-2381895                105                  STATEMENT    11
SIZZLER USA ACQUISITION, INC.                                                                               XX-XXXXXXX



FORM 1120, PAGE 1 DETAIL
====================================================================================================

SECTION 382 NOL CARRYOVER SCHEDULE
----------------------------------


                 SIZZLER USA ACQUISITION, INC.
                 ---------------------------------------------
                                   AMOUNT            AMOUNT      AMOUNT USED IN         CARRYOVER
YEAR ENDING   ORIGINAL NOL        AVAILABLE          LIMITED       CURRENT YEAR        TO NEXT YEAR
---------------------------------------------------------------------------------------------------
04/29/1999      31,320,360.       24,336,108.
04/29/1999
04/29/2004      12,229,616.       10,359,667.                                           10,359,667.


04/29/2007           522,516.                 522,516.                                                            522,516.
04/29/2008           369,820.                 369,820.                                                            369,820.
04/29/2009         3,674,010.               3,674,010.                                                          3,674,010.
04/29/2010        10,170,177.              10,170,177.                                                         10,170,177.
04/29/2011           890,017.                 890,017.                                                            890,017.
04/29/2012
04/28/2013
04/27/2014
05/03/2015
05/01/2016
04/30/2017
04/29/2018
04/28/2019
             ---------------         ---------------        ---------------       ---------------           ---------------
TOTAL            59,176,516.            50,322,315.                                                             25,986,207.
             ===============        ===============         ===============       ===============           ===============




                        Case: 20-30748   Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 134 of
        7889EB   R36C     02/07/2020     22:15:21 V18-7.1116945-2381895                106                  STATEMENT    12
SIZZLER USA ACQUISITION, INC.                                                                               XX-XXXXXXX



FORM 1120, PAGE 1 DETAIL
====================================================================================================

SECTION 382 NOL CARRYOVER SCHEDULE
----------------------------------

                 US HOLDCO, INC.
                 ---------------------------------------------

                                   AMOUNT            AMOUNT      AMOUNT USED IN         CARRYOVER
YEAR ENDING   ORIGINAL NOL        AVAILABLE          LIMITED      CURRENT YEAR         TO NEXT YEAR
---------------------------------------------------------------------------------------------------
04/30/1999      31,320,360.       24,336,108.
04/30/2000
04/30/2001
04/30/2002
04/30/2003
04/30/2004      12,229,616.       10,359,667.                                           10,359,667.
04/30/2005
04/30/2006
04/29/2007         522,516.          522,516.                                              522,516.
04/27/2008         369,820.          369,820.                                              369,820.
05/03/2009       3,674,010.        3,674,010.                                            3,674,010.
05/02/2010      10,170,177.       10,170,177.                                           10,170,177.
05/01/2011         890,017.          890,017.                                              890,017.
06/06/2011




             ---------------         ---------------        ---------------       ---------------           ---------------
TOTAL            59,176,516.            50,322,315.                                                             25,986,207.
             ===============        ===============         ===============       ===============           ===============



                        Case: 20-30748   Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 135 of
        7889EB   R36C     02/07/2020     22:15:21 V18-7.1116945-2381895                107                  STATEMENT    13
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



1120 PAGE 1 DETAIL
==============================================================================

LINE 29A - NOL CARRYOVERS TO NEXT YEAR
======================================

SIZZLER USA ACQUISITION
---------------------------------------------
  NON-SRLY CARRYOVER                                                      2,656,889.
                                                                     ---------------
    TOTAL                                                                 2,656,889.
                                                                     ---------------

US HOLDCO, INC.
---------------------------------------------
  SECTION 382 NOL CARRYOVER                                              25,986,207.
                                                                     ---------------
    TOTAL                                                                25,986,207.
                                                                     ---------------
    TOTAL LINE 29A - CURRENT YEAR UTILIZATION                                   NONE
                                                                     ===============




                                                                         STATEMENT 14
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 136 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 108
SIZZLER USA ACQUISITION, INC.                                                                                                       XX-XXXXXXX
                                                     COMBINED          SIZZLER        ADJUSTMENTS        SIZZLER USA
                                                                    ELIMINATIONS                      ACQUISITION, INC.
Consolidated Schedules                                                 COMPANY
Sch. L - Beginning
                   Assets                       ---------------   ---------------   ---------------   ---------------

 1        Cash                                         351,511.                                              351,511.

 2 a      Trade Notes and A/R                        1,128,355.                                            1,128,355.

     b    Less allowance for Bad Debts
 3        Inventories                                  115,583.                                              115,583.

 4        US Government Obligations
 5        Tax-exempt Securities
 6        Other Current Assets                         414,658.                                              414,658.

 7        Loans to Stockholders
 8        Mtge and Real Estate Loans
 9        Other Investments
 10 a     Buildings and Other Depreciable
          Assets                                    13,765,614.                                           13,765,614.

      b   Less Accum. Depreciation                  11,787,382.                                           11,787,382.

 11 a     Depletable Assets
      b   Less Accum. Depletion
 12       Land (net of any Amortization)               435,785.                                              435,785.

 13 a     Intangible Assets                         14,623,978.                                           14,623,978.

      b   Less Accum. Amortization                  10,645,436.                                           10,645,436.

 14       Other Assets                                 506,803.                                              506,803.
                                                ---------------   ---------------   ---------------   ---------------

 15       Total Assets                               8,909,469.                                            8,909,469.
                                                ===============   ===============   ===============   ===============

 Liabilities and Stockholders' Equity
 16       Accounts Payable                             900,135.                                              900,135.

 17       Mtges, Notes, Bond Payable
          in less than 1 year                        1,677,002.                                            1,677,002.

 18       Other Current Liabilities                  2,950,228.                                            2,950,228.

 19       Loans from Stockholders
 20       Mtges, Notes, Bonds Payable
          in 1 year or more                          1,457,042.                                            1,457,042.

 21       Other Liabilities                          7,370,367.                                            7,370,367.

 22 a     Capital stock-Preferred
      b   Capital stock-Common                       1,927,500.                                            1,927,500.

 23       Additional Paid-in Capital                77,975,491.                                           77,975,491.

 24       Retained earnings-Appropriated            -2,114,814.                                           -2,114,814.

 25       Retained earnings-Unappropriated         -82,818,967.                                          -82,818,967.

 26       Adjustments to shareholders' equity         -414,515.                                             -414,515.

 27       Less cost of Treasury Stock
 28       Total Liabilities and                 ---------------   ---------------   ---------------   ---------------
          Stockholders' Equity                       8,909,469.                                            8,909,469.
JSA
8C9094 1.000
                                                Case: 20-30748
                                                ===============   Doc# 13
                                                             ===============        Filed: 09/21/20===============
                                                                                    ===============    Entered: 09/21/20 17:21:54   Page 137 of
                   7889EB               R36C          02/07/2020      22:15:21         V18-7.11 16945-2381895                109                  STATEMENT   15
SIZZLER USA ACQUISITION, INC.                                                                                                                   XX-XXXXXXX
                                                   SIZZLER USA    US HOLDCO, INC.     SIZZLER USA         WORLDWIDE      SIZZLER USA, INC.     SIZZLER USA      SIZZLER USA REAL     SIZZLER USA
                                                   ACQUISITION                        FINANCE, INC.       RESTAURANT                         FRANCHISE, INC.     PROPERTY, INC.    RESTAURANTS, INC.
Consolidated Schedules                                                                                  CONCEPTS, INC.
Sch. L - Beginning                                 XX-XXXXXXX       XX-XXXXXXX        XX-XXXXXXX         XX-XXXXXXX        XX-XXXXXXX          XX-XXXXXXX         XX-XXXXXXX         XX-XXXXXXX

                   Assets                       ---------------   ---------------   ---------------   ---------------    ---------------     ---------------   ---------------     ---------------

 1        Cash                                                                             128,003.               -2.                                                                     223,510.

 2 a      Trade Notes and A/R                           26,086.                                                                                   1,168,474.              -83.            -66,122.

     b    Less allowance for Bad Debts
 3        Inventories                                                                                                                                                                     115,583.

 4        US Government Obligations
 5        Tax-exempt Securities
 6        Other Current Assets                                             7,350.                            253,513.                               107,930.        2,142,646.         -2,096,781.

 7        Loans to Stockholders
 8        Mtge and Real Estate Loans
 9        Other Investments
 10 a     Buildings and Other Depreciable
          Assets                                                                                              40,878.                               210,737.        1,580,251.         11,933,748.

      b   Less Accum. Depreciation                                                                            40,878.                               170,942.        1,537,878.         10,037,684.

 11 a     Depletable Assets
      b   Less Accum. Depletion
 12       Land (net of any Amortization)                                                                                                                              435,785.

 13 a     Intangible Assets                                                                                                                      14,614,223.                                 9,755.

      b   Less Accum. Amortization                                                                                                               10,645,436.

 14       Other Assets                                                                                       270,507.                                   NONE                              236,296.
                                                ---------------   ---------------   ---------------   ---------------    ---------------     ---------------   ---------------     ---------------

 15       Total Assets                                  26,086.            7,350.          128,003.          524,018.                             5,284,986.        2,620,721.            318,305.
                                                ===============   ===============   ===============   ===============    ===============     ===============   ===============     ===============

 Liabilities and Stockholders' Equity
 16       Accounts Payable                                                                                                                                                                900,135.

 17       Mtges, Notes, Bond Payable
          in less than 1 year                        1,110,000.                                                                                                                           567,002.

 18       Other Current Liabilities                 -3,057,684.     328,784,723.                        -319,689,187.                          -43,436,288.         1,044,870.         39,303,794.

 19       Loans from Stockholders
 20       Mtges, Notes, Bonds Payable
          in 1 year or more                            537,500.                                                                                                                           919,542.

 21       Other Liabilities                                                                                7,908,478.                             -181,792.         1,199,549.         -1,555,868.

 22 a     Capital stock-Preferred
      b   Capital stock-Common                       3,895,530.                                                                                                                        -1,968,030.

 23       Additional Paid-in Capital                -1,917,814.     -443,673,220.                        278,523,518.                            24,249,833.                         220,793,174.

 24       Retained earnings-Appropriated                              -1,111,184.                         -1,903,860.                                                -196,816.          1,097,046.

 25       Retained earnings-Unappropriated             -21,446.     116,007,031.           22,518.        35,685,069.                            24,653,233.          573,118.       -259,738,490.

 26       Adjustments to shareholders' equity         -520,000.                            105,485.

 27       Less cost of Treasury Stock
 28       Total Liabilities and                 ---------------   ---------------   ---------------   ---------------    ---------------     ---------------   ---------------     ---------------
          Stockholders' Equity                          26,086.            7,350.          128,003.          524,018.                             5,284,986.        2,620,721.            318,305.
JSA
8C9094 1.000
                                                Case: 20-30748
                                                ===============   Doc# 13
                                                             ===============        Filed: 09/21/20===============
                                                                                    ===============    Entered: 09/21/20    17:21:54
                                                                                                                   ===============        Page 138 of
                                                                                                                                     =============== ===============               ===============
                   7889EB               R36C          02/07/2020      22:15:21         V18-7.11 16945-2381895                      110                    STATEMENT                     16
SIZZLER USA ACQUISITION, INC.                                                                                                      XX-XXXXXXX
                                                    COMBINED          SIZZLER        ADJUSTMENTS        SIZZLER USA
                                                                   ELIMINATIONS                      ACQUISITION, INC.
Consolidated Schedules                                                COMPANY
Sch. L - Ending
                  Assets                       ---------------   ---------------   ---------------   ---------------

1        Cash                                         801,733.                                              801,733.

2 a      Trade Notes and A/R                        1,120,170.                                            1,120,170.

    b    Less allowance for Bad Debts
3        Inventories                                  123,949.                                              123,949.

4        US Government Obligations
5        Tax-exempt Securities
6        Other Current Assets                         251,203.                                              251,203.

7        Loans to Stockholders
8        Mtge and Real Estate Loans
9        Other Investments
10 a     Buildings and Other Depreciable
         Assets                                    14,297,222.                                           14,297,222.

     b   Less Accum. Depreciation                  12,395,177.                                           12,395,177.

11 a     Depletable Assets
     b   Less Accum. Depletion
12       Land (net of any Amortization)               435,785.                                              435,785.

13 a     Intangible Assets                         14,623,978.                                           14,623,978.

     b   Less Accum. Amortization                  11,177,335.                                           11,177,335.

14       Other Assets                                 447,420.                                              447,420.
                                               ---------------   ---------------   ---------------   ---------------

15       Total Assets                               8,528,948.                                            8,528,948.
                                               ===============   ===============   ===============   ===============

Liabilities and Stockholders' Equity
16       Accounts Payable                           1,337,229.                                            1,337,229.

17       Mtges, Notes, Bond Payable
         in less than 1 year                        2,328,002.                                            2,328,002.

18       Other Current Liabilities                  3,299,891.                                            3,299,891.

19       Loans from Stockholders
20       Mtges, Notes, Bonds Payable
         in 1 year or more                            862,787.                                              862,787.

21       Other Liabilities                          7,096,155.                                            7,096,155.

22 a     Capital stock-Preferred
     b   Capital stock-Common                       1,927,500.                                            1,927,500.

23       Additional Paid-in Capital                77,975,491.                                           77,975,491.

24       Retained earnings-Appropriated            -2,461,038.                                           -2,461,038.

25       Retained earnings-Unappropriated         -83,422,554.                                          -83,422,554.

26       Adjustments to Shareholders' Equity         -414,515.                                             -414,515.

27       Less cost of Treasury Stock
28       Total Liabilities and                 ---------------   ---------------   ---------------   ---------------

         Stockholders' Equity                       8,528,948.                                            8,528,948.
JSA
8C9095 1.000
                                               Case: 20-30748
                                               ===============   Doc# 13
                                                            ===============        Filed: 09/21/20===============
                                                                                   ===============    Entered: 09/21/20 17:21:54   Page 139 of
                   7889EB               R36C         02/07/2020      22:15:21         V18-7.11 16945-2381895                111                  STATEMENT   17
SIZZLER USA ACQUISITION, INC.                                                                                                                  XX-XXXXXXX
                                                  SIZZLER USA    US HOLDCO, INC.     SIZZLER USA         WORLDWIDE      SIZZLER USA, INC.     SIZZLER USA      SIZZLER USA REAL     SIZZLER USA
                                                  ACQUISITION                        FINANCE, INC.       RESTAURANT                         FRANCHISE, INC.     PROPERTY, INC.    RESTAURANTS, INC.
Consolidated Schedules                                                                                 CONCEPTS, INC.
Sch. L - Ending                                   XX-XXXXXXX       XX-XXXXXXX        XX-XXXXXXX         XX-XXXXXXX        XX-XXXXXXX          XX-XXXXXXX         XX-XXXXXXX         XX-XXXXXXX

                  Assets                       ---------------   ---------------   ---------------   ---------------    ---------------     ---------------   ---------------     ---------------

1        Cash                                                                             128,003.               -3.                                                                     673,733.

2 a      Trade Notes and A/R                           26,086.                                                                                   1,260,730.              -83.           -166,563.

    b    Less allowance for Bad Debts
3        Inventories                                                                                                                                                                     123,949.

4        US Government Obligations
5        Tax-exempt Securities
6        Other Current Assets                                             7,350.                            253,513.                               108,842.        2,055,508.         -2,174,010.

7        Loans to Stockholders
8        Mtge and Real Estate Loans
9        Other Investments
10 a     Buildings and Other Depreciable
         Assets                                                                                              40,878.                               210,737.        1,580,251.         12,465,356.

     b   Less Accum. Depreciation                                                                            40,878.                               173,545.        1,568,981.         10,611,773.

11 a     Depletable Assets
     b   Less Accum. Depletion
12       Land (net of any Amortization)                                                                                                                              435,785.

13 a     Intangible Assets                                                                                                                      14,614,223.                                 9,755.

     b   Less Accum. Amortization                                                                                                               11,177,335.

14       Other Assets                                                                                       270,507.                                   NONE                              176,913.
                                               ---------------   ---------------   ---------------   ---------------    ---------------     ---------------   ---------------     ---------------

15       Total Assets                                  26,086.            7,350.          128,003.          524,017.                             4,843,652.        2,502,480.            497,360.
                                               ===============   ===============   ===============   ===============    ===============     ===============   ===============     ===============

Liabilities and Stockholders' Equity
16       Accounts Payable                                                                                                                                                              1,337,229.

17       Mtges, Notes, Bond Payable
         in less than 1 year                        1,110,000.                                                                                                                         1,218,002.

18       Other Current Liabilities                 -3,057,684.     328,784,723.                        -319,223,486.                          -49,393,540.           958,080.         45,231,798.

19       Loans from Stockholders
20       Mtges, Notes, Bonds Payable
         in 1 year or more                            537,500.                                                                                                                           325,287.

21       Other Liabilities                                                                                7,789,308.                             -181,792.         1,279,593.         -1,790,954.

22 a     Capital stock-Preferred
     b   Capital stock-Common                       3,895,530.                                                                                                                        -1,968,030.

23       Additional Paid-in Capital                -1,917,814.     -443,673,220.                        278,523,518.                            24,249,833.                         220,793,174.

24       Retained earnings-Appropriated                              -1,111,184.                         -2,250,084.                                                -196,816.          1,097,046.

25       Retained earnings-Unappropriated             -21,446.     116,007,031.           22,518.        35,684,761.                            30,169,151.          461,623.       -265,746,192.

26       Adjustments to Shareholders' Equity         -520,000.                            105,485.

27       Less cost of Treasury Stock
28       Total Liabilities and                 ---------------   ---------------   ---------------   ---------------    ---------------     ---------------   ---------------     ---------------

         Stockholders' Equity                          26,086.            7,350.          128,003.          524,017.                             4,843,652.        2,502,480.            497,360.
JSA
8C9095 1.000
                                               Case: 20-30748
                                               ===============   Doc# 13
                                                            ===============        Filed: 09/21/20===============
                                                                                   ===============    Entered: 09/21/20    17:21:54
                                                                                                                  ===============        Page 140 of
                                                                                                                                    =============== ===============               ===============
                   7889EB               R36C         02/07/2020      22:15:21         V18-7.11 16945-2381895                      112                    STATEMENT                     18
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



FORM 1120 PAGE 6 DETAIL, SCH. L
==============================================================================

                                                     BEGINNING           ENDING
                                                  ---------------    ---------------
LINE 6 - OTHER CURRENT ASSETS
=============================
US HOLDCO, INC.
---------------------------------------------
  INCOME TAX RECEIVABLE                               7,350.                  7,350.
                                             ---------------         ---------------
    SUBTOTAL                                          7,350.                  7,350.
                                             ---------------         ---------------
WORLDWIDE RESTAURANT CONCEPTS, INC.
---------------------------------------------
  PREPAID EXPENSE                                   430,178.                430,178.
  OTHER CURRENT ASSETS                              164,932.                164,932.
  INCOME TAX RECEIVABLE                            -341,597.               -341,597.
                                             ---------------         ---------------
    SUBTOTAL                                        253,513.                253,513.
                                             ---------------         ---------------
SIZZLER USA FRANCHISE, INC.
---------------------------------------------
  OTHER CURRENT ASSETS                                5,516.                  6,428.
  INCOME TAX RECEIVABLE                             102,414.                102,414.
                                             ---------------         ---------------
    SUBTOTAL                                        107,930.                108,842.
                                             ---------------         ---------------
SIZZLER USA REAL PROPERTY, INC.
---------------------------------------------
  OTHER CURRENT ASSETS                            2,228,244.              2,196,381.
  INCOME TAX RECEIVABLE                                -235.                   -235.
  PREPAID EXPENSE                                   -85,363.               -140,638.
                                             ---------------         ---------------
    SUBTOTAL                                      2,142,646.              2,055,508.
                                             ---------------         ---------------

SIZZLER USA RESTAURANTS, INC.
---------------------------------------------
  PREPAID EXPENSE                                   146,431.                203,123.
  OTHER CURRENT ASSETS                           -2,486,910.             -2,616,931.
  INCOME TAX RECEIVABLE                             243,698.                239,798.
                                             ---------------         ---------------
    SUBTOTAL                                     -2,096,781.             -2,174,010.
                                             ---------------         ---------------
    TOTAL LINE 6 - OTHER CURRENT ASSETS                  414,658.           251,203.
                                                  ===============    ===============


                                                                         STATEMENT 19
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 141 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 113
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



FORM 1120 PAGE 6 DETAIL, SCH. L
==============================================================================

                                                     BEGINNING           ENDING
                                                  ---------------    ---------------
LINE 14 - OTHER ASSETS
======================
WORLDWIDE RESTAURANT CONCEPTS, INC.
---------------------------------------------
  SECURITY DEPOSITS                                 270,507.                270,507.
                                             ---------------         ---------------
    SUBTOTAL                                        270,507.                270,507.
                                             ---------------         ---------------
SIZZLER USA FRANCHISE, INC.
---------------------------------------------
  NOTES RECEIVABLE                                   89,154.                 89,154.
  NON CURRENT ALLOWANCE FOR DOUBTFUL                -89,154.                -89,154.
                                             ---------------         ---------------
    SUBTOTAL                                            NONE                    NONE
                                             ---------------         ---------------
SIZZLER USA RESTAURANTS, INC.
---------------------------------------------
  CONSTRUCTION IN PROGRESS                           61,804.                 16,421.
  SECURITY DEPOSITS                                -164,237.               -178,237.
  NOTES RECEIVABLE                                  249,575.                249,575.
  NON CURRENT ALLOWANCE FOR DOUBTFUL                 89,154.                 89,154.
                                             ---------------         ---------------
    SUBTOTAL                                        236,296.                176,913.
                                             ---------------         ---------------

    TOTAL LINE 14 - OTHER ASSETS                         506,803.           447,420.
                                                  ===============    ===============




                                                                         STATEMENT 20
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 142 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 114
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



FORM 1120 PAGE 6 DETAIL, SCH. L
==============================================================================

                                                     BEGINNING           ENDING
                                                  ---------------    ---------------
LINE 18 - OTHER CURRENT LIABILITIES
===================================
SIZZLER USA ACQUISITION
---------------------------------------------
  INTERCOMP. RECEIVABLE/PAYABLE                  -3,057,684.             -3,057,684.
                                             ---------------         ---------------
    SUBTOTAL                                     -3,057,684.             -3,057,684.
                                             ---------------         ---------------
US HOLDCO, INC.
---------------------------------------------
  INTERCOMP. RECEIVABLE/PAYABLE                 328,784,723.            328,784,723.
                                             ---------------         ---------------
    SUBTOTAL                                    328,784,723.            328,784,723.
                                             ---------------         ---------------
WORLDWIDE RESTAURANT CONCEPTS, INC.
---------------------------------------------
  ACCRUED PAYROLL                                   408,154.                408,154.
  INSURANCE PAYABLE                                -130,850.               -130,850.
  CURRENT PORTION OF PENSION LIABILIT               846,852.                821,000.
  FOREIGN INCOME TAX PAYABLE                            -82.                    -82.
  ACCRUED LEGAL & PROFESSIONAL                     -921,829.               -921,829.
  INTERCOMP. RECEIVABLE/PAYABLE                -319,876,721.           -319,385,168.
  ACCRUED INTEREST                                  -14,711.                -14,711.
                                             ---------------         ---------------
    SUBTOTAL                                   -319,689,187.           -319,223,486.
                                             ---------------         ---------------
SIZZLER USA FRANCHISE, INC.
---------------------------------------------
  OTHER ACCRUED                                      81,225.                 79,683.
  ACCRUED RENT                                       -1,615.                 -1,615.
  INSURANCE PAYABLE                                  10,837.                 10,837.
  ACCRUED LEGAL & PROFESSIONAL                     -101,806.               -102,159.
  ACCRUED BONUSES                                    -2,964.                 -2,964.
  OTHER CURRENT LIABILITIES                             -10.                    -10.
  INTERCOMP. RECEIVABLE/PAYABLE                 -43,421,955.            -49,377,312.
                                             ---------------         ---------------
    SUBTOTAL                                    -43,436,288.            -49,393,540.
                                             ---------------         ---------------
SIZZLER USA REAL PROPERTY, INC.
---------------------------------------------
  ACCRUED RENT                                           146,474.            226,533.
  REAL ESTATE TAXES                                      433,280.            481,633.
  OTHER CURRENT LIABILITIES                              145,540.            145,540.

                                 CONTINUED ON NEXT PAGE                  STATEMENT 21
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 143 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 115
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



FORM 1120 PAGE 6 DETAIL, SCH. L
==============================================================================

                                                     BEGINNING           ENDING
                                                  ---------------    ---------------
LINE 18 - OTHER CURRENT LIABILITIES (CONT'D)
============================================
  INTERCOMP. RECEIVABLE/PAYABLE                          320,223.           175,896.
  OTHER ACCRUED                                             -647.           -71,522.
                                                  ---------------    ---------------
    SUBTOTAL                                           1,044,870.           958,080.
                                                  ---------------    ---------------

SIZZLER USA RESTAURANTS, INC.
---------------------------------------------
  ACCRUED PAYROLL                                  -164,604.               -170,440.
  OTHER ACCRUED                                      15,264.                -45,398.
  ACCRUED RENT                                      -56,295.               -139,244.
  INSURANCE PAYABLE                                 120,012.                120,012.
  ACCRUED INTEREST                                   43,877.                127,524.
  SALES AND USE TAX PAYABLE                         219,384.                568,791.
  REAL ESTATE TAXES                                -463,506.               -511,574.
  FOREIGN INCOME TAX PAYABLE                             82.                     82.
  ACCRUED LEGAL & PROFESSIONAL                    1,292,391.              1,239,465.
  ACCRUED BONUSES                                    88,754.                 19,794.
  ACCRUED VACATION                                  355,139.                412,661.
  OTHER CURRENT LIABILITIES                        -145,530.               -148,379.
  INTERCOMP. RECEIVABLE/PAYABLE                  37,757,636.             43,356,411.
  OTHER PAYABLES                                    210,816.                199,273.
  DEFERRED REVENUE - CURRENT                         30,374.                202,820.
  DEFERRED RENT - CURRENT                               NONE
                                             ---------------         ---------------
    SUBTOTAL                                     39,303,794.             45,231,798.
                                             ---------------         ---------------
    TOTAL LINE 18 - OTHER CURRENT LIABILITIES     2,950,228.              3,299,891.
                                             ===============         ===============

LINE 20 - MORTGAGES, NOTES, BONDS PAYABLE IN 1 YEAR OR MORE
===========================================================

SIZZLER USA ACQUISITION
---------------------------------------------
  MORTGAGES, NOTES, BONDS PAYABLE
  IN 1 YEAR OR MORE                                 537,500.                537,500.
                                             ---------------         ---------------
    SUBTOTAL                                        537,500.                537,500.
                                             ---------------         ---------------
SIZZLER USA RESTAURANTS, INC.
---------------------------------------------
  MORTGAGES, NOTES, BONDS PAYABLE
  IN 1 YEAR OR MORE                                 919,542.                 325,287.

                                 CONTINUED ON NEXT PAGE                  STATEMENT 22
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 144 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 116
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



FORM 1120 PAGE 6 DETAIL, SCH. L
==============================================================================

                                                BEGINNING         ENDING
                                             --------------- ---------------
LINE 20 - MORTGAGES, NOTES, BONDS PAYABLE IN 1 YEAR OR MORE (CONT'D)
====================================================================
                                             --------------- ---------------
    SUBTOTAL                                        919,542.         325,287.
                                             --------------- ---------------
    TOTAL LINE 20 - MORTGAGES, NOTES
    BONDS PAYABLE IN 1 YEAR OR MORE               1,457,042.         862,787.
                                             =============== ===============

LINE 21 - OTHER LIABILITIES
===========================

WORLDWIDE RESTAURANT CONCEPTS, INC.
---------------------------------------------
  DEFERRED RENT                                  -1,279,593.             -1,279,593.
  PENSION LIABILITY                               9,188,071.              9,068,901.
                                             ---------------         ---------------
    SUBTOTAL                                      7,908,478.              7,789,308.
                                             ---------------         ---------------
SIZZLER USA FRANCHISE, INC.
---------------------------------------------
  OTHER DEFERRED REVENUE                             31,250.                 31,250.
  DEFERRED RENT                                    -213,042.               -213,042.
                                             ---------------         ---------------
    SUBTOTAL                                       -181,792.               -181,792.
                                             ---------------         ---------------
SIZZLER USA REAL PROPERTY, INC.
---------------------------------------------
  DEFERRED RENT                                   1,199,549.              1,279,593.
                                             ---------------         ---------------
    SUBTOTAL                                      1,199,549.              1,279,593.
                                             ---------------         ---------------
SIZZLER USA RESTAURANTS, INC.
---------------------------------------------
  OTHER DEFERRED REVENUE                              6,250.               -174,750.
  DEFERRED RENT                                     642,623.                588,537.
  PENSION LIABILITY                              -2,204,741.             -2,204,741.
                                             ---------------         ---------------
    SUBTOTAL                                     -1,555,868.             -1,790,954.
                                             ---------------         ---------------
    TOTAL LINE 21 - OTHER LIABILITIES             7,370,367.              7,096,155.
                                             ===============         ===============




                                                                         STATEMENT 23
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 145 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 117
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



FORM 1120 PAGE 6 DETAIL, SCH. L
==============================================================================

                                                     BEGINNING           ENDING
                                                  ---------------    ---------------
LINE 24 - APPROPR. RETAINED EARNINGS
====================================
US HOLDCO, INC.
---------------------------------------------
  RETAINED EARNINGS: APPROPRIATED                -1,111,184.             -1,111,184.
                                             ---------------         ---------------
    SUBTOTAL                                     -1,111,184.             -1,111,184.
                                             ---------------         ---------------
WORLDWIDE RESTAURANT CONCEPTS, INC.
---------------------------------------------
  RETAINED EARNINGS: APPROPRIATED                -1,903,860.             -2,250,084.
                                             ---------------         ---------------
    SUBTOTAL                                     -1,903,860.             -2,250,084.
                                             ---------------         ---------------
SIZZLER USA REAL PROPERTY, INC.
---------------------------------------------
  APPROPRIATED RETAINED EARNINGS                   -196,816.               -196,816.
                                             ---------------         ---------------
    SUBTOTAL                                       -196,816.               -196,816.
                                             ---------------         ---------------
SIZZLER USA RESTAURANTS, INC.
---------------------------------------------
  RETAINED EARNINGS: APPROPRIATED                 1,097,046.              1,097,046.
                                             ---------------         ---------------
    SUBTOTAL                                      1,097,046.              1,097,046.
                                             ---------------         ---------------
    TOTAL LINE 24 - APPROPRIATED RE                   -2,114,814.        -2,461,038.
                                                  ===============    ===============

LINE 26 - ADJUSTMENTS TO SHAREHOLDERS' EQUITY
=============================================
SIZZLER USA ACQUISITION
---------------------------------------------
  3805 OTHER COMPREHENSIVE INC                     -520,000.               -520,000.
                                             ---------------         ---------------
    SUBTOTAL                                       -520,000.               -520,000.
                                             ---------------         ---------------




                                 CONTINUED ON NEXT PAGE                  STATEMENT 24
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 146 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 118
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



FORM 1120 PAGE 6 DETAIL, SCH. L
==============================================================================

                                                BEGINNING                ENDING
                                             ---------------         ---------------
LINE 26 - ADJUSTMENTS TO SHAREHOLDERS' EQUITY (CONT'D)
======================================================
SIZZLER USA FINANCE, INC.
---------------------------------------------
  MINORITY INTEREST                                 105,485.                105,485.
                                             ---------------         ---------------
    SUBTOTAL                                        105,485.                105,485.
                                             ---------------         ---------------
    TOTAL LINE 26 - ADJUSTMENTS TO
    SHAREHOLDERS' EQUITY                                -414,515.          -414,515.
                                                  ===============    ===============




                                                                         STATEMENT 25
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 147 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 119
SIZZLER USA ACQUISITION, INC.                                                                                                 XX-XXXXXXX
                                               COMBINED          SIZZLER        ADJUSTMENTS        SIZZLER USA
                                                              ELIMINATIONS                      ACQUISITION, INC.
Consolidated Schedules                                           COMPANY
Sch. M1 and M-2 Summary
            Schedule M-1
1   Net income per books
2   Federal Income Tax
3   Excess Capital Losses
4   Income Subject to Tax not on Books
5   Expenses Recorded on Books
    not Deducted on Return
    a Depreciation
    b Charitable Contributions
    c Travel and Entertainment
    Other


6   Total Lines 1-5
7   Income Recorded on Books
    not Included on Return
    a Tax-exempt Interest
    Other
8   Deductions on Return not on Books
    a Depreciation
    b Charitable Contributions
    Other


9   Total Lines 7 and 8


10 Income (Line 28, Page 1)


            Schedule M-2
1   Balance at beginning of year             -82,818,967.                                          -82,818,967.

2   Net Income per Books                        -607,565.                                             -607,565.

3   Other Increases                                3,978.                                                3,978.
                                          ---------------   ---------------   ---------------   ---------------

4   Total Line 1-3                           -83,422,554.                                          -83,422,554.

5   Distributions
    a Cash
    b Stock
    c Property
6   Other Decreases
                                          ---------------   ---------------   ---------------   ---------------

7   Total lines 5 and 6
                                          ---------------   ---------------   ---------------   ---------------

8   Balance at end of year                   -83,422,554.                                          -83,422,554.
JSA
8C9096 1.000
                                          Case: 20-30748
                                          ===============   Doc# 13
                                                       ===============        Filed: 09/21/20===============
                                                                              ===============    Entered: 09/21/20 17:21:54   Page 148 of
                 7889EB            R36C         02/07/2020      22:15:21         V18-7.11 16945-2381895                120                  STATEMENT   26
SIZZLER USA ACQUISITION, INC.                                                                                                             XX-XXXXXXX
                                             SIZZLER USA    US HOLDCO, INC.     SIZZLER USA         WORLDWIDE      SIZZLER USA, INC.     SIZZLER USA      SIZZLER USA REAL     SIZZLER USA
                                             ACQUISITION                        FINANCE, INC.       RESTAURANT                         FRANCHISE, INC.     PROPERTY, INC.    RESTAURANTS, INC.
Consolidated Schedules                                                                            CONCEPTS, INC.
Sch. M1 and M-2 Summary                      XX-XXXXXXX       XX-XXXXXXX        XX-XXXXXXX         XX-XXXXXXX        XX-XXXXXXX          XX-XXXXXXX         XX-XXXXXXX         XX-XXXXXXX

            Schedule M-1
1   Net income per books
2   Federal Income Tax
3   Excess Capital Losses
4   Income Subject to Tax not on Books
5   Expenses Recorded on Books
    not Deducted on Return
    a Depreciation
    b Charitable Contributions
    c Travel and Entertainment
    Other


6   Total Lines 1-5
7   Income Recorded on Books
    not Included on Return
    a Tax-exempt Interest
    Other
8   Deductions on Return not on Books
    a Depreciation
    b Charitable Contributions
    Other


9   Total Lines 7 and 8


10 Income (Line 28, Page 1)


            Schedule M-2
1   Balance at beginning of year                 -21,446.     116,007,031.           22,518.        35,685,069.                            24,653,233.          573,118.       -259,738,490.

2   Net Income per Books                                                                                  -308.                             5,515,918.         -111,495.         -6,011,680.

3   Other Increases                                                                                                                                                                    3,978.
                                          ---------------   ---------------   ---------------   ---------------    ---------------     ---------------   ---------------     ---------------

4   Total Line 1-3                               -21,446.     116,007,031.           22,518.        35,684,761.                            30,169,151.          461,623.       -265,746,192.

5   Distributions
    a Cash
    b Stock
    c Property
6   Other Decreases
                                          ---------------   ---------------   ---------------   ---------------    ---------------     ---------------   ---------------     ---------------

7   Total lines 5 and 6
                                          ---------------   ---------------   ---------------   ---------------    ---------------     ---------------   ---------------     ---------------

8   Balance at end of year                       -21,446.     116,007,031.           22,518.        35,684,761.                            30,169,151.          461,623.       -265,746,192.
JSA
8C9096 1.000
                                          Case: 20-30748
                                          ===============   Doc# 13
                                                       ===============        Filed: 09/21/20===============
                                                                              ===============    Entered: 09/21/20    17:21:54
                                                                                                             ===============        Page 149 of
                                                                                                                               =============== ===============               ===============
                 7889EB            R36C         02/07/2020      22:15:21         V18-7.11 16945-2381895                      121                    STATEMENT                     27
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



1120 PAGE 6 DETAIL
==============================================================================

SCH. M-2, LINE 3 - OTHER INCREASES
==================================

SIZZLER USA RESTAURANTS, INC.
---------------------------------------------
  PRIOR PERIOD ADJUSTMENT                                                     3,978.
                                                                     ---------------
    SUBTOTAL                                                                  3,978.
                                                                     ---------------

    TOTAL SCH. M-2, LINE 3 - OTHER INCREASES                                  3,978.
                                                                     ===============




                                                                         STATEMENT 28
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 150 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 122
SIZZLER USA ACQUISITION, INC.                                                                                  XX-XXXXXXX



 SCHEDULE M-3, PART I DETAIL
 ==============================================================================================================================


 LINE 6A - NET INCOME FROM NONINCLUDIBLE U.S. ENTITIES
 -----------------------------------------------------

                                                                                                      TOTAL
 NAME                                             EIN            NET INCOME    TOTAL ASSETS        LIABILITIES       NET AMOUNTS
 --------------------------------------------------------------------- ---------------------------------------------------------
 CARSON SIZZ, LLC                             XX-XXXXXXX             72,430.         789,913.         -223,657.        1,013,570.
                                                            ---------------  ---------------    ---------------   ---------------
      TOTAL                                                          72,430.         789,913.         -223,657.        1,013,570.
                                                            ===============  ===============    ===============   ===============




                         Case: 20-30748   Doc# 13   Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 151 of
         7889EB   R36C   02/07/2020   22:15:21   V18-7.11         169
                                                            XX-XXXXXXX                    123                  STATEMENT    29
SIZZLER USA ACQUISITION, INC.                                                                                                                           XX-XXXXXXX
                                                                                           COMBINED                                                       SIZZLER ELIMINATIONS COMPANY


Consolidated Schedules                                  PER INC STMT       TEMPORARY              PERMANENT      PER TAX RETURN     PER INC STMT       TEMPORARY           PERMANENT      PER TAX RETURN
Schedule M-3, Part II                                  ---------------   ---------------       ---------------   ---------------   ---------------   ---------------    ---------------   ---------------
       Income (loss) from equity method
  1    foreign corp.
       Gross foreign dividends not
  2    previously taxed
       Subpart F, QEF, and similar
  3    income inclusions

  4    Gross-up for foreign taxes deemed paid

  5    Gross foreign distrib. previously taxed
       Income (loss) from equity method
  6    U.S. corp.
       U.S. dividends not eliminated in tax
  7    consolidation

  8    Minority interest for includible corp.

  9    Income (loss) from U.S. partnerships

10     Income (loss) from foreign partnerships
       Income (loss) from other pass-through
11     entities

12     Items relating to reportable transactions

13     Interest income

14     Total accrual to cash adjustment

15     Hedging transactions

16     Mark-to-market income (loss)

17     Cost of goods sold                                  17,669,358.                                               17,669,358.

18     Sales versus lease

19     Section 481(a) adjustments

20     Unearned/deferred revenue
       Income recognition from long-term
21     contracts
22     Original issue discount/imputed interest
       Income statement gain/loss on sale,
23 a   exchange, or abandonment                                -8,955.                                  8,955.
       Gross cap. gains from Sch. D, excluding
23 b   amount from pass-through entities
       Gross cap. losses from Sch. D, exc. pass-
23 c   through ent., abandonment, worthless stock

23 d   Net gain/loss reported on Form 4797                                                            -22,297.          -22,297.

23 e   Abandonment losses

23 f   Worthless stock losses
       Other gain/loss on disposition of assets
23 g   other than inventory
24     Capital loss limitation and carryforward used
       Other income (loss) items with                                            56,764.                                 56,764.
25     differences
26     Total income (loss) items                          -17,678,313.           56,764.              -13,342.      -17,634,891.
                                                       ===============   ===============       ===============   ===============   ===============   ===============    ===============   ===============

27     Total expense/deduction items                      -13,083,352.         -624,970.              665,204.      -13,043,118.
                                                       ===============   ===============       ===============   ===============   ===============   ===============    ===============   ===============

28     Other items with no differences                     30,154,100.                                               30,154,100.

29a    1120 subgroup reconciliation totals                   -607,565.         -568,206.              651,862.         -523,909.

29b    PC insurance subgroup reconciliation totals

29c    Life insurance subgroup reconciliation totals
                                                       ---------------   ---------------       ---------------   ---------------   ---------------   ---------------    ---------------   ---------------

30     Reconciliation totals                                 -607,565.         -568,206.              651,862.         -523,909.
JSA
8C8042 2.000
                                                       Case: 20-30748
                                                       ===============   Doc# 13
                                                                    ===============            Filed: 09/21/20===============
                                                                                               ===============    Entered: 09/21/20    17:21:54
                                                                                                                              ===============        Page 152 of
                                                                                                                                                =============== ===============           ===============
                   7889EB                   R36C             02/07/2020      22:15:21                        169
                                                                                               V18-7.11 XX-XXXXXXX                            124                    STATEMENT                 30
SIZZLER USA ACQUISITION, INC.                                                                                                                         XX-XXXXXXX
                                                                                       ADJUSTMENTS                                                     SIZZLER USA ACQUISITION, INC.


Consolidated Schedules                                  PER INC STMT       TEMPORARY            PERMANENT      PER TAX RETURN     PER INC STMT       TEMPORARY           PERMANENT      PER TAX RETURN
Schedule M-3, Part II                                  ---------------   ---------------     ---------------   ---------------   ---------------   ---------------    ---------------   ---------------
       Income (loss) from equity method
  1    foreign corp.
       Gross foreign dividends not
  2    previously taxed
       Subpart F, QEF, and similar
  3    income inclusions

  4    Gross-up for foreign taxes deemed paid

  5    Gross foreign distrib. previously taxed
       Income (loss) from equity method
  6    U.S. corp.
       U.S. dividends not eliminated in tax
  7    consolidation

  8    Minority interest for includible corp.

  9    Income (loss) from U.S. partnerships

10     Income (loss) from foreign partnerships
       Income (loss) from other pass-through
11     entities

12     Items relating to reportable transactions

13     Interest income

14     Total accrual to cash adjustment

15     Hedging transactions

16     Mark-to-market income (loss)

17     Cost of goods sold                                                                                                            17,669,358.                                            17,669,358.

18     Sales versus lease

19     Section 481(a) adjustments

20     Unearned/deferred revenue
       Income recognition from long-term
21     contracts
22     Original issue discount/imputed interest
       Income statement gain/loss on sale,
23 a   exchange, or abandonment                                                                                                          -8,955.                               8,955.
       Gross cap. gains from Sch. D, excluding
23 b   amount from pass-through entities
       Gross cap. losses from Sch. D, exc. pass-
23 c   through ent., abandonment, worthless stock

23 d   Net gain/loss reported on Form 4797                                                                                                                                   -22,297.          -22,297.

23 e   Abandonment losses

23 f   Worthless stock losses
       Other gain/loss on disposition of assets
23 g   other than inventory
24     Capital loss limitation and carryforward used
       Other income (loss) items with                                                                                                                     56,764.                               56,764.
25     differences
26     Total income (loss) items                                                                                                   -17,678,313.           56,764.            -13,342.     -17,634,891.
                                                       ===============   ===============     ===============   ===============   ===============   ===============    ===============   ===============

27     Total expense/deduction items                                                                  6,463.            6,463.     -13,083,352.         -624,970.            671,667.     -13,036,655.
                                                       ===============   ===============     ===============   ===============   ===============   ===============    ===============   ===============

28     Other items with no differences                                                                                               30,154,100.                                            30,154,100.

29a    1120 subgroup reconciliation totals                                                            6,463.            6,463.         -607,565.        -568,206.            658,325.         -517,446.

29b    PC insurance subgroup reconciliation totals

29c    Life insurance subgroup reconciliation totals
                                                       ---------------   ---------------     ---------------   ---------------   ---------------   ---------------    ---------------   ---------------

30     Reconciliation totals                                                                          6,463.            6,463.         -607,565.        -568,206.            658,325.         -517,446.
JSA
8C8042 2.000
                                                       Case: 20-30748
                                                       ===============   Doc# 13
                                                                    ===============          Filed: 09/21/20===============
                                                                                             ===============    Entered: 09/21/20    17:21:54
                                                                                                                            ===============        Page 153 of
                                                                                                                                              =============== ===============           ===============
                   7889EB                   R36C             02/07/2020      22:15:21                      169
                                                                                             V18-7.11 XX-XXXXXXX                            125                    STATEMENT                 31
SIZZLER USA ACQUISITION, INC.                                                                                  XX-XXXXXXX



 SCHEDULE M-3, PART II DETAIL
 =========================================================================================================================


 LINE 25 - OTHER INCOME (LOSS) ITEMS WITH DIFFERENCES
 ----------------------------------------------------

                                            INCOME (LOSS)             TEMPORARY            PERMANENT         INCOME (LOSS)
 DESCRIPTION                               PER INCOME STMT            DIFFERENCE           DIFFERENCE        PER TAX RETURN
 --------------------------------------------------------------------- ----------------------------------------------------

 SIZZLER USA RESTAURANTS, INC.
 ---------------------------------------------
 GIFT CERTIFICATES                                                         -5,865.                                       -5,865.
 ACCRUED VACATION                                                          62,629.                                       62,629.
                                            ---------------        ---------------       ---------------         ---------------
     SUBTOTAL                                                              56,764.                                       56,764.
                                            ---------------        ---------------       ---------------         ---------------

     TOTAL                                                                 56,764.                                       56,764.
                                             ===============       ===============       ===============         ===============




                         Case: 20-30748   Doc# 13   Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 154 of
         7889EB   R36C   02/07/2020   22:15:21   V18-7.11         169
                                                            XX-XXXXXXX                    126                  STATEMENT    32
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



SCHEDULE M-3, PART II DETAIL
==============================================================================

LINE 28 - OTHER ITEMS WITH NO DIFFERENCES
-----------------------------------------

WORLDWIDE RESTAURANT CONCEPTS, INC.
---------------------------------------------
4010 SALES - FOOD (MAIN)                                                       -308.
                                                                     ---------------
    SUBTOTAL                                                                   -308.
                                                                     ---------------

SIZZLER USA FRANCHISE, INC.
---------------------------------------------
OTHER ITEMS WITH NO DIFFERENCES                                           6,582,838.
                                                                     ---------------
    SUBTOTAL                                                              6,582,838.
                                                                     ---------------
SIZZLER USA REAL PROPERTY, INC.
---------------------------------------------
OTHER ITEMS WITH NO DIFFERENCES                                              46,591.
                                                                     ---------------
    SUBTOTAL                                                                 46,591.
                                                                     ---------------
SIZZLER USA RESTAURANTS, INC.
---------------------------------------------
OTHER ITEMS WITH NO DIFFERENCES                                          23,999,984.
6122 ADP FEES                                                              -140,212.
4014 ALCOHOL SALES                                                          494,021.
6605 MISC OPERATING EXPENSE                                                 -20,737.
7045 STORAGE COSTS                                                         -784,411.
6151 OTHER BENEFIT-LIFE INSU                                                -23,666.
                                                                     ---------------
    SUBTOTAL                                                             23,524,979.
                                                                     ---------------
    TOTAL                                                                30,154,100.
                                                                     ===============




                                                                         STATEMENT 33
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 155 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 127
SIZZLER USA ACQUISITION, INC.                                                                                                                             XX-XXXXXXX


                                                                                            COMBINED                                                        SIZZLER ELIMINATIONS COMPANY


Consolidated Schedules                                   PER INC STMT       TEMPORARY              PERMANENT       PER TAX RETURN     PER INC STMT       TEMPORARY           PERMANENT      PER TAX RETURN
Schedule M-3, Part III                                  ---------------   ---------------       ---------------    ---------------   ---------------   ---------------    ---------------   ---------------
  1   U.S. current income tax exp.                             254,503.                                -254,503.
  2   U.S. deferred income tax exp.

  3   State and local current income tax exp.                   20,000.            5,107.                                  25,107.
  4   State and local deferred income tax exp.

  5   Foreign current income tax exp.

  6   Foreign deferred income tax exp.

  7   Foreign withholding taxes

  8   Interest expense                                         157,646.                                                   157,646.
  9   Stock option expense

10    Other equity-based compensation

11    Meals and entertainment                                   78,873.                                 -39,437.           39,436.
12    Fines and penalties

13    Judgments, damages, awards, and similar costs

14    Parachute payments

15    Compensation with sect. 162(m) limitation

16    Pension and profit-sharing

17    Other post-retirement benefits                           371,264.          862,510.              -371,264.          862,510.
18    Deferred compensation

19    Charitable contribution - cash/tangibles                   6,463.                                                     6,463.
20    Charitable contribution - intangible

21    Charitable contribution limitation/carryforward

22    Domestic production activities deduction
      Current year acquisition or reorg.
23    investment banking fees
      Current year acquisition or reorg.
24    legal and accounting fees

25    Current year acquisition/reorg. other costs

26    Amortization/impairment of goodwill

27    Amortization of acquisition and reorg.

28    Other amort. or impairment write-offs                    673,657.         -673,657.
30    Depletion

31    Depreciation                                             461,210.          567,221.                               1,028,431.
32    Bad debt expense                                         318,260.         -187,304.                                 130,956.
33    Corporate owned life insurance premiums

34    Purchase versus lease

35    Research and development costs

36    Section 118 exclusion
      Section 162(r) - FDIC premiums paid by certain
37    large financial institutions (see instructions)

38    Other expense/ded. items with differ.                 10,741,476.           51,093.                              10,792,569.
                                                        ---------------   ---------------       ---------------    ---------------   ---------------   ---------------    ---------------   ---------------
39    Total expense/deduction items                         13,083,352.          624,970.              -665,204.       13,043,118.
JSA
8C8044 3.000
                                                        Case: 20-30748
                                                        ===============   Doc# 13
                                                                     ===============            Filed: 09/21/20===============
                                                                                                ===============    Entered: 09/21/20    17:21:54
                                                                                                                               ===============        Page 156 of
                                                                                                                                                 =============== ===============            ===============
                    7889EB                     R36C           02/07/2020      22:15:21                        169
                                                                                                V18-7.11 XX-XXXXXXX                            128                    STATEMENT                  34
SIZZLER USA ACQUISITION, INC.                                                                                                                          XX-XXXXXXX


                                                                                        ADJUSTMENTS                                                     SIZZLER USA ACQUISITION, INC.


Consolidated Schedules                                   PER INC STMT       TEMPORARY            PERMANENT      PER TAX RETURN     PER INC STMT       TEMPORARY           PERMANENT      PER TAX RETURN
Schedule M-3, Part III                                  ---------------   ---------------     ---------------   ---------------   ---------------   ---------------    ---------------   ---------------
  1   U.S. current income tax exp.                                                                                                       254,503.                            -254,503.
  2   U.S. deferred income tax exp.

  3   State and local current income tax exp.                                                                                             20,000.            5,107.                              25,107.
  4   State and local deferred income tax exp.

  5   Foreign current income tax exp.

  6   Foreign deferred income tax exp.

  7   Foreign withholding taxes

  8   Interest expense                                                                                                                   157,646.                                               157,646.
  9   Stock option expense

10    Other equity-based compensation

11    Meals and entertainment                                                                                                             78,873.                             -39,437.           39,436.
12    Fines and penalties

13    Judgments, damages, awards, and similar costs

14    Parachute payments

15    Compensation with sect. 162(m) limitation

16    Pension and profit-sharing

17    Other post-retirement benefits                                                                                                     371,264.          862,510.          -371,264.          862,510.
18    Deferred compensation

19    Charitable contribution - cash/tangibles                                                                                             6,463.                                                  6,463.
20    Charitable contribution - intangible

21    Charitable contribution limitation/carryforward                                                 -6,463.           -6,463.                                                -6,463.           -6,463.
22    Domestic production activities deduction
      Current year acquisition or reorg.
23    investment banking fees
      Current year acquisition or reorg.
24    legal and accounting fees

25    Current year acquisition/reorg. other costs

26    Amortization/impairment of goodwill

27    Amortization of acquisition and reorg.

28    Other amort. or impairment write-offs                                                                                              673,657.        -673,657.
30    Depletion

31    Depreciation                                                                                                                       461,210.          567,221.                           1,028,431.
32    Bad debt expense                                                                                                                   318,260.        -187,304.                              130,956.
33    Corporate owned life insurance premiums

34    Purchase versus lease

35    Research and development costs

36    Section 118 exclusion
      Section 162(r) - FDIC premiums paid by certain
37    large financial institutions (see instructions)

38    Other expense/ded. items with differ.                                                                                           10,741,476.          51,093.                           10,792,569.
                                                        ---------------   ---------------     ---------------   ---------------   ---------------   ---------------    ---------------   ---------------
 39 Total expense/deduction items                                                                     -6,463.           -6,463.       13,083,352.          624,970.          -671,667.       13,036,655.
JSA
8C8044 3.000
                                                        Case: 20-30748
                                                        ===============   Doc# 13
                                                                     ===============          Filed: 09/21/20===============
                                                                                              ===============    Entered: 09/21/20    17:21:54
                                                                                                                             ===============        Page 157 of
                                                                                                                                               =============== ===============           ===============
                    7889EB                     R36C           02/07/2020      22:15:21                      169
                                                                                              V18-7.11 XX-XXXXXXX                            129                    STATEMENT                 35
SIZZLER USA ACQUISITION, INC.                                                                                  XX-XXXXXXX



 SCHEDULE M-3, PART III DETAIL
 =========================================================================================================================


 LINE 38 - OTHER EXPENSE/DEDUCTION ITEMS WITH DIFFERENCES
 --------------------------------------------------------

                                              EXPENSE                 TEMPORARY            PERMANENT            DEDUCTION
 DESCRIPTION                               PER INCOME STMT            DIFFERENCE           DIFFERENCE        PER TAX RETURN
 --------------------------------------------------------------------- ----------------------------------------------------

 SIZZLER USA FRANCHISE, INC.
 ---------------------------------------------
 6605 MISC OPERATING EXPENSE                        30,024.                  1,545.                                      31,569.
 6150 OTHER EE BENEFITS EXPEN                        1,244.                                                               1,244.
                                            ---------------        ---------------       ---------------         ---------------
     SUBTOTAL                                       31,268.                 1,545.                                       32,813.
                                            ---------------        ---------------       ---------------         ---------------

 SIZZLER USA REAL PROPERTY, INC.
 ---------------------------------------------
 7045 STORAGE COSTS                                 42,979.               -46,404.                                       -3,425.
                                            ---------------        ---------------       ---------------         ---------------
     SUBTOTAL                                       42,979.               -46,404.                                       -3,425.
                                            ---------------        ---------------       ---------------         ---------------

 SIZZLER USA RESTAURANTS, INC.
 ---------------------------------------------
 6140 WC INSURANCE                                 562,779.               -16,278.                                      546,501.
 6605 MISC OPERATING EXPENSE                      -104,246.                35,867.                                      -68,379.
 7045 STORAGE COSTS                              2,859,159.                 7,403.                                    2,866,562.
 6150 OTHER EE BENEFITS EXPEN                    1,153,998.                                                           1,153,998.
 6077 SAL. & WAGES-GENERAL MA                    6,195,539.                68,960.                                    6,264,499.
                                            ---------------        ---------------       ---------------         ---------------
     SUBTOTAL                                   10,667,229.                95,952.                                   10,763,181.
                                            ---------------        ---------------       ---------------         ---------------

     TOTAL                                       10,741,476.               51,093.                                   10,792,569.
                                             ===============       ===============       ===============         ===============



                         Case: 20-30748   Doc# 13   Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 158 of
         7889EB   R36C   02/07/2020   22:15:21   V18-7.11         169
                                                            XX-XXXXXXX                    130                  STATEMENT    36
SIZZLER USA ACQUISITION, INC.                                                                                       XX-XXXXXXX

                                       COMBINED          SIZZLER         ADJUSTMENTS       SIZZLER USA
                                                       ELIMINATIONS                      ACQUISITION, INC
                                                         COMPANY


Consolidated Schedules
Cost of Goods Sold                 ---------------   ---------------   ---------------   ---------------

 1 Inventory - beginning                                                      115,583.          115,583.

 2 Purchases                           10,061,495.                              8,366.       10,069,861.

 3 Cost of Labor                        7,607,863.                                            7,607,863.

 4 Addtl. 263A Costs
 5 Other Costs
                                   ---------------   ---------------   ---------------   ---------------

 6 Total                               17,669,358.                            123,949.       17,793,307.

 7 Inventory - Ending                                                         123,949.          123,949.
                                   ---------------   ---------------   ---------------   ---------------

 8 Cost of Goods Sold                  17,669,358.                                           17,669,358.
                                   ===============   ===============   ===============   ===============




JSA

8C9093 1.000
                                   Case: 20-30748         Doc# 13      Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 159 of
                   7889EB   R36C         02/07/2020      22:15:21         V18-7.11 16945-2381895             131                  STATEMENT   37
SIZZLER USA ACQUISITION, INC.                                                                                                    XX-XXXXXXX

                                     SIZZLER USA     US HOLDCO, INC.     SIZZLER USA        WORLDWIDE      SIZZLER USA, INC     SIZZLER USA     SIZZLER USA REAL     SIZZLER USA
                                     ACQUISITION                       FINANCE, INC.        RESTAURANT                        FRANCHISE, INC.    PROPERTY, INC.    RESTAURANTS, INC
                                                                                          CONCEPTS, INC.


Consolidated Schedules                XX-XXXXXXX       XX-XXXXXXX        XX-XXXXXXX         XX-XXXXXXX       XX-XXXXXXX         XX-XXXXXXX         XX-XXXXXXX        XX-XXXXXXX
Cost of Goods Sold                 ---------------   ---------------   ---------------   ---------------   ---------------    ---------------   ---------------    ---------------

 1 Inventory - beginning
 2 Purchases                                                                                                                                                           10,061,495.

 3 Cost of Labor                                                                                                                                                        7,607,863.

 4 Addtl. 263A Costs
 5 Other Costs
                                   ---------------   ---------------   ---------------   ---------------   ---------------    ---------------   ---------------    ---------------

 6 Total                                                                                                                                                               17,669,358.

 7 Inventory - Ending
                                   ---------------   ---------------   ---------------   ---------------   ---------------    ---------------   ---------------    ---------------

 8 Cost of Goods Sold                                                                                                                                                  17,669,358.
                                   ===============   ===============   ===============   ===============   ===============    ===============   ===============    ===============




JSA

8C9093 1.000
                                   Case: 20-30748         Doc# 13      Filed: 09/21/20 Entered: 09/21/20 17:21:54                 Page 160 of
                   7889EB   R36C         02/07/2020      22:15:21         V18-7.11 16945-2381895             132                                     STATEMENT          38
SIZZLER USA ACQUISITION, INC.
                                               COMBINED         SIZZLER      ADJUSTMENTS   SIZZLER USA
                                                             ELIMINATIONS                  ACQUISITION,
                                                                COMPANY                        INC.

  Consolidated Schedules - Form 4562
      Consolidated 4562 Summary
      Part I - Section 179 Expense
      2   Sec 179 property placed in
          Service in current year
      6   Nonlisted property
      7   Listed property
      8   Total elected cost
      9   Tentative deduction
      10 Carryover from 2016
      12 Sec 179 expense deduction
      13 Carryover to 2018
      Part II - Other Depreciation
      14 Special depreciation allowance          526,004.                                    526,004.

      15 Property subject to 168(f)(1)
      16 ACRS and other depreciation             13,232.                                       13,232.

      Part III - MACRS
      17 MACRS deduction - prior years           489,195.                                    489,195.

      19 General Depreciation System
          a.   3-year property
          b.   5-year property
          c.   7-year property
          d.   10-year property
          e.   15-year property
          f.   20-year property
          g.   25-year property
          h.   27.5-year residential real
          i.   39-year nonresidential real
      20 Alternative Depreciation System
          a.   Class life
          b.   12-year
          c.   30-year
          d.   40-year
      Part IV - Summary
      21 Listed Property
      22 Total depreciation                    1,028,431.                                  1,028,431.

      42 Amortization - current year
      43 Amortization - prior year
      44 Total Amortization



JSA
8C9123 2.000                                Case: 20-30748     Doc# 13      Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 161 of
                7889EB              R36C       02/07/2020     22:15:21         V18-7.11 169
                                                                                          XX-XXXXXXX              133                  STATEMENT   39
SIZZLER USA ACQUISITION, INC.
                                              SIZZLER USA   US HOLDCO, INC.     SIZZLER USA      WORLDWIDE      SIZZLER USA,     SIZZLER USA       SIZZLER USA       SIZZLER USA
                                              ACQUISITION                     FINANCE, INC.     RESTAURANT          INC.       FRANCHISE, INC.   REAL PROPERTY,    RESTAURANTS,
                                                                                              CONCEPTS, INC.                                          INC.              INC.

  Consolidated Schedules - Form 4562
      Consolidated 4562 Summary             XX-XXXXXXX      XX-XXXXXXX        XX-XXXXXXX      XX-XXXXXXX       XX-XXXXXXX      XX-XXXXXXX        XX-XXXXXXX        XX-XXXXXXX

      Part I - Section 179 Expense
      2   Sec 179 property placed in
          Service in current year
      6   Nonlisted property
      7   Listed property
      8   Total elected cost
      9   Tentative deduction
      10 Carryover from 2016
      12 Sec 179 expense deduction
      13 Carryover to 2018
      Part II - Other Depreciation
      14 Special depreciation allowance                                                                                                                                   526,004.

      15 Property subject to 168(f)(1)
      16 ACRS and other depreciation                                                                                                                     13,232.

      Part III - MACRS
      17 MACRS deduction - prior years                                                                                                  3,663.            3,749.          481,783.

      19 General Depreciation System
          a.   3-year property
          b.   5-year property
          c.   7-year property
          d.   10-year property
          e.   15-year property
          f.   20-year property
          g.   25-year property
          h.   27.5-year residential real
          i.   39-year nonresidential real
      20 Alternative Depreciation System
          a.   Class life
          b.   12-year
          c.   30-year
          d.   40-year
      Part IV - Summary
      21 Listed Property
      22 Total depreciation                                                                                                             3,663.           16,981.        1,007,787.

      42 Amortization - current year
      43 Amortization - prior year
      44 Total Amortization



JSA
8C9123 2.000                                Case: 20-30748       Doc# 13      Filed: 09/21/20 Entered: 09/21/20 17:21:54           Page 162 of
                7889EB              R36C          02/07/2020    22:15:21         V18-7.11 169
                                                                                            XX-XXXXXXX              134                               STATEMENT         40
SIZZLER USA ACQUISITION, INC.                                                                                            XX-XXXXXXX
                                         COMBINED         SIZZLER         ADJUSTMENTS   SIZZLER USA
                                                         ELIMINATIONS                   ACQUISITION,
                                                          COMPANY                           INC.


Consolidated Schedules
Form 4797
  Column (g) Section 1231 Gains/Losses


  From Form 4797, line 2                      -22,297.                                         -22,297.

  Gain from Form 4684, line 39
  Gain from Form 6252
  From Form 8824
  Gain from Form 4797, line 32
  Total Section 1231 gain (loss)              -22,297.                                         -22,297.

  Nonrecaptured prior year losses
  Net Section 1231 gain



  Ordinary Gains and Losses


  From Form 4797, line 10
  Section 1231 loss                           -22,297.                                         -22,297.

  Section 1231 gain
  Gain from Form 4797, line 31
  From Form 4684
  From Form 6252
  From Form 8824
  Net ordinary gain or (loss)                 -22,297.                                         -22,297.




  JSA

8C9056 1.000
                                       Case: 20-30748          Doc# 13      Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 163 of
               7889EB           R36C   02/07/2020        22:15:21       V18-7.11          169
                                                                                    XX-XXXXXXX                    135                  STATEMENT   41
SIZZLER USA ACQUISITION, INC.                                                                                                  XX-XXXXXXX
                                         SIZZLER USA    US HOLDCO,    SIZZLER USA    WORLDWIDE    SIZZLER USA,   SIZZLER USA   SIZZLER USA   SIZZLER USA
                                         ACQUISITION       INC.       FINANCE, INC   RESTAURANT       INC.        FRANCHISE,      REAL       RESTAURANTS,
                                                                                     CONCEPTS,                       INC.       PROPERTY,        INC.
                                                                                        INC.                                      INC.
Consolidated Schedules                   XX-XXXXXXX     XX-XXXXXXX     XX-XXXXXXX    XX-XXXXXXX   XX-XXXXXXX      XX-XXXXXXX    XX-XXXXXXX   XX-XXXXXXX
Form 4797
  Column (g) Section 1231 Gains/Losses


  From Form 4797, line 2                                                                                                                         -22,297.

  Gain from Form 4684, line 39
  Gain from Form 6252
  From Form 8824
  Gain from Form 4797, line 32
  Total Section 1231 gain (loss)                                                                                                                 -22,297.

  Nonrecaptured prior year losses
  Net Section 1231 gain



  Ordinary Gains and Losses


  From Form 4797, line 10
  Section 1231 loss                                                                                                                              -22,297.

  Section 1231 gain
  Gain from Form 4797, line 31
  From Form 4684
  From Form 6252
  From Form 8824
  Net ordinary gain or (loss)                                                                                                                    -22,297.




  JSA

8C9056 1.000
                                       Case: 20-30748       Doc# 13      Filed: 09/21/20 Entered: 09/21/20 17:21:54            Page 164 of
               7889EB           R36C   02/07/2020      22:15:21      V18-7.11          169
                                                                                 XX-XXXXXXX                    136                               STATEMENT   42
SIZZLER USA RESTAURANTS, INC.                                       XX-XXXXXXX


FORM 4797, PAGE 1 DETAIL                                       SIZZLER USA RESTAURANTS, INC.
=============================================================================================================================
LINE 2 - MOST PROPERTY HELD MORE THAN 1 YEAR
============================================

PROPERTY DESCRIPTION    DATE ACQ    DATE SOLD     SALES PRICE      DEPRECIATION     COST OR BASIS     GAIN OR LOSS
-------------------------------------------------------------------------------------------------------------------

VARIOUS ASSETS         10/31/2005   04/28/2019                             316,475.              338,772.          -22,297.
                                                                                                            ---------------
PART I 4797 GAINS AND LOSSES                                                                                       -22,297.
                                                                                                            ===============




                       Case: 20-30748    Doc# 13    Filed: 09/21/20 Entered: 09/21/20 17:21:54     Page 165 of
            6483EJ   R36C   02/07/2020   22:15:21                 169
                                                    V18-7.11 XX-XXXXXXX                   137               STATEMENT   43
SIZZLER USA ACQUISITION, INC.                                 XX-XXXXXXX
 BUSINESS INTEREST EXPENSE SUMMARY
 ========================================================================================================================


                                                 GROSS INTEREST EXPENSE           RATIO      DEDUCTIBLE INTEREST EXPENSE      DISALLOWED INTEREST EXPENSE
                                                 ----------------------           -----      ---------------------------      ---------------------------
 ORDINARY
 BUSINESS INTEREST EXPENSE                                       157,646          1.0000000000000               157,646
 PASS THROUGH ENTITY
 BUSINESS INTEREST EXPENSE
 RENTAL
 BUSINESS INTEREST EXPENSE
 OTHER RENTAL
 BUSINESS INTEREST EXPENSE
 FARM
 BUSINESS INTEREST EXPENSE




                                  Case: 20-30748            Doc# 13        Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 166 of
    7889EB       R36C    02/07/2020   22:15:21   V18-7.11    XX-XXXXXXX                  169STATEMENT 44         138
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



FORM 7004 - AFFILIATED GROUP MEMBERS
==============================================================================

  NAME AND ADDRESS OF EACH MEMBER OF THE GROUP                       EMPLOYER ID
  --------------------------------------------                       -----------
  US HOLDCO, INC.                                                    XX-XXXXXXX
  25910 ACERO ROAD, SUITE 350
  MISSION VIEJO, CA 92691

  SIZZLER USA FINANCE, INC.                                          XX-XXXXXXX
  25910 ACERO ROAD, SUITE 350
  MISSION VIEJO, CA 92691

  WORLDWIDE RESTAURANT CONCEPTS, INC.                                XX-XXXXXXX
  25910 ACERO ROAD, SUITE 350
  MISSION VIEJO, CA 92691

  SIZZLER USA, INC.                                                  XX-XXXXXXX
  25910 ACERO ROAD, SUITE 350
  MISSION VIEJO, CA 92691

  SIZZLER USA FRANCHISE, INC.                                        XX-XXXXXXX
  25910 ACERO ROAD, SUITE 350
  MISSION VIEJO, CA 92691

  SIZZLER USA REAL PROPERTY, INC.                                    XX-XXXXXXX
  25910 ACERO ROAD, SUITE 350
  MISSION VIEJO, CA 92691

  SIZZLER USA RESTAURANTS, INC.                                      XX-XXXXXXX
  25910 ACERO ROAD, SUITE 350
  MISSION VIEJO, CA 92691




                                                                         STATEMENT 45
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 167 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 139
SIZZLER USA ACQUISITION, INC.                                         XX-XXXXXXX



FORM 8916-A, PART I DETAIL
==============================================================================

LINE 7 - OTHER ITEMS WITH NO DIFFERENCES
----------------------------------------

SIZZLER USA RESTAURANTS, INC.
---------------------------------------------
6085 MANAGER TRAINING                                                    17,669,358.
                                                                     ---------------
    SUBTOTAL                                                             17,669,358.
                                                                     ---------------

    TOTAL                                                                17,669,358.
                                                                     ===============




                                                                         STATEMENT 46
      Case: 20-30748 Doc# 13 Filed: 09/21/20 Entered: 09/21/20 17:21:54 Page 168 of
      7889EB R36C 02/07/2020 22:15:21      169 V18-7.11F TOP-CON FYE 4/28/13 140
SIZZLER USA ACQUISITION, INC.                                                                                  XX-XXXXXXX



 FORM 8916-A, PART III DETAIL
 =========================================================================================================================


 LINE 4 - OTHER INTEREST EXPENSE
 -------------------------------
                                                                      TEMPORARY            PERMANENT
 DESCRIPTION                               PER INCOME STMT            DIFFERENCE           DIFFERENCE        PER TAX RETURN
 --------------------------------------------------------------------- ----------------------------------------------------

 SIZZLER USA RESTAURANTS, INC.
 ---------------------------------------------
 8010 INTEREST EXPENSE                             157,646.                                                             157,646.
                                            ---------------        ---------------       ---------------         ---------------
     SUBTOTAL                                      157,646.                                                             157,646.
                                            ---------------        ---------------       ---------------         ---------------

     TOTAL                                          157,646.                                                            157,646.
                                             ===============       ===============       ===============         ===============




                         Case: 20-30748   Doc# 13   Filed: 09/21/20 Entered: 09/21/20 17:21:54   Page 169 of
         7889EB   R36C   02/07/2020   22:15:21   V18-7.11         169
                                                            XX-XXXXXXX                    141                  STATEMENT    47
